


Exhibit 10.25

 

EXECUTION COPY

 

 

Dated as of February 28, 2007

 

 

N-STAR REAL ESTATE CDO IX, LTD.,
as Issuer

 

 

LASALLE BANK NATIONAL ASSOCIATION,
as Trustee

 

--------------------------------------------------------------------------------

 

INDENTURE

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

PRELIMINARY STATEMENT

1

 

 

 

GRANTING CLAUSES

1

 

 

 

ARTICLE I

Definitions and Interpretation

2

1.1.

Definitions

2

1.2.

Assumptions as to Collateral Debt Securities, Fees, Etc.

64

1.3.

Rules of Construction

66

 

 

 

ARTICLE II

The Secured Notes

67

2.1.

Forms Generally

67

2.2.

Authorized Amount; Applicable Periodic Interest Rate; Stated Maturity Date;
Denominations

68

2.3.

Execution, Authentication, Delivery and Dating

69

2.4.

Registration, Transfer and Exchange of Secured Notes

70

2.5.

Mutilated, Defaced, Destroyed, Lost or Stolen Secured Notes

78

2.6.

Payment of Principal and Interest; Rights Preserved

78

 

 

 

ARTICLE III

Conditions Precedent

85

3.1.

General Provisions

85

3.2.

Security for the Secured Notes

87

3.3.

Custodianship; Transfer of Collateral Debt Securities and Eligible Investments

89

 

 

 

ARTICLE IV

Satisfaction and Discharge

92

4.1.

Satisfaction and Discharge of Indenture

92

4.2.

Application of Trust Money

93

4.3.

Repayment of Funds Held by Note Paying Agent

93

 

 

 

ARTICLE V

Events of Default; Remedies

93

5.1.

Events of Default

93

5.2.

Acceleration of Maturity; Rescission and Annulment

95

5.3.

Collection of Indebtedness and Suits for Enforcement by Trustee

96

5.4.

Remedies

99

5.5.

Preservation of Collateral

100

5.6.

Trustee May Enforce Claims Without Possession

102

5.7.

Application of Funds Collected

102

5.8.

Limitation on Suits

102

5.9.

Unconditional Rights of Secured Noteholders to Receive Principal and Interest

103

5.10.

Restoration of Rights and Remedies

103

5.11.

Rights and Remedies Cumulative

103

5.12.

Delay or Omission Not Waiver

104

5.13.

Control by Controlling Class

104

5.14.

Waiver of Past Defaults

104

5.15.

Undertaking for Costs

105

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

Section

 

Page

 

 

 

5.16.

Waiver of Stay or Extension Laws

105

5.17.

Sale of Collateral

105

5.18.

Action on the Secured Notes

106

 

 

 

ARTICLE VI

The Trustee

106

6.1.

Certain Duties and Responsibilities

106

6.2.

Notice of Default

108

6.3.

Certain Rights of Trustee

108

6.4.

Authenticating Agents

110

6.5.

Not Responsible for Recitals or Issuance of Secured Notes

111

6.6.

May Hold Secured Notes

111

6.7.

Funds Held in Trust

111

6.8.

Compensation and Reimbursement

111

6.9.

Corporate Trustee Required; Eligibility

113

6.10.

Resignation and Removal; Appointment of Successor

113

6.11.

Acceptance of Appointment by Successor

114

6.12.

Merger, Conversion, Consolidation or Succession to Business of Trustee

114

6.13.

Co-Trustees

115

6.14.

Certain Duties Related to Delayed Payment of Proceeds; Other Notices

116

6.15.

Representations and Warranties of the Bank

116

6.16.

Exchange Offers, Proposed Amendments, etc.

117

6.17.

Fiduciary for Secured Noteholders Only; Agent For Other Secured Parties

117

6.18.

Withholding

117

 

 

 

ARTICLE VII

Covenants

118

7.1.

Payment of Principal and Interest

118

7.2.

Maintenance of Office or Agency

118

7.3.

Funds for Secured Note Payments to be Held in Trust

119

7.4.

Existence of Issuer

120

7.5.

Protection of Collateral

121

7.6.

Opinions as to Collateral

123

7.7.

Performance of Obligations

123

7.8.

Negative Covenants

124

7.9.

Statement as to Compliance

126

7.10.

Issuer May Consolidate, Etc., Only on Certain Terms

126

7.11.

Successor Substituted

128

7.12.

No Other Business

128

7.13.

Change or Withdrawal of Rating

128

7.14.

Reporting

128

7.15.

Secured Note Calculation Agent

129

7.16.

Listing

130

7.17.

Amendment of Certain Documents

130

7.18.

Purchase of Collateral; Information Regarding Collateral; Rating Confirmation

130

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

Section

 

Page

 

 

 

ARTICLE VIII

Supplemental Indentures

132

8.1.

Supplemental Indentures Without Consent of Secured Noteholders

132

8.2.

Supplemental Indentures with Consent of Secured Noteholders

135

8.3.

Execution of Supplemental Indentures

137

8.4.

Effect of Supplemental Indentures

137

8.5.

Reference in Secured Notes to Supplemental Indentures

138

 

 

 

ARTICLE IX

Redemption of Secured Notes

138

9.1.

Redemption of Secured Notes

138

9.2.

Redemption Procedures; Auction

138

9.3.

Record Date; Notice to Trustee of Redemption

140

9.4.

Notice of Redemption

141

9.5.

Notice of Withdrawal

141

9.6.

Secured Notes Payable on Redemption Date

141

9.7.

Special Amortization

142

 

 

 

ARTICLE X

Accounts, Accountings and Releases

142

10.1.

Collection of Funds

142

10.2.

General Provisions Applicable to Accounts

143

10.3.

Collateral Account

144

10.4.

Uninvested Proceeds Account

144

10.5.

Interest Reserve Account

144

10.6.

Collection Account

145

10.7.

Expense Reserve Account

145

10.8.

Non-Monthly Pay Asset Interest Reserve Account

146

10.9.

Discretionary Ramp-Up Interest Reserve Account

146

10.10.

Payment Account

147

10.11.

Derivative Contract Counterparty Accounts

147

10.12.

Derivative Contract Issuer Account

148

10.13.

Reports by Trustee

149

10.14.

Accountings

150

10.15.

Release of Securities

155

10.16.

Reports by Independent Accountants

156

10.17.

Reports to Rating Agencies

157

10.18.

Tax Matters

157

10.19.

Tax Information

157

10.20.

Cure Advances

159

10.21.

Purchase of Related Senior Loans by Holders of Subordinate Mortgage Loan
Interests or Mezzanine Loans

159

 

 

 

ARTICLE XI

Application of Monies

160

11.1.

Disbursements of Funds from Payment Account; Priority of Payments

160

 

 

 

ARTICLE XII

Purchase and Sale of Collateral Debt Securities

173

12.1.

Sale of Collateral Debt Securities

173

12.2.

Portfolio Characteristics

175

12.3.

Conditions Applicable to all Transactions Involving Sale or Grant

178

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

Section

 

Page

 

 

 

ARTICLE XIII

Secured Parties’ Relations

179

13.1.

Subordination

179

13.2.

Standard of Conduct

185

 

 

 

ARTICLE XIV

Miscellaneous

185

14.1.

Form of Documents Delivered to Trustee

185

14.2.

Acts of Secured Noteholders

186

14.3.

Notices, etc., to Trustee, the Issuer and the Rating Agencies

187

14.4.

Notices and Reports to Secured Noteholders; Waiver

188

14.5.

Effect of Headings and Table of Contents

189

14.6.

Successors and Assigns

189

14.7.

Severability

189

14.8.

Benefits of Indenture

189

14.9.

Governing Law

190

14.10.

Submission to Jurisdiction

190

14.11.

Counterparts

190

14.12.

Waiver of Jury Trial

190

14.13.

Judgment Currency

190

14.14.

Confidential Treatment of Documents

191

 

 

 

ARTICLE XV

Assignment of Agreements, etc.

191

15.1.

Assignment

191

15.2.

No Impairment

191

15.3.

Termination, etc.

192

15.4.

Issuer Agreements, etc.

192

 

 

 

ARTICLE XVI

Hedge Agreements

192

16.1.

Hedge Agreements

192

 

Schedules

 

 

Schedule A

Schedule of Collateral Debt Securities as of the Closing Date

 

Schedule B

LIBOR Formula

 

Schedule C

Schedule of Temporary Ramp-Up Securities

 

Schedule D-1

S&P’s Recovery Rate Matrix

 

Schedule D-2

Moody’s Recovery Rate Matrix

 

Schedule E

Auction Procedures

 

Schedule F

S&P’s Notching Criteria

 

Schedule G

S&P’s Types of Asset-Backed Securities Ineligible for Notching

 

Schedule H

S&P’s Industry Classification Groups

 

 

 

 

Exhibits

 

 

Exhibit A-1

Form of Regulation S Global Note

 

Exhibit A-2

Form of Rule 144A Global Note

 

Exhibit B-1

Form of Definitive Retained Note

 

Exhibit C-1

Form of Rule 144A Transfer Certificate

 

Exhibit C-2

Form of Regulation S Transfer Certificate

 

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

Section

 

Page

 

 

 

Exhibit C-3

Form of Definitive Retained Note Transfer Certificate

 

Exhibit D

Form of Funding Certificate

 

Exhibit E

Secured Noteholder’s Certificat

 

Exhibit F

Definitions for Use in Exhibit F and G; Form of Representations, Warranties and
Covenants for Mortgage Loan Interests, Subordinate Mortgage Loan Interests and
Mezzanine Loans; Schedule F-2 to Exhibit F; Form of Representations, Warranties
and Covenants for Credit Lease Loans

 

Exhibit G

Form of Representations, Warranties and Covenants for certain CMBS Securities,
REIT Debt Securities, Real Estate CDO Securities, Trust Preferred Securities and
CRE Debt Obligations

 

Exhibit H

Form of Real Estate Interest Servicing Agreement

 

Exhibit I

Form of Asset Transfer Agreement

 

Exhibit J

Form of Master Trust Agreement

 

 

v

--------------------------------------------------------------------------------

 

THIS INDENTURE dated as of February 28, 2007 among:

 

N-STAR REAL ESTATE CDO IX, LTD., an exempted company incorporated and existing
under the law of the Cayman Islands; and

 

LASALLE BANK NATIONAL ASSOCIATION, a national banking association, organized
under the law of the United States, as Trustee.

 

PRELIMINARY STATEMENT

 

The Issuer is duly authorized to execute and deliver this Indenture to provide
for the issuance of the Secured Notes as provided in this Indenture. All
covenants and agreements made by the Issuer herein are for the benefit and
security of the Secured Parties. The Issuer is entering into this Indenture, and
the Trustee is accepting the trusts created hereby, for good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged.

 

All things necessary to make this Indenture a valid agreement of the Issuer in
accordance with its terms have been done.

 

GRANTING CLAUSES

 

The Issuer hereby Grants to the Trustee, for the benefit and security of the
Secured Parties, all of its right, title and interest in, to and under, in each
case, whether now owned or existing, or hereafter acquired or arising, the
following property (other than the Excepted Property) (a) the Collateral Debt
Securities listed on Schedule A, the Temporary Ramp-Up Securities listed on
Schedule C, the Collateral Debt Securities acquired after the Closing Date and
any Equity Securities which, in each case, are delivered to the Trustee
(directly or through a Securities Intermediary) after the Closing Date pursuant
to the terms hereof and all payments thereon or with respect thereto, (b) the
Collection Account (including each Collateral Sub-Account established therein),
each Derivative Contract Issuer Account, the Discretionary Ramp-Up Interest
Reserve Account, the Non-Monthly Pay Asset Interest Reserve Account, the Payment
Account, the Expense Reserve Account (including each Collateral Sub-Account),
the Collateral Account, the Uninvested Proceeds Account, all amounts credited to
such accounts, and Eligible Investments purchased with funds credited to such
accounts and all income from the investment of funds therein, (c) the rights of
the Issuer under each of the Transaction Documents to which the Issuer is a
party and all payments to the Issuer thereunder or with respect thereto, (d) all
Cash or other property delivered to the Trustee (directly or through a
Securities Intermediary) and (e) all proceeds, whether voluntary or involuntary,
of and to any of the property of the Issuer described in the preceding clauses
(collectively, the Collateral). Such Grants are made to the Trustee to hold in
trust, to secure the Secured Notes equally and ratably without prejudice,
priority or distinction between any Secured Note and any other Secured Note by
reason of difference in time of issuance or otherwise, except as expressly
provided in this Indenture, and to secure (i) the payment of all amounts due on
the Secured Notes and under any Hedge Agreement and the Collateral Management
Agreement in accordance with their respective terms, (ii) the payment of all
other sums payable under this Indenture and (iii) compliance with the provisions
of this Indenture, any Hedge Agreement and the Collateral Management Agreement,
all as provided in this Indenture (collectively, the Secured Obligations).

 

Except to the extent otherwise provided in this Indenture, the Issuer does
hereby constitute and irrevocably appoint the Trustee the true and lawful
attorney of the Issuer, with full power (in the name of the Issuer or
otherwise), to exercise all rights of the Issuer with respect to the Collateral
held for the benefit and security of the Secured Parties and to ask, require,
demand, receive, settle, compromise, compound and give acquittance for any and
all moneys and claims for moneys due and to become due

 

--------------------------------------------------------------------------------


 

under or arising out of any of the Collateral held for the benefit and security
of the Secured Parties, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or take any action or institute any
proceedings which the Trustee may deem to be necessary or advisable in the
premises. The power of attorney granted pursuant to this Indenture and all
authority hereby conferred are granted and conferred solely to protect the
Trustee’s interest in the Collateral held for the benefit and security of the
Secured Parties and shall not impose any duty upon the Trustee to exercise any
power. This power of attorney shall be irrevocable as one coupled with an
interest prior to the payment in full of all the obligations secured hereby.

 

Except to the extent otherwise provided in this Indenture, this Indenture shall
constitute a security agreement under the law of the State of New York. Upon the
occurrence of any Event of Default and in addition to any other rights available
under this Indenture or any other instruments included in the Collateral held
for the benefit and security of the Secured Parties or otherwise available at
law or in equity, the Trustee shall have all rights and remedies of a secured
party on default under the law of the State of New York and other applicable law
to enforce the assignments and security interests contained herein and, in
addition, shall have the right, subject to compliance with any mandatory
requirements of applicable law, to sell or apply any rights and other interests
assigned or pledged hereby in accordance with the terms hereof at public or
private sale.

 

It is expressly agreed that anything therein contained to the contrary
notwithstanding, the Issuer shall remain liable under any instruments included
in the Collateral to perform all the obligations assumed by it thereunder, all
in accordance with and pursuant to the terms and provisions thereof, and except
as otherwise expressly provided herein, the Trustee shall not have any
obligations or liabilities under such instruments by reason of or arising out of
this Indenture, nor shall the Trustee be required or obligated in any manner to
perform or fulfill any obligations of the Issuer under or pursuant to such
instruments or to make any payment, to make any inquiry as to the nature or
sufficiency of any payment received by it, to present or file any claim, or to
take any action to collect or enforce the payment of any amounts which may have
been assigned to it or to which it may be entitled at any time or times.

 

The designation of the Trustee in any transfer document or record is intended
and shall be deemed, first, to refer to the Trustee as custodian on behalf of
the Issuer and second, to refer to the Trustee as secured party on behalf of the
Secured Parties; provided that the Grant made by the Issuer to the Trustee
pursuant to the granting clauses hereof shall apply to any Collateral bearing
such designation.

 

The Trustee acknowledges such Grants, accepts the trust hereunder in accordance
with the provisions hereof, and agrees to perform the duties herein in
accordance with the required standard of care set forth herein such that the
interests of the Secured Parties may be protected.

 

Each of the Secured Parties hereby agrees and acknowledges that it shall not
have any claim on the funds and property from time to time deposited in or
credited to the Income Note Distribution Account and the proceeds thereof.

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

1.1.                              DEFINITIONS

 

Except as otherwise specified herein or as the context may otherwise require,
the following terms have the respective meanings set forth below for all
purposes of this Indenture. Whenever any reference is made to an amount the
determination of which is governed by Section 1.2, the provisions of Section 1.2

 

2

--------------------------------------------------------------------------------


 

shall be applicable to such determination or calculation, whether or not
reference is specifically made to Section 1.2, unless some other method of
calculation or determination is expressly specified in the particular provision.
In addition, terms defined in Article 9 of the UCC and used but not capitalized
herein have the meanings assigned thereto in Article 9 of the UCC.

 

Account means any of the Collection Account (including each Collateral
Sub-Account established therein), the Collateral Account, the Uninvested
Proceeds Account, the Payment Account, the Discretionary Ramp-Up Interest
Reserve Account, the Non-Monthly Pay Asset Interest Reserve Account, the Expense
Reserve Account (including each Collateral Sub-Account established therein),
each Derivative Contract Issuer Account, if any, and each Derivative Contract
Counterparty Account.

 

Account Control Agreement means that certain Account Control Agreement, dated as
of the Closing Date, as the same may be amended or supplemented from time to
time, among the Issuer, the Trustee and the Custodian.

 

Accountants’ Report means a report of a firm of Independent certified public
accountants of recognized national reputation appointed by the Issuer (or the
Collateral Manager on its behalf) on the Closing Date pursuant to
Section 10.16(a), which may be the firm of Independent accountants that reviews
or performs procedures with respect to the financial reports prepared by the
Issuer.

 

Accountholder means the holder of the Accounts pursuant to the Account Control
Agreement.

 

Act has the meanings specified in Section 14.2.

 

Administrative Expenses means amounts (including any applicable indemnities) due
from, or accrued for, the account of the Issuer with respect to any Payment Date
to (i) the Trustee and the Underlying Trustee pursuant to the Master Trust
Agreement; (ii) the Income Note Paying Agent pursuant to the Income Note Paying
Agency Agreement; (iii) the Collateral Administrator pursuant to the Collateral
Administration Agreement; (iv) the independent accountants, agents and counsel
of the Issuer for fees and expenses (including tax reports); (v) the Rating
Agencies for fees and expenses in connection with any Class of Notes rated by
each such Rating Agency (including expenses for credit estimates and ongoing
surveillance of the ratings of the Secured Notes); (vi) the Administrator
pursuant to the Corporate Services Agreement; (vii) the Collateral Manager and
its counsel for fees, expenses and indemnities under the Transaction Documents
to the extent set forth therein (including amounts payable under the Collateral
Management Agreement but excluding the Collateral Management Fee); (viii) any
Servicer pursuant to the Servicing Agreement for expenses and indemnities set
forth therein and any servicing fees to the extent not paid directly out of
collections received pursuant to the terms of the Servicing Agreement; (ix) any
other Person in respect of any governmental fee, charge or tax (including all
filing, registration and annual return fees payable to the Cayman Islands’
government and registered office fees); and (x) any other Person in respect of
any other fees or expenses permitted under the Indenture and the documents
delivered pursuant to or in connection with this Indenture, the Income Note
Paying Agency Agreement, the Collateral Management Agreement and the Notes;
provided that Administrative Expenses may not include (a) any amounts due or
accrued with respect to the actions taken on, or prior to, the Closing Date;
(b) any amounts due as reimbursement for servicing advances pursuant to any
Servicing Agreement or Cure Advances; or (c) any indemnities, servicing fees or
expenses otherwise actually paid under any Servicing Agreement.

 

Administrator means Walkers SPV Limited and any successor thereto appointed
under the Corporate Services Agreement.

 

3

--------------------------------------------------------------------------------


 

Affected Party has the meaning given to such term in the applicable Hedge
Agreement or Synthetic Security.

 

Affiliate means any person, directly or indirectly through one or more
intermediaries, controlling, controlled by or under common control with the
person; provided that (i) with respect to the Issuer, “Affiliate” shall be
deemed not to include Walkers SPV Limited or any entity which Walkers SPV
Limited controls and (ii) control of a person shall mean the power, direct or
indirect, (a) to vote more than 50% of the securities having ordinary voting
power for the election of directors of such person or (b) to direct or cause the
direction of the management and policies of such person whether by contract or
otherwise.

 

Agent Members means members of, or participants in, the Clearing Agencies.

 

Aggregate Fees and Expenses means, on any Payment Date, the sum of (i) the
Trustee Fee with respect to such Payment Date and any unpaid Trustee Fee accrued
with respect to a previous Payment Date, (ii) the Senior Collateral Management
Fee and all expenses of the Collateral Manager payable by the Issuer pursuant to
the Collateral Management Agreement with respect to such Payment Date and any
unpaid Senior Collateral Management Fee and unpaid expenses of the Collateral
Manager accrued with respect to a previous Payment Date, (iii) the Trustee
Expenses and other expenses (including other Administrative Expenses) of the
Issuer (including the fees to be paid to the Irish Stock Exchange), (iv) taxes
payable by the Issuer, if any, and (v) all other expenses of the Issuer
(including Administrative Expenses) payable on such Payment Date pursuant to
Sections 11.1(a)(1) and 11.1(b)(1) (in each case to the extent not included in
clauses (i) through (iv) above).

 

Aggregate Outstanding Amount means, when used with respect to any of the Secured
Notes at any time, the aggregate principal amount of such Secured Notes
Outstanding at such time. Except as otherwise provided herein, (i) the Aggregate
Outstanding Amount of any Class C Notes at any time shall include the Class C
Cumulative Applicable Periodic Interest Shortfall Amount with respect to such
Class C Notes at such time, (ii) the Aggregate Outstanding Amount of any Class D
Notes at any time shall include the D Cumulative Applicable Periodic Interest
Shortfall Amount with respect to such Class D Notes at such time, (iii) the
Aggregate Outstanding Amount of any Class E Notes at any time shall include the
Class E Cumulative Applicable Periodic Interest Shortfall Amount with respect to
such Class E Notes at such time, (iv) the Aggregate Outstanding Amount of any
Class F Notes at any time shall include the Class F Cumulative Applicable
Periodic Interest Shortfall Amount with respect to such Class F Notes at such
time, (v) the Aggregate Outstanding Amount of any Class G Notes at any time
shall include the Class G Cumulative Applicable Periodic Interest Shortfall
Amount with respect to such Class G Notes at such time, (vi) the Aggregate
Outstanding Amount of any Class H Notes at any time shall include the Class H
Cumulative Applicable Periodic Interest Shortfall Amount with respect to such
Class H Notes at such time, (vii) the Aggregate Outstanding Amount of any
Class J Notes at any time shall include the Class J Cumulative Applicable
Periodic Interest Shortfall Amount with respect to such Class J Notes at such
time and (viii) the Aggregate Outstanding Amount of any Class K Notes at any
time shall include the Class K Cumulative Applicable Periodic Interest Shortfall
Amount with respect to such Class K Notes at such time.

 

Applicable Periodic Interest Rate means, for any Interest Period, (i) with
respect to the Class A Notes, the applicable Class A Note Interest Rate,
(ii) with respect to the Class B Notes, the applicable Class B Note Interest
Rate, (iii) with respect to the Class C Notes, the applicable Class C Note
Interest Rate, (iv) with respect to the Class D Notes, the applicable Class D
Note Interest Rate, (v) with respect to the Class E Notes, the applicable
Class E Note Interest Rate, (vi) with respect to the Class F Notes, the
applicable Class F Note Interest Rate, (vii) with respect to the Class G Notes,
the applicable Class G Note Interest Rate, (viii) with respect to the Class H
Notes, the applicable Class H Note Interest Rate, (ix) with

 

4

--------------------------------------------------------------------------------


 

respect to the Class J Notes, the applicable Class J Note Interest Rate and
(x) with respect to the Class K Notes, the applicable Class K Note Interest
Rate.

 

Applicable Recovery Rate means, with respect to any Collateral Debt Security on
any Measurement Date, the Fitch Recovery Rate, the Moody’s Recovery Rate and the
S&P Recovery Rate applicable to such Collateral Debt Security on such date.

 

Approved Replacement Person means a replacement or additional Key Manager
appointed in accordance with the procedures described in Section 16 of the
Collateral Management Agreement.

 

Articles means the Amended and Restated Memorandum and Articles of Association
of the Issuer, filed under the Companies Law (2004 Revision) of the Cayman
Islands, as modified and supplemented and in effect from time to time.

 

Asset Purchase Agreement means any purchase agreement between (i) a seller of
Real Estate Interests or, to the extent that the seller thereof is the
Collateral Manager or any of its affiliates, CMBS Securities, CRE Debt
Obligations, Real Estate CDO Securities, REIT Debt Securities or Trust Preferred
Securities and (ii) the Issuer, which shall contain provisions regarding
representations and warranties and remedies in case of a breach thereof
substantially in the form set forth in Exhibit F in the case of Real Estate
Interests and Exhibit G in the case of CMBS Securities, CRE Debt Obligations,
Real Estate CDO Securities, REIT Debt Securities or Trust Preferred Securities.

 

Asset-Backed Securities are debt securities that entitle the holders thereof to
receive payments that depend primarily on the cash flow from a specified pool of
financial assets, either fixed or revolving, that by their terms convert into
cash within a finite time period, together with rights or other assets designed
to assure the servicing or timely distribution of proceeds to holders of such
securities (including, for the avoidance of doubt, leases).

 

Asset Transfer Agreement means any asset transfer agreement substantially in the
form of Exhibit I entered into by the Issuer pursuant to which the seller will
sell, transfer, or otherwise convey, assign or cause the assignment of certain
Collateral Debt Securities to the Issuer.

 

Assumed Reinvestment Rate means, with respect to any Account or fund securing
the Secured Notes, the greater of (i) LIBOR minus 0.50% and (ii) zero.

 

Auction has the meaning specified in Section 9.2.

 

Auction Call Redemption has the meaning specified in Section 9.1(c).

 

Auction Date has the meaning specified in Section 9.2; provided that, for the
purposes of Section 5.5, “Auction Date” means the date upon which an Auction of
the Collateral Debt Securities is conducted in connection with an Event of
Default.

 

Auction Procedures has the meaning specified in Section 9.2.

 

Auction Purchase Agreement has the meaning specified in Schedule E.

 

Authenticating Agent means, with respect to the Secured Notes or any Class of
the Secured Notes, the Person designated by the Trustee, if any, to authenticate
such Secured Notes on behalf of the Trustee pursuant to Section 6.4.

 

5

--------------------------------------------------------------------------------


 

Authorized Officer means (i) with respect to the Issuer, any Officer of the
Issuer who is authorized to act for the Issuer in matters relating to, and
binding upon, the Issuer, (ii) with respect to the Collateral Manager, any
officer of the Collateral Manager who is authorized to act for the Collateral
Manager in matters relating to, and binding upon, the Collateral Manager,
(iii) with respect to the Trustee or any other bank or trust company acting as
trustee of an express trust or as custodian, a Trust Officer and (iv) with
respect to the Income Note Paying Agent, any officer who is authorized to act
for the Income Note Paying Agent in matters relating to, and binding upon, the
Income Note Paying Agent. Each party may receive and accept a certification of
the authority of any other party as conclusive evidence of the authority of any
person to act, and such certification may be considered as in full force and
effect until receipt by such other party of written notice to the contrary.

 

Available Funds means, with respect to any Payment Date, the amount of any
positive balance (of Cash or Eligible Investments) in the Collection Account
and, if the Trustee has been so directed by 100% of the Holders of the Income
Notes, any amount designated by such Holders on deposit in the Interest Reserve
Account, as of the Calculation Date relating to such Payment Date and, with
respect to any other date, such amount as of that date.

 

Average Life means, on any Calculation Date with respect to any Collateral Debt
Security, the quotient obtained by the Collateral Manager by dividing (i) the
sum of the products of (a) the number of years (rounded to the nearest one tenth
thereof) from such Calculation Date to the respective dates of each successive
distribution of principal of such Collateral Debt Security (assuming that (1) no
Collateral Debt Securities default or are sold, (2) any optional redemption of
the Collateral Debt Securities occurs in accordance with their respective terms
and (3) any extension of the Real Estate Interests is exercised) and (b) the
respective amounts of principal of such scheduled distributions by (ii) the sum
of all successive scheduled distributions of principal on such Collateral Debt
Security.

 

Balance means at any time, with respect to Cash or Eligible Investments in any
Account at such time, the aggregate of the (i) current balance of Cash, demand
deposits, time deposits, certificates of deposit and federal funds;
(ii) principal amount of interest-bearing corporate and government securities,
money market accounts and repurchase obligations; and (iii) purchase price (but
not greater than the face amount) of non-interest-bearing government and
corporate securities and commercial paper.

 

Bank means LaSalle Bank National Association, a national banking association
organized under the laws of the United States, in its individual capacity and
not as Trustee.

 

Bankruptcy Code means the U.S. Bankruptcy Code, Title 11 of the United States
Code, as amended or where the context requires, the applicable insolvency
provisions of the laws of the Cayman Islands.

 

Beneficial Owner means, with respect to any Global Note, each Person that
appears on the records of a Clearing Agency (other than each such Clearing
Agency to the extent that it is an accountholder with the other Clearing Agency
for the purpose of operating the “bridge” between them) as entitled to a
particular amount of Notes by reason of an interest in a Global Note (for all
purposes other than with respect to the payment of principal of and interest on
the Secured Notes, the right to which will be vested, as against the Issuer and
the Trustee, solely in the Person in whose name the Global Note is registered in
the Note Register (in the case of the Notes) or the Income Note Register (in the
case of the Income Notes)); provided that the Trustee and the Income Note Paying
Agent may conclusively rely upon the certificate of a Clearing Agency as to the
identity of such Persons holding an interest in a Global Note.

 

6

--------------------------------------------------------------------------------


 

Benefit Plan Investor means (i) an “employee benefit plan” (as defined in
Section 3(3) of ERISA), that is subject to part 4 of Title I of ERISA, (ii) a
“plan” (as defined in Section 4975(e)(1) of the Code), including, without
limitation, individual retirement accounts and Keogh plans or (iii) an entity
whose underlying assets include plan assets by reason of such an employee
benefit plan’s or plan’s investment in such entity, including, without
limitation, as applicable, an insurance company general account.

 

Board of Directors means, with respect to the Issuer, the directors of the
Issuer duly appointed in accordance with the Articles.

 

Board Resolution means, with respect to the Issuer, a resolution of the Board of
Directors of the Issuer.

 

Business Day means any day that is not a Saturday, Sunday or other day on which
commercial banking institutions in New York, New York, Chicago, Illinois or any
other city in which the Corporate Trust Office of the Trustee is located are
authorized or obligated by law or executive order to be closed; provided that,
if any action is required of the Irish Paying Agent, solely for purposes of
determining when such action of the Irish Paying Agent is required, days on
which commercial banking institutions in Dublin, Ireland are authorized or
obligated by law or executive order to be closed will also be considered in
determining whether such day is a “Business Day”; provided, further that if any
action is required of the Issuer (or of the Administrator on its behalf), solely
for purposes of determining when such action of the Issuer is required, days on
which commercial banking institutions in the Cayman Islands are authorized or
obligated by law or executive order to be closed will also be considered in
determining whether such day is a “Business Day.”

 

Calculation Date means, with respect to any Payment Date, the last day of the
related Due Period.

 

Call Period has the meaning specified in Section 9.1(a) hereof.

 

Cash means such funds denominated with currency of the United States as at the
time shall be legal tender for payment of all public and private debts,
including funds credited to a deposit account or a Securities Account.

 

Cashflow Hedge Agreement means any Hedge Agreement entered into for the purpose
of protecting the Issuer against a cashflow timing mismatch with respect to one
or more Collateral Debt Securities.

 

CDO of CDO Securities means securities that entitle the Holders thereof to
receive payments that depend on the cash flow from a portfolio of assets, the
majority in principal amount of which are collateralized debt obligations.

 

CDS Principal Balance means the aggregate Principal Balance of (i) Collateral
Debt Securities included in the Collateral (including any Collateral Debt
Securities that have become Defaulted Securities or Written Down Securities) and
(ii) Eligible Investments, in each case, purchased with the proceeds of the
issuance of the Notes or thereafter with Collateral Principal Collections.

 

Certificated Security has the meaning specified in Section 8-102(a)(4) of the
UCC.

 

Certificate of Authentication has the meaning specified in Section 2.3(f).

 

7

--------------------------------------------------------------------------------


 

Class means each of the classes comprised of the Class A Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class F
Notes, the Class G Notes, the Class H Notes, the Class J Notes, the Class K
Notes and the Income Notes.

 

Class A Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
application of the S&P CDO Monitor, after giving effect to S&P’s assumptions on
recoveries, defaults and timing and to the Priority of Payments such that
sufficient funds will remain for the payment of principal of the Class A Notes
in full by their Stated Maturity Date and the timely payment of interest on such
Class A Notes by their Stated Maturity Date.

 

Class A Note Default Differential means, with respect to any Calculation Date,
the rate obtained by subtracting the Class A Note Scenario Default Rate from the
Class A Note Break-Even Default Rate.

 

Class A Note Interest Rate means the Class A-1 Note Interest Rate, the Class A-2
Note Interest Rate or the Class A-3 Note Interest Rate, as applicable.

 

Class A Note Scenario Default Rate means an estimate of the cumulative default
rate for the portfolio of Collateral Debt Securities consistent with S&P’s
rating of the Class A Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class A Notes means the Class A-1 Notes, the Class A-2 Notes and the Class A-3
Notes.

 

Class A-1 Note Interest Rate means LIBOR plus 0.255%.

 

Class A-1 Notes means the U.S.$512,000,000 aggregate principal amount of
Class A-1 Floating Rate Notes due 2052.

 

Class A-2 Note Interest Rate means LIBOR plus 0.28%.

 

Class A-2 Notes means the U.S.$96,000,000 aggregate principal amount of
Class A-2 Floating Rate Notes due 2052.

 

Class A-3 Note Interest Rate means LIBOR plus 0.30%.

 

Class A-3 Notes means the U.S.$48,000,000 aggregate principal amount of
Class A-3 Floating Rate Notes due 2052.

 

Class A/B Coverage Tests means the Class A/B Interest Coverage Test and the
Class A/B Principal Coverage Test.

 

Class A/B Interest Coverage Ratio means, on any Measurement Date, the ratio
(expressed as a percentage) of (i) to (ii), where (i) is equal to the Interest
Coverage Amount as of such Measurement Date and where (ii) is the sum of the
Periodic Interest for the Class A Notes and the Class B Notes for the Payment
Date immediately following such Measurement Date; provided that the Interest
Coverage Amount shall be calculated after giving effect to any scheduled payment
to the Non-Monthly Pay Asset Interest Reserve Account for the Payment Date
immediately following such Measurement Date.

 

Class A/B Interest Coverage Test means, for so long as any Class A Notes or
Class B Notes remain Outstanding, a test that is satisfied as of any Measurement
Date if the Class A/B Interest Coverage Ratio as of such date of determination
is equal to or greater than 117.75%; provided that for any

 

8

--------------------------------------------------------------------------------


 

Measurement Date occurring on the Effective Date through the Payment Date
immediately subsequent to the Effective Date, the Class A/B Interest Coverage
Test will be satisfied if Class A/B Interest Coverage Ratio is equal to or
greater than 100%.

 

Class A/B Principal Coverage Ratio means, on any Measurement Date, the ratio
(expressed as a percentage) of (i) to (ii), where (i) is the Principal Coverage
Amount as of such Measurement Date and (ii) is the sum of the Aggregate
Outstanding Amount of the Class A Notes and the Class B Notes Outstanding as of
such Measurement Date.

 

Class A/B Principal Coverage Test means, for so long as any Class A Notes or
Class B Notes remain Outstanding, a test satisfied on any Measurement Date if
the Class A/B Principal Coverage Ratio as of such date of determination is equal
to or greater than 108.72%.

 

Class B Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
application of the S&P CDO Monitor, after giving effect to S&P’s assumptions on
recoveries, defaults and timing and to the Priority of Payments such that
sufficient funds will remain for the payment of principal of the Class B Notes
in full by their Stated Maturity Date and the timely payment of interest on such
Class B Notes by their Stated Maturity Date.

 

Class B Note Default Differential means, with respect to any Calculation Date,
the rate obtained by subtracting the Class B Note Scenario Default Rate from the
Class B Note Break-Even Default Rate.

 

Class B Note Interest Rate means LIBOR plus 0.35%.

 

Class B Note Scenario Default Rate means an estimate of the cumulative default
rate for the portfolio of Collateral Debt Securities consistent with S&P’s
rating of the Class B Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class B Notes means the U.S.$37,280,000 aggregate principal amount of Class B
Floating Rate Notes due 2052.

 

Class C Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class C Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes
or Class B Notes are Outstanding and funds are not available in accordance with
the Priority of Payments on any Payment Date to pay the full amount of Periodic
Interest on the Class C Notes.

 

Class C Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class C Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates
pursuant to the Priority of Payments to reduce such sum.

 

Class C/D/E Coverage Tests means the Class C/D/E Interest Coverage Test and the
Class C/D/E Principal Coverage Test.

 

Class C/D/E Interest Coverage Ratio means, on any Measurement Date, the ratio
(expressed as a percentage) of (x) to (y), where (x) is equal to the Interest
Coverage Amount as of such Measurement Date and where (y) is the sum of the
Periodic Interest for the Class A Notes, the Class B Notes, the Class C Notes,
the Class D Notes and the Class E Notes for the Payment Date immediately
following such

 

9

--------------------------------------------------------------------------------


 

Measurement Date; provided that the Interest Coverage Amount shall be calculated
after giving effect to any scheduled payment to the Non-Monthly Pay Asset
Interest Reserve Account for the Payment Date immediately following such
Measurement Date.

 

Class C/D/E Interest Coverage Test means, for so long as any Class A Notes,
Class B Notes, Class C Notes, Class D Notes or Class E Notes remain Outstanding,
a test that is satisfied as of any Measurement Date if the Class C/D/E Interest
Coverage Ratio as of such date of determination is equal to or greater than
106.60%; provided that for any Measurement Date occurring on the Effective Date
through the Payment Date immediately subsequent to the Effective Date, the
Class C/D/E Interest Coverage Test will be satisfied if Class C/D/E Interest
Coverage Ratio is equal to or greater than 100%.

 

Class C/D/E Principal Coverage Ratio means, on any Measurement Date, the ratio
(expressed as a percentage) of (x) to (y), where (x) is the Principal Coverage
Amount as of such Measurement Date and (y) is the sum of the aggregate principal
amount of the Class A Notes, the Class B Notes, the Class C Notes, the Class D
Notes and the Class E Notes Outstanding as of such Measurement Date.

 

Class C/D/E Principal Coverage Test means, for so long as any Class A Notes,
Class B Notes, Class C Notes, Class D Notes or Class E Notes remain Outstanding,
a test satisfied on any Measurement Date if the Class C/D/E Principal Coverage
Ratio as of such date of determination is equal to or greater than 104.86%.

 

Class C Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
application of the S&P CDO Monitor, after giving effect to S&P’s assumptions on
recoveries, defaults and timing and to the Priority of Payments such that
sufficient funds will remain for the payment of principal of the Class C Notes
in full by their Stated Maturity Date and the ultimate payment of interest on
such Class C Notes by their Stated Maturity Date.

 

Class C Note Default Differential means, with respect to any Calculation Date,
the rate obtained by subtracting the Class C Note Scenario Default Rate from the
Class C Note Break-Even Default Rate.

 

Class C Note Interest Rate means 5.7891%.

 

Class C Notes means the U.S.$12,800,000 aggregate principal amount of Class C
Deferrable Fixed Rate Notes due 2052.

 

Class C Note Scenario Default Rate means an estimate of the cumulative default
rate for the portfolio of Collateral Debt Securities consistent with S&P’s
rating of the Class C Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class D Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class D Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes or Class C Notes are Outstanding and funds are not available in
accordance with the Priority of Payments on any Payment Date to pay the full
amount of Periodic Interest on the Class D Notes.

 

Class D Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class D Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates
pursuant to the Priority of Payments to reduce such sum.

 

10

--------------------------------------------------------------------------------

 

Class D Note Interest Rate means LIBOR plus 0.57%.

 

Class D Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
S&P by application of the S&P CDO Monitor, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of Payments
such that sufficient funds will remain for the payment of principal of the
Class D Notes in full by their Stated Maturity Date and the ultimate payment of
interest on such Class D Notes by their Stated Maturity Date.

 

Class D Note Default Differential means, with respect to any Calculation Date,
the rate obtained by subtracting the Class D Note Scenario Default Rate from the
Class D Note Break-Even Default Rate.

 

Class D Notes means the U.S.$23,200,000 aggregate principal amount of Class D
Deferrable Floating Rate Notes due 2052.

 

Class D Note Scenario Default Rate means an estimate of the cumulative default
rate for the portfolio of Collateral Debt Securities consistent with S&P’s
rating of the Class D Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class E Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class E Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes, Class C Notes or Class D Notes are Outstanding and funds are not
available in accordance with the Priority of Payments on any Payment Date to pay
the full amount of Periodic Interest on the Class E Notes.

 

Class E Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class E Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates
pursuant to the Priority of Payments to reduce such sum.

 

Class E Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
S&P by application of the S&P MO Monitor, after giving effect to S&P’s
assumptions on recoveries, defaults and timing and to the Priority of Payments
such that sufficient funds will remain for the payment of principal of the
Class E Notes in full by their Stated Maturity Date and the ultimate payment of
interest on such Class E Notes by their Stated Maturity Date.

 

Class E Note Default Differential means, with respect to any Calculation Date,
the rate obtained by subtracting the Class E Note Scenario Default Rate from the
Class E Note Break-Even Default Rate.

 

Class E Note Interest Rate means LIBOR plus 0.68%.

 

Class E Notes means the U.S.$4,800,000 aggregate principal amount of Class E
Deferrable Floating Rate Notes due 2052.

 

Class E Note Scenario Default Rate means an estimate of the cumulative default
rate for the portfolio of Collateral Debt Securities consistent with S&P’s
rating of the Class E Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

11

--------------------------------------------------------------------------------


 

Class F Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class F Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes, Class C Notes, Class D Notes or Class E Notes are Outstanding and
funds are not available in accordance with the Priority of Payments on any
Payment Date to pay the full amount of Periodic Interest on the Class F Notes.

 

Class F Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class F Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates
pursuant to the Priority of Payments to reduce such sum.

 

Class F Note Interest Rate means LIBOR plus 1.05%.

 

Class F Notes means the U.S.$3,600,000 aggregate principal amount of Class F
Deferrable Floating Rate Notes due 2052.

 

Class F/G/H Coverage Tests means the Class F/G/H Interest Coverage Test and the
Class F/G/H Principal Coverage Test.

 

Class F/G/H Interest Coverage Ratio means, on any Measurement Date, the ratio
(expressed as a percentage) of (x) to (y), where (x) is equal to the Interest
Coverage Amount as of such Measurement Date and where (y) is the sum of the
Periodic Interest for the Class A Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes and
the Class H Notes for the Payment Date immediately following such Measurement
Date; provided that the Interest Coverage Amount shall be calculated after
giving effect to any scheduled payment to the Non- Monthly Pay Asset Interest
Reserve Account for the Payment Date immediately following such Measurement
Date.

 

Class F/G/H Interest Coverage Test means, for so long as any Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes,
Class G Notes or Class H Notes remain Outstanding, a test that is satisfied as
of any Measurement Date if the Class F/G/H Interest Coverage Ratio as of such
date of determination is equal to or greater than 101.00%; provided that for any
Measurement Date occurring on the Effective Date through the Payment Date
immediately subsequent to the Effective Date, the Class F/G/H Interest Coverage
Test will be satisfied if Class F/G/H Interest Coverage Ratio is equal to or
greater than 100%.

 

Class F/G/H Principal Coverage Ratio means, on any Measurement Date, the ratio
(expressed as a percentage) of (x) to (y), where (x) is the Principal Coverage
Amount as of such Measurement Date and (y) is the sum of the aggregate principal
amount of the Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes, the Class G Notes and the Class H Notes
Outstanding as of such Measurement Date.

 

Class F/G/H Principal Coverage Test means, for so long as any Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes,
Class G Notes or Class H Notes remain Outstanding, a test satisfied on any
Measurement Date if the Class F/G/H Principal Coverage Ratio as of such date of
determination is equal to or greater than 102.84%.

 

Class F Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
application of the S&P CDO Monitor, after giving effect to S&P’s assumptions on
recoveries, defaults and timing and to the Priority of

 

12

--------------------------------------------------------------------------------


 

Payments such that sufficient funds will remain for the payment of principal of
the Class F Notes in full by their Stated Maturity Date and the ultimate payment
of interest on such Class F Notes by their Stated Maturity Date.

 

Class F Note Default Differential means, with respect to any Calculation Date,
the rate obtained by subtracting the Class F Note Scenario Default Rate from the
Class F Note Break-Even Default Rate.

 

Class F Note Scenario Default Rate means an estimate of the cumulative default
rate for the portfolio of Collateral Debt Securities consistent with S&P’s
rating of the Class F Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class G Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class G Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes or Class F Notes are
Outstanding and funds are not available in accordance with the Priority of
Payments on any Payment Date to pay the full amount of Periodic Interest on the
Class G Notes.

 

Class G Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class G Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates
pursuant to the Priority of Payments to reduce such sum.

 

Class G Note Interest Rate means LIBOR plus 1.30%.

 

Class G Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
application of the S&P CDO Monitor, after giving effect to S&P’s assumptions on
recoveries, defaults and timing and to the Priority of Payments such that
sufficient funds will remain for the payment of principal of the Class G Notes
in full by their Stated Maturity Date and the ultimate payment of interest on
such Class G Notes by their Stated Maturity Date.

 

Class G Note Default Differential means, with respect to any Calculation Date,
the rate obtained by subtracting the Class G Note Scenario Default Rate from the
Class G Note Break-Even Default Rate.

 

Class G Notes means the U.S.$14,080,000 aggregate principal amount of Class G
Deferrable Floating Rate Notes due 2052.

 

Class G Note Scenario Default Rate means an estimate of the cumulative default
rate for the portfolio of Collateral Debt Securities consistent with S&P’s
rating of the Class G Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class H Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class H Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes or
Class G Notes are Outstanding and funds are not available in accordance with the
Priority of Payments on any Payment Date to pay the full amount of Periodic
Interest on the Class H Notes.

 

Class H Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class H Applicable Periodic
Interest Shortfall Amounts with respect

 

13

--------------------------------------------------------------------------------


 

to all Payment Dates preceding such date of determination, less any amounts
applied on all preceding Payment Dates pursuant to the Priority of Payments to
reduce such sum.

 

Class H Note Interest Rate means LIBOR plus 1.60%.

 

Class H Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
application of the S&P CDO Monitor, after giving effect to S&P’s assumptions on
recoveries, defaults and timing and to the Priority of Payments such that
sufficient funds will remain for the payment of principal of the Class H Notes
in full by their Stated Maturity Date and the ultimate payment of interest on
such Class H Notes by their Stated Maturity Date.

 

Class H Note Default Differential means, with respect to any Calculation Date,
the rate obtained by subtracting the Class H Note Scenario Default Rate from the
Class H Note Break-Even Default Rate.

 

Class H Notes means the U.S.$7,200,000 aggregate principal amount of Class H
Deferrable Floating Rate Notes due 2052.

 

Class H Note Scenario Default Rate means an estimate of the cumulative default
rate for the portfolio of Collateral Debt Securities consistent with S&P’s
rating of the Class H Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class J Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class J Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes,
Class G Notes or Class H Notes are Outstanding and funds are not available in
accordance with the Priority of Payments on any Payment Date to pay the full
amount of Periodic Interest on the Class J Notes.

 

Class J Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class J Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates
pursuant to the Priority of Payments to reduce such sum.

 

Class J Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
application of the S&P CDO Monitor, after giving effect to S&P’s assumptions on
recoveries, defaults and timing and to the Priority of Payments such that
sufficient funds will remain for the payment of principal of the Class J Notes
in full by their Stated Maturity Date and the ultimate payment of interest on
such Class J Notes by their Stated Maturity Date.

 

Class J Note Default Differential means, with respect to any Calculation Date,
the rate obtained by subtracting the Class J Note Scenario Default Rate from the
Class J Note Break-Even Default Rate.

 

Class J Note Interest Rate means 7.8016% per annum.

 

Class J Note Scenario Default Rate means an estimate of the cumulative default
rate for the portfolio of Collateral Debt Securities consistent with S&P’s
rating of the Class J Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

14

--------------------------------------------------------------------------------


 

Class J Notes means the U.S.$7,040,000 aggregate principal amount of Class J
Deferrable Fixed Rate Notes due 2052.

 

Class K Applicable Periodic Interest Shortfall Amount means, with respect to any
Interest Period, the amount of unpaid interest for such Interest Period that
will be added to the principal amount of the Class K Notes and paid thereafter
in accordance with the Priority of Payments in the event that any Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes,
Class G Notes, Class H Notes or Class J Notes are Outstanding and funds are not
available in accordance with the Priority of Payments on any Payment Date to pay
the full amount of Periodic Interest on the Class K Notes.

 

Class K Cumulative Applicable Periodic Interest Shortfall Amount means, with
respect to any date of determination, the sum of all Class K Applicable Periodic
Interest Shortfall Amounts with respect to all Payment Dates preceding such date
of determination, less any amounts applied on all preceding Payment Dates
pursuant to the Priority of Payments to reduce such sum.

 

Class K Note Break-Even Default Rate means the maximum percentage of defaults
that the portfolio of Collateral Debt Securities can sustain, as determined by
application of the S&P CDO Monitor, after giving effect to S&P’s assumptions on
recoveries, defaults and timing and to the Priority of Payments such that
sufficient funds will remain for the payment of principal of the Class K Notes
in full by their Stated Maturity Date and the ultimate payment of interest on
such Class K Notes by their Stated Maturity Date.

 

Class K Note Default Differential means, with respect to any Calculation Date,
the rate obtained by subtracting the Class K Note Scenario Default Rate from the
Class K Note Break-Even Default Rate.

 

Class K Note Interest Rate means 8.4305% per annum.

 

Class K Note Scenario Default Rate means an estimate of the cumulative default
rate for the portfolio of Collateral Debt Securities consistent with S&P’s
rating of the Class K Notes on the Closing Date, determined by S&P by
application of the S&P CDO Monitor.

 

Class K Notes means the U.S.$6,000,000 aggregate principal amount of Class K
Deferrable Fixed Rate Notes due 2052.

 

Clearing Agency means DTC, Euroclear or Clearstream.

 

Clearing Corporation has the meaning specified in Section 8-102(a)(5) of the
UCC.

 

Clearstream means Clearstream Banking, société anonyme.

 

CLO Securities means securities that entitle the holders thereof to receive
payments that depend (except for rights and other assets designed to assure the
servicing or timely distribution of proceeds to holders of the CLO Securities)
on the cashflow from a portfolio of primarily commercial loans.

 

Closing Date means February 28, 2007.

 

CMBS Conduit Securities means Commercial Mortgage Backed Securities (a) issued
by a single-seller or multi-seller conduit under which the holders of such
Commercial Mortgage Backed Securities have recourse to a specified pool of
assets (but not other assets originated by the conduit that support payments on
other series of securities) and (b) that entitle the holders thereof to receive
payments

 

15

--------------------------------------------------------------------------------


 

that depend (except for rights or other assets designed to assure the servicing
or timely distribution of proceeds to holders of the Commercial Mortgage Backed
Securities) on the cash flow from a pool of commercial mortgage loans.

 

CMBS Credit Tenant Lease Securities means Commercial Mortgage Backed Securities
(other than CMBS Large Loan Securities and CMBS Conduit Securities but including
Tenant Lease Loan Interests) that (i) have a public rating from a Rating Agency,
(ii) incorporate a servicer or similar party to service the related leased
property in a manner that satisfies Rating Agency servicing criteria for the
servicing of commercial mortgage loans of this type and (iii) entitle the
holders thereof to receive payments that depend on the cash flow from a single
or a pool of commercial mortgage loans made to finance the acquisition,
construction and improvement of properties leased to corporate tenants (or on
the cash flow from such leases); provided that such dependence may in addition
be conditioned upon rights or additional assets designed to assure the servicing
or timely distribution of proceeds to holders of the CMBS Securities such as a
financial guaranty insurance policy.

 

CMBS Franchise Securities means Commercial Mortgage Backed Securities that
entitle the holders thereof to receive payments that depend (except for rights
or other assets designed to assure the servicing or timely distribution of
proceeds to holders of such Commercial Mortgage Backed Securities) on the cash
flow from a pool of (substantially all) mortgage loans made to operators of
franchises that provide oil, gasoline, restaurant or food services and provide
other services related thereto.

 

CMBS Large Loan Securities means Commercial Mortgage Backed Securities (other
than CMBS Conduit Securities) that entitle the holders thereof to receive
payments that depend (except for rights or other assets designed to assure the
servicing or timely distribution of proceeds to holders of the Commercial
Mortgage Backed Securities) on the cash flow from a commercial mortgage loan or
a small pool of commercial mortgage loans made to finance the acquisition or
improvement of real properties.

 

CMBS Re-REMIC Securities means any security that is secured directly by,
referenced to or representing ownership of, a pool at least 85% of which
consists of CMBS Conduit Securities, other CMBS Securities or certificates
representing a beneficial interest therein, but not including any Synthetic
Security. For the avoidance of doubt, a CMBS Re-REMIC Security shall include any
security backed by more than one credit default swap or referencing more than
one Reference Obligation or a synthetic collateralized debt obligation or a
synthetic resecuritization that (in each case) primarily references more than
one CMBS Conduit Security or other CMBS Security or certificates representing a
beneficial interest therein.

 

CMBS Securities means CMBS Conduit Securities, CMBS Franchise Securities, CMBS
Large Loan Securities, CMBS Single Borrower Securities, CMBS Re-REMIC Securities
or CMBS Credit Tenant Lease Securities, as the case may be.

 

CMBS Single Borrower Securities means CMBS Securities (other than CMBS Large
Loan Securities and CMBS Credit Tenant Lease Securities) that entitle the
holders thereof to receive payments that depend on the cash flow from one or
more loans with a single borrower or group of affiliated borrowers secured by
one or more properties; provided that such dependence may in addition be
conditioned upon rights or additional assets designed to assure the servicing or
timely distribution of proceeds to holders of the CMBS Securities such as a
financial guaranty insurance policy.

 

Code means the Internal Revenue Code of 1986, as amended.

 

Collateral has the meaning specified in the granting clauses.

 

16

--------------------------------------------------------------------------------


 

Collateral Account has the meaning specified in Section 10.3.

 

Collateral Administration Agreement means the Collateral Administration
Agreement, dated, February 28, 2007, by and among the Issuer, the Collateral
Manager and the Collateral Administrator, as the same may be amended and
modified from time to time in accordance with its terms.

 

Collateral Administrator means LaSalle Bank National Association, solely in its
capacity as Collateral Administrator under the Collateral Administration
Agreement, unless a successor Person shall have become the Collateral
Administrator pursuant to the applicable provisions of Collateral Administration
Agreement, in which case Collateral Administrator shall mean such successor
Person.

 

Collateral Assignment of Hedge Agreement means the collateral assignment of each
Hedge Agreement, dated the date that the Issuer enters into the Hedge Agreement,
among the Issuer, the Trustee and the Hedge Counterparty, and any other
Collateral Assignment of the Hedge Agreement in respect of the Hedge Agreement
entered into between the Issuer, the Trustee and a Hedge Counterparty after the
Closing Date.

 

Collateral Concentration Limitations will be satisfied if, as of any Measurement
Date after the Effective Date, and after giving effect to each purchase of a
Collateral Debt Security, each of the following conditions (collectively, the
Collateral Concentration Limitations) is satisfied in the aggregate (or, in the
case of a Collateral Concentration Limitation not satisfied immediately prior to
such purchase, such purchase maintains or improves compliance with such
Collateral Concentration Limitation):

 

(i)                                          General Limitations

 

(a)                                  the aggregate Principal Balance of all
Collateral Debt Securities that are PIK Bonds (excluding the Collateral Debt
Securities identified on Annex B as KDIAK 2006-1 and ANSONIA 2006-1) does not
exceed the greater of 7.5% of the CDS Principal Balance or U.S.$60,000,000;

 

(b)                                 the aggregate amount of the CDS Principal
Balance for which no related interest rate Hedge Agreement is in place does not
exceed 5% of the amount equal to (a) the principal amount of the Floating Rate
Notes on the first day of the related Due Period minus (b) the aggregate
Principal Balance of the Floating Rate Collateral Debt Securities on the first
day of such Due Period;

 

(c)                                  the aggregate Principal Balance of all
Collateral Debt Securities that provide for periodic payments of interest in
cash less frequently than monthly (other than Collateral Debt Securities that
are the subject of a Cash Flow Hedge Agreement) does not exceed 35% of the CDS
Principal Balance;

 

(d)                                 the aggregate Principal Balance of all
Collateral Debt Securities having a stated maturity date or rated final
distribution date later than the Stated Maturity Date does not exceed 10% of the
CDS Principal Balance (the “10% bucket”), provided, that in no event may the
stated maturity date or rated final distribution date of any CMBS Security or
Real Estate CDO Security be more than 10 years later than the Stated Maturity
Date and of any Real Estate Interest be more than 5 years prior to the Stated
Maturity Date; provided, further, that for the CMBS Securities that fall into
the 10% bucket, on a look-through basis, none of the underlying loans may mature
(with extension options) later than 5 years prior to the Stated Maturity Date;
provided, further, that in no event may the stated maturity date or rated final
distribution date of any REIT Debt Security or CRE

 

17

--------------------------------------------------------------------------------


 

Debt Obligation be later than the Stated Maturity Date; provided further, that
in no event may the stated maturity date or rated final distribution date of any
Trust Preferred Security be more than 5 years later than the Stated Maturity
Date.

 

(ii)                                       Collateral Debt Security Type
Limitations

 

(a)                                  the aggregate Principal Balance of all
Collateral Debt Securities that are CMBS Securities does not exceed the greater
of 85% of the CDS Principal Balance or U.S.$680,000,000; provided that no more
than the greater of 50% of the CDS Principal Balance or U.S.$400,000,000 shall
consist of CMBS Large Loan Securities, not more than the greater of 10% of the
CDS Principal Balance or U.S.$80,000,000 shall consist of CMBS Credit Tenant
Lease Securities and not more than the greater of 20% of the CDS Principal
Balance or U.S.$ 160,000,000, shall consist of CMBS Re-REMIC Securities;

 

(b)                                 the sum of the aggregate Principal Balances
of all REIT Debt Securities, Trust Preferred Securities and CRE Debt Obligations
does not exceed the greater of 30% of the CDS Principal Balance or
U.S.$240,000,000; provided that not more than the greater of 4.0% of the CDS
Principal Balance or U.S.$32,000,000 shall consist of Trust Preferred Securities
and not more than the greater of 20% of the CDS Principal Balance or
U.S.$160,000,000 shall consist of CRE Debt Obligations;

 

(c)                                  the aggregate Principal Balance of all
Collateral Debt Securities that are Real Estate CDO Securities does not exceed
the greater of 20% of the CDS Principal Balance or U.S.$ 160,000,000;

 

(d)                                 the aggregate Principal Balance of all
Collateral Debt Securities that are Real Estate Interests does not exceed the
greater of 5.0% of the CDS Principal Balance or U.S.$40,000,000;

 

(e)                                  the aggregate Principal Balance of all
Collateral Debt Securities that are Synthetic Securities does not exceed the
greater of 20% of the CDS Principal Balance or U.S.$ 160,000,000;

 

(iii)            Single Issue Limitations

 

(a)                                  the aggregate Principal Balance of all
Collateral Debt Securities that are part of the same Issue does not exceed the
greater of 3.5% of the CDS Principal Balance or U.S.$28,000,000, except for up
to 4 Issues not to exceed the greater of 5.0% of the CDS Principal Balance or
U.S.$40,000,000;

 

(iv)                                   Property Type Limitations: the aggregate
Principal Balance of all CMBS Conduit Securities, CMBS Large Loan Securities,
CMBS Credit Tenant Lease Securities, CMBS Franchise Securities and Real Estate
Interests related to Mortgaged Properties that are classified as: (A)
multifamily properties does not exceed the greater of 50% of the CDS Principal
Balance or U.S.$400,000,000; (B) retail properties does not exceed the greater
of 40% of the CDS Principal Balance or U.S.$320,000,000; (C) office properties
does not exceed the greater of 40% of the CDS Principal Balance or
U.S.$320,000,000; (D) lodging properties does not exceed the greater of 30% of
the CDS Principal Balance or U.S.$240,000,000; (E) healthcare properties does
not exceed the greater of 20% of the CDS Principal Balance or U.S.$160,000,000
(provided, further, that skilled-nursing healthcare properties does not exceed
the greater of 10% of the CDS Principal Balance or U.S.$80,000,000 and assisted
living health care properties does not exceed

 

18

--------------------------------------------------------------------------------


 

the greater of 10% of the CDS Principal Balance or U.S.$ 80,000,000);
(F) industrial properties does not exceed the greater of 25% of the CDS
Principal Balance or U.S.$200,000,000; (G) self storage properties does not
exceed the greater of 10% of the CDS Principal Balance or U.S.$80,000,000; and
(H) any other property type other than those specified in clauses (A) through
(G) above does not exceed the greater of 10% of the CDS Principal Balance or
U.S.$80,000,000;

 

(v)                                      Geographic Limitations: the aggregate
Principal Balance of all CMBS Conduit Securities, CMBS Large Loan Securities,
CMBS Credit Tenant Lease Securities, CMBS Franchise Securities and Real Estate
Interests related to Mortgaged Properties located in: (A) California does not
exceed the greater of 40% of the CDS Principal Balance or U.S.$320,000,000; (B)
New York does not exceed the greater of 40% of the CDS Principal Balance or
U.S.$320,000,000; (C)  Texas does not exceed the greater of 25% of the CDS
Principal Balance or U.S.$200,000,000; (D)  Florida does not exceed the greater
of 30% of the CDS Principal Balance or U.S.$240,000,000; and (E) any other
single state other than California, New York, Texas and Florida does not exceed
the greater of 20% of the CDS Principal Balance or U.S.$160,000,000;

 

For purposes of determining compliance with any Collateral Concentration
Limitation, (a) all calculated percentages will be rounded to the nearest
hundredth of 1% (e.g., 5.13%), (b) Temporary Ramp-Up Securities will be excluded
from the calculation of the Collateral Concentration Limitations and (c) with
respect to each Synthetic Security, satisfaction of the Collateral Concentration
Limitations, for purposes of clauses (i)(a), (ii)(a)-(d), (iii), (iv) and
(v) above, shall be based on the related Reference Obligation and, for purposes
of clauses (i)(b)-(d) and (ii)(e) above, shall be based on the Synthetic
Security itself; provided that if the Collateral Manager determines that a
Synthetic Security should, for purposes of clause (i)(a) above, be based instead
on the Synthetic Security, the Collateral Manager may seek Rating Agency
Confirmation from S&P with respect to the treatment of such Synthetic Security
and any similar Synthetic Security entered into subsequently.

 

Notwithstanding the foregoing, during the Ramp-Up Period the Collateral Quality
Tests need not be met. At all times, the dollar amount limitation set forth in
any individual Collateral Concentration Limitation will be disregarded for the
purposes of the Reinvestment Criteria, but will be taken into account solely for
purposes of any reports to be prepared under the Indenture.

 

Collateral Debt Security means an item of Collateral which satisfies the
Eligibility Criteria specified in Section 12.2.

 

Collateral Interest Collections means, with respect to any Due Period and the
related Payment Date, without duplication, the sum of (i) (a) all cash payments
of interest with respect to any Collateral Debt Securities and Eligible
Investments included in the Collateral (including any Sale Proceeds of a
Collateral Debt Security sold at a price greater than or equal to its Principal
Balance representing unpaid interest accrued thereon to the date of the sale
thereof to the extent not treated as Collateral Principal Collections at the
option of the Collateral Manager) and (b) all Synthetic Security Periodic
Payments payable to the Issuer under a Synthetic Security, net, in the case of a
Derivative Contract, of any Synthetic Security Periodic Payments payable by the
Issuer to the Derivative Contract Counterparty during the related Collection
Period, but excluding in the case of the foregoing clauses (a) and (b): (1) all
funds received on a Defaulted Security (including any unpaid interest) and any
unpaid interest accrued on a Deferred Interest PIK Bond or a Written Down
Security to the date of sale which are received during the related Due Period,
and (2) any servicing fees and other fees, expenses or indemnities paid directly
to any Servicer pursuant to any Servicing Agreement and any other amounts paid
out of collections of interest pursuant to any Servicing Agreement to reimburse
the related Servicer for servicing advances made by it thereunder which are
received during the related Due Period, (ii) all payments on Eligible
Investments

 

19

--------------------------------------------------------------------------------


 

purchased with Collateral Interest Collections, (iii) payments received or
scheduled to be received from a Hedge Counterparty under any Hedge Agreement
(including the Initial Hedge Agreement) on the related Payment Date, excluding
any payments received from a Hedge Counterparty upon reduction of the notional
amount and any termination payments (provided that so long as the Notes are
Outstanding, any termination payments received from a Hedge Counterparty will be
used to enter into a substitute Hedge Agreement to the extent required to
maintain the then-current rating of the Notes by each Rating Agency), (iv) all
amendment and waiver fees, all late payment fees and all other fees and
commissions received during the related Due Period (other than fees and
commissions received in connection with the sale, restructuring, workout or
default of Collateral Debt Securities or in connection with Defaulted Securities
or Written Down Securities) (excluding any payments representing exit fees,
extension fees or prepayment premiums paid in connection with Real Estate
Interests), (v) the Principal Balance of any Eligible Investments purchased with
Collateral Interest Collections, (vi) all interest accrued on the Closing Date
on Collateral Debt Securities included in the Collateral, (vii) any amounts on
deposit in the Non-Monthly Pay Asset Interest Reserve Account, (viii) any
amounts in the Discretionary Ramp-Up Interest Reserve Account and the Interest
Reserve Account that are transferred to the Payment Account, (ix) after the
Effective Date, at the option of the Collateral Manager, any amount on deposit
in the Expense Reserve Account in excess of U.S.$25,000, (x) all income received
during the related Due Period on any Eligible Investments then in any Derivative
Contract Counterparty Accounts, to the extent transferred to the Collection
Account pursuant to and in accordance with Section 10.11 and (xi) all proceeds
from the foregoing; provided, however, that Collateral Interest Collections
shall not include (i) the funds and other property (including the paid-up share
capital of the Issuer) with respect to the Income Notes and the bank account in
which such funds and the proceeds thereof are held, (ii) principal of any
Collateral Debt Security representing capitalized interest after the date of
purchase thereof by the Issuer, (iii) Purchased Accrued Interest or (iv) any
amounts contributed by the Income Noteholders as capital contributions pursuant
to Section 4.5 of the Income Note Paying Agency Agreement.

 

Collateral Management Agreement means the Collateral Management Agreement, dated
as of the Closing Date, as the same may be amended or supplemented from time to
time, between the Issuer and the Collateral Manager.

 

Collateral Management Fee means the Senior Collateral Management Fee and the
Subordinate Collateral Management Fee.

 

Collateral Manager means NS Advisors, LLC, a Delaware limited liability company,
unless a successor Person shall have become Collateral Manager pursuant to the
applicable provisions of the Collateral Management Agreement, in which case
Collateral Manager shall mean such successor Person.

 

Collateral Principal Collections means, (i) with respect to any Due Period and
the related Payment Date, all amounts received by the Issuer during such Due
Period that do not constitute Collateral Interest Collections minus (ii) any
amounts paid directly out of collections of principal pursuant to any Servicing
Agreement to reimburse the related Servicer for servicing advances made by it
and other amounts due to any Servicer and not paid out of Collateral Interest
Collections. Collateral Principal Collections shall include, without limitation,
(A) principal of any Collateral Debt Security representing capitalized interest
after the date of purchase thereof by the Issuer, (B) any Uninvested Proceeds
which have not been invested on or prior to the Effective Date and (C) any
amounts contributed by the Income Noteholders as capital contributions pursuant
to Section 4.5 of the Income Note Paying Agency Agreement.

 

Collateral Principal Collections Sub-Account has the meaning specified in
Section 10.6(a) hereof.

 

20

--------------------------------------------------------------------------------

 

Collateral Principal Payments means Collateral Principal Collections excluding
Sale Proceeds and any amounts received in respect of Eligible Investments.

 

Collateral Quality Tests will be satisfied if, as of any Measurement Date, the
Collateral Debt Securities comply, in the aggregate, with all of the
requirements set forth below (collectively, the Collateral Quality Tests):

 

(1)                                 the Fitch Weighted Average Rating Factor
does not exceed 10;

 

(2)                                 (a) the Weighted Average Fixed Rate Coupon
as of such date equals or exceeds 5.95% and (b) the Weighted Average Spread as
of such date equals or exceeds 1.60%;

 

(3)                                 the Weighted Average Life Test is satisfied;

 

(4)                                 the S&P CDO Monitor Test is satisfied;

 

(5)                                 the S&P Minimum Weighted Average Recovery
Rate Test is satisfied;

 

(6)                                 the Moody’s WARF Test is satisfied;

 

(7)                                 the Moody’s Recovery Rate Test is satisfied;
and

 

(8)                                 the Herfindahl Score of the Collateral Debt
Securities is at least 43.

 

Collateral Sub-Account means any sub-account established within an Account.

 

Collateralization Event means, provided that no Substitution Event has occurred,
any of the following events: (a) the Hedge Ratings Determining Party’s
short-term rating from Moody’s is lower than “P-1” or the long-term rating from
Moody’s is below “A2” or, if the Hedge Ratings Determining Party does not have a
short-term rating from Moody’s, the long-term rating of such Hedge Ratings
Determining Party from Moody’s is below “Al”; (b) the Hedge Ratings Determining
Party’s short-term rating from Fitch is lower than “F1” or the long-term rating
of the Hedge Ratings Determining Party from Fitch is lower than “A”, or (c) the
short term rating of the Hedge Ratings Determining Party from S&P is lower than
“A-1” or, solely in the case of an interest rate swap, if the Hedge Ratings
Determining Party does not have a short term rating from S&P, the long term
rating of such Hedge Ratings Determining Party is lower than “A+”.

 

Collection Account means the Securities Account designated the “Collection
Account” and established in the name of the Trustee pursuant to Section 10.6,
including the Collateral Principal Collections Sub-Account.

 

Collections means, with respect to any Payment Date, the sum of (i) the
Collateral Interest Collections collected during the applicable Due Period and
(ii) the Collateral Principal Collections collected during the applicable Due
Period.

 

Commercial Mortgage Backed Security means securities backed by obligations
(including certificates of participations in obligations) that are principally
secured by mortgages on real property or interests therein having a multifamily
or commercial use, such as regional malls, retail space, office buildings,
warehouse or industrial properties, hotels, nursing homes and senior living
centers.

 

Commission means the United States Securities and Exchange Commission.

 

21

--------------------------------------------------------------------------------


 

Controlling Class means the Class A-1 Notes voting as a single Class, so long as
any Class A-1 Notes are Outstanding, and then the Class A-2 Notes, so long as
any Class A-2 Notes are Outstanding, and then the Class A-3 Notes, so long as
any Class A-3 Notes are Outstanding, and then the Class B Notes, so long as any
Class B Notes are Outstanding, and then the Class C Notes, so long as any
Class C Notes are Outstanding, and then the Class D Notes, so long as any
Class D Notes are Outstanding, and then the Class E Notes, so long as any
Class E Notes are Outstanding, and then the Class F Notes, so long as any
Class F Notes are Outstanding, and then the Class G Notes, so long as any
Class G Notes are Outstanding, and then the Class H Notes, so long as any
Class H Notes are Outstanding, and then the Class J Notes, so long as any
Class J Notes are Outstanding, and then the Class K Notes, so long as the K
Notes are Outstanding, based on the Aggregate Outstanding Amount thereof.

 

Controlling Class Objection means written notice to the Collateral Manager by
the Holders of a majority in aggregate principal amount of Outstanding Notes of
the Controlling Class objecting in their reasonable discretion to a proposed
replacement Key Manager.

 

Controlling Person means any other person (other than a Benefit Plan Investor)
that has discretionary authority or control with respect to the assets of the
Issuer, a person who provides investment advice for a fee (direct or indirect)
with respect to the assets of the Issuer, or any “affiliate” (within the meaning
of 29 C.F.R. Section 2510.3-101(0(3)) of any such person.

 

Corporate Services Agreement means that certain Corporate Services Agreement,
dated as of the Closing Date, as the same may be amended or supplemented from
time to time, between the Issuer and the Administrator.

 

Corporate Trust Office means the designated corporate trust office of the
Trustee, currently located at 181 West Madison Street, 32nd Floor, Chicago,
Illinois 60602, Attention: CDO Trust Services Group – N-Star Real Estate CDO IX,
Ltd., telephone number 312-904-0467, fax number 312-602-3935, or such other
address as the Trustee may designate from time to time by notice to the Secured
Noteholders, the Income Noteholders, the Collateral Manager and the Issuer or
the principal corporate trust office of any successor Trustee.

 

Coverage Tests means the Class A/B Coverage Tests, the Class C/D/E Coverage
Tests and the Class F/G/H Coverage Tests.

 

Coverage Ratios means the Interest Coverage Ratios and the Principal Coverage
Ratios.

 

CRE Debt Obligations means (i) a loan, security or similar full recourse
obligation made by a bank or other financial institution based on the credit of
the operating entity obligor or (ii) any participation interest in, or
assignment of, an asset which satisfies the criteria in clause (i) of this
definition, which obligor in the case of clauses (i) and (ii) is a real estate
operating company, real estate development company, homebuilding company or any
other company whose business is significantly related to real estate, or any
subsidiary thereof; provided that no Real Estate Interests, REIT Debt Securities
or Trust Preferred Securities shall constitute CRE Debt Obligations.

 

Credit Improved Security means a Collateral Debt Security or, with respect to a
Synthetic Security, the Reference Obligation thereof, that, since the date of
purchase by the Issuer, in the Collateral Manager’s reasonable business
judgment, has improved in credit quality.

 

Credit Lease Loans means mortgage loans secured by mortgages on commercial real
estate properties that are subject to a lease to a single tenant.

 

22

--------------------------------------------------------------------------------


 

Credit Risk Event means, with respect to any Collateral Debt Security an event
or circumstance that constitutes a change in the condition of the issuer of such
Collateral Debt Security (or of available information with respect to such
issuer) that evidences, in the good faith judgment of the Collateral Manager,
(A) a significant risk of such Collateral Debt Security materially declining in
credit quality, or (B) a significant risk, with a lapse of time, of such
Collateral Debt Security becoming a Defaulted Security or a Written Down
Security.

 

Credit Risk Security means any Collateral Debt Security with respect to which
there shall have occurred a Credit Risk Event.

 

Credit Support Annex means the ISDA Credit Support Annex to a Hedge Agreement
between a Hedge Counterparty and the Issuer.

 

Cure Advance means, in respect of any Real Estate Interest that is a Subordinate
Loan Interest or a Mezzanine Loan, amounts advanced by a Holder of Income Notes
pursuant to the Income Note Paying Agency Agreement to permit the Issuer to
exercise its right to cure monetary defaults with respect to any commercial
mortgage loan or mezzanine loan that ranks senior in priority to the related
Real Estate Interest in respect of the related commercial property, in each case
in accordance with the applicable Underlying Instrument.

 

Current Portfolio means the portfolio (measured by Principal Balance) of (a) the
Pledged Collateral Debt Securities and the proceeds of the disposition thereof
held as Cash, (b) Uninvested Proceeds held as cash and (c) Eligible Investments
purchased with Uninvested Proceeds or the proceeds of the disposition of Pledged
Collateral Debt Securities, existing immediately prior to the sale, maturity or
other disposition of a Pledged Collateral Debt Security or immediately prior to
the acquisition of a Pledged Collateral Debt Security, as the case may be.

 

Custodian has the meaning specified in Section 3.3(a).

 

Daily Official List means the Daily Official List of the Irish Stock Exchange.

 

Deemed Floating Asset Hedge means, with respect to a Fixed Rate Collateral Debt
Security, an interest rate swap having (i) a notional schedule equal to the
Principal Balance as it is reduced by expected amortization of such Fixed Rate
Collateral Debt Security over time and (ii) payment dates identical to the
Payment Dates of the Issuer under the Indenture; provided that, (w) at the time
of entry into the Deemed Floating Asset Hedge, (i) the expected principal
payments on the Fixed Rate Collateral Debt Security comprising a Deemed Floating
Rate Collateral Debt Security will not extend beyond the Stated Maturity Date
and (ii) the scheduled notional amount of such Deemed Floating Asset Hedge at
any time is equal to the expected principal amount of the related Fixed Rate
Collateral Debt Security (as calculated at such time), (x) the Rating Agencies
and the Trustee are notified prior to the Issuer’s entry into a Deemed Floating
Asset Hedge, and each will be provided with the identity of the proposed hedge
counterparty and copies of the hedge documentation and notional schedule,
(y) such Deemed Floating Asset Hedge will require Rating Agency Confirmation
from S&P and Moody’s to the extent it is not a Form-Approved Hedge Agreement and
(z) such Deemed Floating Asset Hedge is priced at then-current market rates.

 

Deemed Floating Rate Collateral Debt Security means a Fixed Rate Collateral Debt
Security the interest rate of which is hedged into a Floating Rate Collateral
Debt Security using a Deemed Floating Asset Hedge; provided that at the time of
entry into the Deemed Floating Asset Hedge the Average Life of such Deemed
Floating Rate Collateral Debt Security would not increase or decrease by more
than one year from its expected average life if it were to prepay at either 50%
or 150% of its pricing speed.

 

23

--------------------------------------------------------------------------------


 

Pursuant to this Indenture, a Deemed Floating Rate Collateral Debt Security will
be deemed a Floating Rate Collateral Debt Security with a spread over LIBOR
equal to the related Deemed Floating Spread.

 

Deemed Floating Spread means the difference between the stated rate at which
interest accrues on each Fixed Rate Collateral Debt Security that comprises a
Deemed Floating Rate Collateral Debt Security (excluding all Defaulted
Securities and Deferred Interest PIK Bonds) and the fixed rate that the Issuer
agrees to pay on the Deemed Floating Asset Hedge at the time such swap is
executed.

 

Default means any Event of Default or any occurrence that, with notice or the
lapse of time or both, would become an Event of Default.

 

Defaulted Derivative Contract Counterparty Termination Payment means an amount
payable by the Issuer to a Derivative Contract Counterparty that is due
following the designation of an “Early Termination Date” (as such term is
defined in the related Derivative Contract) (other than in respect of an
“Illegality” or a “Tax Event” (as each such term is defined in the related
Derivative Contract)), in respect of which the related Derivative Contract
Counterparty is the “Defaulting Party” or the sole “Affected Party”.

 

Defaulted Interest means any interest due and payable in respect of any Class A
Note or Class B Note or, if no Class A Notes or Class B Notes are Outstanding,
in respect of any Class C Note or, if no Class C Notes are Outstanding, in
respect of any Class D Note, or if no Class D Notes are Outstanding, in respect
of any Class E Note, or if no Class E Notes are Outstanding, in respect of any
Class F Note, or if no Class F Notes are Outstanding, in respect of any Class G
Note, or if no Class G Notes are Outstanding, in respect of any Class H Note, or
if no Class H Notes are Outstanding, in respect of any Class J Note, or if no
Class J Notes are Outstanding, in respect of any Class K Note, and any interest
on such Defaulted Interest that (in each case) is not punctually paid or duly
provided for on the applicable Payment Date (including the applicable Stated
Maturity Date) of the applicable Secured Note.

 

Defaulted Securities Amount means, with respect to any Defaulted Security in the
Collateral, of the lesser of (i) the product of the Principal Balance of such
Defaulted Security and the lowest of the Applicable Recovery Rates of such
Defaulted Security and (ii) the product of the Principal Balance of such
Defaulted Security and the Market Value of such Defaulted Security.

 

Defaulted Security means any Collateral Debt Security or any other security
included in the Collateral:

 

(i)                                    as to which (a) the issuer thereof has
defaulted in the payment of principal or interest (without giving effect to any
applicable notice or grace period or waiver, unless the Collateral Manager
certifies to the Trustee that in the Collateral Manager’s reasonable judgment
such default of up to the lesser of (1) three Business Days and (2) the grace
period provided for in the Underlying Instruments is due solely to non-credit
and non-fraud related reasons and the Collateral Manager has so certified in
writing to the Trustee or (b) pursuant to its Underlying Instruments, there has
occurred any default or event of default which entitles the holders thereof,
with notice or passage of time or both, to accelerate the maturity (whether by
mandatory prepayments, mandatory redemption or otherwise) of all or a portion of
the outstanding principal amount of such security, unless (1) in the case of a
default or event of default consisting of a failure of the obligor on such
security to make required interest payments and/or scheduled principal payments,
such security has resumed current payments of interest and scheduled principal
in cash (including all past due interest and scheduled principal) and, in the
Collateral Manager’s reasonable judgment, will continue to make such current
payments of interest in cash (provided that no restructuring has been effected)
or (2) in the case of any other default or event of default, such default or
event of

 

24

--------------------------------------------------------------------------------


 

default is no longer continuing (provided that no event of default has been
waived with respect to (A) a default in the payment of principal or interest or
(B) insolvency in the event that all outstanding amounts have not been paid) and
such security satisfies the criteria for inclusion of securities in the
definition of “Collateral Debt Security”;

 

(ii)                                 that ranks pari passu with or subordinate
to any other indebtedness for borrowed money owing by the issuer of such
security, if any (for purposes hereof, Other Indebtedness; provided, however,
that such Other Indebtedness of such issuer will not include series of such
Other Indebtedness that may be issued or owing by a separate special purpose
entity and is not guaranteed by the issuer) if such issuer had defaulted in the
payment of principal or interest in respect of such Other Indebtedness (without
giving effect to any applicable notice or grace period or waiver, unless the
Collateral Manager certifies to the Trustee that in the Collateral Manager’s
reasonable judgment such default of up to the lesser of (a) three Business Days
and (b) the grace period provided for in the Underlying Instruments is due
solely to non-credit and non-fraud related reasons and the Collateral Manager
has so certified in writing to the Trustee), unless, in the case of a default or
event of default consisting of a failure of the obligor on such security to make
required interest payments and/or scheduled principal payments, such Other
Indebtedness has resumed current payments of interest and scheduled principal
(including all due interest and scheduled principal) in cash (whether or not any
waiver or restructuring has been effected) and, in the Collateral Manager’s
reasonable judgment, will continue to make such current payments of interest and
scheduled principal in cash; provided that a security shall be considered a
Defaulted Security pursuant to this clause (ii) only if the Collateral Manager
knows, after due inquiry as required pursuant to the Collateral Management
Agreement, that the issuer thereof is (or is reasonably expected by the
Collateral Manager to be, as of the next scheduled payment distribution date) in
default (without giving effect to any applicable grace period or waiver) as to
payment of principal and/or interest on another obligation (and such default has
not been cured or waived) which is senior or pari passu in right of payment to
such Collateral Debt Security;

 

(iii)                              with respect to which any bankruptcy,
insolvency or receivership proceeding has been initiated in respect of the
issuer of such Collateral Debt Security, or there has been proposed or effected
any distressed exchange or other debt restructuring where the issuer of such
Collateral Debt Security has offered the debt holders a new security or package
of securities that, in the judgment of the Collateral Manager either (a) amounts
to a diminished financial obligation or (b) has the purpose of helping the
issuer to avoid default. For the avoidance of doubt in applying and interpreting
this definition of Defaulted Security, the Collateral Manager shall be deemed to
have knowledge of all information that Authorized Officers of the Collateral
Manager have actually received, and shall be responsible under the Collateral
Management Agreement for obtaining and reviewing information available to it
either in its capacity as an investment manager of national standing or as
holder of such Collateral Debt Security;

 

(iv)                             if such Collateral Debt Security has been rated
“C” or lower by Moody’s or “CC” or lower by S&P or Fitch or if S&P has withdrawn
its rating and has not provided the Issuer with a shadow rating;

 

(v)                                which is a Written Down Security unless S&P
has affirmed its rating of such Written Down Security;

 

(vi)                             that is a Synthetic Security (A) that has a
single Reference Obligation which would (if owned by the Issuer) constitute a
Defaulted Security or (B) with respect to which the Derivative Contract
Counterparty is a “Defaulting Party” or the sole “Affected Party” (as such terms
are defined therein) thereunder; or

 

25

--------------------------------------------------------------------------------


 

(vii)                          any Trust Preferred Security with respect to
which interest has been deferred or capitalized and remains outstanding.

 

Defaulting Party has the meaning given to such term in the applicable Hedge
Agreement or Synthetic Security.

 

Deferred Interest PIK Bond means a PIK Bond with respect to which interest has
been deferred or capitalized or has not paid interest when scheduled (other than
a Defaulted Security) for each consecutive payment date occurring over a period
of the lesser of (i) six months or (ii) two consecutive payment dates, but only
until such time as payment of interest on such PIK Bond has resumed and all
capitalized and deferred interest and any interest thereon has been paid in cash
in accordance with the terms of the Underlying Instruments.

 

Deferred Interest PIK Bond Amount means, with respect to each Deferred Interest
PIK Bond in the Collateral, the lesser of (i) the product of the Principal
Balance of such Deferred Interest PIK Bond and the lowest of the Applicable
Recovery Rates of such Deferred Interest PIK Bond and (ii) the product of the
Principal Balance of such Deferred Interest PIK Bond and the Market Value of
such Deferred Interest PIK Bond.

 

Definitive Offered Note has the meaning specified in Section 2.1(c).

 

Definitive Retained Note has the meaning specified in Section 2.1(d).

 

Definitive Retained Note Transfer Certificate has the meaning specified in
Section 2.4(d)(1).

 

Depositary means, with respect to the Secured Notes issued in the form of one or
more Global Notes, the Person designated as Depositary pursuant to
Section 2.2(e), or any successor thereto, appointed pursuant to the applicable
provisions of this Indenture.

 

Depositary Participant means a broker, dealer, bank or other financial
institution or other Person for whom from time to time the Depositary effects
book-entry transfers and pledges of notes deposited with the Depositary.

 

Derivative Contract means a credit derivative, total return swap or other
similar contract or agreement that satisfies the other requirements set forth in
the definition of “Synthetic Security” and is executed by the Issuer with a
Derivative Contract Counterparty, in respect of which the Issuer has exposure
synthetically through such contract to one or more (including a pool of)
Reference Obligations or obligors; provided that any Derivative Contract
executed by the Issuer shall (i) contain appropriate limited recourse and
non-petition provisions equivalent (mutatis mutandis) to those set forth herein
and Rating Agency Confirmation from S&P shall have been obtained before entering
into such Derivative Contract and (ii) require the Issuer to deposit into the
Derivative Contract Counterparty Account an amount equal to its maximum
potential exposure under such Derivative Contract.

 

Derivative Contract Counterparty means an entity required to make periodic
premium payments to the Issuer pursuant to the terms of a Derivative Contract
and which satisfies the Derivative Contract Counterparty Rating Requirement.

 

Derivative Contract Counterparty Account means each account established for the
benefit of a Derivative Contract Counterparty in connection with a Derivative
Contract pursuant to Section 10.11 hereof.

 

26

--------------------------------------------------------------------------------


 

Derivative Contract Counterparty Rating Requirement means with respect to any
Derivative Contract Counterparty, that such entity has (or its guarantor under a
guarantee meeting S&P’s then-current criteria for guarantees has) (A) (i) a long
term debt rating of at least “Aa3” by Moody’s or (ii) a long term debt rating of
at least “Al” by Moody’s and a short-term debt rating of “P-1” and (B) a short
term rating of at least “A-1+” by S&P (or “A-1” by S&P if the premium (and any
other relevant amount (such as coupon) required under the relevant Derivative
Contract) to be paid by such Derivative Contract Counterparty is posted at least
one payment period in advance for the term of the Derivative Contract) and is
not on negative watch.

 

Derivative Contract Issuer Account means each account established for the
benefit of the Issuer in connection with a Derivative Contract pursuant to
Section 10.12 hereof

 

Derivative Security means a security in the form of a credit-linked note, trust
certificate, collateralized bond obligation or collateralized loan or similar
obligation that satisfies the other requirements set forth in the definition of
“Synthetic Security” and is in respect of which the Issuer has exposure
synthetically to one or more (including a pool of) Reference Obligations or
obligors through a swap or other agreement executed by the issuer of such
security with a person other than the Issuer and in respect of which the Issuer
has no ongoing payment obligations; provided, however, that a Derivative
Security shall not include any security backed by more than one credit default
swap or referencing more than one Reference Obligation or a synthetic
collateralized debt obligation or synthetic resecuritization that (in each case)
primarily references CMBS Conduit Securities or other CMBS Securities or
certificates representing a beneficial interest therein (which, for the
avoidance of doubt, shall (in each case) be treated as a CMBS Re-REMIC
Security).

 

Discretionary Ramp-Up Interest Reserve Account means the Securities Account
designated the “Discretionary Ramp-Up Interest Reserve Account” and established
in the name of the Trustee pursuant to Section 10.9.

 

Discretionary Ramp-Up Interest Reserve Amount means, on the Closing Date, the
amount equal to approximately U.S.$1,000,000.

 

Distribution means any payment of principal, interest or fee or any dividend or
premium payment made on, or any other distribution in respect of, an obligation
or security.

 

Dollar or U.S.$ means currency of the United States as at the time shall be
legal tender for all debts, public and private.

 

DTC means The Depository Trust Company and its nominees and their respective
successors.

 

Due Date means each date on which a Distribution is due on a Pledged Security.

 

Due Period means, with respect to each Payment Date, the period beginning on the
day following the last day of the preceding Due Period relating to the preceding
Payment Date (or, in the case of the Due Period that is applicable to the first
Payment Date, beginning on the Closing Date) and ending on the close of business
on the fourth Business Day preceding such Payment Date; provided that, if the
occurrence of a non-business day causes a scheduled distribution on any
Collateral Debt Security or other security held as Collateral to be received
during the period between the end of the Due Period in which such payment would
otherwise have been received and the related Payment Date, such payment will be
deemed to have been received during such Due Period.

 

27

--------------------------------------------------------------------------------


 

Effective Date means the date that is the earliest of (i) the 270 days following
the Closing Date, (ii) the date on which the Issuer has purchased Collateral
Debt Securities, excluding Temporary Ramp-Up Securities, having an aggregate par
amount of U.S.$ 800,000,000 or (iii) such earlier date (if any) that is
designated by the Collateral Manager by notice to the Trustee under the
Indenture; provided that in the event that such day does not fall on a Business
Day, the Effective Date shall be the next succeeding Business Day.

 

Eligibility Criteria has the meaning specified in Section 12.2.

 

Eligible Investments means any U.S. dollar denominated investment that, at the
time it is delivered to the Trustee, is one or more of the following obligations
or securities, including, without limitation, those investments for which the
Trustee or an Affiliate of the Trustee provides services:

 

(i)                                    cash;

 

(ii)                                direct Registered obligations of, and
Registered obligations the timely payment of principal of and interest on which
is fully and expressly guaranteed by, the United States of America, or any
agency or instrumentality of the United States of America the obligations of
which are backed by the full faith and credit of the United States of America;

 

(iii)                             demand and time deposits in, interest bearing
trust accounts and certificates of deposit of, bankers’ acceptances issued by,
or federal funds sold by any depository institution or trust company (including
the Trustee) incorporated under the laws of the United States of America or any
state thereof and subject to the supervision and examination by federal and/or
state banking authorities so long as the commercial paper and/or debt
obligations of such depository institution or trust company (or, in the case of
the principal depository institution in a holding company system, the commercial
paper or debt obligations of such holding company) at the time of such
investment or contractual commitment providing for such investment have a credit
rating of:

 

(a)                                 in the case of long-term debt obligations,
not less than “Aa2” by Moody’s, “AA+” by S&P and “AA” if rated by Fitch; or

 

(b)                                in the case of commercial paper and
short-term debt obligations including time deposits, “P-1” by Moody’s, “A-1+” by
S&P and “F1” if rated by Fitch (provided that, in the case of commercial paper
and short-term debt obligations with a maturity of longer than 91 days, the
issuer thereof must also have at the time of such investment a long-term credit
rating of not less than “AA+” by S&P and a long-term credit rating of not less
than “AA”, if rated by Fitch; provided, however, that (1) so long as LaSalle
Bank National Association is rated at least “A-1” by S&P and not on negative
watch and (2) LaSalle Bank National Association is the Trustee, overnight time
deposits with LaSalle Bank National Association shall be an Eligible
Investment);

 

(iv)                             Registered securities other than
mortgage-backed securities bearing interest or sold at a discount issued by any
corporation under the laws of the United States of America or any state thereof
that have a credit rating of “Aa2” by Moody’s, “AA+” by S&P and “AA” if rated by
Fitch at the time of such investment or contractual commitment providing for
such investment;

 

(v)                                unleveraged repurchase obligations (if
treated as debt for tax purposes by the issuer) with respect to any security
described in clause (ii) above, entered into with a depository institution or
trust company (acting as principal) described in clause (iii) or entered into
with broker-dealers registered with the Commission (acting as principal) whose
short-term debt has a credit rating of

 

28

--------------------------------------------------------------------------------


 

“P-1” by Moody’s, “A-1+” by S&P and “F1+” if rated by Fitch at the time of such
investment in the case of any repurchase obligation for a security having a
maturity not more than 183 days from the date of its issuance and whose
long-term debt has a credit rating of at least “Aa2” by Moody’s, “AA+” by S&P
and “AA” if rated by Fitch at the time of such investment in the case of any
repurchase obligation for a security having a maturity more than 183 days from
the date of its issuance;

 

(vi)                             commercial paper or other short-term
obligations having at the time of such investment a credit rating of (a) (1)“F1”
by Fitch and that have a maturity of not more than 30 days from its date of
issuance or (2) “F1+” by Fitch and that have a maturity of more than 30 days but
less than one year from its date of issuance and (b) “P-1” by Moody’s and “A-1+”
by S&P that are registered and are either bearing interest or are sold at a
discount from the face amount thereof and that have a maturity of not more than
183 days from its date of issuance; provided that in the case of commercial
paper with a maturity of longer than 91 days, the issuer of such commercial
paper (or, in the case of a principal depository institution in a holding
company system, the holding company of such system), if rated by the Rating
Agencies, must also have at the time of such investment a long-term credit
rating of at least “Aa2” by Moody’s, “AA+” by S&P and “AA” if rated by Fitch;

 

(vii)                          money market funds with respect to any
investments described in clauses (ii) through (vi) above having, at the time of
such investment, a credit rating of not less than “Aaa” by Moody’s,
“AAA/AAAm/AAAm-G” by S&P (if such funds are rated by S&P) and a credit rating of
“AAA” if rated by Fitch, respectively (including those for which the Trustee is
investment manager or advisor), provided that such fund or vehicle is formed and
has its principal office outside the United States; and

 

(viii)                       in the case of Eligible Investments held in the
Uninvested Proceeds Account only, Temporary Ramp Up Securities; and

 

(ix)                               any other investments approved in writing by
the Rating Agencies;

 

provided that (a) Eligible Investments purchased with funds in any account will
be held until maturity except as otherwise specifically provided herein and will
include only such obligations or securities as mature no later than the Business
Day prior to the Payment Date next succeeding the date of investment in such
obligations or securities, unless such Eligible Investments are investments of
the type described in clause (i) or (iii) above, in which event such Eligible
Investments may mature on such Payment Date and (b) none of the foregoing
obligations or securities will constitute Eligible Investments if all, or
substantially all, of the remaining amounts payable thereunder will consist of
interest and not principal payments, if such security is purchased at a price in
excess of 100% of par, if such security is subject to substantial non-credit
related risk, as determined by the Collateral Manager in its judgment, if any
income from or proceeds of disposition of the obligation or security is or will
be subject to deduction or withholding for or on account of any withholding or
similar tax or the acquisition (including the manner of acquisition), ownership,
enforcement or disposition of the obligation or security will subject the Issuer
to net income tax in any jurisdiction outside its jurisdiction of incorporation,
or if such security has an assigned rating with an “r”, “t”, “p”, “pi” or “q”
subscript, or if such security is a mortgage-backed security or if such security
is subject to an Offer; provided, further, that, notwithstanding the foregoing,
Eligible Investments with a maturity greater than one Business Day and a rating
of “A-1” by S&P may only be held by the Issuer in an amount up to 20% of the
aggregate Principal Balance of the Notes Outstanding.

 

29

--------------------------------------------------------------------------------

 

Eligible SPV Jurisdiction means Bahamas, Bermuda, the Cayman Islands, the
Channel Islands, the Netherlands Antilles, Luxembourg or any other similar
jurisdiction (so long as Rating Agency Confirmation is obtained in connection
with the inclusion of such other jurisdiction) generally imposing either no or
nominal taxes on the income of companies organized under the laws of such
jurisdiction.

 

Emerging Market Issuer means a sovereign or non-sovereign issuer located in a
country that is in Latin America, Asia, Africa, Eastern Europe or the Caribbean
or in a country the dollar-denominated sovereign debt obligations of which are
rated lower than “Aa” by Moody’s, “AA” by S&P and “AA” by Fitch; provided that
an issuer of Asset-Backed Securities located in any Eligible SPV Jurisdiction
shall not be an Emerging Market Issuer for purposes hereof if the underlying
collateral of such Asset-Backed Securities consists solely of obligations of
obligors located in the United States and Qualifying Foreign Obligors.

 

Entitlement Holder has the meaning specified in Section 8-102(a)(7) of the UCC.

 

Entitlement Order has the meaning specified in Section 8-102(a)(8) of the UCC.

 

Equity Security means any security that does not entitle the holder thereof to
receive periodic payments of interest and one or more installments of principal
acquired by the Issuer as a result of the exercise or conversion of Collateral
Debt Securities, in conjunction with the purchase of Collateral Debt Securities
or in exchange for a Collateral Debt Security.

 

ERISA means the U.S. Employee Retirement Income Security Act of 1974, as
amended.

 

Euroclear means Euroclear Bank S.A/N.V., as operator of the Euroclear system.

 

Event of Default has the meaning specified in Section 5.1.

 

Excepted Property means the U.S.$1,000 of capital contributed to the Issuer in
respect of the Issuer’s Ordinary Shares in accordance with the Articles and
U.S.$1,000 representing a profit fee to the Issuer.

 

Exchange Act means the United States Securities Exchange Act of 1934, as
amended.

 

Expense Reserve Account means the Securities Account designated the “Expense
Reserve Account” and established in the name of the Trustee pursuant to
Section 10.7.

 

Fee Basis Amount means an amount equal to, for any Payment Date, the CDS
Principal Balance (excluding the aggregate Principal Balance of Defaulted
Securities) on the first day of the related Due Period.

 

Financial Asset has the meaning specified in Section 8-102(a)(9) of the UCC.

 

Financing Statement means a financing statement relating to the Collateral
naming the Issuer as debtor and the Trustee on behalf of the Secured Parties as
secured party.

 

Fitch means Fitch, Inc., Fitch Ratings, Ltd. and their subsidiaries, including
Derivative Fitch, Ltd. and any successor(s) thereto.

 

Fitch Industry Classification Group means any of the Fitch industry and
sub-industry classification groups as currently set forth in “Global Rating
Criteria for Collateralised Debt Obligations”

 

30

--------------------------------------------------------------------------------


 

available at www.fitchratings.com and www.derivativefitch.com. Fitch may, from
time to time, modify or replace this criteria which may have modified or
replaced this report if Fitch provides notice thereof to the Issuer, the
Collateral Manager and the Trustee.

 

Fitch Rating means (A) with respect to any Collateral Debt Security other than a
Trust Preferred Security, for determining the Fitch Rating as of any date of
determination:

 

(i)                                    if such Collateral Debt Security is rated
by Fitch, the Fitch Rating shall be such rating as published in any publicly
available source;

 

(ii)                                 if such Collateral Debt Security is not
rated by Fitch, or the Fitch Rating cannot be determined by the method in clause
(i) above, and a rating is publicly available from both S&P and Moody’s, the
Fitch Rating shall be the lower of such ratings; and if a rating is publicly
available from only one of S&P and Moody’s, the Fitch Rating shall be the
equivalent of such rating by S&P or Moody’s, as the case may be; and

 

(iii)                              in all other circumstances, the Fitch Rating
shall be the private rating assigned by Fitch upon request of the Collateral
Manager;

 

(B)                               with respect to any Collateral Debt Security
that is a Trust Preferred Security, (i) if the issuing entity (or the direct or
indirect parent of such issuing entity) of such Trust Preferred Security has a
public rating by Fitch, that public rating shall apply, or (ii) if such Trust
Preferred Security has no public rating by Fitch, it shall be the private rating
assigned by Fitch upon request of the Collateral Manager.

 

provided, further, that (a) if such Collateral Debt Security has been put on
rating watch negative for possible downgrade by any Rating Agency, then the
rating used to determine the Fitch Rating under clause (ii) above shall be one
(1) rating subcategory below such rating by that Rating Agency, (b) if such
Collateral Debt Security has been put on rating watch positive for possible
upgrade by any Rating Agency, then the rating used to determine the Fitch Rating
under clause (ii) above shall be one rating subcategory above such rating by
that Rating Agency and (c) notwithstanding the rating definition described
above, Fitch reserves the right to issue a rating estimate for any Collateral
Debt Security at any time.

 

Fitch Rating Factor means, for the purpose of computing the Fitch Weighted
Average Rating Factor, with respect to any Collateral Debt Security or Eligible
Investment on any relevant date, the number set forth in the table below
opposite the Fitch Rating of such Collateral Debt Security or Eligible
Investment:

 

Fitch Rating

 

Fitch Rating Factor

 

Fitch Rating

 

Fitch Rating Factor

 

AAA

 

.019

 

BB

 

13.53

 

AA+

 

.057

 

BB-

 

18.46

 

AA

 

.089

 

B+

 

22.84

 

AA-

 

1.15

 

B

 

27.67

 

A+

 

1.65

 

B-

 

34.98

 

A

 

1.85

 

CCC+

 

43.36

 

A-

 

2.44

 

CCC

 

48.52

 

BBB+

 

3.13

 

CC

 

77.00

 

BBB

 

3.74

 

C

 

95.00

 

 

31

--------------------------------------------------------------------------------


 

Fitch Rating

 

Fitch Rating Factor

 

Fitch Rating

 

Fitch Rating Factor

 

BBB-

 

7.26

 

DDD-D

 

100.00

 

BB+

 

10.18

 

 

 

 

 

 

Fitch Recovery Rate means, with respect to a Collateral Debt Security on any
Calculation Date, an amount equal to the percentage corresponding to the
domicile, original rating, seniority and tranche thickness of such item of
Collateral Debt Security as currently set forth in the Fitch Recovery Rate
Matrix available in the last version of Fitch’s Default Vector Model, which can
be downloaded from www.Derivativefitch.com and www.fitchratings.com. Fitch may,
from time to time, modify or replace this criteria and Fitch may apply the
current criteria which may have modified or replaced this report if Fitch
provides notice thereof to the Issuer, the Collateral Manager and the Trustee.

 

Fitch Weighted Average Rating Factor means the number determined on any
Calculation Date by dividing (i) the summation of the series of products
obtained (a) for any Collateral Debt Security that is not a Defaulted Security
or Deferred Interest PIK Bond, by multiplying (1) the Principal Balance on such
Calculation Date of each such Collateral Debt Security by (2) its respective
Fitch Rating Factor on such Calculation Date and (b) for any Defaulted Security
or Deferred Interest PIK Bond, by multiplying (1) the Applicable Recovery Rate
for such Defaulted Security or Deferred Interest PIK Bond by (2) the Principal
Balance on such Calculation Date of each such Defaulted Security or Deferred
Interest PIK Bond by (3) its respective Fitch Rating Factor on such Calculation
Date by (ii) the sum of (a) the aggregate Principal Balance on such Calculation
Date of all Collateral Debt Securities and Eligible Investments that are not
Defaulted Securities or Deferred Interest PIK Bonds, plus (b) the summation of
the series of products obtained by multiplying (1) the Applicable Recovery Rate
for each Defaulted Security or Deferred Interest PIK Bond by (2) the Principal
Balance on such Calculation Date of such Defaulted Security or Deferred Interest
PIK Bond, and rounding the result up to the nearest whole number.

 

Fixed Rate Collateral Debt Security means any Collateral Debt Security which
bears a fixed rate of interest.

 

Fixed Rate Excess means, as of any Measurement Date, a fraction (expressed as a
percentage), the numerator of which is equal to the product of (a) the greater
of zero and the excess, if any, of the Weighted Average Fixed Rate Coupon for
such Measurement Date over 5.95%, and (b) the aggregate Principal Balance of all
Collateral Debt Securities that are Fixed Rate Collateral Debt Securities
(excluding, in each case, Defaulted Securities, Written Down Securities,
Deferred Interest PIK Bonds and Deemed Floating Rate Collateral Debt Securities)
and the denominator of which is the aggregate Principal Balance of all
Collateral Debt Securities that are Floating Rate Collateral Debt Securities or
Deemed Floating Rate Collateral Debt Securities (excluding, in each case,
Defaulted Securities, Written Down Securities and Deferred Interest PIK Bonds).

 

Fixed Rate Notes means the Class C Notes, the Class J Notes and the Class K
Notes.

 

Floating Rate Collateral Debt Security means any Collateral Debt Security which
bears interest based upon LIBOR, prime rate or another floating rate index.

 

Floating Rate Notes means, collectively, the Class A Notes, the Class B Notes,
the Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes and
the Class H Notes.

 

32

--------------------------------------------------------------------------------


 

Form-Approved Hedge Agreement means a Hedge Agreement relating to a specific
Hedge Counterparty with respect to which (a) the related Collateral Debt
Security could be purchased by the Issuer without any required action by the
Rating Agencies and (b) the documentation of which conforms in all material
respects to a form for such Hedge Counterparty which does not require Rating
Agency Confirmation (as certified to the Trustee by the Collateral Manager,
following receipt of confirmation by the Collateral Manager from the Hedge
Counterparty and the Rating Agencies); provided that (i) such Form-Approved
Hedge Agreement shall not provide for any upfront payments to be made to any
Hedge Counterparty (other than the Initial Hedge Agreement), (ii) any revised
Form-Approved Hedge Agreement with respect to a particular Hedge Counterparty
shall be approved by each of the Rating Agencies at least ten days prior to the
initial use thereof, (iii) any Rating Agency may withdraw its consent to the use
of a particular Form-Approved Hedge Agreement by written notice to the Trustee,
the Collateral Manager and the relevant Hedge Counterparty (provided that such
withdrawal of consent shall not affect any existing Hedge Agreement entered into
with such Hedge Counterparty) and (iv) the Issuer (or the Collateral Manager on
its behalf) shall deliver to the Trustee and each Rating Agency a copy of each
Form-Approved Hedge Agreement specifying the Hedge Counterparty to which it
relates upon receipt of Rating Agency Confirmation with respect thereto, and the
Trustee’s records (when taken together with any correspondence received from the
Rating Agencies pursuant to clause (ii)) shall be conclusive evidence of such
form.

 

Four-Month Period means, at any time during the Reinvestment Period, the period
of four months following the earliest date as of which the number of Key
Managers that are employed on a substantially full-time basis in the position of
managing director or other management-level employee by the Collateral Manager
(or any of its successors or assigns permitted pursuant to Section 16 of the
Collateral Management Agreement) becomes less than one.

 

Franchise Loan Securities means securities that entitle the holders thereof to
receive payments that depend (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of such
securities) on the cashflow from a pool of franchise loans made to operators of
franchises which, for the avoidance of doubt, do not include CMBS Franchise
Securities.

 

GAAP has the meaning specified in Section 6.3(k).

 

Global Notes means the Rule 144A Global Notes and the Regulation S Global Notes.

 

Grant means to grant, bargain, sell, warrant, alienate, remise, demise, release,
convey, assign, transfer, mortgage, pledge, create and grant a security interest
in and right of set-off against, deposit, set over and confirm. A Grant of the
Pledged Securities, or of any other instrument, shall include all rights, powers
and options (but none of the obligations) of the granting party thereunder,
including the immediate continuing right to claim for, collect, receive and
receipt for principal, interest and fee payments in respect of the Pledged
Securities or such other instruments, and all other amounts payable thereunder,
to give and receive notices and other communications, to make waivers or other
agreements, to exercise all rights and options, to bring Proceedings in the name
of the granting party or otherwise, and generally to do and receive anything
that the granting party is or may be entitled to do or receive thereunder or
with respect thereto.

 

Hedge Agreement means, collectively, any of one or more interest rate protection
agreements (including the Initial Hedge Agreements) or any Cashflow Hedge
Agreement, as amended from time to time, together with any replacement hedge
agreements on substantially identical terms (or that otherwise satisfies the
conditions of Section 16.1(d)), entered into pursuant to Section 16.1 or a
Deemed Floating Asset Hedge.

 

33

--------------------------------------------------------------------------------


 

Hedge Counterparty means (a) with respect to each Initial Hedge Agreement
entered into on the Closing Date, the Initial Hedge Counterparty (or any
permitted assignee or successor) and (b) any hedge counterparty (or any
permitted assignee or successor) under a Hedge Agreement (including under a
Deemed Floating Asset Hedge or any Cashflow Hedge Agreement) that satisfies the
Hedge Counterparty Ratings Requirement.

 

Hedge Counterparty Collateral Account means each Securities Account designated
the “Hedge Counterparty Collateral Account” and established in the name of the
Trustee pursuant to Section 16.1(e).

 

Hedge Counterparty Ratings Requirement means, with respect to any Hedge Ratings
Determining Party: (a) either (i) the short-term rating of the Hedge Ratings
Determining Party by Moody’s is not lower than “P1” and the long-term rating of
such Hedge Ratings Determining Party is not lower than “A2”, or (ii) if the
Hedge Ratings Determining Party does not have a short-term rating from Moody’s,
the long term rating of such Hedge Ratings Determining Party is not lower than
“Al”; (b) both (x) the short-term rating of such Hedge Ratings Determining Party
by Fitch is not lower than “F1” and (y) the long-term rating of such Hedge
Ratings Determining Party by Fitch is not withdrawn, suspended or downgraded
below “A”; or if there is no short-term rating by Fitch, the long-term rating of
such Hedge Ratings Determining Party by Fitch is not lower than “A”; and
(c) either (i) the short-term rating of such Hedge Ratings Determining Party is
not lower than “A-1” by S&P or (ii) if such Hedge Ratings Determining Party does
not have a short-term rating from S&P, the long-term rating of such Hedge
Ratings Determining Party by S&P is not lower than “A+”.

 

Hedge Payment Amount means, with respect to the Hedge Agreement and any Payment
Date, the amount, if any, then payable by the Issuer to the Hedge Counterparty,
including any amounts so payable in respect of a termination of any Hedge
Agreement.

 

Hedge Ratings Determining Party means (a) unless clause (b) applies with respect
to any Hedge Agreement, any Hedge Counterparty or any transferee thereof or
(b) any Affiliate of the Hedge Counterparty or any transferee thereof that
unconditionally and absolutely guarantees (with the form of such guarantee
meeting S&P’s then-current published criteria with respect to guarantees) the
obligations of such Hedge Counterparty or such transferee, as the case may be,
under the related Hedge Agreement. For the purpose of this definition, no direct
or indirect recourse against one or more shareholders of any such Hedge
Counterparty or any such transferee (or against any Person in control of, or
controlled by, or under common control with, any such shareholder) shall be
deemed to constitute a guarantee, security or support of the obligations of any
such Hedge Counterparty or any such transferee.

 

Hedge Receipt Amount means, with respect to any Hedge Agreement and any Payment
Date, the amount, if any, then payable to the Issuer by the related Hedge
Counterparty, including any amounts so payable in respect of a termination of
such Hedge Agreement.

 

Herfindahl Index means an index calculated by the Collateral Manager by dividing
(i) one by (ii) the sum of, with respect to each Collateral Debt Security,
(x) the aggregate Principal Balance of all Collateral Debt Securities issued by
a single obligor divided by (y) the CDS Principal Balance, raised to the second
power. For purposes of calculating the Herfindahl Index, (i) all certificated
Collateral Debt Securities of a single Issue will be treated as a single
Collateral Debt Security and (ii) each U.S.$ 500,000 increment of cash in any
Account shall be treated as a single Collateral Debt Security.

 

Herfindahl Score means a measurement of the diversity of a pool of loans of
unequal size calculated in accordance with the Herfindahl Index.

 

34

--------------------------------------------------------------------------------


 

Highest Auction Price means, in connection with a Redemption, the bid or bids
for the Collateral Debt Securities resulting in the highest auction price of one
or more Subpools of Collateral Debt Securities.

 

Holder or Noteholder means (i) with respect to any Secured Note, any Secured
Noteholder and (ii) with respect to any Income Note, any Income Noteholder, as
the context may require.

 

Income Note Distribution Account means the account designated the “Income Note
Distribution Account” and established by the Income Note Paying Agent in the
name of the Income Note Paying Agent for the benefit of the Issuer pursuant to
the Income Note Paying Agency Agreement.

 

Income Note Excess Funds means all remaining Collateral Interest Collections and
Collateral Principal Collections as set forth in Sections 11.1(a)(34) and
11.1(b)(28).

 

Income Note Paying Agency Agreement means that certain Income Note Paying Agency
Agreement, dated as of the date hereof, as the same may be amended or
supplemented from time to time, between the Issuer and the Income Note Paying
Agent.

 

Income Note Paying Agent means LaSalle Bank National Association, and any
successors or assigns in its capacity as Income Note Paying Agent under the
Income Note Paying Agency Agreement.

 

Income Note Paying Agent Expenses means, with respect to any Payment Date, an
amount equal to the sum of all expenses or indemnities incurred by, or otherwise
owing to, the Income Note Paying Agent during the preceding Due Period in
accordance with the Income Note Paying Agency Agreement.

 

Income Note Redemption Approval Condition means, in connection with a Tax
Redemption at the direction of the Controlling Class or an Auction Call
Redemption, the requirement that, unless and to the extent the Holders of not
less than 662/3% of the aggregate principal amount of the Outstanding Income
Notes have waived payment in full of the Income Notes Stated Amount, the Income
Noteholders receive in connection with such Tax Redemption or Auction Call
Redemption an amount equal to (x) the Income Notes Stated Amount minus (y) the
aggregate amount of all cash distributions on the Income Notes (whether in
respect of distributions or redemption payments made to the Income Note Paying
Agent for distribution to the Income Noteholders) on or prior to the relevant
Auction Date.

 

Income Note Register means, with respect to the Income Notes, the Income Note
Register maintained by the Income Note Registrar.

 

Income Note Registrar means LaSalle Bank National Association and any successors
or assigns in its capacity as Income Note Registrar under the Income Note Paying
Agency Agreement.

 

Income Noteholder means, with respect to any Income Note, the Person in whose
name such Income Note is registered in the Income Note Register.

 

Income Notes means the U.S.$28,000,000 Income Notes due 2052.

 

Income Notes Stated Amount means U.S.$28,000,000.

 

Indenture means this instrument and, if from time to time supplemented or
amended by one or more indentures supplemental hereto entered into pursuant to
the applicable provisions hereof, as so supplemented or amended.

 

35

--------------------------------------------------------------------------------


 

Independent means, as to any Person, any other Person (including, in the case of
an accountant, or lawyer, a firm of accountants or lawyers and any member
thereof) who (i) does not have and is not committed to acquire any material
direct or any material indirect financial interest in such Person or in any
Affiliate of such Person, (ii) is not connected with such Person as an Officer,
employee, promoter, underwriter, voting trustee, partner, director or Person
performing similar functions and (iii) if required to deliver an opinion or
certificate to the Trustee pursuant to this Indenture, states in such opinion or
certificate that the signer has read this definition and that the signer is
Independent within the meaning hereof. “Independent” when used with respect to
any accountant may include an accountant who audits the books of such Person if
in addition to satisfying the criteria set forth above the accountant is
independent with respect to such Person within the meaning of Rule 101 of the
Code of Ethics of the American Institute of Certified Public Accountants.

 

Initial Hedge Agreements mean, collectively, each of the interest rate swap
agreements entered into between the Issuer and the Initial Hedge Counterparty on
the Closing Date.

 

Initial Hedge Counterparty means Citigroup Financial Products Inc. under the
Initial Hedge Agreement and any of its successors, assigns or replacements under
the Initial Hedge Agreement appointed in accordance with the terms of this
Indenture and the Initial Hedge Agreement.

 

Initial Payment Date means the Payment Date occurring in June 7, 2007.

 

Initial Purchaser means Citigroup Global Markets Inc, as initial purchaser of
the Offered Notes.

 

Instrument has the meaning specified in Section 9-102(a)(47) of the UCC.

 

Interest Coverage Amount means, as of any Measurement Date, an amount equal to
(i) the amount received or scheduled to be received as Collateral Interest
Collections during the related Due Period, less (ii)(a) the amount payable as
Aggregate Fees and Expenses on the related Payment Date, (b) any amounts paid or
scheduled to be paid to the Hedge Counterparty on the related Payment Date
(excluding any termination payments) and (c) for purposes of calculating the
Class A/B Interest Coverage Ratio, the Class C/D/E Interest Coverage Ratio and
the Class F/G/H Interest Coverage Ratio, any amounts scheduled to be paid to the
Non-Monthly Pay Asset Interest Reserve Account on the related Payment Date;
provided that (a) following the date on which a Collateral Debt Security becomes
a Defaulted Security, scheduled Collateral Interest Collections shall not
include any amount scheduled to be received on Defaulted Securities or any
amount scheduled to be received on securities that are currently deferring
interest until (1) such scheduled amounts are actually received in cash, or
(2) the cumulative aggregate amounts actually received on a Defaulted Security
exceed the Principal Balance of such Defaulted Security, (b) the expected
interest income on Floating Rate Collateral Debt Securities and Eligible
Investments shall be calculated using the then-current interest rate applicable
thereto and (c) with respect to any Written Down Security, the Interest Coverage
Amount shall exclude any interest accrued on any Written Down Amount.

 

Interest Coverage Ratios means the Class A/B Interest Coverage Ratio, the
Class C/D/E Interest Coverage Ratio and the Class F/G/H Interest Coverage Ratio.

 

Interest Coverage Tests means the Class A/B Interest Coverage Test, the
Class C/D/E Interest Coverage Test and the Class F/G/H Interest Coverage Test.

 

Interest Only Security means any security that by its terms provides for
periodic payments of interest and does not provide for the repayment of a stated
principal amount.

 

36

--------------------------------------------------------------------------------


 

Interest Period means (i) with respect to the Initial Payment Date, the period
from and including the Closing Date to but excluding the Initial Payment Date
and (ii) thereafter with respect to each Payment Date, the period beginning on
the first day following the end of the preceding Interest Period and ending on
(and including) the day before the next Payment Date.

 

Interest Reserve Account means the account established by the Trustee, held in
the name of the Trustee for the benefit and on behalf of the Holders of the
Income Notes (i) into which the Trustee will deposit, at the request of 100% of
the Holders of the Income Notes, on each Payment Date, any Income Note Excess
Funds designated by such Holders in accordance with the Priority of Payments and
(ii) from which any unused amounts on deposit therein will be distributed in
accordance with the directions of 100% of the Holders of the Income Notes as
described in Section 10.5.

 

Investment Advisers Act means the United States Investment Advisers Act of 1940,
as amended.

 

Investment Company Act means the United States Investment Company Act of 1940,
as amended.

 

Irish Paying Agent means NCB Stockbrokers Limited.

 

Issue of Collateral Debt Securities means Collateral Debt Securities issued by
the same issuer secured by the same collateral pool.

 

Issuer means N-Star Real Estate CDO IX, Ltd., an exempted company incorporated
and existing under the law of the Cayman Islands, unless a successor Person
shall have become the Issuer pursuant to the applicable provisions of this
Indenture, and thereafter “Issuer” shall mean such successor Person.

 

Issuer Order and Issuer Request mean, respectively, a written order or a written
request, which may be in the form of a standing order or request in each case
dated and signed in the name of the Issuer (or, as expressly provided herein,
the Collateral Manager on its behalf) by an Authorized Officer of the Issuer
(or, as expressly provided herein, the Collateral Manager).

 

Key Manager means any of David T. Hamamoto, Jean-Michel (Mitch) Wasterlain or
any such other additional person as may be appointed Key Managers in accordance
with the Collateral Management Agreement (or if David T. Hamamoto, Jean-Michel
(Mitch) Wasterlain or any such additional Key Managers have been replaced with
one or more Approved Replacement Persons, such Approved Replacement Persons).

 

Key Manager Event means any of the following: (a) the failure by the Collateral
Manager to propose a replacement Key Manager within the applicable Four-Month
Period, (b) the failure by the Collateral Manager, within the Four-Month Period,
to propose a different replacement Key Manager following receipt of a
Controlling Class Objection or (c) the receipt of another Controlling
Class Objection within ten Business Days after delivery of such a proposal for a
different replacement Key Manager to the Holders of the Notes of the Controlling
Class.

 

LIBOR means, with respect to each Interest Period (other than the first Interest
Period), a floating rate equal to the London interbank offered rate for
one-month U.S. Dollar deposits determined in the manner described in Schedule B.
LIBOR for the first Interest Period will be determined on the second London
Banking Day prior to the Closing Date.

 

LIBOR Calculation Date has the meaning specified in Schedule B.

 

37

--------------------------------------------------------------------------------


 

Listed Bidders has the meaning specified in Schedule E.

 

London Banking Day has the meaning specified in Schedule B.

 

Majority means (a) with respect to any Class or Classes of Secured Notes, the
Holders of more than 50% of the Aggregate Outstanding Amount of the Secured
Notes of such Class or Classes of Secured Notes, as the case may be and (b) with
respect to Income Notes, the Holders of more than 50% of the Income Notes Stated
Amount.

 

Margin Stock means “margin stock” as defined under Regulation U issued by the
Board of Governors of the Federal Reserve System.

 

Market Value means, on any date of determination, the average of three or more
bid-side prices expressed as a percentage of the par amount, obtained from
independent, nationally recognized financial institutions in the relevant market
for one or more Collateral Debt Securities, each unaffiliated with each other
and the Collateral Manager, as certified by the Collateral Manager (to the
extent that such bid-side prices may be obtained by the Collateral Manager using
its commercially reasonable efforts and commercially reasonable business
judgment). If three or more bid-side prices cannot be so obtained, then the
Market Value on such date of determination will be the lower of two bid-side
prices, if two bid-side prices are obtained in the manner described above, and
the sole bid-side price if only one bid-side price is obtained in the manner
described above. If no bids can be obtained in the manner described above, the
Market Value will be (1) in respect of an amount equal to but not greater than
7.5% of the Principal Balance of the Proposed Portfolio, the price, expressed as
a percentage of the par amount, as determined by the Collateral Manager in its
commercially reasonable judgment or (2) the S&P Recovery Rate with respect to
such Collateral Debt Security, to the extent not calculated pursuant to clause
(1) above.

 

Market Value CDO Securities means collateralized debt obligation securities with
respect to which the coverage ratios are primarily determined by reference to
the market value of the underlying portfolio of investments as prescribed by the
applicable rating agencies.

 

Measurement Date means any of the following: (a) the Effective Date; (b) any
date after the Effective Date upon which the Issuer disposes or acquires (which
date of acquisition shall be deemed to be the date on which the Issuer enters
into binding commitments to acquire such Collateral Debt Security) any
Collateral Debt Security; (c) each Calculation Date; (d) the last Business Day
of each calendar month (other than the calendar month preceding the month in
which a Calculation Date occurs and any calendar month prior to and including
the month in which the Effective Date occurs); and (e) with reasonable notice to
the Issuer, the Collateral Manager and the Trustee, any other Business Day that
any Rating Agency or Holders of more than 50% of the then Aggregate Outstanding
Amount of any Class of Secured Notes requests to be a “Measurement Date”;
provided that if any such date would otherwise fall on a day that is not a
Business Day, the relevant Measurement Date will be the next succeeding day that
is a Business Day; provided, further that for the purposes of determining the
Issuer’s compliance with any Coverage Test, the Measurement Date will be on or
subsequent to the Effective Date.

 

Mezzanine Loans means mezzanine loans secured by ownership interests in entities
owning commercial properties.

 

Moneyline Telerate Page 3750 means the display page so designated on Moneyline
Telerate Service (or such other page as may replace that page on that service,
or such other service as may be nominated as the information vendor, for the
purposes of displaying rates comparable to LIBOR).

 

38

--------------------------------------------------------------------------------

 

Monitoring Fee means, with respect to each Payment Date, an amount equal to
0.10% per annum of the Fee Basis Amount payable to the Collateral Manager
pursuant to the Collateral Management Agreement.

 

Moody’s means Moody’s Investors Service, Inc.

 

Moody’s Rating of any Collateral Debt Security will be determined as follows:

 

(i)                                    (x) if such Collateral Debt Security is
publicly rated by Moody’s, the Moody’s Rating will be such rating, or, (y) if
such Collateral Debt Security is not publicly rated by Moody’s, but the Issuer
has requested that Moody’s assign a rating to such Collateral Debt Security, the
Moody’s Rating will be the rating so assigned by Moody’s;

 

(ii)                                 with respect to a CMBS Security, REIT Debt
Security, Trust Preferred Security, CRE Debt Obligation or Real Estate CDO
Security, if such CMBS Security, REIT Debt Security, Trust Preferred Security,
CRE Debt Obligation or Real Estate CDO Security is not rated by Moody’s, then
the Moody’s Rating of such CMBS Security, REIT Debt Security or Real Estate CDO
Security, as applicable, may be determined using any one of the methods below:

 

(A)                             with respect to any REIT Debt Security, Trust
Preferred Security or CRE Debt Obligation not publicly rated by Moody’s that is
a REIT Debt Security, Trust Preferred Security or CRE Debt Obligation, as
applicable, if such REIT Debt Security, Trust Preferred Security or CRE Debt
Obligation, as applicable, is publicly rated by S&P, then the Moody’s Rating
thereof will be (x) one subcategory below the Moody’s equivalent rating assigned
by S&P if the rating assigned by S&P is “BBB-” or greater and (y) two rating
subcategories below the Moody’s equivalent rating assigned by S&P if the rating
assigned by S&P is below “BBB-”;

 

(B)                               with respect to any CMBS Conduit Security or
CMBS Credit Tenant Lease Security not publicly rated by Moody’s, (x) if Moody’s
has rated a tranche or class of CMBS Conduit Security or CMBS Credit Tenant
Lease Security senior to the relevant issue, then the Moody’s Rating thereof
will be one and one-half rating subcategories below the Moody’s equivalent of
the lower of the rating assigned by S&P and Fitch to such CMBS Conduit Security
or CMBS Credit Tenant Lease Security and (y) if Moody’s has not rated any such
tranche or class and S&P and Fitch have rated the subject CMBS Conduit Security
or CMBS Credit Tenant Lease Security, then the Moody’s Rating thereof will be
two rating subcategories below the Moody’s equivalent of the lower of the rating
assigned by S&P and Fitch;

 

(C)                               with respect to any CMBS Large Loan Security
or CMBS Re-REMIC Security not publicly rated by Moody’s, the Issuer or the
Collateral Manager on behalf of the Issuer will request Moody’s to assign a
rating to such CMBS Large Loan Security or CMBS Re-REMIC Security on a
case-by-case basis;

 

(D)                              with respect to any other type of CMBS
Security, REIT Debt Security or Real Estate CDO Security not referred to in
clauses (A) through (C) above will be determined pursuant to subclause (y) of
clause (i) above;

 

39

--------------------------------------------------------------------------------


 

(iii)                              with respect to corporate guarantees on any
REIT Debt Security, if such corporate guarantees are not publicly rated by
Moody’s but another security or obligation of the guarantor or obligor (an Other
Security) is publicly rated by Moody’s, and no rating has been assigned in
accordance with clause (i) above, the Moody’s Rating of such Collateral Debt
Security will be determined as follows:

 

(A)                             if the corporate guarantee is a senior secured
obligation of the guarantor or obligor and the other security is also a senior
secured obligation, the Moody’s Rating of such Collateral Debt Security will be
the rating of the other security;

 

(B)                               if the corporate guarantee is a senior
unsecured obligation of the guarantor or obligor and the other security is a
senior secured obligation, the Moody’s Rating of such Collateral Debt Security
will be one rating subcategory below the rating of the other security;

 

(C)                               if the corporate guarantee is a subordinated
obligation of the guarantor or obligor and the other security is a senior
secured obligation that is: (1) rated “Ba3” or higher by Moody’s, the Moody’s
Rating of such corporate guarantee will be three rating subcategories below the
rating of the other security; or (2) rated “B 1” or lower by Moody’s, the
Moody’s Rating of such corporate guarantee will be two rating subcategories
below the rating of the other security;

 

(D)                              if the corporate guarantee is a senior secured
obligation of the guarantor or obligor and the other security is a senior
unsecured obligation that is: (1) rated “Baa3” or higher by Moody’s, the Moody’s
Rating of such corporate guarantee will be the rating of the other security; or
(2) rated “Bal “ or lower by Moody’s, the Moody’s Rating of such corporate
guarantee will be one rating subcategory above the rating of the other security;

 

(E)                                if the corporate guarantee is a senior
unsecured obligation of the guarantor or obligor and the other security is also
a senior unsecured obligation, the Moody’s Rating of such corporate guarantee
will be the rating of the other security;

 

(F)                                if the corporate guarantee is a subordinated
obligation of the guarantor or obligor and the other security is a senior
unsecured obligation that is: (1) rated “Bl” or higher by Moody’s, the Moody’s
Rating of such corporate guarantee will be two rating subcategories below the
rating of the other security; or (2) rated “B2” or lower by Moody’s, the Moody’s
Rating of such corporate guarantee will be one rating subcategory below the
rating of the other security;

 

(G)                               if the corporate guarantee is a senior secured
obligation of the guarantor or obligor and the other security is a subordinated
obligation that is: (1) rated “Baa3” or higher by Moody’s, the Moody’s Rating of
such corporate guarantee will be one rating subcategory above the rating of the
other security; (2) rated below “Baa3” but not rated “B3” by Moody’s, the
Moody’s Rating of such corporate guarantee will be two rating subcategories
above the rating of the other security; or (3) rated “B3” by Moody’s, the
Moody’s Rating of such corporate guarantee will be “B2”;

 

(H)                              if the corporate guarantee is a senior
unsecured obligation of the guarantor or obligor and the other security is a
subordinated obligation that is: (1) rated

 

40

--------------------------------------------------------------------------------


 

“Baa3” or higher by Moody’s, the Moody’s Rating of such corporate guarantee will
be one rating subcategory above the rating of the other security; or (2) rated
“Bal” or lower by Moody’s, the Moody’s Rating of such corporate guarantee will
also be one rating subcategory above the rating of the other security; and

 

(I)                                   if the REIT Debt Security is a
subordinated obligation of the guarantor or obligor and the other security is
also a subordinated obligation, the Moody’s Rating of such corporate guarantee
will be the rating of the other security;

 

(iv)                             with respect to a Real Estate Interest, if such
Real Estate Interest is not rated by Moody’s, the Moody’s Rating will be the
rating so assigned by Moody’s; or

 

(v)                                if such Collateral Debt Security is a Real
Estate CDO Security, no notching is permitted and the Moody’s Rating will be the
rating so assigned by Moody’s.

 

Notwithstanding the foregoing, the aggregate Principal Balance of all Collateral
Debt Securities rated pursuant to clauses (ii) and (iii) above shall not exceed
20% of the CDS Principal Balance.

 

Moody’s Rating Factor means with respect to any Collateral Debt Security, the
number set forth in the table below opposite the Moody’s Rating of such
Collateral Debt Security.

 

 

Moody’s Rating

 

Moody’s Rating
Factor

 

Moody’s Rating

 

Moody’s Rating
Factor

 

 

Aaa

 

1

 

Bal

 

940

 

 

Aal

 

10

 

Ba2

 

1,350

 

 

Aa2

 

20

 

Ba3

 

1,766

 

 

Aa3

 

40

 

B1

 

2,220

 

 

Al

 

70

 

B2

 

2,720

 

 

A2

 

120

 

B3

 

3,490

 

 

A3

 

180

 

Caal

 

4,770

 

 

Baal

 

260

 

Caa2

 

6,500

 

 

Baa2

 

360

 

Caa3

 

8,070

 

 

Baa3

 

610

 

Ca or lower

 

10,000

 

 

Moody’s Recovery Rate means, with respect to a Collateral Debt Security on any
Calculation Date, an amount equal to the percentage for such Collateral Debt
Security set forth in the Moody’s Recovery Rate Matrix attached as Schedule D-2
hereto.

 

Moody’s Recovery Rate Test means a test that will be satisfied as of any
Measurement Date if the Moody’s Weighted Average Recovery Rate is at least 20%.

 

Moody’s WARF means, as of any Measurement Date, the number obtained by summing
the products obtained by multiplying the Principal Balance of each Collateral
Debt Security which is not a Defaulted Security held by the Issuer as of such
Measurement Date by its Moody’s Rating Factor, dividing such sum by the
aggregate Principal Balance of all such Collateral Debt Securities (excluding
Defaulted Securities) and rounding the result to the nearest whole number.

 

Moody’s WARF Test means a test that will be satisfied on the Effective Date and
on any Measurement Date thereafter if the WARF is not more than 825.

 

41

--------------------------------------------------------------------------------


 

Moody’s Weighted Average Recovery Rate means the rate on any Measurement Date
calculated as a fraction (expressed as a percentage rounded to the nearest 0.1%)
the numerator of which is the sum of the products obtained by multiplying the
Principal Balance of each Collateral Debt Security (excluding Defaulted
Securities) by the applicable Moody’s Recovery Rate and the denominator of which
is the CDS Principal Balance (excluding Defaulted Securities).

 

Mortgaged Property means with respect to any CMBS Conduit Security, CMBS Large
Loan Security, CMBS Credit Tenant Lease Security, Real Estate Interest or any
other applicable CMBS Security, the real property encumbered by any mortgage,
deed of trust or other similar security instrument securing such loan and
creating a lien on the related borrower’s fee estate or leasehold estate in one
or more properties.

 

Non-Monthly Pay Asset Interest Reserve Account means the account established by
the Trustee, held in the name of the Trustee for the benefit and on behalf of
the Secured Parties and into which the Trustee will deposit, on each Payment
Date, the Non-Monthly Pay Asset Interest Reserve Amount, if any, in accordance
with the Priority of Payments or, at the request of 100% of the Holders of the
Income Notes, from any Income Note Excess Funds designated by such Holders
pursuant to Section 10.8.

 

Non-Monthly Pay Asset Interest Reserve Amount means the following:

 

(i)                                    on the Closing Date, U.S.$0;

 

(ii)                                 as of any Calculation Date after the
Effective Date, the sum of (i) the aggregate amount of Quarterly Pay Security
Interest Reserve Amounts for the related Due Period plus (ii) the aggregate
amount of Semi-Annual Pay Security Interest Reserve Amounts for the related Due
Period.

 

Nonrecoverable Cure Advance means a Cure Advance made or proposed to be made
that the Collateral Manager has determined (subject to a Servicer Override) that
the amount so advanced or proposed to be advanced will not be recoverable from
subsequent collections from the specific Collateral Debt Security with respect
to which such Cure Advance was made or proposed to be made.

 

Note Paying Agent means any Person authorized by the Issuer to pay the principal
of or interest on any Secured Notes on behalf of the Issuer as specified in
Section 7.2.

 

Note Register and Note Registrar have the respective meanings specified in
Section 2.4(a).

 

Note Transfer Agent has the meaning specified in Section 2.4(a).

 

Note Valuation Report has the meaning specified in Section 10.14(a).

 

Notes means, collectively, the Secured Notes and the Income Notes.

 

Offer means, with respect to any security, (a) any offer by the issuer of such
security or by any other Person made to all of the holders of such security to
purchase or otherwise acquire such security (other than pursuant to any
redemption in accordance with the terms of the related Underlying Instruments)
or to convert or exchange such security into or for Cash, securities or any
other type of consideration or (b) any solicitation by the issuer of such
security or any other Person to amend, modify or waive any provision of such
security or any related Underlying Instrument.

 

42

--------------------------------------------------------------------------------


 

Offering means the offering of the Secured Notes and the Income Notes under the
Offering Circular.

 

Offering Circular means the Offering Circular, prepared and delivered on or
prior to the Closing Date in connection with the offer and sale of the Secured
Notes and the Income Notes, as amended or supplemented from time to time.

 

Officer means, (a) with respect to the Issuer and any corporation, the Chairman
of the Board of Directors (or, with respect to the Issuer, any director), the
President, any Vice President, the Secretary, an Assistant Secretary, the
Treasurer or an Assistant Treasurer of such entity; and (b) with respect to any
bank or trust company acting as trustee of an express trust or as custodian, any
Trust Officer.

 

One-Month LIBOR means the rate for one-month U.S. Dollar deposits which appears
on Moneyline Telerate Page 3750 or such other page as may replace Moneyline
Telerate page 3750, as of 11:00 am. (London time) on the date of determination,
as reported by Bloomberg Financial Markets Commodities News.

 

Opinion of Counsel means a written opinion addressed to the Trustee and each
Rating Agency (each, a Recipient), in form and substance reasonably satisfactory
to each Recipient, of an attorney at law admitted to practice before the highest
court of any state of the United States or the District of Columbia (or the
Cayman Islands, in the case of an opinion relating to the laws of the Cayman
Islands), which attorney may, except as otherwise expressly provided in this
Indenture, be inside or outside counsel for the Issuer and which attorney shall
be reasonably satisfactory to the Trustee. Whenever an Opinion of Counsel is
required hereunder, such Opinion of Counsel may rely on opinions of other
counsel who are so admitted and so satisfactory which opinions of other counsel
shall accompany such Opinion of Counsel and shall either be addressed to each
Recipient or shall state that each Recipient shall be entitled to rely thereon.

 

Optional Redemption has the meaning specified in Section 9.1(a).

 

Ordinary Shares means the 1,000 ordinary shares, par value U.S.$1.00 per share
issued by the Issuer.

 

Outstanding means with respect to the Notes as of any Measurement Date, any and
all Notes theretofore authenticated and delivered under the Indenture and the
Income Note Paying Agency other than Notes cancelled, redeemed, exchanged or
replaced in accordance with the terms of the Indenture or the Income Note Paying
Agency Agreement, as applicable; provided that in determining whether the
Holders of the requisite percentage of Notes have given any direction, notice,
consent, approval or objection, any Notes held or beneficially owned by the
Collateral Manager or any of its Affiliates or by an account or fund for which
the Collateral Manager or any of its Affiliates acts as the investment advisor
with discretionary authority will be disregarded with respect to any vote or
consent relating to the removal or termination of the Collateral Manager or the
assignment by the Collateral Manager of its rights and obligations under the
Collateral Management Agreement, except for any assignments or transfers by the
Collateral Manager of its rights and obligations to Affiliates of the Collateral
Manager, subject to any applicable requirements under the Investment Advisers
Act.

 

Paying Agents means, collectively, the Note Paying Agent and the Income Note
Paying Agent.

 

Payment Account means the Securities Account designated the “Payment Account”
and established in the name of the Trustee pursuant to Section 10.10.

 

43

--------------------------------------------------------------------------------


 

Payment Date means the 7th day of each calendar month, or if such day is not a
Business Day, the next succeeding Business Day, commencing in June 2007 and
ending on the applicable Stated Maturity Date (which shall be the final Payment
Date).

 

Periodic Interest means the amount of interest payable (i) in respect of each
Class of Floating Rate Notes, calculated with respect to each such Class for the
relevant Interest Period by multiplying the Applicable Periodic Interest Rate by
the Aggregate Outstanding Amount of the related Class at the close of the
Business Day immediately preceding the relevant Payment Date, multiplying the
resulting figure by the actual number of days in such Interest Period, dividing
by 360 and rounding the resulting figure to the nearest U.S.$0.01 (U.S.$0.005
being rounded upwards), and (ii) in respect of each Class of Fixed Rate Notes,
calculated with respect to each such Class for the relevant Interest Period by
multiplying the Applicable Periodic Interest Rate by the Aggregate Outstanding
Amount of the related Class at the close of the Business Day immediately
preceding the relevant Payment Date, multiplying the resulting figure by (a) for
the first Interest Period, 97 days, and (b) for every other Interest Period, 30
days, dividing by 360 and rounding the resulting figure to the nearest U.S.$0.01
(U.S.$0.005 being rounded upwards).

 

Permitted NS Purchaser means (i) NorthStar OS IX, LLC or (ii) NS Holdings V, LLC
or any “affiliate” thereof within the meaning of Rule 405 under the Securities
Act that is an “accredited investor” within the meaning of Rule 501(a) under the
Securities Act.

 

Permitted Servicer means an entity the primary business of which is servicing
commercial real estate loans and/or mezzanine loans related to commercial real
estate, with a minimum servicing portfolio of $100,000,000; provided that NS
Advisors, LLC shall be deemed to be a Permitted Servicer so long as it (or an
Affiliate) maintains the designation of “Qualified CRE CDO Special Servicer”
from S&P.

 

Person means any individual, corporation, partnership, limited liability
partnership, limited liability company, joint venture, association, joint stock
company, trust (including any beneficiary thereof), unincorporated organization
or government or any agency or political subdivision thereof or any similar
entity.

 

PIK Bond means any security that, pursuant to the terms of the related
Underlying Instruments, permits the payment of interest thereon to be deferred
or capitalized as additional principal thereof or not pay interest when
scheduled (but without being a Defaulted Security) or that issues identical
securities in lieu of payments of interest in cash; provided that any Trust
Preferred Security that permits the payment of interest thereon to be deferred
shall not be considered a PIK Bond.

 

Placement Agent means Citigroup Global Markets Inc, as placement agent for the
Retained Notes and the Income Notes.

 

Placement Agreement means the agreement, dated as of the Closing Date, between
the Issuer and the Placement Agent relating to the placement of the Retained
Notes and the Income Notes.

 

Pledged Collateral Debt Security means as of any date of determination, any
Collateral Debt Security that has been Granted to the Trustee and has not been
released from the lien of this Indenture pursuant to Section 10.15.

 

Pledged Securities means on any date of determination, (a) the Collateral Debt
Securities, Temporary Ramp-Up Securities, Equity Securities and the Eligible
Investments that have been Granted to the Trustee and (b) all non-Cash proceeds
thereof, in each case, to the extent not released from the lien of this
Indenture pursuant hereto.

 

44

--------------------------------------------------------------------------------


 

Pledgee Counterparty has the meaning specified in Section 10.11.

 

Pledgor Counterparty has the meaning specified in Section 10.12.

 

Principal Balance means, with respect to any Collateral Debt Security or
Eligible Investment, as of any date of determination, the outstanding principal
amount of such Collateral Debt Security or Eligible Investment; provided that
the Principal Balance of (i) any Collateral Debt Security which permits the
deferral or capitalization of interest will not include any outstanding balance
of the deferred and/or capitalized interest, (ii) any Equity Security will be
zero, (iii) any putable Collateral Debt Security which matures after the Stated
Maturity Date will be the lower of the put price and the outstanding principal
amount, (iv) any Collateral Debt Security or Eligible Investment in which the
Trustee does not have a first priority perfected security interest shall be
deemed to be zero and (v) except as otherwise expressly specified herein, the
Principal Balance of a Synthetic Security which is a Derivative Contract shall
be equal to the notional amount of such Synthetic Security.

 

Principal Coverage Amount means, on any Measurement Date, an amount equal to the
sum of:

 

(i)                                    the aggregate Principal Balance of all
Collateral Debt Securities (other than Defaulted Securities, Written Down
Securities and Deferred Interest PIK Bonds) included in the Collateral on such
date;

 

(ii)                                 the aggregate Principal Balance of the
Eligible Investments in the Collateral Account on such date that represent
Collateral Principal Collections;

 

(iii)                              with respect to each Defaulted Security, the
Defaulted Securities Amount;

 

(iv)                             with respect to each Written Down Security, the
Reduced Principal Balance; and

 

(v)                                with respect to each Deferred Interest PIK
Bond, the Deferred Interest PIK Bond Amount.

 

Principal Coverage Ratios means the Class A/B Principal Coverage Ratio, the
Class C/D/E Principal Coverage Ratio and the Class F/G/H Principal Coverage
Ratio.

 

Principal Coverage Tests means the Class A/B Principal Coverage Test, the
Class C/D/E Principal Coverage Test and the Class F/G/H Principal Coverage Test.

 

Principal Only Security means any Collateral Debt Security that does not provide
for payment of interest or provides that all payments of interest will be
deferred until the final maturity date of such Collateral Debt Security.

 

Priority of Payments means, collectively, the priority of payments specified in
Section 11.1(a), (b) and (c) or upon an Event of Default, the priority of
payments in connection therewith.

 

Proceeding means any suit in equity, action at law or other judicial or
administrative proceeding.

 

Prohibited Asset means any of the following types of asset-backed securities
that do not (in each case) otherwise satisfy the definition of Specified Type):
aircraft lease securities, enhanced equipment

 

45

--------------------------------------------------------------------------------


 

trust certificates, structured settlement securities, tobacco settlement
securities, manufactured housing securities, 12(b)-1 fee securities, future flow
securities, emerging markets securities, sub and reperforming credit card
securities, Franchise Loan Securities, Market Value CDO Securities, CLO
Securities or CDO of CDO Securities.

 

Proposed Portfolio means the portfolio (measured by Principal Balance) of
(a) the Pledged Collateral Debt Securities and the proceeds of disposition
thereof held as Cash, (b) Uninvested Proceeds held as Cash and (c) Eligible
Investments purchased with Uninvested Proceeds or the proceeds of disposition of
Pledged Collateral Debt Securities resulting from the sale, maturity or other
disposition of a Pledged Collateral Debt Security or a proposed acquisition of a
Collateral Debt Security, as the case may be.

 

Purchase Agreement means the agreement, dated as of the Closing Date, between
the Issuer and the Initial Purchaser relating to the purchase of the Offered
Notes.

 

Purchased Accrued Interest means all payments of interest received, or amounts
collected that are attributable to interest received on Collateral Debt
Securities and Eligible Investments, to the extent such payments or amounts
constitute accrued interest purchased with Collateral Principal Collections or
Uninvested Proceeds except for purchased accrued interest on Collateral Debt
Securities purchased on the Closing Date.

 

Qualified Bidder List means a list of not less than three Persons that are
Independent from one another and the Issuer prepared by the Collateral Manager
and delivered to the Trustee prior to an Auction, as may be amended and
supplemented by the Collateral Manager from time to time upon written notice to
the Trustee; provided that (i) the Qualified Bidder List may include the
Collateral Manager as a Qualified Bidder if it is Independent from the other
Persons on such list and (ii) any such notice referred to above shall only be
effective on any Auction Date if it was received by the Trustee at least two
Business Days prior to such Auction Date.

 

Qualified Bidders means the Persons whose names appear from time to time on the
Qualified Bidder List.

 

Qualified Institutional Buyer has the meaning given in Rule 144A under the
Securities Act.

 

Qualified Purchaser means (i) a “qualified purchaser” as defined in
Section 2(a)(51) of the Investment Company Act and the rules thereunder, (ii) a
“knowledgeable employee” with respect to the Issuer as defined in rule 3c-5
under the Investment Company Act or (iii) a company beneficially owned
exclusively by one or more “qualified purchasers” and/or “knowledgeable
employees” with respect to the Issuer.

 

Qualifying Foreign Obligor means a corporation, partnership or other entity
organized or incorporated under the law of any of Australia, Canada, France,
Germany, Ireland, Italy, Mexico, New Zealand, Sweden, Switzerland or the United
Kingdom, so long as the unguaranteed, unsecured and otherwise unsupported
long-term U.S. Dollar-denominated sovereign debt obligations of such country are
rated “AA” or better by S&P and “AA” or better by Fitch.

 

Qualified REIT Subsidiary means a corporation that is wholly owned by a REIT, as
defined in Section 856(i)(2) of the Code or any successor provision, and is
disregarded as being a separate entity from such REIT for United States federal
income tax purposes.

 

46

--------------------------------------------------------------------------------

 

Quarterly Pay Security means a security that provides for periodic payments of
interest in cash quarterly.

 

Quarterly Pay Security Interest Reserve Amount means, with respect to each
Collateral Debt Security that is a Quarterly Pay Security and not entitled to
the benefit of a Cashflow Hedge Agreement, as of any Calculation Date, the
amount equal to (i) the amount of interest received by the Issuer on the most
recent payment date with respect to such Quarterly Pay Security multiplied by
(ii) (A) three minus the number of months since the most recent payment date
with respect to such Quarterly Pay Security (rounded up to the nearest whole
number) divided by (B) three; provided that for any Quarterly Pay Security with
respect to which no scheduled interest payments remain, the Quarterly Pay
Security Interest Reserve Amount shall be zero.

 

Ramp-Up Collateral Debt Security means each additional Collateral Debt Security
selected by the Collateral Manager for purchase by the Issuer and pledged to the
Trustee during the Ramp-Up Period.

 

Ramp-Up Period means the period commencing on the Closing Date and ending on the
Effective Date.

 

Rating means, as the context requires, a Fitch Rating, a Moody’s Rating or an
S&P Rating.

 

Rating Agency means each of Fitch, Moody’s and S&P.

 

Rating Agency Confirmation means, with respect to any specified action or
determination, for so long as any of the Secured Notes are Outstanding and rated
by Moody’s, S&P or Fitch, respectively, the receipt of written confirmation by
Moody’s, S&P and Fitch, that such specified action or determination will not
result in the downgrade, qualification or withdrawal or other adverse action
with respect to their then-current ratings on the Secured Notes (including any
private or confidential rating) unless Rating Agency Confirmation is specified
herein to be required by only Moody’s, S&P or Fitch, in which case such Rating
Agency Confirmation will be sufficient. For the purposes of this definition,
“Rating Agencies” will be deemed to not include Fitch except with respect to the
Effective Date any proposed action or matter relating to any amendment to, or
modification of, the Indenture, the Collateral Administration Agreement and any
other document relating to the offering of the Secured Notes; provided that
notification will be made to Fitch within 30 days of any instance in which
Rating Agency Confirmation is required by either Moody’s or S&P and that Fitch
reserves the right to request further information regarding such action or
event.

 

Rating Confirmation has the meaning specified in Section 7.18(e).

 

Rating Confirmation Failure has the meaning specified in Section 7.18(e).

 

Real Estate CDO Securities means securities that entitle the holders thereof to
receive payments that depend on the cash flow from or the credit exposure to a
portfolio consisting of at least 85% (i) REIT Debt Securities, (ii) CMBS
Securities, (iii) other Specified Types or (iv) a combination of the foregoing;
provided that such dependence may in addition be conditioned upon rights or
additional assets designed to assure the servicing or timely distribution of
proceeds to holders of the Real Estate CDO Securities such as a financial
guaranty insurance policy; provided that a Real Estate CDO Security shall not
include a CMBS Re-REMIC Security.

 

Real Estate Interests means debt interests (other than CRE Debt Obligations,
REIT Debt Securities, Trust Preferred Securities, Real Estate CDO Securities and
Tenant Lease Loan Interests) that entitle the holders thereof to receive
payments substantially all of which depend on the cash flow from or

 

47

--------------------------------------------------------------------------------


 

sale proceeds of mortgage loans on commercial and multifamily properties,
including senior and subordinate mortgage loans, participation interests in
mortgage loans on commercial and multifamily properties, including subordinate
interests, mezzanine loans secured by ownership interests in entities owning
commercial properties, mortgage loans secured by mortgages on commercial real
estate properties that are subject to a lease to a single tenant.

 

Real Estate Trust Preferred Securities means securities that entitle the holders
thereof to receive payments that depend (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of such securities) on the cash flow from either an individual trust security or
a pool of trust securities issued (in each case) by a wholly-owned trust
subsidiary of an entity whose business is significantly related to real estate,
real estate management or real estate ownership and that issues an obligation to
such trust subsidiary in exchange for the net issuance proceeds of such
securities.

 

Record Date means the date on which the Holders of Secured Notes entitled to
(i) vote with respect to any matters under the Indenture are determined, such
date being the 15th day (whether or not a Business Day) prior to the date the
Trustee delivers notice with respect to such vote and (ii) receive a payment in
respect of principal or interest on the succeeding Payment Date or Redemption
Date are determined, such date as to any Payment Date or Redemption Date being
the 15th day (whether or not a Business Day) prior to such Payment Date or
Redemption Date.

 

Redemption means an Optional Redemption, an Auction Call Redemption or a Tax
Redemption.

 

Redemption Date means the Payment Date upon which the Secured Notes are redeemed
pursuant to an Optional Redemption, an Auction Call Redemption or a Tax
Redemption.

 

Redemption Date Statement has the meaning specified in Section 10.14(b).

 

Redemption Premium means the premium payable to Holders of each Class of Fixed
Rate Notes in connection with an Optional Redemption of such Class of Fixed Rate
Notes in an amount equal to the excess, if any, of (i) the present value
(discounted to the applicable Redemption Date using the Reinvestment Yield on a
monthly basis using a 360 day year of twelve 30 day months as the discount rate)
of the remaining payments of interest and principal due on such Class of Fixed
Rate Notes, assuming that the entire outstanding principal amount of such
Class of Fixed Rate Notes will be paid on the Payment Date occurring in
February 2019 and that each intervening payment of interest on such Class of
Fixed Rate Notes will be made on the related Payment Date in its entirety (and
therefore there is no Defaulted Interest on such Class of Fixed Rate Notes) over
(ii) the then Outstanding aggregate principal amount of such Class of Fixed
Notes.

 

Redemption Price means (i) with respect to each Class of Secured Notes,
(a) their then-outstanding aggregate principal amount plus (b) accrued interest
thereon to the date of redemption to the extent not already paid (including any
Class C Cumulative Applicable Periodic Interest Shortfall Amount, Class D
Cumulative Applicable Periodic Interest Shortfall Amount, Class E Cumulative
Applicable Periodic Interest Shortfall Amount, Class F Cumulative Applicable
Periodic Interest Shortfall Amount, Class G Cumulative Applicable Periodic
Interest Shortfall Amount, Class H Cumulative Applicable Periodic Interest
Shortfall Amount, Class J Cumulative Applicable Periodic Interest Shortfall
Amount and the Class K Cumulative Applicable Periodic Interest Shortfall Amount)
plus (c) in the case of an Optional Redemption only and with respect to any
Fixed Rate Notes, the applicable Redemption Premium (unless otherwise waived by
each of the Noteholders of such Class of Fixed Rate Notes) and (ii) if the
Income Notes are redeemed, the “Redemption Price” for the Income Notes, except
to the extent the Income Note Redemption Approval Condition applies, means an
amount equal to the aggregate of any

 

48

--------------------------------------------------------------------------------


 

amounts distributable on the Income Notes in respect of such redemption pursuant
to the Priority of Payments, and in any instance where the Income Note
Redemption Approval Condition applies, an amount equal to the amounts necessary
to satisfy the Income Note Redemption Approval Condition.

 

Redemption Spread means, with respect to the Class C Notes, 0.5238%, the Class J
Notes, 0.5238% and the Class K Notes, 0.5238%.

 

Reduced Principal Balance means, with respect to each Written Down Security, the
amount to which the original Principal Balance of such Written Down Security is
reduced.

 

Reference Banks has the meaning specified in Schedule B.

 

Reference Obligation means the debt securities or other obligations or types of
obligations constituting in each case a Specified Type and otherwise satisfying
the Eligibility Criteria and upon which, in whole or in part, the payment rights
of the holder of a Synthetic Security or CMBS Re-REMIC Security are based.

 

Reference Obligor means, with respect to a Reference Obligation, the obligor on
such Reference Obligation.

 

Registered means in registered form for U.S. federal income tax purposes and
issued after July 18, 1984; provided that a certificate of interest in a trust
that is treated as a grantor trust for U.S. federal income tax purposes will not
be treated as Registered unless each of the obligations or securities held by
the trust was issued after that date.

 

Registered Form has the meaning specified in Section 8-102(a)(13) of the UCC.

 

Regulation S means Regulation S under the Securities Act.

 

Regulation S Definitive Note has the meaning specified in Section 2.4(c)(1)(vi).

 

Regulation S Global Note has the meaning specified in Section 2.1(a).

 

Regulation S Note has the meaning specified in Section 2.1(a).

 

Regulation S Transfer Certificate has the meaning specified in
Section 2.4(c)(1)(iii).

 

Regulation U means Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. § 221, or any successor regulation.

 

Reinvestment Criteria means, with respect to any reinvestment of Collateral
Principal Payments and Sale Proceeds, the following criteria:

 

(i)                                    after the Effective Date, the Collateral
Quality Tests are satisfied, or, if any Collateral Quality Test was not
satisfied immediately prior to such investments, the extent of compliance with
such Collateral Quality Test will be maintained or improved immediately
following such reinvestment;

 

(ii)                                 after the Effective Date, the Collateral
Concentration Limitations are satisfied, or, if any of the Collateral
Concentration Limitations was not satisfied immediately prior to such
investments, such compliance with the Collateral Concentration Limitations will
be maintained or improved following such reinvestment;

 

49

--------------------------------------------------------------------------------


 

(iii)                             after the Effective Date, the Coverage Tests
are satisfied, or, if any Coverage Test was not satisfied immediately prior to
such investments, such Coverage Test will be maintained or improved following
such reinvestment;

 

(iv)                             no Event of Default has occurred and is
continuing; and

 

(v)                                in the case of Credit Improved Securities
only, upon giving effect to the reinvestment, (1) the Coverage Tests are
satisfied and each S&P Scenario Default Rate is improved such that the
difference between such S&P Break-Even Default Rate, less the related S&P
Scenario Default Rate generated by the CDO Monitor as a result of such
reinvestment is equal to or greater than the difference immediately prior to
such reinvestment, (2) the Coverage Ratios (taking into consideration any
amounts received from or payable to the related Hedge Counterparty upon
termination of the related Hedge Agreement) are no less than the Coverage Ratios
as of the Effective Date or (3) the sum of the Sale Proceeds and the amount, if
any, received from or payable to the related Hedge Counterparty upon termination
of the related Hedge Agreement is equal to or higher than the Principal Balance
of the Credit Improved Security being sold and such proceeds are reinvested in
one or more Substitute Collateral Debt Securities having an aggregate Principal
Balance of not less than 100% of the Principal Balance of the Credit Improved
Security being sold.

 

Reinvestment Period means the period beginning on the Closing Date and ending on
and including the Payment Date in June 2012; provided, however, that if (i) a
Key Manager Event occurs and (ii) the Holders of a majority in aggregate
principal amount of the Outstanding Notes of the Controlling Class direct in
writing that the Trustee terminate the Reinvestment Period, then the
Reinvestment Period shall instead end upon the Trustee’s issuance of written
notice of such termination to the Collateral Manager.

 

Reinvestment Yield means with respect to any class of the Fixed Rate Notes, the
rate equal to the sum of the Redemption Spread with respect to such Fixed Rate
Note and the applicable yield to maturity implied by (i) the yields reported as
of 10:00 a.m. (New York City time) on the tenth Business Day preceding the
related Optional Redemption Date on the display page designated as “Page 678” on
the Telerate Service (or such other display as may replace Page 678 on the
Telerate Service) for actively traded U.S. Treasury securities having a maturity
as nearly as practicable equal to the Payment Date occurring in February 2019 or
(ii) if such yields are not reported as of such time or the yields reported as
of such time are not ascertainable, the Treasury Constant Maturity Series Yields
reported, for the latest day for which such yields have been so reported as of
the tenth Business Day preceding the Optional Redemption Date, in Federal
Reserve Statistical Release H.15 (519) (or any comparable successor publication)
for actively traded U.S. Treasury securities having a constant maturity as
nearly as practicable equal to the Payment Date occurring in February 2019.

 

REIT means a real estate investment trust, as defined in Section 856 of the Code
or any successor provision.

 

REIT Debt Securities means, collectively, REIT Debt Securities—Diversified, REIT
Debt Securities—Health Care, REIT Debt Securities—Hotel, REIT Debt
Securities—Industrial, REIT Debt Securities—Mortgage, REIT Debt
Securities—Multi-Family, REIT Debt Securities—Office, REIT Debt
Securities—Residential, REIT Debt Securities—Retail and REIT Debt
Securities—Storage.

 

REIT Debt Securities—Diversified means Collateral Debt Securities issued by a
real estate investment trust (as defined in Section 856 of the Code or any
successor provision) whose assets consist (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to

 

50

--------------------------------------------------------------------------------


 

holders of the Collateral Debt Securities) of a portfolio of diverse real
property interests; provided that any Collateral Debt Security falling within
any other REIT Debt Security description set forth herein will be excluded from
this definition.

 

REIT Debt Securities—Health Care means Collateral Debt Securities issued by a
real estate investment trust (as defined in Section 856 of the Code or any
successor provision) whose assets consist (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of the Collateral Debt Securities) of a portfolio of properties including
hospitals, clinics, sport clubs, spas and other health care facilities and other
similar real property interests used in one or more similar businesses.

 

REIT Debt Securities—Hotel means Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of a portfolio of properties including hotels,
motels, youth hostels, bed and breakfasts and other similar real property
interests used in one or more similar businesses.

 

REIT Debt Securities—Industrial means Collateral Debt Securities issued by a
real estate investment trust (as defined in Section 856 of the Code or any
successor provision) whose assets consist (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of the Collateral Debt Securities) of a portfolio of properties including
warehouse, industrial and distribution facilities, factories, refinery plants,
breweries and other similar real property interests used in one or more similar
businesses.

 

REIT Debt Securities—Mortgage means Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of mortgages, commercial mortgage-backed securities,
collateralized mortgage obligations and other similar mortgage-related
securities (including Collateral Debt Securities issued by a hybrid form of such
trust that invests in both commercial real estate and commercial mortgages).

 

REIT Debt Securities—Multi-Family means Collateral Debt Securities issued by a
real estate investment trust (as defined in Section 856 of the Code or any
successor provision) whose assets consist (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of the Collateral Debt Securities) of a portfolio of properties including
multi-family dwellings such as apartment blocks, condominiums and co-operative
owned buildings.

 

REIT Debt Securities—Office means Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of a portfolio of properties including office
buildings, conference facilities and other similar real property interests used
in the commercial real estate business.

 

REIT Debt Securities—Residential means Collateral Debt Securities issued by a
real estate investment trust (as defined in Section 856 of the Code or any
successor provision) whose assets consist (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of the Collateral Debt Securities) of residential mortgages (other than
multi-family dwellings) and other similar real property interests.

 

51

--------------------------------------------------------------------------------


 

REIT Debt Securities—Retail means Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) of regional malls, neighborhood shopping centers,
big box centers, retail stores, restaurants, bookstores, clothing stores and
other similar real property interests used in one or more similar businesses.

 

REIT Debt Securities—Storage means Collateral Debt Securities issued by a real
estate investment trust (as defined in Section 856 of the Code or any successor
provision) whose assets consist (except for rights or other assets designed to
assure the servicing or timely distribution of proceeds to holders of the
Collateral Debt Securities) a portfolio of properties including storage
facilities and other similar real property interests used in one or more similar
businesses.

 

REIT Trust Preferred Securities means securities that entitle the holders
thereof to receive payments that depend (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of such securities) on the cash flow from either an individual trust security or
a pool of trust securities issued (in each case) by a wholly-owned trust
subsidiary of a REIT, or of an operating partnership subsidiary of a REIT, that
issues obligations to such trust subsidiary in exchange for the net issuance
proceeds of such securities.

 

Relevant Jurisdiction means, as to any obligor on any Collateral Debt Security,
any jurisdiction (a) in which the obligor is incorporated, organized, managed
and controlled or considered to have its seat, (b) where an office through which
the obligor is acting for purposes of the relevant Collateral Debt Security is
located, (c) in which the obligor executes Underlying Instruments or (d) in
relation to any payment, from or through which such payment is made.

 

Repository means the internet-based password protected electronic repository of
transaction documents relating to privately offered and sold collateralized debt
obligation securities located at www.cdolibrary.com and maintained by the Bond
Market Association.

 

Repurchased Security means any Real Estate Interest or other Collateral Debt
Security acquired by the Issuer in accordance with an Asset Transfer Agreement,
which the related Seller is required to repurchase from the Issuer pursuant to
the terms thereof.

 

Requisite Noteholders means the Holders of 662/3% or more of the Outstanding
aggregate principal amount of (i) the Class A-1 Notes, so long as any Class A-1
Notes remain Outstanding, (ii) thereafter the Class A-2 Notes, so long as any
Class A-2 Notes remain Outstanding, (iii) thereafter the Class A-3 Notes, so
long as any Class A-3 Notes remain Outstanding, (iv) thereafter the Class B
Notes, so long as any Class B Notes remain Outstanding, (v) thereafter the
Class C Notes, so long as any Class C Notes remain Outstanding, (vi) thereafter
the Class D Notes, so long as any Class D Notes remain Outstanding,
(vii) thereafter the Class E Notes, so long as any Class E Notes remain
Outstanding, (viii) thereafter the Class F Notes, so long as any Class F Notes
remain Outstanding, (ix) thereafter the Class G Notes, so long as any Class G
Notes remain Outstanding, (x) thereafter the Class H Notes, so long as any
Class H Notes remain Outstanding, (xi) thereafter the Class J Notes, so long as
any Class J Notes remain Outstanding and (xii) thereafter the Class K Notes, so
long as any Class K Notes remain Outstanding.

 

Reserved Matters has the meaning specified in Section 8.2(j).

 

Retained Notes means the Class J Notes and the Class K Notes.

 

52

--------------------------------------------------------------------------------


 

Rule 144A means Rule 144A under the Securities Act.

 

Rule 144A Definitive Note has the meaning specified in Section 2.4(c)(1)(vi).

 

Rule 144A Global Note has the meaning specified in Section 2.1(b).

 

Rule 144A Information means such information as is specified pursuant to
Rule 144A(d)(4) under the Securities Act (or any successor provision thereto).

 

Rule 144A Note has the meaning specified in Section 2.1(b).

 

Rule 144A Transfer Certificate has the meaning specified in
Section 2.4(c)(1)(ii).

 

S&P means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc., and
any successor or successors thereto.

 

S&P Break-Even Default Rate means collectively, the Class A Break-Even Default
Rate, the Class B Break-Even Default Rate, the Class C Break-Even Default Rate,
the Class D Break-Even Default Rate, the Class E Break-Even Default Rate, the
Class F Break-Even Default Rate, the Class G Break-Even Default Rate, the
Class H Break-Even Default Rate, the Class J Break-Even Default Rate and the
Class K Break-Even Default Rate.

 

S&P CDO Monitor means the dynamic, analytical computer model provided by S&P to
the Collateral Manager and the Trustee (together with such instructions and
assumptions as are necessary to run such model) on or prior to the Effective
Date used to determine the credit risk of a portfolio of Collateral Debt
Securities, as may be modified by S&P from time to time.

 

S&P CDO Monitor Test means the test which is satisfied, as of any Calculation
Date, if each of the Class A Note Default Differential, the Class B Note Default
Differential, the Class C Note Default Differential, the Class D Note Default
Differential, the Class E Note Default Differential, the Class F Note Default
Differential, the Class G Note Default Differential, the Class H Note Default
Differential, the Class J Note Default Differential and the Class K Note Default
Differential of the Current Portfolio or the Proposed Portfolio, as applicable,
is positive. The S&P CDO Monitor Test will be considered to be improved if the
Class A Note Default Differential of the Proposed Portfolio is greater than the
Class A Note Default Differential of the Current Portfolio, the Class B Note
Default Differential of the Proposed Portfolio is greater than the Class B Note
Default Differential of the Current Portfolio, the Class C Note Default
Differential of the Proposed Portfolio is greater than the Class C Note Default
Differential of the Current Portfolio, the Class D Note Default Differential of
the Proposed Portfolio is greater than the Class D Note Default Differential of
the Current Portfolio, the Class E Note Default Differential of the Proposed
Portfolio is greater than the Class E Note Default Differential of the Current
Portfolio, the Class F Note Default Differential of the Proposed Portfolio is
greater than the Class F Note Default Differential of the Current Portfolio, the
Class G Note Default Differential of the Proposed Portfolio is greater than the
Class G Note Default Differential of the Current Portfolio, the Class H Note
Default Differential of the Proposed Portfolio is greater than the Class H Note
Default Differential of the Current Portfolio, the Class J Note Default
Differential of the Proposed Portfolio is greater than the Class J Note Default
Differential of the Current Portfolio and the Class K Note Default Differential
of the Proposed Portfolio is greater than the Class K Note Default Differential
of the Current Portfolio.

 

S&P Industry Classification Group means any of the S&P industrial classification
groups as set forth on Schedule H and any additional classification groups
established by S&P with respect to the Collateral Debt Securities and provided,
in each case, by the Collateral Manager or S&P to the Trustee.

 

53

--------------------------------------------------------------------------------


 

S&P Minimum Average Recovery Rate means, as of any date of determination, a rate
expressed as a percentage equal to the number obtained by (i) summing the
products obtained by multiplying the Principal Balance of each Collateral Debt
Security by its S&P Recovery Rate set forth in a schedule of the Indenture and
(ii) dividing such sum by the CDS Principal Balance less cash and Eligible
Investments representing Collateral Principal Collections and (iii) rounding up
to the first decimal place.

 

S&P Minimum Weighted Average Recovery Rate Test means a test that will be
satisfied as of any Measurement Date if the S&P Minimum Average Recovery Rate is
greater than or equal to (i) 39.75% with respect to the Class A Notes,
(ii) 42.85% with respect to the Class B Notes, (iii) 46.46% with respect to the
Class C Notes, (iv) 46.46% with respect to the Class D Notes, (v) 46.46% with
respect to the Class E Notes, (vi) 49.28% with respect to the Class F Notes,
(vii) 49.28% with respect to the Class G Notes, (viii) 49.28% with respect to
the Class H Notes, (ix) 51.82% with respect to the Class J Notes and (x) 51.82%
with respect to the Class K Notes.

 

S&P Rating means a rating of any Collateral Debt Security determined as follows:

 

(i)                                    if S&P has assigned a rating to such
Collateral Debt Security either publicly or privately (in the case of a private
rating, with appropriate consents for use of such private rating), the S&P
Rating shall be the rating assigned thereto by S&P; provided that, solely for
purposes of determining compliance with the S&P CDO Monitor Test, if such
Collateral Debt Security is placed on a watch list for possible upgrade or
downgrade by S&P, the S&P Rating applicable to such Collateral Debt Security
shall be one rating subcategory above or below, respectively, the S&P Rating
applicable to such Collateral Debt Security immediately prior to such Collateral
Debt Security being placed on such watch list;

 

(ii)                                 if such Collateral Debt Security is not
rated by S&P but the Issuer or the Collateral Manager on behalf of the Issuer
has requested that S&P assign a rating to such Collateral Debt Security, the S&P
Rating shall be the rating so assigned by S&P; provided that pending receipt
from S&P of such rating, if such Collateral Debt Security is not eligible for
notching in accordance with Schedule G, such Collateral Debt Security shall have
a S&P Rating of “CCC-,” otherwise such S&P Rating shall be the rating assigned
according to Schedule F until such time as S&P shall have assigned a rating
thereto; or

 

(iii)                              if any Collateral Debt Security is a
Collateral Debt Security that has not been assigned a rating by S&P and is not a
Collateral Debt Security listed in Schedule G, as identified by the Collateral
Manager, the S&P Rating of such Collateral Debt Security shall be determined by
reference to Schedule F to determine the S&P Rating; provided that for purposes
of this clause (iii), CRE Debt Obligations shall be considered debt of “Real
Estate Operating Companies” for purposes of Schedule F; provided, further,
(a) if any Collateral Debt Security shall, at the time of its purchase by the
Issuer, be listed for a possible upgrade or downgrade on either Moody’s or
Fitch’s then current credit rating watch list, then the S&P Rating of such
Collateral Debt Security shall be one subcategory above or below, respectively,
the rating then assigned to such item in accordance with Schedule A; (b) for
purposes of determining compliance with S&P CDO Monitor Test, if the rating
assigned to such Collateral Debt Security pursuant to this subparagraph (iii) is
placed on a watch list for possible upgrade or downgrade by any Rating Agency,
the S&P Rating applicable to such Collateral Debt Security shall be one rating
subcategory above or below, respectively, the S&P Rating applicable to such
Collateral Debt Security immediately prior to such Collateral Debt Security
being placed on such watch list and (c) the aggregate Principal Balance that may
be given a rating based on this subparagraph

 

54

--------------------------------------------------------------------------------


 

(iii) may not exceed 20% of the aggregate Principal Balance of all Collateral
Debt Securities.

 

Notwithstanding the foregoing, if any Collateral Debt Security shall, at the
time of its purchase by the Issuer, be listed for a possible upgrade or
downgrade on the then current S&P credit rating watch list, then the S&P Rating
of such Collateral Debt Security shall be one subcategory above or below,
respectively, the rating then assigned to such item by S&P, as applicable;
provided that if such Collateral Debt Security is removed from such list at any
time, it shall be deemed to have its then-current actual rating by S&P.

 

S&P Recovery Rate means, with respect to a Collateral Debt Security on any
Calculation Date, an amount equal to the percentage for such Collateral Debt
Security set forth in the S&P Recovery Rate Matrix attached as Schedule D-1
hereto (determined in accordance with procedures prescribed by S&P for such
Collateral Debt Security on such Calculation Date or, in the case of Defaulted
Securities, the S&P Rating immediately prior to default).

 

S&P Scenario Default Rate means collectively, the Class A Scenario Default Rate,
the Class B Scenario Default Rate, the Class C Scenario Default Rate, the
Class D Scenario Default Rate, the Class E Scenario Default Rate, the Class F
Scenario Default Rate, the Class G Scenario Default Rate, the Class H Scenario
Default Rate, the Class J Scenario Default Rate and the Class K Scenario Default
Rate.

 

S&P Servicer means a master servicer on the S&P Select Servicer List as a U.S.
Commercial Mortgage Master Servicer and a special servicer on the S&P Select
Servicer List as a U.S. Commercial Mortgage Special Servicer.

 

S&P Weighted Average Recovery Rate means, as of any Calculation Date, a rate
expressed as a percentage equal to the number obtained by (i) summing the
products obtained by multiplying the Principal Balance of each Collateral Debt
Security by its S&P Recovery Rate and (ii) dividing such sum by the aggregate
Principal Balance of the Collateral Debt Securities and (iii) rounding up to the
first decimal place. For this purpose, the Principal Balance of a Defaulted
Security or Deferred Interest PIK Bond will be deemed to be equal to its
outstanding principal amount (excluding any capitalized interest thereon).

 

S&P’s Preferred Format means an electronic spreadsheet file to be provided to
S&P, which file shall include the following information, if available (to the
extent such information is not confidential) with respect to each Collateral
Debt Security: (a) the name and country of domicile of the issuer thereof and
the particular issue held by the Issuer, (b) the CUSIP or other applicable
identification number associated with such Collateral Debt Security, (c) the par
value of such Collateral Debt Security, (d) the type of issue (including, by way
of example, whether such Collateral Debt Security is a bond, loan or
asset-backed security), using such abbreviations as may be selected by the
Trustee, (e) a description of the index or other applicable benchmark upon which
the interest payable on such Collateral Debt Security is based (including, by
way of example, fixed rate, step-up rate, zero coupon and LIBOR), (f) the coupon
(in the case of a Collateral Debt Security which bears interest at a fixed rate)
or the spread over the applicable index (in the case of a Collateral Debt
Security which bears interest at a floating rate), (g) the S&P Industry
Classification Group for such Collateral Debt Security, (h) the Stated Maturity
Date of such Collateral Debt Security, (i) the S&P Rating of such Collateral
Debt Security or the issuer thereof, as applicable, (j) the Principal Balance in
cash and in Eligible Investments, (k) the priority category assigned by S&P to
such Collateral Debt Security, if available, and (1) such other information as
the Trustee may determine to include in such file.

 

Sale has the meaning specified in Section 5.17(a).

 

55

--------------------------------------------------------------------------------

 

Sale Proceeds means all proceeds (including accrued interest) received with
respect to Collateral Debt Securities and Equity Securities as a result of sales
of such Collateral Debt Securities and Equity Securities pursuant to the
Indenture, net of any reasonable amounts expended by the Collateral Manager or
the Trustee in their good faith determination in connection with such sale or
disposition.

 

Schedule of Collateral Debt Securities means the list of Collateral Debt
Securities securing the Secured Notes that is attached as Schedule A.

 

Scheduled Distribution means, with respect to any Pledged Security, for each Due
Date, the scheduled payment in Cash of principal and/or interest and/or fees due
on such Due Date with respect to such Pledged Security, determined in accordance
with the assumptions specified in Section 1.2.

 

Second Currency has the meaning specified in Section 14.13.

 

Secured Note Calculation Agent has the meaning specified in Section 7.15.

 

Secured Notes means, collectively, the Class A Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes, the Class H Notes, the Class J Notes and the Class K Notes.

 

Secured Noteholder means, with respect to any Secured Note, the Person in whose
name such Note is registered; provided that Beneficial Owners or Agent Members
will have no rights under the Indenture with respect to Global Notes, and the
Secured Noteholder may be treated by the Issuer and the Trustee (and any agent
of any of the foregoing) as the owner of such Global Notes for all purposes
whatsoever.

 

Secured Notes Interest Shortfall Amount means, on any Calculation Date until
(but excluding) the first Calculation Date after the Effective Date, the
aggregate amount of interest due and payable (without giving effect to any
applicable deferments of interest) on the Secured Notes for which Collateral
Interest Collections (excluding, prior to the first Calculation Date after the
Effective Date, amounts in the Discretionary Ramp-Up Interest Reserve Account)
are insufficient to make payments in full thereon in accordance with the
Priority of Payments.

 

Secured Parties means the Trustee, for the benefit of the Secured Noteholders,
the Collateral Manager and each Hedge Counterparty.

 

Securities Account has the meaning specified in Section 8-501(a) of the UCC.

 

Securities Act means the United States Securities Act of 1933, as amended.

 

Securities Intermediary has the meaning specified in Section 8-102(a)(14) of the
UCC.

 

Security has the meaning specified in Section 8-102(a)(15) of the UCC.

 

Semi-Annual Pay Security means a security that provides for periodic payments of
interest in Cash semi-annually.

 

Semi-Annual Pay Security Interest Reserve Amount means, with respect to each
Collateral Debt Security that is a Semi-Annual Pay Security and not entitled to
the benefit of a Cashflow Hedge Agreement, as of any Calculation Date, the
amount equal to (i) the amount of interest received by the Issuer on the most
recent payment date with respect to such Semi-Annual Pay Security multiplied by

 

56

--------------------------------------------------------------------------------


 

(ii) (A) six minus the number of months since the most recent payment date with
respect to such Semi-Annual Pay Security (rounded up to the nearest whole
number) divided by (B) six; provided that for any Semi-Annual Pay Security with
respect to which no scheduled interest payments remain, the Semi-Annual Pay
Security Interest Reserve Amount shall be zero.

 

Senior means having a higher position or priority in respect of rights
(including, unless otherwise specified, a right to payment) vis-à-vis one or
more other parties or classes, including among Classes of Notes.

 

Senior Collateral Management Fee means with respect to each Payment Date, a
senior fee equal to the sum of (a) the Monitoring Fee and (b) the Senior
Structuring Fee payable to the Collateral Manager pursuant to the Collateral
Management Agreement; provided that the Senior Collateral Management Fee will be
payable on each Payment Date only to the extent of funds available for such
purpose in accordance with the Priority of Payments. Any unpaid Senior
Collateral Management Fee will be deferred and paid on the next succeeding
Payment Date to the extent funds are available for such purpose. Any unpaid
Senior Collateral Management Fee that is deferred due to the operation of the
Priority of Payments will not accrue interest. Any Senior Collateral Management
Fee accrued but not paid prior to the resignation or removal of the Collateral
Manager shall continue to be payable to the Collateral Manager on the Payment
Date immediately following the effectiveness of such resignation or removal.

 

Senior Loan means senior debt secured directly or indirectly by the same
commercial real estate securing any Real Estate Interest.

 

Senior Structuring Fee means, with respect to each Payment Date, an amount equal
to 0.05% per annum of the Fee Basis Amount payable to the Collateral Manager
pursuant to the Collateral Management Agreement.

 

Servicing Agreement means a servicing agreement between the Servicer and the
Issuer substantially in the form attached hereto as Exhibit H, relating to the
servicing of any Real Estate Interests, or in such other form satisfying the
Rating Agency Condition.

 

Servicer means a Permitted Servicer appointed pursuant to a Servicing Agreement
as servicer of the Real Estate Interests owned by the Issuer.

 

Servicer Override means the Servicer’s right to override, based on its
application of the servicing standards set forth in the Servicing Agreement,
certain decisions made by the Collateral Manager, including material servicing
actions and cure decisions.

 

Special Amortization Pro Rata Condition means with respect to any Payment Date
that (I) the aggregate CDS Principal Balance as of the related Calculation Date
is at least equal to 50% of the aggregate CDS Principal Balance on the Effective
Date, (II) the Collateral Quality Tests are satisfied, (III) no Principal
Coverage Test is failing as of such Payment Date and (IV) no Principal Coverage
Test has previously failed for two or more Calculation Dates unless, as of the
related Payment Date, the Principal Coverage Ratio related to such Principal
Coverage Test equals or exceeds the related Principal Coverage Ratio in
existence on the Effective Date.

 

Special Purpose Vehicle means any special purpose vehicle organized under the
laws of a Tax Haven Jurisdiction.

 

Specified Currency has the meaning specified in Section 14.13.

 

57

--------------------------------------------------------------------------------


 

Specified Person has the meaning specified in Section 2.5(a).

 

Specified Place has the meaning specified in Section 14.13.

 

Specified Types means CMBS Securities, REIT Debt Securities, Real Estate CDO
Securities, CRE Debt Obligations, Trust Preferred Securities and Real Estate
Interests.

 

Spread has the meaning specified in the definition of Reinvestment Criteria.

 

Spread Excess means, as of any Measurement Date, a fraction (expressed as a
percentage), the numerator of which is equal to the product of (a) the greater
of zero and the excess, if any, of the Weighted Average Spread for such date
over 1.60%, and (b) the aggregate Principal Balance of all Floating Rate
Collateral Debt Securities and Deemed Floating Rate Collateral Debt Securities
(excluding, in each case, Defaulted Securities, Written Down Securities or
Deferred Interest PIK Bonds) and the denominator of which is the aggregate
Principal Balance of all Collateral Debt Securities that are Fixed Rate
Collateral Debt Securities (excluding Defaulted Securities, Written Down
Securities, Deferred Interest PIK Bonds and Deemed Floating Rate Collateral Debt
Securities).

 

Stated Maturity Date means August 7, 2052.

 

Step-Down Security means a Collateral Debt Security which by the terms of the
related underlying instrument provides for a decrease, in the case of a Fixed
Rate Collateral Security, in the per annum interest rate on such security or, in
the case of a Floating Rate Collateral Security, in the spread over the
applicable index or benchmark rate, solely as a function of the passage of time;
provided that a Step-Down Security will not include any such security providing
for payment of a constant rate of interest at all times after the date of
acquisition by the Issuer.

 

Subordinate means having a lower position or priority in respect of rights
(including, unless otherwise specified, a right to payment) vis-à-vis one or
more other parties or Classes, including among Classes of Notes.

 

Subordinate Collateral Management Fee means the fee payable to the Collateral
Manager at a per annum rate in arrears on each Payment Date pursuant to the
Collateral Management Agreement, in an amount (as certified by the Collateral
Manager to the Trustee) equal to 0.25% of the Fee Basis Amount for such Payment
Date; provided that the Subordinate Collateral Management Fee will be payable on
each Payment Date only to the extent of funds available for such purpose in
accordance with the Priority of Payments. Any unpaid Subordinate Collateral
Management Fee will be deferred and paid on the next succeeding Payment Date to
the extent funds are available for such purpose. Any unpaid Subordinate
Collateral Management Fee that is deferred due to the operation of the Priority
of Payments will not accrue interest. Any Subordinate Collateral Management Fee
accrued but not paid prior to the resignation or removal of the Collateral
Manager shall continue to be payable to the Collateral Manager on the Payment
Date immediately following the effectiveness of such resignation or removal.

 

Subordinate Interests has the meaning specified in Section 13.1(a), (b), (c),
(d), (e), (f), (g), (h), (i), (j), (k), (1) or (m) as applicable.

 

Subordinate Loan Interest means a Real Estate Interest that is a subordinate
interest in a commercial mortgage loan (including a subordinate participation
interest in a commercial mortgage loan) or a subordinate commercial mortgage
loan.

 

58

--------------------------------------------------------------------------------


 

Subpool means each of the groups of the Collateral Debt Securities designated by
the Collateral Manager in accordance with the Auction Procedures on which the
Listed Bidders may provide a separate bid in an Auction.

 

Substitute Collateral Debt Security means a debt obligation meeting the
Eligibility Criteria acquired by or on behalf of the Issuer with Collateral
Principal Proceeds or Sale Proceeds that are reinvested in accordance with the
provisions of the Indenture.

 

Substitute Party has the meaning specified in Section 16.1(c).

 

Substitution Event means, in connection with the any Hedge Counterparty, any of
the following:

 

(i)                                    The short-term rating of the Hedge
Ratings Determining Party from Moody’s is “P-3” or lower or the long-term rating
of the Hedge Ratings Determining Party from Moody’s is withdrawn, suspended or
downgraded to “Baa1” or lower or, if the related Hedge Ratings Determining Party
does not have a short-term rating, the long-term rating of the related Hedge
Ratings Determining Party from Moody’s is withdrawn, suspended or downgraded to
“Baa1” or lower;

 

(ii)                                 The short-term rating from S&P of the Hedge
Ratings Determining Party is withdrawn, suspended or downgraded below “A-3” or,
if no short-term rating is available, the long-term rating from S&P of the Hedge
Ratings Determining Party is withdrawn, suspended or downgraded below “BBB-”;

 

(iii)                              The short-term rating of the Hedge Ratings
Determining Party from Fitch is lower than “F2” or the long-term rating of the
Hedge Ratings Determining Party from Fitch is lower than “BBB+”; or

 

(iv)                             the failure by any Hedge Counterparty to take
any of the actions specified upon the occurrence of a Collateralization Event
within the period of 30 days thereafter (the expiration of which shall
constitute a termination event).

 

Synthetic Security means a Derivative Contract or a Derivative Security pursuant
to which the Issuer sells credit protection with respect to one or more
(including a pool of) Reference Obligations or obligors; provided that:

 

(a)                                 for physical settlement to the Issuer, such
Synthetic Security must also provide (or warrant) that delivery of any
deliverable obligations thereunder to the Issuer and transfer of such
deliverable obligations by the Issuer to a third party will not require or cause
the Issuer to assume, and will not subject the Issuer to, any obligation or
liability (other than immaterial, nonpayment obligations and any assignment or
transfer fee in respect of loans), or the issuer thereof will indemnify the
Issuer against such obligations and liabilities;

 

(b)                                such Synthetic Security shall have a Fitch
Rating, an S&P Rating and an S&P Recovery Rate and a Moody’s Recovery Rate and a
Moody’s Rating Factor assigned by the respective Rating Agency;

 

(c)                                 Rating Agency Confirmation from S&P and
Moody’s is received at or prior to the time of acquisition of the Synthetic
Security;

 

59

--------------------------------------------------------------------------------


 

(d)                                the Reference Obligation is a Specified Type
and, if purchased by the Issuer, would satisfy the Eligibility Criteria;

 

(e)                                 such Synthetic Security shall not be a
security wherein the Issuer is buying credit protection or otherwise acquiring a
“short” position in any one or more Reference Obligations; and

 

(f)                                   for purposes of calculating the Weighted
Average Fixed Rate Coupon and the Weighted Average Spread, such Synthetic
Security will be deemed to be a Floating Rate Collateral Debt Security.

 

Synthetic Security Counterparty means a Derivative Contract Counterparty or
other entity (other than the Issuer) required to make payments on a Derivative
Contract pursuant to the terms of the Derivative Contract.

 

Synthetic Security Periodic Payments means, with respect to a Synthetic
Security, periodic payments made pursuant thereto other than (i) any credit
protection or cash or physical settlement amount payable upon a credit event and
(ii) any breakage amount or other termination amount owing upon a termination,
in whole or in part, of such Synthetic Security.

 

Tax Event means a new, or change in any, U.S. or foreign tax statute, treaty,
regulation, rule, ruling, practice, procedure or judicial decision or
interpretation, occurring in each case after the Closing Date, which results in
(i) any portion of any payment due from any issuer or obligor under any
Collateral Debt Security becoming properly subject to the imposition of U.S. or
foreign withholding tax, which withholding tax is not compensated for by a
“gross up” provision under the terms of the related Collateral Debt Security,
(ii) any jurisdiction imposing net income, profits, or similar tax on the
Issuer, (iii) the Issuer being required to deduct or withhold from any payment
under a Hedge Agreement for or on account of any tax and the Issuer being
obligated to make a gross up payment (or otherwise pay additional amounts) to a
Hedge Counterparty, or (iv) a Hedge Counterparty being required to deduct or
withhold from any payment under a Hedge Agreement for or on account of any tax
for whatever reason if such Hedge Counterparty is not required to pay to the
Issuer such additional amount as is necessary to ensure that the net amount
actually received by the Issuer (free and clear of taxes, whether assessed
against such obligor or the Issuer) will equal the full amount that the Issuer
would have received had no such deduction or withholding been required, and
where the sum of the amount of (i) such a tax or taxes imposed on the Issuer or
withheld from payments to the Issuer to the extent the Issuer receives less than
the full amount that the Issuer would have received had no such deduction
occurred, and (ii) such gross up payments required to be made by the Issuer to
the extent they exceed the amounts that the Issuer would have been required to
pay had no deduction or withholding been required, in the aggregate, equals 10%
or more of the amount of aggregate interest payments on all of the related
Collateral Debt Securities during the related Due Period.

 

Tax Haven Jurisdiction means (i) any sovereign jurisdiction that is commonly
used as the place of organization for an entity for the purpose of reducing or
eliminating tax liabilities for such entity, which shall be limited to: the
Bahamas, the Cayman Islands, Bermuda, the British Virgin Islands, the
Netherlands Antilles, the Netherlands, Luxembourg or the Channel Islands or
(ii) upon receipt of Rating Agency Confirmation from Moody’s and S&P, any other
jurisdiction.

 

Tax Redemption has the meaning specified in Section 9.1(b).

 

Tax Subsidiary has the meaning specified in Section 7.7(e).

 

Taxed Collateral Debt Security has the meaning specified in Section 7.7(e).

 

60

--------------------------------------------------------------------------------


 

Taxes means any present or future taxes, duties, assessments or governmental
charges of whatsoever nature imposed, levied, collected, withheld or assessed by
any governmental authority having power to tax.

 

Temporary Ramp-Up Security means a security that (i) is a direct unsecured debt
obligation of the Federal National Mortgage Corporation or the Federal Home
Mortgage Corporation, (ii) bears interest at a fixed rate, (iii) is acquired by
the Issuer on the Closing Date in furtherance of interest rate hedging of the
Issuer’s portfolio by being sold on or prior to the Effective Date in
conjunction with the acquisition of one or more Ramp-Up Collateral Debt
Securities that are Fixed Rate Collateral Debt Securities and (iv) is rated in
the highest rating category by at least one Rating Agency.

 

Tenant Lease Loan Interests means any debt securities that entitle the holders
thereof to receive payments that depend (except for rights or other assets
designed to assure the servicing or timely distribution of proceeds to holders
of such securities) on the cash flow from one or more properties leased to
corporate tenants.

 

Transaction Documents means the Indenture, the Collateral Management Agreement,
the Account Control Agreement, any Hedge Agreements, the Corporate Services
Agreement, the Master Trust Agreement, the Collateral Administration Agreement,
the Income Note Paying Agency Agreement, any Servicing Agreement, any Asset
Purchase Agreements, the Purchase Agreement, the Placement Agreement, the asset
transfer agreements in respect of certain Collateral Debt Securities transferred
to the Issuer on the Closing Date and the Forward Purchase Agreement.

 

Trust Officer means, when used with respect to the Trustee, any Officer within
the CDO Trust Services Group of the Corporate Trust Office working on the
transaction described in this Indenture and (or any successor group of the
Trustee) authorized to act for and on behalf of the Trustee, including any vice
president, assistant vice president or other Officer of the Trustee customarily
performing functions similar to those performed by the persons who at the time
shall be such Officers, respectively, or to whom any corporate trust matter is
referred at the CDO Trust Services Group of the Corporate Trust Office because
of such person’s knowledge of and familiarity with the particular subject.

 

Trust Preferred Securities means collectively REIT Trust Preferred Securities
and Real Estate Trust Preferred Securities.

 

Trustee means LaSalle Bank National Association, and any successors or assigns,
in its capacity as trustee under this Indenture.

 

Trustee Expenses means, with respect to any Payment Date, an amount equal to the
sum of all expenses or indemnities incurred by or otherwise owing to the Trustee
during the preceding Due Period in accordance with the Indenture or any other
Transaction Document, other than the Trustee Fee, including, without limitation,
any expenses or indemnities incurred by the Trustee and the Bank in its
capacities as Collateral Administrator, Calculation Agent, Note Paying Agent,
Income Note Paying Agent, Registrar and the Underlying Trustee.

 

Trustee Fee means, with respect to any Payment Date, the fee payable to the
Trustee in an aggregate amount equal to 0.010% per annum of the CDS Principal
Balance as of the first day of the related Due Period; provided that so long as
any Class of Secured Notes remain Outstanding, such fee shall in no event be an
annual amount less than U.S.$25,000.

 

UCC means the Uniform Commercial Code as in effect in the State of New York.

 

61

--------------------------------------------------------------------------------


 

Underlying Instrument means each of the agreements pursuant to which a Pledged
Security has been issued or created and each other agreement that governs the
terms of or secures the obligations represented by such Pledged Security or of
which holders of such Pledged Security are the beneficiaries.

 

Uninvested Proceeds means, at any time, the net proceeds received by the Issuer
on the Closing Date from the initial issuance of the Notes, to the extent such
proceeds have not theretofore been invested in Collateral Debt Securities.

 

Uninvested Proceeds Account has the meaning specified in Section 10.4.

 

United States or U.S. means the United States of America, including the States
thereof and the District of Columbia.

 

Unregistered Securities has the meaning specified in Section 5.17(c).

 

U.S. Person has the meaning given in Regulation S under the Securities Act.

 

USA PATRIOT Act means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56 (2001).

 

Weighted Average Fixed Rate Coupon means, as of any Measurement Date, the sum
(rounded up to the next 0.001%) of:

 

(a)                                 the number obtained by (i) multiplying the
Principal Balance of each Fixed Rate Collateral Debt Security (except Collateral
Debt Securities that are currently deferring interest) held in the portfolio as
of such date by the then-current interest rate (net of any servicing fees and
expenses), (ii) summing the amounts determined pursuant to clause (i) for all
Fixed Rate Collateral Debt Securities held in the portfolio as of such date and
(iii) dividing such sum by the aggregate Principal Balance of all Fixed Rate
Collateral Debt Securities held in the portfolio as of such date; provided that
for purposes of calculating the Weighted Average Fixed Rate Coupon, any
Collateral Debt Securities that are Defaulted Securities, any Written Down
Amount with respect to Written Down Securities and any Equity Securities will be
excluded, except for those Defaulted Securities that at the time of such
calculation have fully become current on all past due interest and scheduled
principal and are paying full current interest in cash pursuant to the terms of
their respective Underlying Instrument; provided, further, that in the case of a
fixed rate Step-Down Security, the coupon on any date will be deemed the lowest
coupon scheduled to apply to such Step-Down Security on or after such date; plus

 

(b)                                if the number obtained in clause (a) is less
than 5.95%, the Spread Excess.

 

Weighted Average Life means, on any Calculation Date with respect to all
Collateral Debt Securities (excluding any Defaulted Securities), the number
obtained by the Collateral Manager by (i) summing the products obtained by
multiplying (a) the Average Life at such time of each Collateral Debt Security
by (b) the outstanding Principal Balance of such Collateral Debt Security and
(ii) dividing such sum by the aggregate Principal Balance at such time of all
Collateral Debt Securities.

 

Weighted Average Life Test means a test that shall be satisfied as of any
Measurement Date during any period set forth below if the Weighted Average Life
of all Collateral Debt Securities as of such Measurement Date is less than or
equal to the number of years set forth in the table below:

 

62

--------------------------------------------------------------------------------


 

As of any Calculation Date
Occurring During the Period Below

 

Weighted Average Life
(in Years)

 

Closing Date – <1.0 year

 

10.0 years

 

>1.0 year – <2.0 years

 

9.0 years

 

>2.0 years – <3.0 years

 

8.0 years

 

>3.0 years – <4.0 years

 

7.0 years

 

>4.0 years – <5.0 years

 

6.0 years

 

>5.0 years – Stated Maturity Date

 

5.0 years

 

 

Weighted Average Spread means, as of any Measurement Date, the sum (rounded up
to the next 0.001%) of:

 

(a)                                 the number obtained by (i) summing the
products obtained by multiplying (A) for each Floating Rate Collateral Debt
Security (other than any Defaulted Security, Written Down Security or Deferred
Interest PlK Bond), the stated spread above LIBOR (net of any servicing fees and
expenses) at which interest accrues on such Collateral Debt Security as of such
date and, for each Deemed Floating Rate Collateral Debt Security (other than any
Defaulted Security, Written Down Security or Deferred Interest PIK Bond), the
Deemed Floating Spread (net of any servicing fees and expenses, without
duplication) by (B) the principal balance of such Collateral Debt Security as of
such date and (ii) dividing such sum by the aggregate Principal Balance of all
Floating Rate Collateral Debt Securities and all Deemed Floating Rate Collateral
Debt Securities; provided that for purposes of calculating the Weighted Average
Spread, Collateral Debt Securities that are Defaulted Securities, the Written
Down Amount with respect to Written Down Securities and Equity Securities will
be excluded, except for those Defaulted Securities that at the time of such
calculation have fully become current on all past due interest and scheduled
principal and are paying full current interest in cash pursuant to the terms of
their respective Underlying Instrument provided, further, that in the case of a
floating rate Step-Down Security, the spread on any date will be deemed to be
the lowest spread scheduled to apply to such Step-Down Security on or after such
date; provided, further, that for purposes of calculating the Weighted Average
Spread, the spread of any Floating Collateral Debt Securities that bear interest
based on a floating-rate index other than One-Month LIBOR will be deemed to be
the excess of (x) the rate at which such Floating Rate Collateral Debt
Securities pay interest over (y) One-Month LIBOR; plus

 

(b)                                if the number obtained pursuant to the
calculations in clause (a) is less than 1.60%, the Fixed Rate Excess.

 

Withholding Tax Security means a Collateral Debt Security if:

 

(i)                                    any payments thereon to the Issuer are
subject to withholding tax imposed by any jurisdiction (other than U.S. backup
withholding tax or other similar withholding tax); and

 

(ii)                                 under the underlying documentation with
respect to such Collateral Debt Security, the issuer of or counterparty with
respect to such Collateral Debt Security is not required to make “gross-up”
payments to the Issuer that cover the full amount of such withholding tax on an
after-tax basis.

 

Written Down Amount means, with respect to each Written Down Security, the
amount by which the original Principal Balance of such Written Down Security is
reduced as notified by or on behalf of the related issuer or trustee to the
holders of such Written Down Security (including appraisal reductions on CMBS
Securities).

 

63

--------------------------------------------------------------------------------


 

Written Down Security means any Collateral Debt Security as to which the
aggregate par amount of such Collateral Debt Security and all other securities
secured by the same pool of collateral that rank pari passu with or senior in
priority of payment to such Collateral Debt Security exceeds the aggregate par
amount (including reserved interest or other amounts available for
overcollateralization) of all collateral securing such securities (excluding
defaulted collateral); provided that the Issuer shall immediately send notice to
S&P by facsimile and e-mail upon any Collateral Debt Security becoming a Written
Down Security.

 

1.2.                       ASSUMPTIONS AS TO COLLATERAL DEBT SECURITIES, FEES,
ETC.

 

The provisions set forth in this Section 1.2 shall be applied in connection with
all calculations required to be made pursuant to this Indenture with respect to
Scheduled Distributions on any Pledged Security, or any payments on any other
assets included in the Collateral, and with respect to the income that can be
earned on Scheduled Distributions on such Pledged Securities and on any other
amounts that may be received for deposit in the Collection Account.

 

(a)                                 All calculations with respect to Scheduled
Distributions on the Pledged Securities securing the Secured Notes shall be made
by the Issuer or the Collateral Administrator on behalf of the Issuer using (in
the case of the Collateral Debt Securities) the assumptions that (i) no Pledged
Security defaults or is sold, (ii) prepayment of any Pledged Security during any
month occurs at a rate equal to the average rate of prepayment during the period
of six consecutive months immediately preceding the current month (or, with
respect to any Pledged Security that has not been outstanding for at least six
consecutive calendar months, at the rate of prepayment assumed at the time of
issuance of such Pledged Security), (iii) any clean-up call with respect to a
Pledged Security will be exercised when economic to the Person or Persons
entitled to exercise such call and (iv) no other optional redemption of any
Pledged Security will occur except for those that have actually occurred or as
to which irrevocable notice thereof shall have been given.

 

(b)                                For purposes of determining compliance with
the Interest Coverage Tests, except as otherwise specified in the Interest
Coverage Tests, there shall be excluded all payments in respect of Defaulted
Securities and Deferred Interest PIK Bonds unless the Trustee or Collateral
Manager has actual knowledge such payments will be made in Cash and will be
received on or before the Due Date therefor and all other scheduled payments
(whether of principal, interest, fees or other amounts) including payments to
the Issuer under any Hedge Agreement, as to which the Trustee or Collateral
Manager has actual knowledge will not be made in Cash or will not be received
when due. For purposes of calculating the Class A/B Interest Coverage Ratio, the
Class C/D/E Interest Coverage Ratio and Class F/G/H Interest Coverage Ratio:

 

(1)                                 the expected interest income on Collateral
Debt Securities and Eligible Investments and the expected interest payable on
the Secured Notes and amounts, if any, payable under the Hedge Agreement will be
calculated using the interest rates applicable thereto on the applicable date of
determination;

 

(2)                                 accrued original issue discount on Eligible
Investments will be deemed to be a scheduled interest payment thereon due on the
date such original issue discount is scheduled to be paid; and

 

(3)                                 it will be assumed that no principal
payments are made on the Secured Notes during the applicable periods.

 

64

--------------------------------------------------------------------------------


 

(c)                                 For each Due Period, the Scheduled
Distribution on any Pledged Security (other than (i) a Defaulted Security,
(ii) a Deferred Interest PIK Bond or (iii) an Equity Security, which, in each
case except as otherwise provided herein, shall be assumed to have a Scheduled
Distribution of zero and with respect to any Written Down Security, the Interest
Coverage Amount shall exclude any interest accrued on any Written Down Amount)
shall be the sum of (x) the total amount of payments and collections in respect
of such Pledged Security (including the proceeds of the sale of such Pledged
Security received during the Due Period) that, if paid as scheduled, will be
available in the Collection Account at the end of the Due Period for payment on
the Secured Notes or other amounts payable pursuant to this Indenture and of
certain expenses of the Issuer plus (y) any such amounts received in prior Due
Periods that were not disbursed on a previous Payment Date (provided that such
sum shall be computed without regard to any amounts excluded from the
determination of compliance with the Coverage Tests pursuant to Section 1.2(b)).

 

(d)                                Subject to Section 1.2(b), each Scheduled
Distribution receivable with respect to a Pledged Security shall be assumed to
be received on the applicable Due Date, and each such Scheduled Distribution
shall be assumed to be immediately deposited in the Collection Account and,
except as otherwise specified, to earn interest at the Assumed Reinvestment
Rate. All such funds shall be assumed to continue to earn interest until the
date on which they are required to be available in the Collection Account for
transfer to the Payment Account and application, in accordance with the terms
hereof, to payments of principal of or interest on the Secured Notes or other
amounts payable pursuant to this Indenture.

 

(e)                                 With respect to any Collateral Debt Security
as to which any interest or other payment thereon is subject to withholding tax
of any Relevant Jurisdiction, each Distribution thereon shall, for purposes of
the Coverage Tests and each Collateral Quality Test, be deemed to be payable net
of such withholding tax unless the issuer thereof or obligor thereon is required
to make additional payments sufficient on an after tax basis to cover any
withholding tax imposed on payments to the Issuer with respect thereto
(including in respect of any such additional payment). On any date of
determination, the amount of any Scheduled Distribution due on any future date
shall be assumed to be made net of any such uncompensated withholding tax based
upon withholding tax rates in effect on such date of determination.

 

(f)                                   For purpose of determining compliance with
the Interest Coverage Tests, it will be assumed that any amount required to be
paid for taxes, filing and registration fees on the Payment Date immediately
following the relevant Due Period shall be equal to the aggregate amount for
which the Trustee has received an invoice or demand for payment on or prior to
the relevant Measurement Date.

 

(g)                                Any reference in the definition of “Senior
Collateral Management Fee” or “Subordinate Collateral Management Fee” in
Section 1.1(a) to an amount calculated with respect to a period at a per annum
rate shall be computed on the basis of a 360-day year and the actual number of
days elapsed during the applicable Due Period.

 

(h)                                Unless otherwise specified, test calculations
that evaluate to a percentage will be rounded to the nearest one-hundredth, and
test calculations that evaluate to a number or decimal will be rounded to the
nearest one hundredth.

 

65

--------------------------------------------------------------------------------


 

(i)                                    Unless otherwise specified, all
calculations required to be made and all reports which are to be prepared
pursuant to this Indenture with respect to the Collateral Debt Securities, shall
be made on the basis of the date on which the Issuer makes a commitment to
acquire or to sell an asset, as applicable (the trade date), not the settlement
date for such sale.

 

(j)                                    For the purpose of determining fees
constituting Administrative Expenses payable under the Priority of Payments
hereunder, periods longer or shorter than a one-month period shall be prorated
based on the number of days in such period.

 

(k)                                 If the Issuer or the Collateral Manager
determines that a Collateral Debt Security would fall within the definition of
more than one Specified Type, then the Issuer or the Collateral Manager shall
classify that obligation in a manner it deems appropriate and reasonable.

 

1.3.                            RULES OF CONSTRUCTION

 

Unless the context otherwise clearly requires:

 

(a)                                 the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined;

 

(b)                                whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms;

 

(c)                                 the words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”;

 

(d)                                the word “will” shall be construed to have
the same meaning and effect as the word “shall”;

 

(e)                                 any definition of or reference to any
agreement, statute, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein);

 

(f)                                   any reference herein to any Person, or to
any Person in a specified capacity, shall be construed to include such Person’s
successors and assigns or such Person’s successors in such capacity, as the case
may be;

 

(g)                                all references in this instrument to
designated “Sections”, “clauses” and other subdivisions are to the designated
Sections, clauses and other subdivisions of this instrument as originally
executed, and the words “herein”, “hereof’, “hereunder” and other words of
similar import refer to this Indenture as a whole and not to any particular
Section, clause or other subdivision; and

 

(h)                                unless otherwise stated to the contrary
herein, any payments to be made by the Issuer (or by the Trustee on behalf of
the Issuer) in respect of a Class of Notes shall be payable pari passu between
any subclasses of such Class of Notes.

 

66

--------------------------------------------------------------------------------

 

ARTICLE II

 

THE SECURED NOTES

 

2.1.                             FORMS GENERALLY

 

(a)                                 The Class A Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes, the Class H Notes, the Class J Notes and the Class K Notes
offered and sold in reliance on Regulation S (each, a Regulation S Note) shall
be issued in fully Registered form without interest coupons substantially in the
form of the note attached as Exhibit A-1 (each, a Regulation S Global Note) with
such appropriate insertions, omissions, substitutions and other variations as
are required or permitted by this Indenture and such legends as may be
applicable thereto, which shall be deposited with the Trustee at its Corporate
Trust Office in Chicago, Illinois, as custodian for DTC and registered in the
name of DTC or a nominee of DTC, duly executed by the Issuer and authenticated
by the Trustee or the Authenticating Agent as hereinafter provided. The
Aggregate Outstanding Amount of each Regulation S Global Note may from time to
time be increased or decreased by adjustments made on the records of the
Trustee, as custodian for DTC or its nominee, as the case may be.

 

(b)                                The Class A Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes and the Class H Notes offered and sold in the United States
pursuant to an exemption from the registration requirements of the Securities
Act (Rule 144A Notes) shall be issued in fully Registered form without interest
coupons substantially in the form of the note attached as Exhibit A-2 (each, a
Rule 144A Global Note), with such appropriate insertions, omissions,
substitutions and other variations as are required or permitted by this
Indenture and such legends as may be applicable thereto, which shall be
deposited with the Trustee at its Corporate Trust Office, as custodian for DTC
and registered in the name of DTC or a nominee of DTC, duly executed by the
Issuer and authenticated by the Trustee or the Authenticating Agent as
hereinafter provided. The Aggregate Outstanding Amount of each Rule 144A Global
Note may from time to time be increased or decreased by adjustments made on the
records of the Trustee, as custodian for DTC or its nominee, as the case may be.

 

(c)                                 Regulation S Global Notes and Rule 144A
Global Notes may also be exchanged under the limited circumstances set forth in
Section 2.4 for notes in definitive fully Registered form without interest
coupons (each, a Definitive Offered Note), which may be either a Regulation S
Definitive Offered Note or a Rule 144A Definitive Offered Note, with such
legends as may be applicable thereto, which shall be duly executed by the Issuer
and authenticated by the Trustee or the Authenticating Agent as hereinafter
provided.

 

(d)                                The Retained Notes offered or sold in the
United States or to U.S. Persons pursuant to Rule 144A or another applicable
exemption from registration under the Securities Act shall be issued in the form
of physical certificates in definitive fully Registered form without interest
coupons substantially in the form of the certificated note attached as
Exhibit B-1 (each, a Definitive Retained Note), as the case may be, with such
legends as may be applicable thereto, which shall be duly executed by the Issuer
and authenticated by the Trustee or the Authenticating Agent as hereinafter
provided.

 

(e)                                 The Issuer in issuing the Secured Notes may
use “CUSIP” or “private placement” numbers (if then generally in use), and, if
so, the Trustee will indicate the “CUSIP” or

 

67

--------------------------------------------------------------------------------


 

“private placement” numbers of the Secured Notes in notices of redemption and
related materials as a convenience to Holders; provided that any such notice may
state that no representation is made as to the correctness of such numbers
either as printed on the Secured Notes or as contained in any notice of
redemption and related materials.

 

2.2.                             AUTHORIZED AMOUNT; APPLICABLE PERIODIC INTEREST
RATE; STATED MATURITY DATE; DENOMINATIONS

 

(a)                                 The aggregate principal amount of Secured
Notes which may be issued under this Indenture may not exceed U.S.$772,000,000,
excluding Secured Notes issued upon registration of, transfer of, or in exchange
for, or in lieu of, other Secured Notes pursuant to Section 2.4, 2.5 or 8.5.

 

(b)                                Such Secured Notes shall be divided into
sixteen Classes having designations, original principal amounts, original
Applicable Periodic Interest Rates and Stated Maturities as follows:

 

Designation

 

Original Principal
Amount

 

Applicable
Periodic Interest
Rate

 

Secured Note
Stated Maturity
Date

 

Class A-1 Notes

 

U.S.$512,000,000

 

LIBOR + 0.255%

 

August 2052

 

Class A-2 Notes

 

U.S.$96,000,000

 

LIBOR + 0.28%

 

August 2052

 

Class A-3 Notes

 

U.S.$48,000,000

 

LIBOR + 0.30%

 

August 2052

 

Class B Notes

 

U.S.$37,280,000

 

LIBOR + 0.35%

 

August 2052

 

Class C Notes

 

U.S.$12,800,000

 

5.7891%

 

August 2052

 

Class D Notes

 

U.S.$23,200,000

 

LIBOR + .57%

 

August 2052

 

Class E Notes

 

U.S.$4,800,000

 

LIBOR + .68%

 

August 2052

 

Class F Notes

 

U.S.$3,600,000

 

LIBOR + 1.05%

 

August 2052

 

Class G Notes

 

U.S.$14,080,000

 

LIBOR + 1.30%

 

August 2052

 

Class H Notes

 

U.S.$7,200,000

 

LIBOR + 1.60%

 

August 2052

 

Class J Notes

 

U.S.$7,040,000

 

7.8016%

 

August 2052

 

Class K Notes

 

U.S.$6,000,000

 

8.4305%

 

August 2052

 

 

The Secured Notes will be issuable in minimum denominations of U.S.$250,000 and,
in each case, only in integral multiples of U.S.$1,000 in excess of such minimum
denominations. After issuance, (x) a Secured Note may fail to be in compliance
with the minimum denomination requirement as a result of the repayment of
principal thereon in accordance with the Priority of Payments and (y) the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes, the Class H Notes, the Class J Notes or the
Class K Notes may fail to be in an amount which is an integral multiple of
U.S.$1,000 due to the addition to the principal amount thereof of deferred
interest.

 

(c)                                 Interest shall accrue on the Aggregate
Outstanding Amount of each Class of Secured Notes (determined as of the first
day of each Interest Period and after giving effect to any

 

68

--------------------------------------------------------------------------------


 

payment of principal occurring on such day) from the Closing Date and will be
payable in arrears on each Payment Date. Interest on each Class of Secured Notes
and interest on Defaulted Interest will be calculated in accordance with the
definition of Periodic Interest.

 

(d)                                The Secured Notes shall be redeemable as
provided in Article IX.

 

(e)                                 The Depositary for the Global Notes shall
initially be DTC.

 

(f)                                   The Secured Notes shall be numbered,
lettered or otherwise distinguished in such manner as may be consistent
herewith, determined by the Authorized Officer of the Issuer executing such
Secured Notes as evidenced by its execution of such Secured Notes.

 

2.3.                             EXECUTION, AUTHENTICATION, DELIVERY AND DATING

 

(a)                                 The Secured Notes shall be executed on
behalf of the Issuer by an Authorized Officer of the Issuer. The signatures of
such Authorized Officers on the Secured Notes may be manual or facsimile
(including in counterparts).

 

(b)                                Secured Notes bearing the manual or facsimile
signatures of individuals who were at any time the Authorized Officers of the
Issuer shall bind such Person, notwithstanding the fact that such individuals or
any of them have ceased to hold such offices prior to the authentication and
delivery of such Secured Notes or did not hold such offices at the date of
issuance of such Secured Notes.

 

(c)                                 At any time and from time to time after the
execution and delivery of this Indenture, the Issuer may deliver Secured Notes
executed by it to the Trustee or the Authenticating Agent for authentication,
and the Trustee or the Authenticating Agent, upon Issuer Order, shall
authenticate and deliver such Secured Notes as provided in this Indenture and
not otherwise.

 

(d)                                Each Secured Note authenticated and delivered
by the Trustee or the Authenticating Agent to or upon Issuer Order on the
Closing Date shall be dated as of the Closing Date. All other Secured Notes that
are authenticated after the Closing Date for any other purpose under this
Indenture shall be dated the date of their authentication.

 

(e)                                 Secured Notes issued upon transfer, exchange
or replacement of other Secured Notes shall be issued in authorized
denominations reflecting the original aggregate principal amount of the Secured
Notes so transferred, exchanged or replaced, but shall represent only the
current Aggregate Outstanding Amount of the Secured Notes so transferred,
exchanged or replaced. In the event that any Secured Note is divided into more
than one Secured Note in accordance with this Section 2, the original principal
amount of such Secured Note shall be proportionately divided among the Secured
Notes delivered in exchange therefor and shall be deemed to be the original
aggregate principal amount of such subsequently issued Secured Notes.

 

(f)                                   No Secured Note shall be entitled to any
benefit under this Indenture or be valid or obligatory for any purpose, unless
there appears on such Secured Note a certificate of authentication (the
Certificate of Authentication), substantially in the form provided for herein,
executed by the Trustee or by the Authenticating Agent by the manual signature
of one of their Authorized Officers, and such certificate upon any Secured Note
shall be

 

69

--------------------------------------------------------------------------------


 

conclusive evidence, and the only evidence, that such Secured Note has been duly
authenticated and delivered hereunder.

 

2.4.                             REGISTRATION, TRANSFER AND EXCHANGE OF SECURED
NOTES

 

(a)                                 Registration of Secured Notes. The Trustee
is hereby appointed as the registrar hereunder (the Note Registrar). The Trustee
is hereby appointed as a transfer agent with respect to the Secured Notes (the
Note Transfer Agent). The Note Registrar shall (acting solely for this purpose
as agent for the Issuer) keep a register (the Note Register) at the Corporate
Trust Office in which, subject to such reasonable regulations as it may
prescribe, the Note Registrar shall provide for the registration of Secured
Notes and the registration of transfers of Secured Notes. Upon any resignation
or removal of the Note Registrar, the Issuer (after consultation with the
Collateral Manager) shall propose a replacement for approval by the Holders of a
Majority of the then Aggregate Outstanding Amount of the Notes of the
Controlling Class. The Issuer may not terminate the appointment of the Note
Registrar or any Note Transfer Agent without the consent of each Holder of
Secured Notes.

 

Subject to this Section 2.4, upon surrender for registration of transfer of any
Secured Notes at the office or agency of the Issuer to be maintained as provided
in Section 7.2, the Issuer shall execute, and the Trustee shall authenticate and
deliver, in the name of the designated transferee or transferees, one or more
new Secured Notes of any authorized denomination and of a like aggregate
principal amount.

 

At the option of the Holder, Secured Notes may be exchanged for Secured Notes of
like terms, in any authorized denominations and of like aggregate principal
amount, upon surrender of the Secured Notes to be exchanged at such office or
agency. Whenever any Secured Note is surrendered for exchange, the Issuer shall
execute and the Trustee shall authenticate and deliver the Secured Notes that
the Secured Noteholder making the exchange is entitled to receive.

 

All Secured Notes issued and authenticated upon any registration of transfer or
exchange of Secured Notes shall be the valid obligations of the Issuer,
evidencing the same debt, and entitled to the same benefits under this
Indenture, as the Secured Notes surrendered upon such registration of transfer
or exchange.

 

Every Secured Note presented or surrendered for registration of transfer or
exchange shall be duly endorsed, or be accompanied by a written instrument of
transfer in form satisfactory to the Issuer and the Note Registrar duly
executed, by the Holder thereof or his attorney duly authorized in writing.

 

No service charge shall be made to a Holder for any registration of transfer or
exchange of Secured Notes, but the Trustee may require payment of a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith and delivery charges, if any, not made by regular mail.

 

(b)                                The initial sale of each Note may be made in
accordance with Section 4(2) of (or another applicable exemption from
registration under) the Securities Act or in accordance with Regulation S under
the Securities Act.

 

70

--------------------------------------------------------------------------------


 

(c)                                 Transfers of Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes Class G Notes and
Class H Notes.

 

(1)                                 Subject to Section 2.4(c)(4), exchanges or
transfers of beneficial interests in a Global Note may be made only in
accordance with the rules and regulations of the Depositary and the transfer
restrictions contained in the legend on such Global Note and exchanges or
transfers of interests in a Global Note may be made only in accordance with the
following:

 

(i)                                    Subject to Section 2.4(c)(1)(ii) through
(vi), transfers of a Global Note shall be limited to transfers of such Global
Note in whole, but not in part, to nominees of the Depositary or to a successor
of the Depositary or such successor’s nominee.

 

(ii)                                 The Trustee shall cause the exchange or
transfer of any beneficial interest in a Regulation S Global Note for a
beneficial interest in a Rule 144A Global Note upon provision to the Trustee and
the Issuer of a written certification in the form of Exhibit C-1 (a Rule 144A
Transfer Certificate).

 

(iii)                             The Trustee shall cause the exchange or
transfer of any beneficial interest in a Rule 144A Global Note for a beneficial
interest in a Regulation S Global Note upon provision to the Trustee and the
Issuer of a written certification substantially in the form of Exhibit C-2 (a
Regulation S Transfer Certificate).

 

(iv)                             An owner of a beneficial interest in a
Regulation S Global Note may transfer such interest in the form of a beneficial
interest in such Regulation S Global Note without the provision of written
certification; provided that (1) such transfer is made to a Person who is not a
U.S. Person in an offshore transaction in reliance on an exemption from the
registration requirements of the Securities Act under Regulation S, and (2) the
transferee, by purchase of such interest in such Regulation S Global Note, will
be deemed to have made all representations, warranties and acknowledgements set
forth in the Regulation S Transfer Certificate.

 

(v)                                An owner of a beneficial interest in a
Rule 144A Global Note may transfer such interest in the form of a beneficial
interest in such Rule 144A Global Note without the provision of written
certification; provided that the transferee, by purchase of such interest in
such Rule 144A Global Note, will be deemed to have made all representations,
warranties and acknowledgements set forth in the Rule 144A Transfer Certificate.

 

(vi)                             In the event Definitive Offered Notes are
issued pursuant to Section 2.4(c)(5), the Trustee shall cause the transfer of
(i) any beneficial interest in a Global Note for a Definitive A-H Note that is a
Regulation S Note (a Regulation S Definitive Note), upon provision to the
Trustee and the Issuer of a Regulation S Transfer Certificate or (ii) any
beneficial interest in a Global Note for a Definitive A-H Note that is a
Rule 144A

 

71

--------------------------------------------------------------------------------


 

Note (a Rule 144A Definitive Note), upon provision to the Trustee, the Issuer
and the Note Registrar of a Rule 144A Transfer Certificate.

 

(2)                                 Subject to Section 2.4(c)(4), in the event
Definitive Offered Notes are issued pursuant to Section 2.4(c)(5), the Trustee
shall cause the transfer of (i) any Definitive A-H Note for a beneficial
interest in a Regulation S Global Note, upon provision to the Trustee and the
Issuer of a Regulation S Transfer Certificate or (ii) any Definitive A-H Note
for a beneficial interest in a Rule 144A Global Note, upon provision to the
Trustee and the Issuer of a Rule 144A Transfer Certificate.

 

(3)                                 Upon acceptance for exchange or transfer of
a beneficial interest in a Global Note for a Definitive A-H Note, or upon
acceptance for exchange or transfer of a Definitive A-H Note for a beneficial
interest in a Global Note, each as provided herein, the Trustee shall approve
the instruction at the Depositary to adjust the principal amount of such Global
Note on its records to evidence the date of such exchange or transfer and the
change in the principal amount of such Global Note.

 

(4)                                 Subject to the restrictions on transfer and
exchange set forth in this Section 2.4 and to any additional restrictions on
transfer or exchange specified in the Definitive Offered Notes, the Holder of
any Definitive A-H Note may transfer or exchange the same in whole or in part
(in a principal amount equal to the minimum authorized denomination or any
larger authorized amount) by surrendering such Definitive A-H Note at the
Corporate Trust Office or at the office of any Note Transfer Agent, together
with (x) in the case of any transfer, an executed instrument of assignment and
(y) in the case of any exchange, a written request for exchange. Following a
proper request for transfer or exchange, the Trustee shall (provided it has
available in its possession an inventory of Definitive Offered Notes), within
five Business Days of such request if made at such Corporate Trust Office, or
within ten Business Days if made at the office of a Note Transfer Agent (other
than the Trustee), authenticate and make available at such Corporate Trust
Office or at the office of such Note Transfer Agent, as the case may be, to the
transferee (in the case of transfer) or Secured Noteholder (in the case of
exchange) or send by first class mail (at the risk of the transferee in the case
of transfer or Secured Noteholder in the case of exchange) to such address as
the transferee or Secured Noteholder, as applicable, may request, a Definitive
A-H Note or Notes, as the case may require, for a like aggregate principal
amount and in such authorized denomination or denominations as may be requested.
The presentation for transfer or exchange of any Definitive Note shall not be
valid unless made at the Corporate Trust Office or at the office of a Note
Transfer Agent or by a duly authorized attorney-in-fact. Beneficial interests in
Global Notes shall be exchangeable for Definitive Offered Notes only under the
limited circumstances described in Section 2.4(c)(5).

 

(5)                                 Interests in a Global Note deposited with or
on behalf of the Depositary pursuant to Section 2.1 hereunder shall be
transferred (A) to the Beneficial Owners thereof in the form of Definitive
Offered Notes only if such transfer otherwise complies with this Section 2.4
(including Section 2.4(c)(1) and (2) and (1) the Depositary notifies the Issuer
that it is unwilling or unable to continue as Depositary for the Secured Notes,
(2) the Depositary ceases to be a “clearing agency” registered under the
Exchange Act and a successor Depositary is not appointed by the Issuer within 90
days of such notice or (3) as a result of any amendment to or

 

72

--------------------------------------------------------------------------------


 

change in the laws or regulations of the Cayman Islands, or of any authority
therein or thereof having power to tax, or in the interpretation or
administration of such laws or regulations which become effective on or after
the Closing Date, the Issuer, the Trustee or any Note Paying Agent becomes aware
that it is or will be required to make any deduction or withholding from any
payment in respect of the Global Notes which would not be required if the Global
Notes were not represented by a global certificate or (B) to the purchaser
thereof in the form of one or more Definitive Notes in accordance with the
provisions of Section 2.4(c)(1).

 

(6)                                 If interests in any Global Note are to be
transferred to the Beneficial Owners thereof in the form of Definitive Offered
Notes pursuant to Section 2.4(c)(5), such Global Note shall be surrendered by
the Depositary, or its custodian on its behalf, to the Corporate Trust Office or
to the Note Transfer Agent located in Chicago, Illinois and the Trustee shall
authenticate and deliver without charge, upon such transfer of interests in such
Global Note, an equal aggregate principal amount of Definitive Notes of
authorized denominations. The Definitive Offered Notes transferred pursuant to
this Section 2.4 shall be executed, authenticated and delivered only in the
denominations specified in Section 2.2(b) and registered in such names as the
Depositary shall direct in writing.

 

(7)                                 For so long as one or more Global Notes are
Outstanding:

 

(i)                                    the Trustee and its directors, officers,
employees and agents may deal with the Depositary for all purposes (including
the making of distributions on, and the giving of notices with respect to, the
Global Notes);

 

(ii)                                 unless otherwise provided herein and
subject to Section 2.4(c)(7)(i) above, the rights of Beneficial Owners shall be
exercised only through the Depositary and shall be limited to those established
by law and agreements between such Beneficial Owners and the Depositary;

 

(iii)                              for purposes of determining the identity of
and principal amount of Secured Notes beneficially owned by a Beneficial Owner,
the records of the Depositary shall be conclusive evidence of such identity and
principal amount and the Trustee may conclusively rely on such records when
acting hereunder;

 

(iv)                             the Depositary will make book-entry transfers
among the Depositary Participants of the Depositary and will receive and
transmit distributions of principal of and interest on the Global Notes to such
Depositary Participants; and

 

(v)                                the Depositary Participants of the Depositary
shall have no rights under this Indenture under or with respect to any of the
Global Notes held on their behalf by the Depositary, and the Depositary may be
treated by the Trustee and its agents, employees, officers and directors as the
absolute owner of the Global Notes for all purposes whatsoever.

 

73

--------------------------------------------------------------------------------

 

(d)                                Transfers of the Retained Notes.

 

(1)                                 If a holder of a beneficial interest in a
Definitive Retained Note wishes at any time to transfer its interest in such
Definitive Retained Note, such holder may transfer or cause the transfer of such
interest for an equivalent beneficial interest in one or more such Definitive
Retained Notes or Regulation S Global Notes as provided below. Upon receipt by
the Issuer and the Note Registrar of (A) such holder’s Definitive Retained Note
properly endorsed for assignment to the transferee and (B) in the case of a
transfer to a holder taking an interest in a Definitive Retained Note, a
certificate in the form of Exhibit C-3 (each a Definitive Retained Note Transfer
Certificate) or, in the case of a transfer to a holder taking an interest in a
Regulation S Global Note, a Regulation S Transfer Certificate substantially in
the form of Exhibit C-2 given by the transferee of such beneficial interest then
the Note Registrar shall cancel such Definitive Retained Note, record the
transfer in the Note Register and either (i) authenticate and deliver one or
more Definitive Retained Notes bearing the same designation as the Definitive
Retained Notes endorsed for transfer, registered in the names specified in the
assignment described in clause (A) above, or (ii) the Trustee shall cause the
transfer to the Regulation S Global Note in principal amounts designated by the
transferee (the Class and the aggregate of such amounts being the same as the
beneficial interest in the Definitive Retained Notes surrendered by the
transferor), and in the minimum denominations and integral multiples in excess
thereof. In addition, the Note Registrar shall not register any transfer of
Definitive Retained Notes to a proposed transferee of Definitive Retained Notes
that has represented that it is a Benefit Plan Investor or a Controlling Person
if the transfer would result in Benefit Plan Investors owning 25% or more of the
value of the outstanding Retained Notes (as determined without regard to
interests held by Controlling Persons, and otherwise contemplated by the
applicable regulations under ERISA) immediately after such transfer, based on
assurances received from investors. Without limiting the generality of the
forgoing, the Note Registrar shall not register any transfer of Definitive
Retained Notes represented by Regulation S Notes to a proposed transferee of
such Definitive Retained Notes that has represented that it is or may become a
Benefit Plan Investor or a Controlling Person. Without limiting the generality
of the foregoing, a transfer of beneficial interests in a Definitive Retained
Note not represented by a Regulation S Note will not be permitted unless a
representation is obtained from each transferee of a Definitive Retained Note,
for the benefit of the Issuer, the Trustee, the Initial Purchaser and the
Placement Agent, regarding whether it is, or is not and will not be, a Benefit
Plan Investor or Controlling Person. In the case of a Definitive Retained Note
represented by a Regulation S Note, each transferee will be deemed to represent
that it is not and will not be a Benefit Plan Investor or Controlling Person.
Any purported transfer in violation of the foregoing requirements shall be null
and void ab initio, and the Note Registrar shall not register any such purported
transfer and shall not authenticate and deliver such Definitive Retained Notes.

 

(2)                                 If a holder of a beneficial interest in one
or more Definitive Retained Notes wishes at any time to exchange its interest in
such Definitive Retained Notes for an interest in one or more such Definitive
Retained Notes of different principal amounts, such holder may exchange or cause
the exchange of such interest for an equivalent beneficial interest in the
Definitive Retained Notes bearing the same

 

74

--------------------------------------------------------------------------------


 

designation as the Definitive Retained Notes endorsed for exchange as provided
below. Upon receipt by the Note Registrar of (A) such holder’s Definitive
Retained Notes properly endorsed for such exchange and (B) written instructions
from such holder designating the number and principal amounts of the applicable
Definitive Retained Notes to be issued (the aggregate principal amounts of such
Definitive Retained Notes being the same as the Definitive Retained Notes
surrendered for exchange), then the Note Registrar shall cancel such Definitive
Retained Notes, record the exchange in the Note Register and authenticate and
deliver one or more Definitive Retained Notes bearing the same designation
endorsed for exchange, registered in the same names as the Definitive Retained
Notes surrendered by such holder or such different names as are specified in the
endorsement described in clause (A) above, in different principal amounts
designated by such holder (the Class and the aggregate principal amounts being
the same as the beneficial interest in the Definitive Retained Notes surrendered
by such holder), and the minimum denominations and integral multiples in excess.

 

(e)                                 Denominations; Qualified Purchaser Status.
 No Person may hold a beneficial interest in any Secured Note except in a
denomination authorized for the Secured Notes of such Class under
Section 2.2(b). In addition, no transfer of a Secured Note (or any interest
therein) may be made to any Person that is a U.S. Person unless such Person is
(A) a Qualified Institutional Buyer (or, with respect to the Retained Notes and
the Income Notes, an Institutional Accredited Investor or a Permitted NS
Purchaser) and (B) a Qualified Purchaser. In addition, no transfer of a Secured
Note (or any interest therein) may be made to any Person that is a U.S. Person
unless such Person (A) was not formed for the purpose of investing in the Issuer
(except when each beneficial owner of the purchaser is a Qualified Purchaser),
(B) has received the necessary consent from its beneficial owners if it is a
private investment company formed before April 30, 1996, (C) is not a
broker-dealer that owns and invests on a discretionary basis less than
U.S.$25,000,000 in securities of unaffiliated issuers, (D) is not a pension,
profit, sharing or other retirement trust fund or plan in which the partners,
beneficiaries or participants, as applicable, may designate the particular
investments to be made, and in a transaction that may be effected without loss
of any applicable Investment Company Act exemption, (E) will provide notice to
any subsequent transferee of the transfer restrictions provided in the legend,
(F) will hold and transfer in a principal amount of not less than U.S.$250,000,
for it or for each account for which it is acting, and (G) will provide the
Issuer from time to time such information as it may reasonably request in order
to ascertain compliance with the foregoing. Any purported transfer that is not
in compliance with this Section 2.4 or the legends on the Secured Notes will be
void ab initio, and will not operate to transfer any rights to the transferee,
notwithstanding any instructions to the contrary to the Issuer, the Trustee or
any intermediary. If any purported transfer of Secured Notes or any beneficial
interest therein to a purported transferee does not comply with the requirements
set forth in this Section 2.4 or the legends on the Secured Notes, then the
purported transferor of such Secured Notes or beneficial interest therein shall
be required to cause the purported transferee to surrender the Secured Notes or
any beneficial interest therein in return for a refund of the consideration paid
therefor by such transferee (together with interest thereon) or to cause the
purported transferee to dispose of such Secured Notes or beneficial interest
promptly in one or more open market sales to one or more persons each of whom
satisfies the requirements of this Section 2.4 and the legends on the Secured
Notes and such purported transferor shall take, and shall cause such transferee
to take, all further action necessary

 

75

--------------------------------------------------------------------------------


 

or desirable, in the judgment of the Trustee, to ensure that such Secured Notes
or any beneficial interest therein are held by persons in compliance therewith.

 

(f)                                   Requirement to Sell.

 

(1)                                 If, notwithstanding the restrictions set
forth in this Section 2.4, the Issuer determines that any beneficial owner of a
Rule 144A Note (A) is a U.S. Person and (B) is not a Qualified Institutional
Buyer and also a Qualified Purchaser, the Issuer may require, by notice to such
beneficial owner that such beneficial owner sell all of its right, title and
interest to such Secured Note (or interest therein) to a Person that is both
(1) a Qualified Institutional Buyer and (2) a Qualified Purchaser, with such
sale to be effected within 30 days after notice of such sale requirement is
given. If such beneficial owner fails to effect the transfer required within
such 30-day period, (x) upon written direction from the Issuer, the Trustee
shall, and is hereby irrevocably authorized by such beneficial owner to cause
its interest in such Secured Note to be transferred in a commercially reasonable
sale (conducted by the Trustee in accordance with Sections 9-610 and 9-611 of
the UCC as applied to securities that are customarily sold on a recognized
market or that may decline speedily in value) to a Person that certifies to the
Trustee, in connection with such transfer, that such Person is both (1) a
Qualified Institutional Buyer and (2) a Qualified Purchaser and (y) pending such
transfer, no further payments will be made in respect of such Secured Note (or
beneficial interest therein) held by such beneficial owner.

 

(2)                                 If, notwithstanding the restrictions set
forth in this Section 2.4, the Issuer determines that any beneficial owner of a
Regulation S Note is (A) a U.S. Person or (B) a Benefit Plan Investor or a
Controlling Person (for the purposes of ERISA), the Issuer may require, by
notice to such beneficial owner that such beneficial owner sell all of its
right, title and interest to such Secured Note (or interest therein) to a Person
that is not (1) a U.S. Person or (2) a Benefit Plan Investor or a Controlling
Person (for the purposes of ERISA), with such sale to be effected within 30 days
after notice of such sale requirement is given. If such beneficial owner fails
to effect the transfer required within such 30-day period, (x) upon written
direction from the Issuer, the Trustee shall, and is hereby irrevocably
authorized by such beneficial owner to cause its interest in such Secured Note
to be transferred in a commercially reasonable sale (conducted by the Trustee in
accordance with Sections 9-610 and 9-611 of the UCC as applied to securities
that are customarily sold on a recognized market or that may decline speedily in
value) to a Person that certifies to the Trustee, in connection with such
transfer, that such Person is neither (1) a U.S. Person nor (2) a Benefit Plan
Investor or a Controlling Person (for the purposes of ERISA), and (y) pending
such transfer, no further payments will be made in respect of such Secured Note
(or beneficial interest therein) held by such beneficial owner.

 

(g)                                Legends. Any Secured Note issued upon the
transfer, exchange or replacement of Secured Notes shall bear such applicable
legend set forth in the relevant Exhibit hereto unless there is delivered to the
Trustee, the Note Registrar and the Issuer such satisfactory evidence, which may
include an Opinion of Counsel, as may be reasonably required by any of the
Trustee, the Note Registrar and the Issuer to the effect that neither such
applicable legend nor the restrictions on transfer set forth therein are
required to ensure that transfers thereof comply with the provisions of
Rule 144A or another exemption

 

76

--------------------------------------------------------------------------------


 

from registration under the Securities Act and to ensure that neither the Issuer
nor the pool of Collateral becomes an investment company required to be
registered under the Investment Company Act. Upon provision of such satisfactory
evidence, the Trustee, at the direction of the Issuer, shall authenticate and
deliver Secured Notes that do not bear such applicable legend.

 

(h)                                Expenses; Acknowledgment of Transfer.
Transfer, registration and exchange shall be permitted as provided in this
Section 2.4 without any charge to the Secured Noteholder except for a sum
sufficient to cover any tax or other governmental charge payable in connection
therewith or the expenses of delivery (if any) not made by regular mail and
payment of a sum sufficient to cover any tax or other governmental charge
payable in connection therewith pursuant to Section 2.4(a). Registration of the
transfer of a Secured Note by the Trustee shall be deemed to be the
acknowledgment of such transfer on behalf of the Issuer.

 

(i)                                    Surrender upon Final Payment. Upon final
payment due on the date on which all outstanding unpaid principal of a Secured
Note becomes due and payable as therein or herein provided, whether at the
Stated Maturity Date or by declaration of acceleration, call for redemption or
otherwise, the Holder thereof shall present and surrender such Secured Note at
the Corporate Trust Office of the Trustee in Chicago, Illinois.

 

(j)                                    Repurchase and Cancellation of Secured
Notes. The Issuer will not purchase, redeem, prepay or otherwise acquire,
directly or indirectly, any of the Outstanding Secured Notes except upon the
redemption of the Secured Notes in accordance with the terms of this Indenture
and the Secured Notes. The Issuer will promptly cancel all Secured Notes
acquired by them pursuant to any payment, purchase, redemption, prepayment or
other acquisition of Secured Notes pursuant to any provision of this Indenture
and no Secured Notes may be issued in substitution or exchange for any such
Secured Notes.

 

(k)                                 Compliance with Transfer Restrictions.
Notwithstanding anything contained herein to the contrary, neither the Trustee
nor the Note Registrar shall be responsible for ascertaining whether any
transfer complies with the registration provisions of or exemptions from the
Securities Act, applicable state securities laws, the rules of any Depositary,
ERISA, the Code or the Investment Company Act; provided that if a certificate is
specifically required by the express terms of this Section 2.4 to be delivered
to the Trustee or the Note Registrar by a purchaser or transferee of a Secured
Note, the Trustee or the Note Registrar, as the case may be, shall be under a
duty to receive and examine the same to determine whether the transfer
contemplated thereby substantially complies with the express terms of this
Indenture and shall promptly notify the party delivering the same if such
transfer does not comply with such terms. To the extent applicable to the
Issuer, the Issuer shall impose additional restrictions to comply with the USA
PATRIOT Act, and any such transfer restrictions shall be binding on each Holder
or Beneficial Owner of a Secured Note. The Issuer shall notify the Trustee and
the Note Registrar of the imposition of any such transfer restrictions.

 

(I)                                     Physical Secured Notes. The Issuer will
promptly make available to the Trustee without charge, a reasonable supply of
Definitive Notes in definitive, fully Registered Form, without interest coupons.

 

77

--------------------------------------------------------------------------------


 

2.5.                             MUTILATED, DEFACED, DESTROYED, LOST OR STOLEN
SECURED NOTES

 

If (a) any mutilated or defaced Secured Note is surrendered to a Note Transfer
Agent, or if there shall be delivered to the Issuer, the Trustee and the Note
Transfer Agent (each, a Specified Person) evidence to their reasonable
satisfaction of the destruction, loss or theft of any Secured Note, and
(b) there is delivered to the Specified Persons such security or indemnity as
may reasonably be required by them to save each of them harmless then, in the
absence of notice to the Specified Persons that such Secured Note has been
acquired by a bona fide purchaser, the Issuer shall execute and shall direct the
Trustee to authenticate, and upon Issuer Request the Trustee shall authenticate
and deliver, in lieu of any such mutilated, defaced, destroyed, lost or stolen
Secured Note, a new Secured Note of the same Class as such mutilated, defaced,
destroyed, lost or stolen Secured Note, of like tenor (including the same date
of issuance) and equal principal amount, registered in the same manner, dated
the date of its authentication, bearing interest from the date to which interest
has been paid on the mutilated, defaced, destroyed, lost or stolen Secured Note
and bearing a number not contemporaneously outstanding.

 

If, after delivery of such new Secured Note, a bona fide purchaser of the
predecessor Secured Note presents for payment, transfer or exchange such
predecessor Secured Note, the Specified Persons shall be entitled to recover
such new Secured Note from the Person to whom it was delivered or any Person
taking therefrom, and shall be entitled to recover upon the security or
indemnity provided therefor to the extent of any loss, damage, cost or expense
incurred by the Specified Persons in connection therewith.

 

In case any such mutilated, defaced, destroyed, lost or stolen Secured Note has
become due and payable, the Issuer in its (as applicable) discretion may,
instead of issuing a new Secured Note, pay such Secured Note without requiring
surrender thereof except that any mutilated Secured Note shall be surrendered.

 

Upon the issuance of any new Secured Note under this Section 2.5, the Issuer,
the Trustee or any Note Transfer Agent may require the payment by the registered
Holder thereof of a sum sufficient to cover any tax or other governmental charge
that may be imposed in relation thereto and any other expenses (including the
fees and expenses of the Trustee) connected therewith.

 

Every new Secured Note issued pursuant to this Section 2.5 in lieu of any
mutilated, defaced, destroyed, lost or stolen Secured Note, shall constitute an
original additional contractual obligation of the Issuer and such new Secured
Note shall be entitled, subject to the second paragraph of this Section 2.5, to
all the benefits of this Indenture equally and proportionately with any and all
other Secured Notes duly issued hereunder.

 

The provisions of this Section 2.5 are exclusive and shall preclude (to the
extent lawful) all other rights and remedies with respect to the replacement or
payment of mutilated, defaced, destroyed, lost or stolen Secured Notes.

 

2.6.                             PAYMENT OF PRINCIPAL AND INTEREST; RIGHTS
PRESERVED

 

(a)                                 Each Class of Secured Notes shall accrue
interest during each Interest Period applicable to such Class in the manner and
at the Applicable Periodic Interest Rate specified in Section 2.2. Interest on
each Class of Secured Notes shall be due and payable on each Payment Date;
provided that (i) interest on the Class A-2 Notes is subordinated in right of
payment to the prior payment in full on each Payment Date of the interest due
and payable on the Class A-1 Notes (together with any Defaulted Interest
thereon), (ii) interest on the Class A-3 Notes is subordinated in right of
payment to the prior

 

78

--------------------------------------------------------------------------------


 

payment in full on each Payment Date of the interest due and payable on the
Class A-1 Notes and the Class A-2 Notes (together with any Defaulted Interest
thereon), (iii) interest on the Class B Notes is subordinated in right of
payment to the prior payment in full on each Payment Date of the interest due
and payable on the Class A Notes (together with any Defaulted Interest thereon),
(iv) interest on the Class C Notes is subordinated in right of payment to the
prior payment in full on each Payment Date of the interest due and payable on
the Class A Notes (together with any Defaulted Interest thereon) and on the
Class B Notes (together with any Defaulted Interest thereon), (v) interest on
the Class D Notes is subordinated in right of payment to the prior payment in
full on each Payment Date of the interest due and payable on the Class A Notes
(together with any Defaulted Interest thereon), on the Class B Notes (together
with any Defaulted Interest thereon) and on the Class C Notes (together with any
Defaulted Interest thereon), (vi) interest on the Class E Notes is subordinated
in right of payment to the prior payment in full on each Payment Date of the
interest due and payable on the Class A Notes (together with any Defaulted
Interest thereon), on the Class B Notes (together with any Defaulted Interest
thereon), on the Class C Notes (together with any Defaulted Interest thereon)
and on the Class D Notes (together with any Defaulted Interest thereon),
(vii) interest on the Class F Notes is subordinated in right of payment to the
prior payment in full on each Payment Date of the interest due and payable on
the Class A Notes (together with any Defaulted Interest thereon), on the Class B
Notes (together with any Defaulted Interest thereon), on the Class C Notes
(together with any Defaulted Interest thereon), on the Class D Notes (together
with any Defaulted Interest thereon) and on the Class E Notes (together with any
Defaulted Interest thereon), (viii) interest on the Class G Notes is
subordinated in right of payment to the prior payment in full on each Payment
Date of the interest due and payable on the Class A Notes (together with any
Defaulted Interest thereon), on the Class B Notes (together with any Defaulted
Interest thereon), on the Class C Notes (together with any Defaulted Interest
thereon), on the Class D Notes (together with any Defaulted Interest thereon),
on the Class E Notes (together with any Defaulted Interest thereon) and on the
Class F Notes (together with any Defaulted Interest thereon), (ix) interest on
the Class H Notes is subordinated in right of payment to the prior payment in
full on each Payment Date of the interest due and payable on the Class A Notes
(together with any Defaulted Interest thereon), on the Class B Notes (together
with any Defaulted Interest thereon), on the Class C Notes (together with any
Defaulted Interest thereon), on the Class D Notes (together with any Defaulted
Interest thereon), on the Class E Notes (together with any Defaulted Interest
thereon), on the Class F Notes (together with any Defaulted Interest thereon)
and on the Class G Notes (together with any Defaulted Interest thereon),
(x) interest on the Class J Notes is subordinated in right of payment to the
prior payment in full on each Payment Date of the interest due and payable on
the Class A Notes (together with any Defaulted Interest thereon), on the Class B
Notes (together with any Defaulted Interest thereon), on the Class C Notes
(together with any Defaulted Interest thereon), on the Class D Notes (together
with any Defaulted Interest thereon), on the Class E Notes (together with any
Defaulted Interest thereon), on the Class F Notes (together with any Defaulted
Interest thereon), on the Class G Notes (together with any Defaulted Interest
thereon) and on the Class H Notes (together with any Defaulted Interest
thereon), (xi) interest on the Class K Notes is subordinated in right of payment
to the prior payment in full on each Payment Date of the interest due and
payable on the Class A Notes (together with any Defaulted Interest thereon), on
the Class B Notes (together with any Defaulted Interest thereon), on the Class C
Notes (together with any Defaulted Interest thereon), on the Class D Notes
(together with any Defaulted Interest thereon), on the Class E Notes (together
with any Defaulted Interest thereon), on the

 

79

--------------------------------------------------------------------------------


 

Class F Notes (together with any Defaulted Interest thereon), on the Class G
Notes (together with any Defaulted Interest thereon), on the Class H Notes
(together with any Defaulted Interest thereon) and on the Class J Notes
(together with any Defaulted Interest thereon) and (xii) interest on all Secured
Notes is subordinated in right of payment to the prior payment in full on each
Payment Date of other amounts in accordance with Section 11.1. Except as
provided in Section 5.5, no payment shall be made by the Issuer hereunder other
than on a Payment Date.

 

So long as any Class A Notes or Class B Notes are Outstanding, any Class C
Applicable Periodic Interest Shortfall Amount shall be deferred and added to the
then Aggregate Outstanding Amount of the Class C Notes and shall not be
considered “due and payable” for the purposes of Section 5.1(a) until the
Payment Date on which funds are available to pay such Class C Applicable
Periodic Interest Shortfall Amount in accordance with Section 11.1.

 

So long as any Class A Notes, Class B Notes or Class C Notes are Outstanding,
any Class D Applicable Periodic Interest Shortfall Amount shall be deferred and
added to the then Aggregate Outstanding Amount of the Class D Notes and shall
not be considered “due and payable” for the purposes of Section 5.1(a) until the
Payment Date on which funds are available to pay such Class D Applicable
Periodic Interest Shortfall Amount in accordance with Section 11.1.

 

So long as any Class A Notes, Class B Notes, Class C Notes or Class D Notes are
Outstanding, any Class E Applicable Periodic Interest Shortfall Amount shall be
deferred and added to the then Aggregate Outstanding Amount of the Class E Notes
and shall not be considered “due and payable” for the purposes of
Section 5.1(a) until the Payment Date on which funds are available to pay such
Class E Applicable Periodic Interest Shortfall Amount in accordance with
Section 11.1.

 

So long as any Class A Notes, Class B Notes, Class C Notes, Class D Notes or
Class E Notes are Outstanding, any Class F Applicable Periodic Interest
Shortfall Amount shall be deferred and added to the then Aggregate Outstanding
Amount of the Class F Notes and shall not be considered “due and payable” for
the purposes of Section 5.1(a) until the Payment Date on which funds are
available to pay such Class F Applicable Periodic Interest Shortfall Amount in
accordance with Section 11.1.

 

So long as any Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes or Class F Notes are Outstanding, any Class G Applicable Periodic
Interest Shortfall Amount shall be deferred and added to the then Aggregate
Outstanding Amount of the Class G Notes and shall not be considered “due and
payable” for the purposes of Section 5.1(a) until the Payment Date on which
funds are available to pay such Class G Applicable Periodic Interest Shortfall
Amount in accordance with Section 11.1.

 

So long as any Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes or Class G Notes are Outstanding, any Class H
Applicable Periodic Interest Shortfall Amount shall be deferred and added to the
then Aggregate Outstanding Amount of the Class H Notes and shall not be
considered “due and payable” for the purposes of Section 5.1(a) until the
Payment Date on which funds are available to pay such Class H Applicable
Periodic Interest Shortfall Amount in accordance with Section 11.1.

 

80

--------------------------------------------------------------------------------

 

So long as any Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes, Class G Notes or Class H Notes are Outstanding,
any Class J Applicable Periodic Interest Shortfall Amount shall be deferred and
added to the then Aggregate Outstanding Amount of the Class J Notes and shall
not be considered “due and payable” for the purposes of Section 5.1(a) until the
Payment Date on which funds are available to pay such Class J Applicable
Periodic Interest Shortfall Amount in accordance with Section 11.1.

 

So long as any Class A Notes, Class B Notes, Class C Notes, Class D Notes,
Class E Notes, Class F Notes, Class G Notes, Class H Notes or Class J Notes are
Outstanding, any Class K Applicable Periodic Interest Shortfall Amount shall be
deferred and added to the then Aggregate Outstanding Amount of the Class K Notes
and shall not be considered “due and payable” for the purposes of
Section 5.1(a) until the Payment Date on which funds are available to pay such
Class K Applicable Periodic Interest Shortfall Amount in accordance with
Section 11.1.

 

(b)                                 The principal of each Secured Note shall be
payable no later than the Stated Maturity Date thereof unless the unpaid
principal of such Secured Note becomes due and payable at an earlier date by
declaration of acceleration, call for redemption or otherwise; provided that:

 

(1)                                  so long as any Class A-1 Notes are
Outstanding, except as provided in Article IX, the payment of principal of the
Class A-2 Notes, the Class A-3 Notes, the B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes, the
Class H Notes, the Class J Notes and the Class K Notes (x) may only occur after
principal of the Class A-1 Notes has been paid in full and (y) shall be
subordinated to the payment on each Payment Date of the principal and interest
due and payable on the Class A-1 Notes and other amounts payable in accordance
with Section 11.1;

 

(2)                                  so long as any Class A-1 Notes or Class A-2
Notes are Outstanding, except as provided in Article IX, the payment of
principal of the Class A-3 Notes, the B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class F Notes, the Class G Notes, the Class H
Notes, the Class J Notes and the Class K Notes, (x) may only occur after
principal of the Class A-1 Notes and Class A-2 Notes has been paid in full and
(y) shall be subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A-1 Notes and Class A-2 Notes and
other amounts payable in accordance with Section 11.1;

 

(3)                                  so long as any Class A Notes are
Outstanding, except as provided in Article IX, the payment of principal of the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes, the Class H Notes, the Class J Notes and the
Class K Notes (x) may only occur after principal of the Class A Notes has been
paid in full and (y) shall be subordinated to the payment on each Payment Date
of the principal and interest due and payable on the Class A Notes and other
amounts payable in accordance with Section 11.1;

 

(4)                                  so long as any Class A Notes or Class B
Notes are Outstanding, except as provided in Article IX, the payment of
principal of the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes, the Class H

 

81

--------------------------------------------------------------------------------


 

Notes, the Class J Notes and the Class K Notes (x) may only occur after
principal of the Class A Notes and the Class B Notes has been paid in full and
(y) shall be subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes and Class B Notes and other
amounts payable in accordance with Section 11.1;

 

(5)                                  so long as any Class A Notes, Class B Notes
or Class C Notes are Outstanding, except as provided in Article IX, the payment
of principal of the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes, the Class H Notes, the Class J Notes and the Class K Notes
(x) may only occur after principal of the Class A Notes, the Class B Notes and
the Class C Notes has been paid in full and (y) shall be subordinated to the
payment on each Payment Date of the principal and interest due and payable on
the Class A Notes, the Class B Notes and the Class C Notes and other amounts
payable in accordance with Section 11.1;

 

(6)                                  so long as any Class A Notes, Class B
Notes, Class C Notes or Class D Notes are Outstanding, except as provided in
Article IX, the payment of principal of the Class E Notes, the Class F Notes,
the Class G Notes, the Class H Notes, the Class J Notes and the Class K Notes
(x) may only occur after principal of the Class A Notes, the Class B Notes, the
Class C Notes and the Class D Notes has been paid in full and (y) shall be
subordinated to the payment on each Payment Date of the principal and interest
due and payable on the Class A Notes, the Class B Notes, the Class C Notes and
the Class D Notes and other amounts payable in accordance with Section 11.1;

 

(7)                                  so long as any Class A Notes, Class B
Notes, Class C Notes, Class D Notes or Class E Notes are Outstanding, except as
provided in Article IX, the payment of principal of the Class F Notes, the
Class G Notes, the Class H Notes, the Class J Notes and the Class K Notes
(x) may only occur after principal of the Class A Notes, the Class B Notes, the
Class C Notes, the Class D Notes and the Class E Notes has been paid in full and
(y) shall be subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, the Class B Notes, the
Class C Notes, the Class D Notes and the Class E Notes and other amounts payable
in accordance with Section 11.1;

 

(8)                                  so long as any Class A Notes, Class B
Notes, Class C Notes, Class D Notes, Class E Notes or Class F Notes are
Outstanding, except as provided in Article IX, the payment of principal of the
Class G Notes, the Class H Notes, the Class J Notes and the Class K Notes
(x) may only occur after principal of the Class A Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes and the Class F Notes has
been paid in full and (y) shall be subordinated to the payment on each Payment
Date of the principal and interest due and payable on the Class A Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes and the
Class F Notes and other amounts payable in accordance with Section 11.1;

 

(9)                                  so long as any Class A Notes, Class B
Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes or Class G
Notes are Outstanding, except as provided in Article IX, the payment of
principal of the Class H Notes, the Class J Notes and the Class K Notes (x) may
only occur after principal of the Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E

 

82

--------------------------------------------------------------------------------


 

Notes, the Class F Notes and the Class G Notes has been paid in full and
(y) shall be subordinated to the payment on each Payment Date of the principal
and interest due and payable on the Class A Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes and the
Class G Notes and other amounts payable in accordance with Section 11.1;

 

(10)                            so long as any Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes or
Class H Notes are Outstanding, except as provided in Article IX, the payment of
principal of the Class J Notes and the Class K Notes (x) may only occur after
principal of the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes and the
Class H Notes has been paid in full and (y) shall be subordinated to the payment
on each Payment Date of the principal and interest due and payable on the
Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class G Notes and the Class H Notes and
other amounts payable in accordance with Section 11.1; and

 

(11)                            so long as any Class A Notes, Class B Notes,
Class C Notes, Class D Notes, Class E Notes, Class F Notes, Class G Notes,
Class H Notes or Class J Notes are Outstanding, except as provided in
Article IX, the payment of principal of the Class K Notes (x) may only occur
after principal of the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes, the
Class H Notes and the Class J Notes has been paid in full and (y) shall be
subordinated to the payment on each Payment Date of the principal and interest
due and payable on the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes, the
Class H Notes and the Class J Notes and other amounts payable in accordance with
Section 11.1.

 

(c)                                  So long as the Coverage Tests are
satisfied, principal will not be payable on any Class of Secured Notes except
(i) upon the occurrence of a Redemption, (ii) in the case of any Class C Notes,
Class D Notes, Class E Notes, Class F Notes, Class G Notes, Class H Notes,
Class J Notes and Class K Notes to pay amounts in respect of the Class C
Cumulative Applicable Periodic Interest Shortfall Amount, the Class D Cumulative
Applicable Periodic Interest Shortfall Amount, the Class E Cumulative Applicable
Periodic Interest Shortfall Amount, the Class F Cumulative Applicable Periodic
Interest Shortfall Amount, the Class G Cumulative Applicable Periodic Interest
Shortfall Amount, the Class H Cumulative Applicable Periodic Interest Shortfall
Amount, the Class J Cumulative Applicable Periodic Interest Shortfall Amount or
the Class K Cumulative Applicable Periodic Interest Shortfall Amount, as the
case may be, in accordance with Section 11.1 and (iii) on each Payment Date, in
accordance with Section 11.1.

 

(d)                                 As a condition to the payment of any
principal of or interest on any Secured Note without the imposition of
withholding tax, any Note Paying Agent shall require the previous delivery of
properly completed and signed applicable U.S. federal income tax certifications
(generally, an Internal Revenue Service Form W-9 (or applicable successor form)
in the case of a person that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code or an Internal Revenue Service Form W-8 (or
applicable successor form) in the case of a person that is not a “United States
person” within the

 

83

--------------------------------------------------------------------------------


 

meaning of Section 7701(a)(30) of the Code) or other certification acceptable to
it to enable the Issuer, the Trustee and any Note Paying Agent to determine
their duties and liabilities with respect to any taxes or other charges that
they may be required to pay, deduct or withhold in respect of such Secured Note
or the Holder of such Secured Note under any present or future law or regulation
of the Cayman Islands or the United States or any present or future law or
regulation of any political subdivision thereof or taxing authority therein or
to comply with any reporting or other requirements under any such law or
regulation.

 

(e)                                  All payments made by the Issuer under the
Secured Notes will be made without any deduction or withholding for or on the
account of any tax unless such deduction or withholding is required by
applicable law, as modified by the practice of any relevant governmental
authority, then in effect. If the Issuer is so required to deduct or withhold,
then the Issuer will not be obligated to pay any additional amounts in respect
of such withholding or deduction.

 

(f)                                    Payments in respect of principal of and
interest on the Secured Notes shall be payable by wire transfer in immediately
Available Funds to a Dollar account maintained by the Secured Noteholders in
accordance with wire transfer instructions received by any Note Paying Agent on
or before the Record Date or, if no wire transfer instructions are received by a
Note Paying Agent, by a Dollar check drawn on a bank in the United States mailed
to the address of such Secured Noteholder as it appears on the Note Register at
the close of business on the Record Date for such payment.

 

(g)                                 The principal of and interest on any Secured
Note which is payable on a Redemption Date or in accordance with Section 11.1 on
a Payment Date and is punctually paid or duly provided for on such Redemption
Date or Payment Date shall be paid to the Person in whose name that Secured Note
(or one or more predecessor Secured Notes) is registered at the close of
business on the Record Date for such payment. All such payments that are mailed
or wired and returned to the Note Paying Agent shall be held for payment as
herein provided at the office or agency of the Issuer to be maintained as
provided in Section 7.2.

 

Payments to Holders of the Secured Notes of each Class shall be made in the
proportion that the Aggregate Outstanding Amount of the Secured Notes of such
Class registered in the name of each such Holder on the Record Date for such
payment bears to the Aggregate Outstanding Amount of all Secured Notes of such
Class on such Record Date.

 

(h)                                 Payment of any Defaulted Interest may be
made in any other lawful manner in accordance with Section 11.1 if notice of
such payment is given by the Trustee to the Issuer and the Secured Noteholders,
and such manner of payment shall be deemed practicable by the Trustee.

 

(i)                                     All reductions in the principal amount
of a Secured Note (or one or more predecessor Secured Notes) effected by
payments of installments of principal made on any Payment Date or Redemption
Date shall be binding upon all future Holders of such Secured Note and of any
Secured Note issued upon the registration of transfer thereof, or in exchange
therefor, or in lieu thereof, whether or not such payment is noted on such
Secured Note.

 

(j)                                     Notwithstanding anything to the contrary
herein, the obligations of the Issuer under the Secured Notes or this Indenture
or arising in connection herewith are limited recourse

 

84

--------------------------------------------------------------------------------


 

obligations of the Issuer payable solely from the Collateral and following
realization of the Collateral, all obligations of and all claims against the
Issuer hereunder or arising in connection herewith shall be extinguished and
shall not thereafter revive. No recourse shall be had against any Officer,
member, director, employee, security holder or incorporator of the Issuer or its
respective successors or assigns for the payment of any amounts payable under
the Secured Notes or this Indenture. It is understood that the foregoing
provisions of this Section 2.6(j) shall not (i) prevent recourse to the
Collateral for the sums due or to become due under any security, instrument or
agreement which is part of the Collateral or (ii) constitute a waiver, release
or discharge of any indebtedness or obligation evidenced by the Secured Notes or
secured by this Indenture until such Collateral has been realized, whereupon any
outstanding indebtedness or obligation shall be extinguished. It is further
understood that the foregoing provisions of this Section 2.6(j) shall not limit
the right of any Person to name the Issuer as a party defendant in any action or
suit or in the exercise of any other remedy under the Secured Notes or this
Indenture, so long as no judgment in the nature of a deficiency judgment or
seeking personal liability shall be asked for or (if obtained) enforced against
any such Person or entity.

 

(k)                                  Subject to the foregoing provisions of this
Section 2.6 and the provisions of Sections 2.4  and 2.5, each Secured Note
delivered under this Indenture and upon registration of, transfer of, or in
exchange for, or in lieu of any other Secured Note shall carry the rights of
unpaid interest and principal that were carried by such other Secured Note.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

3.1.          GENERAL PROVISIONS

 

The Secured Notes may be executed by the Issuer and delivered to the Trustee for
authentication and thereupon the same shall be authenticated and delivered by
the Trustee (or an Authenticating Agent on its behalf) upon Issuer Request, upon
receipt by the Trustee of the following:

 

(a)                                  an Officer’s certificate of the Issuer,
(A) evidencing the authorization by Board Resolution of the execution and
delivery of, and the performance of the Issuer’s obligations under, each
Transaction Document, in each case as may be amended on or prior to, and as in
effect on, the Closing Date, and the execution, authentication and delivery of
the Secured Notes and specifying the Stated Maturity Date, the principal amount
and the Applicable Periodic Interest Rate with respect to each Class of Secured
Notes to be authenticated and delivered, and (B) certifying that (1) the
attached copy of such Board Resolution is a true and complete copy thereof,
(2) such resolutions have not been rescinded and are in full force and effect on
and as of the Closing Date and (3) the Officers authorized to execute and
deliver such documents hold the offices and have the signatures indicated
thereon;

 

(b)                                 either (A) a certificate of the Issuer, or
other official document evidencing the due authorization, approval or consent of
any governmental body or bodies, at the time having jurisdiction in the
premises, together with an Opinion of Counsel to the Issuer satisfactory in form
and substance to the Trustee and the Initial Hedge Counterparty on which the
Trustee and the Initial Hedge Counterparty are entitled to rely to the effect
that no other authorization, approval or consent of any governmental body is
required for the

 

85

--------------------------------------------------------------------------------


 

valid issuance of the Secured Notes, or (B) an Opinion of Counsel to the Issuer
satisfactory in form and substance to the Trustee and the Initial Hedge
Counterparty to the effect that no such authorization, approval or consent of
any governmental body is required for the valid issuance of the Secured Notes
except as may have been given; and

 

(c)          (1)                                  an opinion of Clifford Chance
US LLP, special New York counsel to the Issuer, dated the Closing Date, in form
and substance satisfactory to the Trustee;

 

(2)                                  an opinion of Walkers, special Cayman
Islands counsel to the Issuer, dated the Closing Date, in form and substance
satisfactory to the Trustee;

 

(3)                                  an opinion of Kennedy Covington Lobdell &
Hickman, L.L.P., counsel to the Trustee, dated the Closing Date, in form and
substance satisfactory to the Trustee;

 

(4)                                  an opinion of Thacher Proffitt & Wood LLP,
counsel to the Collateral Manager, dated the Closing Date, in form and substance
satisfactory to the Trustee; and

 

(5)                                  an opinion of in-house counsel to the
Initial Hedge Counterparty, dated the Closing Date, in form and substance
satisfactory to the Trustee;

 

(d)                                 an Officer’s certificate of the Issuer,
stating that the Issuer is not in Default under this Indenture and that the
issuance of the Secured Notes will not result in a breach of any of the terms,
conditions or provisions of, or constitute a Default under, the Articles, any
indenture or other agreement or instrument to which the Issuer is a party or by
which it is bound, or any order of any court or administrative agency entered in
any Proceeding to which the Issuer is a party or by which it may be bound or to
which it may be subject; that no Event of Default shall have occurred and be
continuing; that all of the representations and warranties contained herein are
true and correct as of the Closing Date; that all conditions precedent provided
in this Indenture relating to the authentication and delivery of the Secured
Notes applied for (including in Section 3.2) have been complied with; and that
all expenses due or accrued with respect to the Offering or relating to actions
taken on or in connection with the Closing Date have been paid;

 

(e)                                  an Accountants’ Report (A) confirming the
information with respect to each Collateral Debt Security (other than its price)
set forth on a schedule setting forth each Collateral Debt Security and the
information provided by the Issuer with respect to every other asset forming
part of the Collateral, by reference to such sources as shall be specified
therein, and (B) specifying the procedures undertaken by them to review data and
computations relating to the foregoing statement;

 

(f)                                    executed counterparts of this Indenture,
the Account Control Agreement, the Collateral Administration Agreement, the
Collateral Management Agreement and the other Transaction Documents;

 

(g)                                 an executed copy of the Initial Hedge
Agreement and an executed copy of the Collateral Assignment of Hedge Agreement
with respect thereto (and all acknowledgments thereto);

 

(h)                                 execution and delivery of the Financing
Statement for filing against the Issuer with the Recorder of Deeds in the
District of Columbia; and

 

86

--------------------------------------------------------------------------------


 

(i)                                     evidence of an entry having been made in
the Issuer’s Register of Mortgages and Charges in respect of the charge.

 

3.2.          SECURITY FOR THE SECURED NOTES

 

Prior to the issuance of the Secured Notes on the Closing Date, the Issuer shall
cause the following conditions to be satisfied:

 

(a)                                  Grant of Security Interest; Delivery of
Collateral Debt Securities. The Grant pursuant to the granting clauses of this
Indenture of all of the Issuer’s right, title and interest in and to the
Collateral and the transfer of all Collateral Debt Securities purchased by the
Issuer on the Closing Date (as set forth in Schedule A) to the Trustee in the
manner provided in Section 3.3(b).

 

(b)                                 Certificate of the Issuer. The delivery to
the Trustee of a certificate of an Authorized Officer of the Issuer or the
Collateral Manager, for and on behalf of the Issuer, dated as of the Closing
Date, to the effect that (x) the Issuer has no assets other than the Collateral,
(y) the Issuer has no investments that do not qualify as Collateral Debt
Securities or Eligible Investments and (z) in the case of each Collateral Debt
Security identified on Schedule A and pledged to the Trustee for inclusion in
the Collateral on the Closing Date:

 

(1)                                  the Issuer is the owner of such Collateral
Debt Security free and clear of any liens, claims or encumbrances of any nature
whatsoever except for those which are being released on the Closing Date and
except for those Granted pursuant to this Indenture and encumbrances arising
from due bills, if any, with respect to interest, or a portion thereof, accrued
on such Collateral Debt Security prior to the first Payment Date and owed by the
Issuer to the seller of such Collateral Debt Security;

 

(2)                                  the Issuer has acquired its ownership in
such Collateral Debt Security in good faith without notice of any adverse claim
(within the meaning given to such term by Section 8-102(a)(1) of the UCC),
except as described in clause (1) above;

 

(3)                                  the Issuer has not assigned, pledged or
otherwise encumbered any interest in such Collateral Debt Security (or, if any
such interest has been assigned, pledged or otherwise encumbered, it has been
released) other than interests Granted pursuant to this Indenture;

 

(4)                                  the Issuer has full right to Grant a
security interest in and assign and pledge all of its right, title and interest
in such Collateral Debt Security to the Trustee;

 

(5)                                  the information set forth with respect to
such Collateral Debt Security on Schedule A is correct and each such Collateral
Debt Security is transferred to the Trustee as required by Section 3.2(a) (or,
if any such Collateral Debt Security is not so transferred to the Trustee on the
Closing Date, the Issuer has entered into a binding agreement to purchase such
Collateral Debt Security for settlement within 10 days after the Closing Date);

 

(6)                                  each such Collateral Debt Security
satisfies the requirements of the definition of “Collateral Debt Security” and
is not a Defaulted Security; and

 

87

--------------------------------------------------------------------------------


 

(7)                                  upon Grant by the Issuer, the Trustee has a
first priority perfected security interest in the Collateral (assuming that any
Clearing Corporation, Securities Intermediary or other entity not within the
control of the Issuer involved in the Grant of Collateral takes the actions
required of it under Section 3.3(b) for perfection of that interest) and a
“securities entitlement” (as defined in the UCC) with respect to Financial
Assets.

 

(c)                                  Rating Letters. The delivery to the Trustee
of an Officer’s certificate of the Issuer, to the effect that (i) attached
thereto are true and correct copies of (A) a letter signed by Fitch confirming
that the Class A-1 Notes have been rated “AAA”, the Class A-2 Notes have been
rated “AAA”, the Class A-3 Notes have been rated “AAA”, the Class B Notes have
been rated at least “AA”, the Class C Notes have been rated at least “A+”, the
Class D Notes have been rated at least “A”, the Class E Notes have been rated at
least “A-”, the Class F Notes have been rated at least “BBB+”, the Class G Notes
have been rated at least “BBB”, the Class H Notes have been rated at least
“BBB-”, the Class J Notes have been rated at least “BB+” and the Class K Notes
have been rated at least “BB”; (B) a letter signed by Moody’s confirming that
the Class A-1 Notes have been rated “Aaa”, the Class A-2 Notes have been rated
“Aaa”, the Class A-3 Notes have been rated “Aaa”, the Class B Notes have been
rated at least “Aa2”, the Class C Notes have been rated at least “Al”, the
Class D Notes have been rated at least “A2,” the Class E Notes have been rated
at least “A3,” the Class F Notes have been rated at least “Baal,” the Class G
Notes have been rated at least “Baa2,” the Class H Notes have been rated at
least “Baa3,” the Class J Notes have been rated at least “Ba1” and the Class K
Notes have been rated at least “Ba2” and (C) a letter signed by S&P confirming
that the Class A-1 Notes have been rated “AAA”, the Class A-2 Notes have been
rated “AAA”, the Class A-3 Notes have been rated “AAA”, the Class B Notes have
been rated at least “AA”, the Class C Notes have been rated at least “A+”, the
Class D Notes have been rated at least “A,” the Class E Notes have been rated at
least “A-”, the Class F Notes have been rated at least “BBB+,” the Class G Notes
have been rated at least “BBB,” the Class H Notes have been rated at least
“BBB-,” the Class J Notes have been rated at least “BB+” and the Class K Notes
have been rated at least “BB” and (ii) each such rating is in full force and
effect on the Closing Date.

 

(d)                                 Accounts. The delivery by the Trustee of
evidence of the establishment of the Payment Account, the Collection Account
(including each Collateral Sub-Account established therein), the Expense Reserve
Account, the Discretionary Ramp-Up Interest Reserve Account, the Non-Monthly Pay
Asset Interest Reserve Account, the Collateral Account and the Uninvested
Proceeds Account, each to be established on the Closing Date.

 

(e)                                  Funding Certificate. The delivery to the
Trustee of a funding certificate (the Funding Certificate), duly executed by an
Authorized Officer of the Issuer, relating to, among other things, the
disposition of the proceeds of the issuance of the Secured Notes, dated the
Closing Date, in substantially the form of Exhibit D hereto.

 

(f)                                    Purchases. The delivery to the Trustee of
a certification of the Issuer that it shall have entered into one or more
binding agreements to purchase, for settlement on or following the Closing Date
in accordance with customary settlement procedures in the relevant markets,
Collateral Debt Securities having an aggregate Principal Balance of not less
than U.S. $600,000,000.

 

88

--------------------------------------------------------------------------------


 

3.3.                              CUSTODIANSHIP; TRANSFER OF COLLATERAL DEBT
SECURITIES AND ELIGIBLE INVESTMENTS

 

(a)                                  The Trustee shall hold all Certificated
Securities and Instruments in physical form at the office of a custodian
appointed by it in Illinois (together with any successor, the Custodian).
Initially, such Custodian shall be LaSalle Bank National Association with its
address: 181 West Madison Street, 32nd Floor, Chicago, Illinois 60602,
Attention: CDO Trust Services Group — N-Star Real Estate CDO IX, Ltd. Any
successor custodian shall be a state or national bank or trust company that is
not an Affiliate of the Issuer, has a long-term debt rating of at least “BBB+”
by S&P and has a combined capital and surplus of at least U.S.$250,000,000.

 

(b)                                 Each Collateral Debt Security, Equity
Security and Eligible Investment shall be credited to the appropriate Account.
Each time that the Issuer shall direct or cause the acquisition of any
Collateral Debt Security, Equity Security or Eligible Investment, the Trustee
(on behalf of the Issuer) shall, if such Collateral Debt Security, Equity
Security or Eligible Investment has not already been transferred to the
Collateral Account and credited thereto, cause the transfer of such Collateral
Debt Security, Equity Security or Eligible Investment to the Custodian to be
held in and credited to the Collateral Account for the benefit of the Trustee in
accordance with the terms of this Indenture. The security interest of the
Trustee in the funds or other property utilized in connection with such
acquisition shall, immediately and without further action on the part of the
Trustee, be released. The security interest of the Trustee shall nevertheless
come into existence and continue in the Collateral Debt Security, Equity
Security or Eligible Investment so acquired, including all rights of the Issuer
in and to any contracts related to and proceeds of such Collateral Debt
Security, Equity Security or Eligible Investment.

 

(c)                                  On the Closing Date, on each day
thereafter, if any, that any Collateral is acquired or otherwise becomes subject
to the lien of this Indenture and on the Effective Date, the Issuer represents
and warrants to the Trustee as follows:

 

(1)                                  This Indenture creates a valid and
continuing security interest (as defined in the applicable Uniform Commercial
Code) in the Collateral in favor of the Trustee on behalf and for the benefit of
the Secured Parties, which security interest is prior to all other liens and
security interests, and is enforceable as such as against creditors of and
purchasers from the Issuer and, upon delivery of the Collateral Debt Securities
and filing of the appropriate financing statements in the appropriate filing
offices, the lien and security interest created by this Indenture shall be a
perfected first priority security interest in favor of the Trustee for the
benefit of the Secured Parties.

 

(2)                                  The Issuer owns and has good and marketable
title to the Collateral free and clear of any liens, claims, encumbrances or
defects of any nature whatsoever except for those which are being released on
the Closing Date or on the date of purchase by the Issuer or those created
pursuant to or contemplated under this Indenture and encumbrances arising from
due bills, if any, with respect to interest, or a portion thereof, accrued on
any Collateral Debt Security prior to the first payment date and owed by the
Issuer to the seller of such Collateral Debt Security.

 

89

--------------------------------------------------------------------------------


 

(3)                                  The Issuer has acquired its ownership in
each such Collateral Debt Security, or will acquire in the case of any
Collateral Debt Securities which the Issuer has on or before the Closing Date
committed to purchase, but which will not have settled on or before the Closing
Date or any additional Collateral Debt Securities or Substitute Collateral Debt
Securities acquired by the Issuer after the Closing Date, in good faith without
notice of any adverse claim, except as described in clause (2) above.

 

(4)                                  The Issuer (a) has delivered each such
Collateral Debt Security, or will deliver any Collateral Debt Securities which
the Issuer has on or before the Closing Date committed to purchase, but which
will not have settled on or before the Closing Date, or any additional
Collateral Debt Securities or Substitute Collateral Debt Securities acquired by
the Issuer after the Closing Date, to the Trustee and (b) has not assigned,
pledged, sold, granted a security interest in or otherwise encumbered any
interest in such Collateral Debt Security other than interests granted pursuant
to this Indenture.

 

(5)                                  The Issuer has full right to grant all
security interests granted herein.

 

(6)                                  All Collateral is comprised of either
“securities”, “instruments”, “tangible chattel paper”, “accounts”, “security
entitlements” or “general intangibles”, in each case as defined in the
applicable Uniform Commercial Code.

 

(7)                                  Each of the Accounts, and all subaccounts
thereof, constitute securities accounts as defined in the applicable Uniform
Commercial Code.

 

(8)                                  All items of the Collateral that constitute
security entitlements have been and will have been credited to one of the
securities accounts. The securities intermediary for each of the Accounts has
agreed to treat all assets credited to the securities accounts as financial
assets under the applicable Uniform Commercial Code.

 

(9)                                  Other than the security interest granted to
the Trustee on behalf and for the benefit of the Secured Parties pursuant to
this Indenture, the Issuer has not pledged, assigned, sold, granted a security
interest in or otherwise conveyed any of the Collateral. The Issuer has not
authorized the filing of, and is not aware of any financing statements against
the Issuer that include a description of collateral covering the Collateral
other than any financing statement relating to the security interest granted to
the Trustee on behalf and for the benefit of the Secured Parties hereunder or
that has been terminated. The Issuer is not aware of any judgment, Pension
Benefit Guarantee Corporation lien or tax lien filings against it.

 

(10)                            The Issuer has caused or will have caused,
within ten days of the Closing Date, the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
applicable law in order to perfect the security interest in the Collateral
granted to the Trustee on behalf and for the benefit of the Secured Parties
hereunder that constitutes chattel paper, instruments, accounts, securities
entitlements or general intangibles under the applicable Uniform Commercial
Code, if any.

 

(11)                            The Trustee or the Accountholder has in its
possession all original copies of the instruments that constitute or evidence
the Collateral, if any. The instruments,

 

90

--------------------------------------------------------------------------------


 

loan agreements and leases that constitute or evidence the Collateral do not
have any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Trustee on behalf and for the
benefit of the Secured Parties. All financing statements filed or to be filed
against the Issuer in favor of the Trustee on behalf and for the benefit of the
Secured Parties in connection herewith describing the Collateral contain a
statement to the following effect: “A purchase of or security interest in any
collateral described in this financing statement will violate the rights of the
Trustee on behalf and for the benefit of (A) itself and for the benefit of the
Noteholders, (B) the Collateral Manager and (C) each Hedge Counterparty.”

 

(12)                            The authoritative copy of any chattel paper that
constitutes or evidences the Collateral, if any, has been communicated to the
Trustee and has no marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Trustee on behalf
and for the benefit of the Secured Parties.

 

(13)                            The Issuer has received or will receive all
consents and approvals required by the terms of the underlying loan agreement,
indenture or other underlying documentation, if any, relating to the Collateral
to the transfer to the Trustee on behalf and for the benefit of the Secured
Parties of its interest and rights in the Collateral hereunder.

 

(14)                            The Issuer, the Accountholder and the Trustee
have entered into the Account Control Agreement pursuant to which the
Accountholder has agreed to comply with all instructions originated by the
Trustee relating to the Accounts without further consent by the Issuer.

 

(15)                            None of the Accounts is in the name of any
person other than the Trustee, held on behalf and for the benefit of the Secured
Parties. The Issuer has not consented to the Trustee or the Accountholder
maintaining any of the Accounts to comply with entitlement orders or
instructions of any Person other than the Trustee.

 

(16)                            Notwithstanding any other provision of this
Indenture or any other related Transaction Document, the representations in this
Section 3.3(c) shall be continuing and deemed to be updated on any day a new
item of Collateral is acquired, and remain in full force and effect until such
time as all obligations under this Indenture and the Notes have been finally and
fully paid and performed and shall survive the termination of this Indenture for
any other reason.

 

(17)                            The parties to this Indenture (i) shall not,
without obtaining a Rating Agency Confirmation, waive any of the representations
in this Section 3.3(c); (ii) shall provide each of the Rating Agencies with
prompt written notice of any breach of the representations contained in this
Section 3.3(c) upon becoming aware thereof; and (iii) shall not, without
obtaining a Rating Agency Confirmation (as determined after any adjustment or
withdrawal of the ratings following notice of such breach), waive a breach of
any of the representations in this Section 3.3(c).

 

91

--------------------------------------------------------------------------------

 

ARTICLE IV

 

SATISFACTION AND DISCHARGE

 

4.1.          SATISFACTION AND DISCHARGE OF INDENTURE

 

This Indenture shall be discharged and shall cease to be of further effect with
respect to the Collateral securing the Secured Notes except as to (i) rights of
registration of transfer and exchange, (ii) substitution of mutilated, defaced,
destroyed, lost or stolen Secured Notes, (iii) rights of Secured Noteholders to
receive payments of principal thereof and interest thereon, (iv) the rights,
obligations and immunities of the Trustee hereunder, (v) the rights, obligations
and immunities of the Collateral Manager hereunder and under the Collateral
Management Agreement and (vi) the rights of the Secured Parties as beneficiaries
hereof with respect to the property deposited with the Trustee and payable to
all or any of them; and the Trustee, on demand of and at the expense of the
Issuer, shall execute proper instruments acknowledging satisfaction and
discharge of this Indenture, when:

 

(a)           either:

 

(1)           all Secured Notes theretofore authenticated and delivered (other
than (A) Secured Notes which have been mutilated, defaced, destroyed, lost or
stolen and which have been replaced or paid as provided in Section 2.5 and
(B) Secured Notes for whose payment funds have theretofore irrevocably been
deposited in trust and thereafter repaid to the Issuer or discharged from such
trust, as provided in Section 7.3) have been delivered to the Trustee for
cancellation; or

 

(2)           all Secured Notes not theretofore delivered to the Trustee for
cancellation (A) have become due and payable, or (B) will become due and payable
at their Stated Maturity Date within one year, or (C) are to be called for
redemption pursuant to Section 9.1 under an arrangement satisfactory to the
Trustee for the giving of notice of redemption by the Issuer pursuant to
Section 9.3 and the Issuer has irrevocably deposited or caused to be deposited
with the Trustee, in trust for such purpose, Cash or non-callable direct
obligations of the United States in an amount sufficient, according to the
Priority of Payments as verified by a firm of nationally recognized Independent
certified public accountants, to pay and discharge the entire indebtedness on
all Secured Notes not theretofore delivered to the Trustee for cancellation,
including all principal and interest (including Class C Cumulative Applicable
Periodic Interest Shortfall Amount, Class D Cumulative Applicable Periodic
Interest Shortfall Amount, Class E Cumulative Applicable Periodic Interest
Shortfall Amount, Class F Cumulative Applicable Periodic Interest Shortfall
Amount, Class G Cumulative Applicable Periodic Interest Shortfall Amount,
Class H Cumulative Applicable Periodic Interest Shortfall Amount, Class J
Cumulative Applicable Periodic Interest Shortfall Amount and Class K Cumulative
Applicable Periodic Interest Shortfall Amount accrued to the date of such
deposit) (in the case of Secured Notes which have become due and payable) or to
the Stated Maturity Date or the Redemption Date, as the case may be; provided
that (x) such obligations are entitled to the full faith and credit of the
United States and (y) this subclause (2) shall not apply if an election to act
in accordance with the provisions of Section 5.5(a) shall have been made and not
rescinded;

 

92

--------------------------------------------------------------------------------


 

(b)           the Issuer has paid or caused to be paid all other sums payable
hereunder (including amounts payable pursuant to any Hedge Agreement, the Income
Note Paying Agency Agreement, the Corporate Services Agreement, the Collateral
Management Agreement and the Collateral Administration Agreement) and no other
amounts will become due and payable by the Issuer; and

 

(c)           the Issuer has delivered to the Trustee and the Initial Hedge
Counterparty Officer’s certificates and an Opinion of Counsel, each stating that
all conditions precedent herein provided for relating to the satisfaction and
discharge of this Indenture have been complied with.

 

Notwithstanding the satisfaction and discharge of this Indenture, the rights and
obligations of the Issuer, the Trustee and the Hedge Counterparty and, if
applicable, the Secured Noteholders, as the case may be, under Sections 2.6,
4.1, 4.2, 5.9, 5.18, 6.7, 6.8, 7.1 and 7.3 shall survive.

 

4.2.          APPLICATION OF TRUST MONEY

 

All funds deposited with the Trustee pursuant to Section 4.1 for the payment of
principal of and interest on the Secured Notes and amounts payable pursuant to
any Hedge Agreement, the Collateral Management Agreement, the Income Note Paying
Agency Agreement, the Corporate Services Agreement and the Collateral
Administration Agreement shall be held in trust and applied by it in accordance
with the provisions of the Secured Notes and this Indenture, including the
Priority of Payments, for the payment either directly or through any Note Paying
Agent, as the Trustee may determine, to the Person entitled thereto of the
respective amounts in respect of which such funds has been deposited with the
Trustee; but such funds need not be segregated from other funds except to the
extent required herein or required by law.

 

4.3.          REPAYMENT OF FUNDS HELD BY NOTE PAYING AGENT

 

In connection with the satisfaction and discharge of this Indenture with respect
to the Secured Notes, all funds then held by any Note Paying Agent other than
the Trustee under the provisions of this Indenture shall, upon demand of the
Issuer, be paid to the Trustee to be held and applied pursuant to Section 7.3
and in accordance with the Priority of Payments and thereupon such Note Paying
Agent shall be released from all further liability with respect to such funds.

 

ARTICLE V

 

EVENTS OF DEFAULT; REMEDIES

 

5.1.          EVENTS OF DEFAULT

 

Event of Default is defined as any one of the following wherever used herein and
means any one of the following events as set forth in Section 5.1(a) through
(h) (whatever the reason for such Event of Default and whether it shall be
voluntary or involuntary or be effected by operation of law or pursuant to any
judgment, decree or order of any court or any order, rule or regulation of any
administrative or governmental body):

 

(a)           a default for five Business Days in the payment, when due and
payable, of any interest on any Class A Note or Class B Note or, if there are no
Class A Notes or Class B Notes Outstanding, on any Class C Note or, if there are
no Class A Notes, Class B Notes or Class C Notes Outstanding, on any Class D
Note or, if there are no Class A Notes,

 

93

--------------------------------------------------------------------------------


 

Class B Notes, Class C Notes or Class D Notes Outstanding, on any Class E Note,
or, if there are no Class A Notes, Class B Notes, Class C Notes, Class D Notes
or Class E Notes Outstanding, on any Class F Note, or, if there are no Class A
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes or Class F
Notes Outstanding, on any Class G Note, or, if there are no Class A Notes,
Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F Notes or
Class G Notes Outstanding, on any Class H Note, or, if there are no Class A
Notes, Class B Notes, Class C Notes, Class D Notes, Class E Notes, Class F
Notes, Class G Notes or Class H Notes Outstanding, on any Class J Note, or if
there are no Class A Notes, Class B Notes, Class C Notes, Class D Notes, Class E
Notes, Class F Notes, Class G Notes, Class H Notes or Class J Notes Outstanding,
on any Class K Note;

 

(b)           a default in the payment of any principal, when due and payable of
any Secured Note (or, in the case of a default in payment resulting solely from
an administrative error or omission by the Trustee, the Administrator, any Note
Paying Agent or the Note Registrar, such default continues for a period of five
Business Days);

 

(c)           the failure on any Payment Date to disburse amounts available in
accordance with Section 11.1 (except as provided in Section 5.1(a) and
(b) above) and a continuation of such failure for three Business Days (or, in
the case of a default in payment resulting solely from an administrative error
or omission by the Trustee, the Administrator, any Note Paying Agent or the Note
Registrar, such default continues for a period of five Business Days);

 

(d)           on any Measurement Date, the Class A/B Principal Coverage Ratio is
less than 100%;

 

(e)           the Issuer or the pool of Collateral becomes an investment company
required to be registered under the Investment Company Act;

 

(f)            a default in the performance, or breach, of any other covenant
(it being understood that non-compliance with any of the Coverage Tests, the
Collateral Concentration Limitations or the Collateral Quality Tests will not
constitute a default or breach) or of any representation or warranty of the
Issuer under the Indenture of any representation or if any certificate or
writing delivered pursuant thereto proves to be incorrect when made, which
default or breach has a material adverse effect on the Secured Noteholders and
continues for a period of 30 days (or, in the case of a default, breach or
failure of a representation or warranty regarding the Collateral, 15 days) of
the earlier of knowledge by the Issuer or the Collateral Manager or notice to
the Issuer and the Collateral Manager by the Trustee or to the Issuer and the
Collateral Manager by the Holders of at least 25%, of the then Aggregate
Outstanding Amount of the Secured Notes of any Class, specifying such default,
breach or failure and requiring it to be remedied and stating that such notice
is a “Notice of Default” under this Indenture;

 

(g)           the entry of a decree or order by a court having competent
jurisdiction adjudging the Issuer as bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Issuer under the Bankruptcy Code or any
other applicable law, or appointing a receiver, liquidator, assignee, or
sequestrator (or other similar official) of the Issuer or of any substantial
part of its property; ordering the winding up or liquidation of its affairs, and
the continuance of any such decree or order unstayed and in effect for a period
of 90 consecutive days; or

 

94

--------------------------------------------------------------------------------


 

(h)           the institution by the Issuer of proceedings to be adjudicated as
bankrupt or insolvent, or the consent by it to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the Bankruptcy Code or any
other similar applicable law, or the consent by it to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee, trustee or
sequestrator (or other similar official) of the Issuer or of any substantial
part of its property, respectively, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of any action by the
Issuer in furtherance of any such action.

 

If the Issuer shall obtain actual knowledge that an Event of Default shall have
occurred and be continuing, the Issuer shall (unless the Trustee shall have
provided notice of such Event of Default pursuant to Section 6.2) promptly
notify the Trustee, the Secured Noteholders, the Hedge Counterparty, the
Collateral Manager and each Rating Agency in writing of such Event of Default.

 

5.2.          ACCELERATION OF MATURITY; RESCISSION AND ANNULMENT

 

(a)           If an Event of Default occurs and is continuing, the Trustee may
or, if so directed by the Holders of a Majority in aggregate principal amount of
the Outstanding Notes of the Controlling Class, will declare the principal of
and accrued interest on all Notes to be immediately due and payable (except that
in the case of an Event of Default described in Section 5.1(g) or 5.1(h) above,
such an acceleration will occur automatically).

 

(b)           No Hedge Agreement existing on or after such acceleration may be
terminated by the Issuer unless and until liquidation of the Collateral has
commenced and annulment of such acceleration may no longer be affected.

 

(c)           At any time after such acceleration of maturity has been made and
before a judgment or decree for payment of the amount due has been obtained by
the Trustee as hereinafter provided in this Article V, the Trustee may reverse
such acceleration and its consequences if the Trustee determines that:

 

(1)           the Issuer has paid or deposited with the Trustee funds sufficient
to pay:

 

(i)            all overdue installments of principal of and interest on the
Notes (including interest upon the Class C Cumulative Applicable Periodic
Interest Shortfall Amount, the Class D Cumulative Applicable Periodic Interest
Shortfall Amount, the Class E Cumulative Applicable Periodic Interest Shortfall
Amount, the Class F Cumulative Applicable Periodic Interest Shortfall Amount,
the Class G Cumulative Applicable Periodic Interest Shortfall Amount, the
Class H Cumulative Applicable Periodic Interest Shortfall Amount, the Class J
Cumulative Applicable Periodic Interest Shortfall Amount and the Class K
Cumulative Applicable Periodic Interest Shortfall Amount respectively, at the
Applicable Periodic Interest Rate and, to the extent that payment of such
interest is lawful, upon Defaulted Interest at the Applicable Periodic Interest
Rate);

 

(ii)           all accrued and unpaid amounts (including termination payments,
if any) payable by the Issuer pursuant to any Hedge Agreements;

 

95

--------------------------------------------------------------------------------


 

(iii)          all unpaid taxes and Administrative Expenses, any accrued and
unpaid Senior Collateral Management Fee, and other sums paid or advanced by the
Trustee hereunder and the reasonable compensation, expenses, disbursements and
advances of the Trustee, its agents and counsel; and

 

(2)           the Trustee has determined that all Events of Default of which it
has actual knowledge, other than the nonpayment of the principal of or interest
on the Secured Notes that have become due solely by such acceleration, have been
cured; and

 

(3)           any Hedge Agreements in effect immediately prior to such
acceleration shall remain in effect;

 

provided that the Trustee shall have obtained (and shall be entitled to rely
upon) a certification of an Independent accounting firm of national reputation
as to the sufficiency of the amounts in Section 5.2(c)(1) above, which
certification shall be conclusive evidence as to such sufficiency. In addition,
the Trustee may, but is not required to, obtain, at the Issuer’s expense (and
may rely upon), an Opinion of Counsel as to the matters in Sections
5.2(c)(2) and (3) above.

 

At any such time as the Trustee shall reverse such acceleration and its
consequences, the Trustee shall preserve the Collateral in accordance with the
provisions of Section 5.5; provided that, if the conditions for liquidation of
the Collateral are satisfied pursuant to Section 5.5, the Secured Notes may be
accelerated pursuant to Section 5.2(a), notwithstanding any previous reversal of
acceleration pursuant to this Section 5.2(c).

 

No such reversal of acceleration shall affect any subsequent Default or impair
any right consequent thereon.

 

5.3.          COLLECTION OF INDEBTEDNESS AND SUITS FOR ENFORCEMENT BY TRUSTEE

 

The Issuer covenants that if a Default shall occur in respect of the payment of
any principal of or interest on any Class A-1 Note, the payment of principal of
or interest on any Class A-2 Note (but with respect to interest, only after the
Class A-1 Notes and all interest accrued thereon have been paid in full), the
payment of principal of or interest on any Class A-3 Note (but with respect to
interest, only after the Class A-1 Notes and Class A-2 Notes and all interest
accrued thereon have been paid in full), the payment of principal of or interest
on any Class B Note (but with respect to interest, only after the Class A Notes
and all interest accrued thereon have been paid in full), the payment of
principal of or interest on any Class C Note (but with respect to interest, only
after the Class A Notes and Class B Notes and all interest accrued thereon have
been paid in full) the payment of principal of or interest on any Class D Note
(but with respect to interest, only after the Class A Notes, the Class B Notes
and the Class C Notes and all interest accrued thereon have been paid in full),
the payment of principal of or interest on any Class E Note (but with respect to
interest, only after the Class A Notes, the Class B Notes, the Class C Notes and
the Class D Notes and all interest accrued thereon have been paid in full), the
payment of principal of or interest on any Class F Note (but with respect to
interest, only after the Class A Notes, the Class B Notes, the Class C Notes,
the Class D Notes and the Class E Notes and all interest accrued thereon have
been paid in full), the payment of principal of or interest on any Class G Note
(but with respect to interest, only after the Class A Notes, the Class B Notes,
the Class C Notes, the Class D Notes, the Class E Notes and the Class F Notes
and all interest accrued thereon have been paid in full), the payment of
principal of or interest on any Class H Note (but with respect to interest, only
after the Class A Notes, the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class F Notes and the Class G Notes and all
interest accrued thereon have been paid in full), the payment of principal of or
interest on any Class J

 

96

--------------------------------------------------------------------------------


 

Note (but with respect to interest, only after the Class A Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class F
Notes, the Class G Notes and the Class H Notes and all interest accrued thereon
have been paid in full), the payment of principal of or interest on any Class K
Note (but with respect to interest, only after the Class A Notes, the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class F
Notes, the Class G Notes, the Class H Notes and the Class J Notes and all
interest accrued thereon have been paid in full), the Issuer will, upon demand
of the Trustee or any affected Secured Noteholder, pay to the Trustee, for the
benefit of the Holder of such Secured Note, the whole amount, if any, then due
and payable on such Secured Note for principal and interest, with interest upon
the overdue principal and, to the extent that payments of such interest shall be
legally enforceable, upon overdue installments of interest, at the Applicable
Periodic Interest Rate and, in addition thereto, such further amount as shall be
sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee and
such Secured Noteholder and their respective agents and counsel.

 

If the Issuer fails to pay such amounts forthwith upon such demand, the Trustee,
in its own name and as trustee of an express trust, may institute a Proceeding
for the collection of the sums so due and unpaid, and may, and shall, upon the
direction of a Majority of the Holders of the then Aggregate Outstanding Amount
of the Notes of Controlling Class (and, if the action of the Issuer pursuant to
such direction would have a material adverse effect on any Hedge Counterparty or
such Initial Hedge Counterparty), prosecute such Proceeding to judgment or final
decree, and may enforce the same against the Issuer or any other obligor upon
the Secured Notes and collect the amounts adjudged or decreed to be payable in
the manner provided by law out of the Collateral; provided that a Holder of a
Secured Note may institute any proceeding if (i) such Holder previously has
given to the Trustee written notice of an Event of Default, (ii) except in the
case of a default in the payment of principal or interest, the Holders of at
least 25% of the then Aggregate Outstanding Amount of the Notes of the
Controlling Class have made a written request upon the Trustee to institute such
proceedings in its own name as Trustee and such Holders have offered the Trustee
reasonable indemnity, (iii) the Trustee has, for 30 days after receipt of
notice, request and offer of such indemnity, failed to institute any such
proceeding and (iv) no direction inconsistent with such written request has been
given to the Trustee during such 30-day period by the Holders of a Majority of
the then Aggregate Outstanding Amount of the Notes of the Controlling Class.

 

If an Event of Default occurs and is continuing, the Trustee may in its
discretion proceed to protect and enforce its rights and the rights of the
Secured Parties by such appropriate Proceedings as the Trustee shall deem most
effectual to protect and enforce any such rights, whether for the specific
enforcement of any covenant or agreement in this Indenture or in aid of the
exercise of any power granted herein, or to enforce any other proper remedy or
legal or equitable right vested in the Trustee by this Indenture or by law.

 

The Holders of a Majority of the then Aggregate Outstanding Amount of the Notes
of the Controlling Class may, in certain cases, waive any default with respect
to such Notes, except (i) a default for more than five Business Days in the
payment, when due and payable, of any interest on any Note, (ii) a default in
the payment of principal on any Note at its Stated Maturity Date or Redemption
Date, (iii) the failure on any Payment Date to disburse amounts available in the
Collection Account in accordance with Section 11.1 and continuation of such
failure for a period of three Business Days, (iv) certain events of bankruptcy
or insolvency with respect to the Issuer or (v) a default in respect of any
provision of the Indenture that cannot be modified or amended without the waiver
or consent of the Holder of each Outstanding Note adversely affected thereby.

 

In case there shall be pending Proceedings relative to the Issuer or any other
obligor upon the Secured Notes or Hedge Agreement under the Bankruptcy Code or
any other applicable bankruptcy, insolvency or other similar law, or in case a
receiver, assignee or trustee in bankruptcy or reorganization,

 

97

--------------------------------------------------------------------------------


 

liquidator, sequestrator or similar official shall have been appointed for or
taken possession of the Issuer or its respective property or such other obligor
or its property, or in case of any other comparable Proceedings relative to the
Issuer or other obligor upon the Secured Notes or Hedge Agreement, or the
creditors or property of the Issuer or such other obligor, the Trustee,
regardless of whether the principal of any Secured Notes or Hedge Agreement
shall then be due and payable as therein expressed or by declaration or
otherwise and regardless of whether the Trustee shall have made any demand
pursuant to the provisions of this Section 5.3, shall be entitled and empowered,
by intervention in such Proceedings or otherwise:

 

(a)           to file and prove a claim or claims for the whole amount of
principal and interest owing and unpaid in respect of the Secured Notes or Hedge
Agreement upon direction by a Majority of the Controlling Class, and to file
such other papers or documents as may be necessary or advisable in order to have
the claims of the Trustee (including any claim for reasonable compensation to
the Trustee and each predecessor Trustee, and their respective agents, attorneys
and counsel, and for reimbursement of all expenses and liabilities incurred, and
all advances made, by the Trustee and each predecessor Trustee) and of the
Secured Noteholders allowed in any Proceedings relative to the Issuer or other
obligor upon the Secured Notes or to the creditors or property of the Issuer or
such other obligor;

 

(b)           unless prohibited by applicable law and regulations, to vote on
behalf of the Holders of the Secured Notes, upon the direction of such Holders,
in any election of a trustee or a standby trustee in arrangement,
reorganization, liquidation or other bankruptcy or insolvency Proceedings or
person performing similar functions in comparable Proceedings; and

 

(c)           to collect and receive any amounts or other property payable to or
deliverable on any such claims, and to distribute all amounts received with
respect to the claims of the Secured Noteholders and of the Trustee on behalf of
the Secured Noteholders and the Trustee; and any trustee, receiver or
liquidator, custodian or other similar official is hereby authorized by each of
the Secured Noteholders to make payments to the Trustee, and, in the event that
the Trustee shall consent to the making of payments directly to the Secured
Noteholders, to pay to the Trustee such amounts as shall be sufficient to cover
reasonable compensation to the Trustee, each predecessor Trustee and their
respective agents, attorneys and counsel, and all other reasonable expenses and
liabilities incurred, and all advances made, by the Trustee and each predecessor
Trustee except as a result of negligence or bad faith.

 

Nothing herein contained shall be deemed to authorize the Trustee to authorize
or consent to or vote for or accept or adopt on behalf of any Secured Noteholder
or any Hedge Counterparty, any plan of reorganization, arrangement, adjustment
or composition affecting the Secured Notes, any Hedge Agreement or the rights of
any Holder thereof or any Hedge Counterparty, or to authorize the Trustee to
vote in respect of the claim of any Secured Noteholder or any Hedge Counterparty
in any such Proceeding except, as aforesaid, to vote for the election of a
trustee in bankruptcy or similar person.

 

In any Proceedings brought by the Trustee on behalf of the Holders, the Trustee
shall be held to represent, subject to Section 6.17, all the Secured Parties if
applicable, pursuant to Section 6.17.

 

Notwithstanding anything in this Section 5.3 to the contrary, the Trustee may
not sell or liquidate the Collateral or institute Proceedings in furtherance
thereof pursuant to this Section 5.3 except in accordance with Section 5.5(a).

 

98

--------------------------------------------------------------------------------

 

5.4.                              REMEDIES

 

(a)                                  If an Event of Default shall have occurred
and be continuing, and the Notes have been declared due and payable and such
declaration and its consequences have not been rescinded and annulled, the
Issuer agrees that, in addition to the requirements of Section 5.5(a), the
Trustee may, after giving notice to the Noteholders, the Collateral Manager,
each Hedge Counterparty and each Rating Agency, and with the consent of the
Holders of a Majority of the then Aggregate Outstanding Amount of the Notes of
the Controlling Class, and shall, upon written direction by the Holders of a
Majority of the then Aggregate Outstanding Amount of the Notes of the
Controlling Class, to the extent permitted by applicable law, exercise one or
more of the following rights, privileges and remedies:

 

(1)                                  institute Proceedings for the collection of
all amounts then payable on the Notes or otherwise payable under this Indenture,
whether by declaration or otherwise, enforce any judgment obtained, and collect
from the Collateral any amounts adjudged due;

 

(2)                                  institute Proceedings from time to time for
the complete or partial foreclosure of this Indenture with respect to the
Collateral;

 

(3)                                  exercise any remedies of a secured party
under the UCC and take any other appropriate action to protect and enforce the
rights and remedies of the Secured Parties hereunder; and

 

(4)                                  subject to Section 5.4(d) below, exercise
any other rights and remedies that may be available at law or in equity;

 

provided that the Trustee may not sell or liquidate the Collateral or institute
Proceedings in furtherance thereof pursuant to this Section 5.4 except in
accordance with Section 5.5(a).

 

The Trustee may, but need not, obtain and rely upon an opinion of an Independent
investment banking firm of national reputation as to the feasibility of any
action proposed to be taken in accordance with this Section 5.4 and as to the
sufficiency of the proceeds and other amounts receivable with respect to the
Collateral to make the required payments of principal of and interest on the
Notes and amounts due to any Hedge Counterparty, which opinion shall be
conclusive evidence as to such feasibility or sufficiency.

 

(b)                                 If an Event of Default as described in
Section 5.1(f) shall have occurred and be continuing, the Trustee may, and at
the request of at least 25% of the Holders of the then Aggregate Outstanding
Amount of the Notes of the Controlling Class shall, institute a Proceeding
solely to compel performance of the covenant or agreement or to cure the
representation or warranty, the breach of which gave rise to the Event of
Default under such Section, and enforce any equitable decree or order arising
from such proceeding; provided that (i) such request does not conflict with any
provision in the Indenture, (ii) the Trustee determines that such action will
not involve the Trustee incurring any liability (unless the Trustee is
indemnified to its satisfaction against any such liability) and (iii) the
Trustee may take other action deemed proper by the Trustee, that is not
inconsistent with such direction.

 

99

--------------------------------------------------------------------------------


 

(c)                                  Upon any sale of the Collateral, whether
made under the power of sale hereby given or by virtue of judicial proceedings,
the Placement Agent, any Hedge Counterparty, any Noteholder or Noteholders may
bid for and purchase the Collateral or any part thereof and, upon compliance
with the terms of sale, may hold, retain, possess or dispose of such property in
its or their own absolute right without accountability.

 

Upon any sale of the Collateral, whether made under the power of sale hereby
given or by virtue of judicial proceedings, the receipt of the Trustee, or of
the Officer making a sale under judicial proceedings, shall be a sufficient
discharge to the purchaser or purchasers at any sale for its or their purchase
price, and such purchaser or purchasers shall not be obliged to see to the
application thereof.

 

Any such sale, whether under any power of sale hereby given or by virtue of
judicial proceedings, shall bind the Issuer, the Trustee and the Noteholders,
shall operate to divest all right, title and interest whatsoever, either at law
or in equity, of each of them in and to the property sold, and shall be a
perpetual bar, both at law and in equity, against each of them and their
successors and assigns, and against any and all Persons claiming through or
under them.

 

(d)                                 Notwithstanding any other provision of this
Indenture, the Trustee may not, prior to the date which is one year, or if
longer the applicable preference period then in effect, and one day after the
payment in full of all Notes, institute against, or join any other Person in
instituting against, the Issuer any bankruptcy, reorganization, arrangement,
insolvency, moratorium or liquidation proceedings, or other proceedings under
federal or state bankruptcy or similar laws (of any jurisdiction). Nothing in
this Section 5.4 shall preclude, or be deemed to stop, the Trustee (i) from
taking any action prior to the expiration of the aforementioned one year and one
day period, or if longer the applicable preference period then in effect, in
(A) any case or proceeding voluntarily filed or commenced by the Issuer or
(B) any involuntary insolvency proceeding filed or commenced by a Person other
than the Trustee, or (ii) from commencing against the Issuer or any of its
properties any legal action which is not a bankruptcy, reorganization,
arrangement, insolvency, moratorium, liquidation or similar proceeding.

 

5.5.                              PRESERVATION OF COLLATERAL

 

(a)                                  If an Event of Default shall have occurred
and be continuing when any Class of Secured Notes is Outstanding, the Trustee
shall retain the Collateral securing the Secured Notes and the Hedge Agreement
intact, collect and cause the collection of the proceeds thereof and make all
payments and deposits, and maintain all accounts in respect of the Collateral
and the Secured Notes and any Hedge Agreement in accordance with Section 11.1
and the provisions of Articles X, XII and XIII unless:

 

(1)                                  the Trustee, pursuant to Section 5.5(c),
determines (such determinations may be based upon a certificate from the
Collateral Manager) that the anticipated proceeds of a sale or liquidation of
the Collateral (after deducting reasonable expenses relating to such sale or
liquidation) would be sufficient to discharge in full the Redemption Prices then
due on the Secured Notes, any amounts required to be paid under any Hedge
Agreement, all unreimbursed Cure Advances, all unpaid Administrative Expenses
and any accrued and unpaid Senior Collateral Management Fee (to the extent not
waived by the Collateral Manager) and the

 

100

--------------------------------------------------------------------------------


 

                                              Holders of a Majority of the then
Aggregate Outstanding Amount of Notes of the Controlling Class agrees with such
determination; or

 

(2)                                  the Holders of at least 662/3% of the
Aggregate Outstanding Amount of the Secured Notes of the Controlling Class (and,
unless it will be paid in full all amounts owing to it by the Issuer, each Hedge
Counterparty), subject to the provisions hereof, and subject to the Trustee
determining that such action will not involve the Trustee incurring any
liability, (unless the Trustee is indemnified to its satisfaction against any
such liability) direct the sale and liquidation of the Collateral.

 

For purposes of Section 5.5(a)(2), if any Hedge Counterparty shall fail to vote
to direct the sale and liquidation of the Collateral within three Business Days
after written notice from the Issuer or the Trustee requesting a vote pursuant
to such Section 5.5(a)(2), such Hedge Counterparty shall not be entitled to
participate in the vote requested by such notice. The Trustee shall give written
notice of the retention of the Collateral to the Issuer with a copy to each
Holder of the Controlling Class of Notes and each Hedge Counterparty. So long as
such Event of Default is continuing, any such retention pursuant to this
Section 5.5(a) may be rescinded at any time when the conditions specified in
clause Section 5.5(a)(1) or (2) exist.

 

(b)                                 Nothing contained in Section 5.5(a) shall be
construed to require the Trustee to preserve the Collateral securing the Secured
Notes if prohibited by applicable law.

 

(c)                                  In determining whether the condition
specified in Section 5.5(a)(1) exists, the Trustee shall obtain bid prices with
respect to each security contained in the Collateral from two nationally
recognized dealers (or if it is unable in good faith to obtain such bid prices
from two nationally recognized dealers, one nationally recognized dealer), as
specified by the Collateral Manager in writing, which are Independent from each
other and the Collateral Manager, at the time making a market in such securities
and shall compute the anticipated proceeds of sale or liquidation on the basis
of the lower of such bid prices for each such security. In addition, for the
purposes of determining issues relating to the execution of a sale or
liquidation of the Pledged Securities and the execution of a sale or other
liquidation thereof in connection with a determination whether the condition
specified in Section 5.5(a)(1) exists, the Trustee may retain and rely on an
opinion of an Independent investment banking firm of national reputation.

 

The Trustee shall deliver to the Noteholders, each Hedge Counterparty, the
Rating Agencies and the Issuer a report stating the results of any determination
required pursuant to Section 5.5(a)(1) no later than ten days after making such
determination but in any event prior to the sale or liquidation of the
Collateral. The Trustee shall make the determinations required by
Section 5.5(a)(1) within 30 days after an Event of Default and at the request of
the Holders of a Majority of the then Aggregate Outstanding Amount of the Notes
of the Controlling Class at any time during which the Trustee retains the
Collateral pursuant to Section 5.5(a)(1). In the case of each calculation made
by the Trustee pursuant to Section 5.5(a)(1), the Trustee shall obtain a letter
of an Independent certified public accountant confirming the accuracy of the
computations of the Trustee and certifying their conformity to the requirements
of this Indenture. In determining whether the Holders of the requisite
percentage of any Class of Secured Notes or the requisite percentage of Income
Noteholders have given any direction or notice or have agreed pursuant to
Section 5.5(a), any Holder of a Secured Note of a Class or Income

 

101

--------------------------------------------------------------------------------


 

Notes who is also a Holder of Secured Notes of another Class or of Income Notes
or any Affiliate of any such Holder shall be counted as a Holder of each such
Secured Note and/or Income Note for all purposes.

 

(d)                                 If an Event of Default shall have occurred
and be continuing at a time when no Secured Note is Outstanding, the Trustee
shall retain the Collateral securing the Hedge Agreements and the Secured Notes
intact, collect and cause the collection of the proceeds thereof and make and
apply all payments and deposits and maintain all accounts in respect of the
Collateral and the Secured Notes in accordance with Section 11.1 and the
provisions of Article X and Article XII unless a Majority of the Income
Noteholders direct the sale and liquidation of the Collateral.

 

5.6.                              TRUSTEE MAY ENFORCE CLAIMS WITHOUT POSSESSION

 

All rights of action and of asserting claims under this Indenture, or under any
of the Secured Notes, may be enforced by the Trustee without the possession of
any Hedge Agreement or the Secured Notes or the production thereof in any trial
or other Proceedings relative thereto, and any action or Proceedings instituted
by the Trustee shall be brought in its own name as trustee of an express trust,
and any recovery of judgment, subject to the payment of the reasonable expenses,
disbursements and compensation of the Trustee, each predecessor trustee and
their respective agents and attorneys and counsel, shall be for the benefit of
the Secured Parties and shall be applied as set forth in Section 5.7.

 

5.7.                              APPLICATION OF FUNDS COLLECTED

 

Any funds collected by the Trustee with respect to the Hedge Agreements or the
Secured Notes pursuant to this Article V and any funds that may then be held or
thereafter received by the Trustee with respect to any Hedge Agreements or the
Secured Notes hereunder shall be applied subject to Section 13.1 and in
accordance with the provisions of Section 11.1(c), at the date or dates fixed by
the Trustee.

 

5.8.                              LIMITATION ON SUITS

 

Only the Trustee may pursue remedies available hereunder and no Holder of any
Note shall have any right to institute any Proceedings, judicial or otherwise,
with respect to this Indenture, or its Note or otherwise, for the appointment of
a receiver or trustee, or for any other remedy hereunder, unless:

 

(a)                                  such Holder has previously given to the
Trustee written notice of a continuing Event of Default;

 

(b)                                 except in the case of a default in the
payment of principal or interest, the Holders or Holders of at least 25% of the
then Aggregate Outstanding Amount of the Secured Notes of the Controlling
Class shall have made a written request to the Trustee to institute Proceedings
in respect of such Event of Default in its own name as Trustee hereunder and
such Holder or Holders have offered to the Trustee reasonable indemnity against
the costs, expenses and liabilities to be incurred in compliance with such
request;

 

(c)                                  the Trustee for 30 days after its receipt
of such notice, request and offer of indemnity has failed to institute any such
Proceeding; and

 

(d)                                 no direction inconsistent with such written
request has been given to the Trustee during such 30-day period by the Holders
of a Majority of the then Aggregate Outstanding Amount of the Notes of the
Controlling Class;

 

102

--------------------------------------------------------------------------------


 

it being understood and intended that no one or more Holders of Secured Notes
shall have any right in any manner whatever by virtue of, or by availing of, any
provision of this Indenture to affect, disturb or prejudice the rights of any
other Holders of Notes or to obtain or to seek to obtain priority or preference
over any other Holders of the Notes of the same Class or to enforce any right
under this Indenture, except in the manner herein provided and for the equal and
ratable benefit of all the Holders of Notes of the same Class. In addition, any
action taken by any one or more of the Holders of Notes shall be subject to and
in accordance with Sections 13.1 and 11.1(c).

 

Notwithstanding any other provisions of this Indenture but subject to
Section 5.8(d), if the Trustee shall receive conflicting or inconsistent
requests and indemnity from two or more groups of Holders of the Notes of the
Controlling Class, each representing less than a Majority of the then Aggregate
Outstanding Amount of Notes of this Controlling Class, the Trustee shall follow
the instructions of the group representing the higher percentage of aggregate
principal amount of Outstanding Notes of the Controlling Class.

 

5.9.                              UNCONDITIONAL RIGHTS OF SECURED NOTEHOLDERS TO
RECEIVE PRINCIPAL AND INTEREST

 

Notwithstanding any other provision in this Indenture (other than
Section 2.6(i)), the Holder of any Secured Note shall have the right, which is
absolute and unconditional, to receive payment of the principal of and interest
(if any) on such Secured Note as such principal and/or interest become due and
payable in accordance with Sections 13.1 and 11.1(c) and, subject to the
provisions of Section 5.8, to institute proceedings for the enforcement of any
such payment, and such right shall not be impaired without the consent of such
Holder. Holders of the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class G Notes, the Class H Notes, the
Class J Notes and the Class K Notes shall have no right to institute proceedings
for the enforcement of any such payment until such time as no Class of Secured
Note that is senior to such Class of them remains Outstanding, which right shall
be subject to the provisions of Section 5.8, and shall not be impaired without
the consent of any such Holder.

 

5.10.                        RESTORATION OF RIGHTS AND REMEDIES

 

If the Trustee or any Secured Noteholder has instituted any Proceeding to
enforce any right or remedy under this Indenture and such Proceeding has been
discontinued or abandoned for any reason, or has been determined adversely to
the Trustee or to such Secured Noteholder, then and in every such case the
Issuer, the Trustee and the Secured Noteholder shall, subject to any
determination in such Proceeding, be restored severally and respectively to
their former positions hereunder, and thereafter all rights and remedies of the
Secured Parties shall continue as though no such Proceeding had been instituted.

 

5.11.                        RIGHTS AND REMEDIES CUMULATIVE

 

No right or remedy herein conferred upon or reserved to the Trustee or to the
Secured Noteholders is intended to be exclusive of any other right or remedy,
and every right and remedy shall, to the extent permitted by law, be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing by law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other appropriate right or remedy.

 

103

--------------------------------------------------------------------------------


 

5.12.                        DELAY OR OMISSION NOT WAIVER

 

No delay or omission of the Trustee or any Secured Noteholder or any Hedge
Counterparty to exercise any right or remedy accruing upon any Event of Default
shall impair any such right or remedy or constitute a waiver of any such Event
of Default or an acquiescence therein. Every right and remedy given by this
Article V or by law to the Trustee, the Secured Noteholders or any Hedge
Counterparty may be exercised from time to time, and as often as may be deemed
expedient, by the Trustee, the Secured Noteholders or such Hedge Counterparty,
as the case may be.

 

5.13.                        CONTROL BY CONTROLLING CLASS

 

Notwithstanding any other provision of this Indenture (but subject to the
proviso in the definition of “Outstanding” in Section 1.1(a), the Holders of a
Majority of the then Aggregate Outstanding Amount of the Notes of the
Controlling Class shall have the right to cause the institution of and direct
the time, method and place of conducting any Proceeding for any remedy available
to the Trustee, or of any sale of the Collateral, in whole or in part, provided
that:

 

(a)                                  such direction shall not conflict with any
rule of law or with this Indenture;

 

(b)                                 the Trustee may take any other action deemed
proper by it that is not inconsistent with such direction; provided that,
subject to Section 6.1, the Trustee need not take any action that it determines
might involve it in liability (unless the Trustee has received an indemnity
reasonably satisfactory to it against such liability as set forth below);

 

(c)                                  the Trustee shall have been provided with
an indemnity reasonably satisfactory to it; and

 

(d)                                 any direction to the Trustee to undertake a
Sale of the Collateral shall be made only pursuant to, and in accordance with,
Sections 5.4 and 5.5.

 

5.14.                        WAIVER OF PAST DEFAULTS

 

The Holders of a Majority of the then Aggregate Outstanding Amount of the Notes
of the Controlling Class may, in certain cases waive any past Default and its
consequences, except:

 

(a)                                  a Default for more than five Business Days
in the payment, when due and payable, of any interest on any Secured Note; or

 

(b)                                 a Default in the payment of principal on any
Note at its Stated Maturity Date or Redemption Date; or

 

(c)                                  the failure on any Payment Date to disburse
amounts available in the Collection Account in accordance with Section 11.1 and
the continuation of such failure for a period of three Business Days; or

 

(d)                                 a Default arising under Section 5.1(g) or
5.1(h); or

 

(e)                                  a Default in respect of any provision of
this Indenture that under Section 8.2 cannot be modified or amended without the
waiver or consent of the Holder of each Outstanding Note adversely affected
thereby.

 

In the case of any such waiver, (i) the Issuer, the Trustee and the Holders of
the Notes shall be restored to their former positions and rights hereunder,
respectively, but no such waiver shall extend to

 

104

--------------------------------------------------------------------------------


 

any subsequent or other Default or impair any right consequent thereto, and
(ii) the Trustee shall promptly give written notice of any such waiver to the
Collateral Manager and each Holder of Secured Notes. The Rating Agencies shall
be notified by the Issuer of any such waiver.

 

Upon any such waiver, such Default shall cease to exist, and any Event of
Default arising therefrom shall be deemed to have been cured for every purpose
of this Indenture, but no such waiver shall extend to any subsequent or other
Default or impair any right consequent thereto.

 

5.15.                        UNDERTAKING FOR COSTS

 

All parties to this Indenture agree, and each Holder of any Secured Note by its
acceptance thereof shall be deemed to have agreed, that any court may in its
discretion require, in any suit for the enforcement of any right or remedy under
this Indenture, or in any suit against the Trustee for any action taken, or
omitted by it as Trustee, the filing by any party litigant in such suit of an
undertaking to pay the costs of such suit, and that such court may in its
discretion assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in such suit, having due regard to the merits and
good faith of the claims or defenses made by such party litigant; but the
provisions of this Section 5.15 shall not apply to any suit instituted by the
Trustee, to any suit instituted by any Secured Noteholder, or group of Secured
Noteholders, holding in the aggregate more than 10% in Aggregate Outstanding
Amount of the Controlling Class, or to any suit instituted by any Secured
Noteholder for the enforcement of the payment of the principal of or interest on
any Secured Note on or after the Stated Maturity Date expressed in such Secured
Note (or, in the case of redemption, on or after the applicable Redemption
Date).

 

5.16.                        WAIVER OF STAY OR EXTENSION LAWS

 

The Issuer covenants (to the extent that they may lawfully do so) that it will
not at any time insist upon, or plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay or extension law wherever enacted, now or
at any time hereafter in force (including but not limited to filing a voluntary
petition under Chapter 11 of the Bankruptcy Code and by the voluntary
commencement of a proceeding or the filing of a petition seeking winding up,
liquidation, reorganization or other relief under any bankruptcy, insolvency,
receivership or similar law now or hereafter in effect), which may affect the
covenants, the performance of or any remedies under this Indenture; and the
Issuer (to the extent that it may lawfully do so) hereby expressly waives all
benefit or advantage of any such law, and covenants that it will not hinder,
delay or impede the execution of any power herein granted to the Trustee, but
will suffer and permit the execution of every such power as though no such law
had been enacted.

 

5.17.                        SALE OF COLLATERAL

 

(a)                                  The power to effect any sale (a Sale) of
any portion of the Collateral pursuant to Sections 5.4 and 5.5 shall not be
exhausted by any one or more Sales as to any portion of such Collateral
remaining unsold, but shall continue unimpaired until the entire Collateral
shall have been sold or all amounts secured by the Collateral shall have been
paid. The Trustee hereby expressly waives its rights to any amount fixed by law
as compensation for any Sale; provided that the Trustee shall be authorized to
deduct the reasonable costs, charges and expenses incurred by it in connection
with such Sale from the proceeds thereof notwithstanding the provisions of
Section 6.7.

 

(b)                                 The Trustee may bid for and acquire any
portion of the Collateral in connection with a public Sale thereof, by crediting
all or part of the net proceeds of such Sale after deducting the reasonable
costs, charges and expenses incurred by the Trustee in connection with such Sale
notwithstanding the provisions of Section 6.7. The Secured

 

105

--------------------------------------------------------------------------------


 

Notes and any Hedge Agreement need not be produced in order to complete any such
Sale, or in order for the net proceeds of such Sale to be credited against
amounts owing on the Secured Notes. The Trustee may hold, lease, operate, manage
or otherwise deal with any property so acquired in any manner permitted by law
in accordance with this Indenture.

 

(c)                                  If any portion of the Collateral consists
of securities not registered under the Securities Act (Unregistered Securities),
the Trustee may, but shall not be required to, seek an Opinion of Counsel, or,
if no such Opinion of Counsel can be obtained, with the consent of a Majority of
the Controlling Class seek, a no-action position from the Commission or any
other relevant federal or state regulatory authorities, regarding the legality
of a public or private sale of such Unregistered Securities. In no event will
the Trustee be required to register Unregistered Securities under the Securities
Act.

 

(d)                                 The Trustee shall execute and deliver an
appropriate instrument of conveyance transferring its interest in any portion of
the Collateral in connection with a sale thereof. In addition, the Trustee is
hereby irrevocably appointed the agent and attorney-in-fact of the Issuer to
transfer and convey its interest in any portion of the Collateral in connection
with a sale thereof, and to take all action necessary to effect such sale. No
purchaser or transferee at such a sale shall be bound to ascertain the Trustee’s
authority, to inquire into the satisfaction of any conditions precedent or see
to the application of any funds.

 

5.18.                        ACTION ON THE SECURED NOTES

 

The Trustee’s right to seek and recover judgment on the Secured Notes or under
this Indenture shall not be affected by the seeking or obtaining of or
application for any other relief under or with respect to this Indenture.
Neither the lien of this Indenture nor any rights or remedies of the Secured
Parties shall be impaired by the recovery of any judgment by the Trustee against
the Issuer or by the levy of any execution under such judgment upon any portion
of the Collateral or upon any of the assets of the Issuer.

 

ARTICLE VI

 

THE TRUSTEE

 

6.1.                              CERTAIN DUTIES AND RESPONSIBILITIES

 

(a)                                  Except during the continuance of an Event
of Default:

 

(1)                                  the Trustee undertakes to perform such
duties and only such duties as are specifically set forth in this Indenture, and
no implied covenants or obligations shall be read into this Indenture against
the Trustee; and

 

(2)                                  in the absence of bad faith on its part,
the Trustee may conclusively rely, as to the truth of the statements and the
correctness of the opinions expressed therein, upon certificates or opinions
furnished to the Trustee and conforming to the requirements of this Indenture;
provided that, in the case of any such certificates or opinions which by any
provision hereof are specifically required to be furnished to the Trustee, the
Trustee shall be under a duty to examine the same to determine whether or not
they substantially conform to the requirements of this Indenture and shall
promptly, but in any event within three Business Days in the

 

106

--------------------------------------------------------------------------------


 

case of an Officer’s certificate furnished by the Issuer, notify the party
delivering the same if such certificate or opinion does not conform. If a
corrected form shall not have been delivered to the Trustee within 15 days after
such notice from the Trustee, the Trustee shall promptly notify the Secured
Noteholders and each Hedge Counterparty.

 

(b)                                 In case an Event of Default actually known
to the Trustee has occurred and is continuing, the Trustee shall, prior to the
receipt of directions, if any, from a Majority of the Controlling Class,
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.

 

(c)                                  No provision of this Indenture shall be
construed to relieve the Trustee from liability for its own negligent action,
its own negligent failure to act, or its own willful misconduct, except that:

 

(1)                                  this Section 6.1(c) shall not be construed
to limit the effect of Section 6.1(a);

 

(2)                                  the Trustee shall not be liable for any
error of judgment made in good faith by a Trust Officer, unless it shall be
proven that the Trustee was negligent in ascertaining the pertinent facts;

 

(3)                                  the Trustee shall not be liable with
respect to any action taken or omitted to be taken by it in good faith in
accordance with the direction of the Issuer in accordance with this Indenture
and/or a Majority (or such other percentage as may be required by the terms
hereof) of the Aggregate Outstanding Amount of the Controlling Class (or other
Class if required or permitted by the terms hereof) relating to the time, method
and place of conducting any Proceeding for any remedy available to the Trustee,
or exercising any trust or power conferred upon the Trustee, under this
Indenture;

 

(4)                                  no provision of this Indenture shall
require the Trustee to expend or risk its own funds or otherwise incur any
financial liability in the performance of any of its duties hereunder, or in the
exercise of any of its rights or powers contemplated hereunder, if it shall have
reasonable grounds for believing that repayment of such funds or adequate
indemnity against such risk or liability is not reasonably assured to it (if the
amount of such funds or risk or liability does not exceed the amount payable to
the Trustee pursuant to Section 11.1(a)(1) net of the amounts specified in
Section 6.8(a)(1), the Trustee shall be deemed to be reasonably assured of such
repayment) unless such risk or liability relates to performance of its ordinary
services, including under Section 5, under this Indenture; and

 

(5)                                  the Trustee shall not be liable to the
Secured Noteholders for any action taken or omitted by it at the direction of
the Issuer, the Collateral Manager and/or the Holders of the Secured Notes under
the circumstances in which such direction is required or permitted by the terms
of this Indenture.

 

(d)                                 For all purposes under this Indenture, the
Trustee shall not be deemed to have notice or knowledge of any Event of Default
described in Section 5.1(e), 5.1(f), 5.1(g) or 5.1(h) unless a Trust Officer
assigned to and working in the Corporate Trust Office has actual knowledge
thereof or unless written notice of any event which is in fact such an

 

107

--------------------------------------------------------------------------------


 

Event of Default or such a Default, as the case may be, is received by the
Trustee at the Corporate Trust Office. For purposes of determining the Trustee’s
responsibility and liability hereunder, whenever reference is made in this
Indenture to such an Event of Default or such a Default, as the case may be,
such reference shall be construed to refer only to such an Event of Default or
such a Default, as the case may be, of which the Trustee is deemed to have
notice as described in this Section 6.1(d).

 

(e)                                  Whether or not therein expressly so
provided, every provision of this Indenture relating to the conduct or affecting
the liability of or affording protection to the Trustee shall be subject to the
provisions of this Article VI.

 

(f)                                    The Trustee shall, upon receipt of
reasonable (but no less than three Business Days) prior written notice, permit
any representative of a Holder of a Secured Note or any Hedge Counterparty,
during the Trustee’s normal business hours, to examine all books of account,
records, reports and other papers of the Trustee relating to the Secured Notes
or any Hedge Agreement, to make copies and extracts therefrom (the reasonable
out-of-pocket expenses incurred in making any such copies or extracts to be
reimbursed to the Trustee by such Holder) and to discuss the Trustee’s actions,
as such actions relate to the Trustee’s duties with respect to the Secured Notes
or any Hedge Agreement, with the Trustee’s officers and employees responsible
for carrying out the Trustee’s duties with respect to the Secured Notes;
provided that under no circumstances shall any Hedge Counterparty be permitted
to review any documentation containing the names or other indicia of identity of
any of the Noteholders unless any such information (including the number of
shares held by such Noteholder) has been redacted from such documentation.

 

(g)                                 With respect to the security interests
created hereunder, the Trustee acts as a fiduciary for the Secured Noteholders
only, and serves as a collateral agent for the other Secured Parties.

 

6.2.                              NOTICE OF DEFAULT

 

Promptly (and in no event later than three Business Days) after the occurrence
of any Default actually known to a Trust Officer of the Trustee or after
acceleration has been made pursuant to Section 5.2, the Trustee shall send to
the Issuer, the Income Note Paying Agent, each Rating Agency (for so long as any
Class of Secured Notes is Outstanding), the Collateral Manager, each Hedge
Counterparty and to all Holders of Secured Notes, as their names and addresses
appear on the Note Register, notice of all Defaults hereunder known to the
Trustee, unless such Default shall have been cured or waived.

 

6.3.                              CERTAIN RIGHTS OF TRUSTEE

 

Except as otherwise provided in Sections 6.1 and Article VIII:

 

(a)                                  the Trustee may rely and shall be protected
in acting or refraining from acting in good faith and in reliance upon any
resolution, certificate, statement, instrument, opinion, report, notice,
request, direction, consent, order, bond, note or other paper or document
reasonably believed by it to be genuine and to have been signed or presented by
the proper party or parties;

 

(b)                                 any request or direction of the Issuer
mentioned herein shall be sufficiently evidenced by an Issuer Request or Issuer
Order, as the case may be;

 

108

--------------------------------------------------------------------------------

 

(c)           whenever in the administration of this Indenture the Trustee shall
(i) deem it desirable that a matter be proved or established prior to taking,
suffering or omitting any action hereunder, the Trustee (unless other evidence
be herein specifically prescribed) may, in the absence of bad faith on its part,
rely upon an Officer’s certificate or (ii) be required to determine the value of
any Collateral or funds hereunder or the cashflows projected to be received
therefrom, the Trustee may, in the absence of bad faith on its part, rely on
reports of nationally recognized accountants, investment bankers or other
Persons qualified to provide the information required to make such
determination, including nationally recognized dealers in securities of the type
being valued and securities quotation services;

 

(d)           as a condition to the taking or omitting of any action by it
hereunder, the Trustee may consult with counsel and the advice of such counsel
or any Opinion of Counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in reliance thereon;

 

(e)           the Trustee shall be under no obligation to exercise or to honor
any of the rights or powers vested in it by this Indenture at the request or
direction of any of the Secured Noteholders pursuant to this Indenture, unless
such Secured Noteholders shall have offered to the Trustee reasonable security
or indemnity against the costs, expenses and liabilities which might reasonably
be incurred by it in compliance with such request or direction;

 

(f)            the Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, note or other
paper documents, but the Trustee, in its discretion, may and, upon the written
direction of the Holders of a Majority of the then Aggregate Outstanding Amount
of the Notes of any Class, any Hedge Counterparty or any Rating Agency shall
make such further inquiry or investigation into such facts or matters as it may
see fit or as it shall be directed, and, the Trustee shall be entitled, on
reasonable prior notice to the Issuer, to examine the books and records of the
Issuer or the Collateral Manager relating to the Secured Notes and the
Collateral, personally or by agent or attorney at a time acceptable to the
Issuer or the Collateral Manager in their reasonable judgment during normal
business hours; provided that the Trustee shall, and shall cause its agents, to
hold in confidence all such information, except (i) to the extent disclosure may
be required by law by any regulatory authority and (ii) to the extent that the
Trustee, in its sole judgment, may determine that such disclosure is consistent
with its obligations hereunder;

 

(g)           the Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through agents or
attorneys; provided that the Trustee shall not be responsible for any misconduct
or negligence on the part of any agent (other than any Affiliate of the Trustee)
appointed and supervised, or attorney appointed, with due care by it hereunder;

 

(h)           the Trustee shall not be liable for any action it takes or omits
to take in good faith that it reasonably and, after the occurrence and during
the continuance of an Event of Default, prudently believes to be authorized or
within its rights or powers hereunder;

 

(i)            nothing herein shall be construed to impose an obligation on the
part of the Trustee to recalculate, evaluate or verify any report, certificate
or information received from the

 

109

--------------------------------------------------------------------------------


 

Issuer or Collateral Manager (unless and except to the extent otherwise
expressly set forth herein or upon the request of any Hedge Counterparty, a
Rating Agency or a Majority of the then Aggregate Outstanding Amount of the
Notes of the Controlling Class);

 

(j)            the Trustee shall not be responsible or liable for the actions or
omissions of, or any inaccuracies in the records of, any non-Affiliated
custodian, clearing agency, common depository, Euroclear or Clearstream or for
the acts or omissions of the Collateral Manager or the Issuer;

 

(k)           to the extent any defined term hereunder, or any calculation
required to be made or determined by the Trustee hereunder, is dependent upon or
defined by reference to generally accepted accounting principles in the United
States (GAAP), the Trustee shall be entitled to request and receive (and rely
upon) instruction from the Issuer or the accountants appointed pursuant to 10.14
as to the application of GAAP in such connection, in any instance;

 

(1)           to the extent permitted by law, the Trustee shall not be required
to give any bond or surety in respect of the execution of this Indenture or
otherwise; and

 

(m)          the permissive right of the Trustee to take or refrain from taking
any actions enumerated in this Indenture shall not be construed as a duty.

 

6.4.                            AUTHENTICATING AGENTS

 

If the Trustee so chooses the Trustee may appoint one or more Authenticating
Agents with power to act on its behalf and subject to its direction in the
authentication of Secured Notes in connection with issuance, transfers and
exchanges under Sections 2.4, 2.5 and 8.5, as fully to all intents and purposes
as though each such Authenticating Agent had been expressly authorized by those
Sections to authenticate such Secured Notes. For all purposes of this Indenture,
the authentication of Secured Notes by an Authenticating Agent pursuant to this
Section 6.4 shall be deemed to be the authentication of Secured Notes “by the
Trustee”.

 

Any entity into which any Authenticating Agent may be merged or converted or
with which it may be consolidated, or any entity resulting from any merger,
consolidation or conversion to which any Authenticating Agent shall be a party,
or any entity succeeding to the corporate trust business of any Authenticating
Agent, shall be the successor of such Authenticating Agent hereunder, without
the execution or filing of any further act on the part of the parties hereto or
such Authenticating Agent or such successor entity.

 

Any Authenticating Agent may at any time resign by giving written notice of
resignation to the Trustee and the Issuer. The Trustee may at any time terminate
the agency of any Authenticating Agent by giving written notice of termination
to such Authenticating Agent and the Issuer. Upon receiving such notice of
resignation or upon such a termination, the Trustee shall promptly appoint a
successor Authenticating Agent and shall give written notice of such appointment
to the Issuer.

 

The Issuer agrees to pay to each Authenticating Agent from time to time
reasonable compensation for its services (provided, however, that, so long as an
Authenticating Agent is the Trustee, or an Affiliate thereof, such compensation
shall be payable by the Trustee, rather than by the Issuer), and reimbursement
for its reasonable expenses relating thereto and the Trustee shall be entitled
to

 

110

--------------------------------------------------------------------------------


 

be reimbursed for such payments, subject to Section 6.8. The provisions of
Sections 6.8, 6.5 and 6.6 shall be applicable to any Authenticating Agent.

 

6.5.                            NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF
SECURED NOTES

 

The recitals contained herein and in the Secured Notes, other than the
Certificate of Authentication thereon, shall be taken as the statements of the
Issuer, and the Trustee assumes no responsibility for their correctness. The
Trustee makes no representation as to the validity or sufficiency of this
Indenture (except as may be made with respect to the validity of the Trustee’s
obligations hereunder), of the Collateral or of the Secured Notes. The Trustee
shall not be accountable for the use or application by the Issuer of the Secured
Notes or the proceeds thereof or any amounts paid to the Issuer pursuant to the
provisions hereof.

 

6.6.                            MAY HOLD SECURED NOTES

 

The Trustee, any Note Paying Agent, the Note Registrar or any other agent of the
Issuer, in its individual or any other capacity, may become the owner or pledgee
of Secured Notes and, may otherwise deal with the Issuer or any of its
Affiliates, with the same rights it would have if it were not Trustee, Note
Paying Agent, Note Registrar or such other agent.

 

6.7.                            FUNDS HELD IN TRUST

 

Funds held by the Trustee hereunder shall be held in trust to the extent
required herein. The Trustee shall be under no liability for interest on any
funds received by it hereunder except as otherwise agreed upon with the Issuer
and except to the extent of income or other gain on investments which are
deposits in or certificates of deposit of the Trustee in its commercial capacity
and income or other gain actually received by the Trustee on Eligible
Investments.

 

6.8.          COMPENSATION AND REIMBURSEMENT

 

(a)           The Issuer agrees:

 

(1)           to pay the Trustee on each Payment Date the Trustee Fee and
reasonable compensation for all other services, including custodial services,
rendered by it hereunder (which compensation shall not be limited by any
provision of law in regard to the compensation of a trustee of an express
trust);

 

(2)           except as otherwise expressly provided herein, to reimburse the
Trustee (subject to any written agreement between the Issuer and the Trustee) in
a timely manner upon its request for all reasonable expenses, disbursements and
advances incurred or made by the Trustee in accordance with any provision of
this Indenture or in the enforcement of any provision hereof and expenses
related to the maintenance and administration of the Collateral (including
securities transaction charges and the reasonable compensation and expenses and
disbursements of its agents and legal counsel and of any accounting firm or
investment banking firm employed by the Trustee pursuant to Section 5.2, 5.4,
5.5, 6.3(c), 6.3(k), 10.14 or 10.16, except any such expense, disbursement or
advance as may be attributable to its negligence, willful misconduct or bad
faith but only to the extent any such securities transaction charges have not
been waived during a Due Period due to the Trustee’s receipt of a payment from a
financial institution with respect to certain Eligible Investments);

 

111

--------------------------------------------------------------------------------


 

(3)           to indemnify the Trustee and its Officers, directors, employees
and agents for, and to hold them harmless against, any loss, liability or
expense incurred by it without negligence, willful misconduct or bad faith on
their part, arising out of or in connection with the acceptance or
administration of this trust, including the reasonable costs and expenses
(including reasonable counsel fees) of defending themselves against any claim or
liability in connection with the exercise or performance of any of their powers
or duties hereunder; and

 

(4)           to pay the Trustee reasonable additional compensation together
with its expenses (including reasonable counsel fees) for any collection action
taken pursuant to Section 6.14.

 

(b)           The Issuer may remit payment for such fees and expenses to the
Trustee or, in the absence thereof, the Trustee may from time to time deduct
payment of its fees and expenses hereunder from funds on deposit in the Expense
Account pursuant to Section 11.1.

 

(c)           The Trustee hereby agrees not to cause the filing of a petition in
bankruptcy against the Issuer for the non-payment to the Trustee of any amounts
provided by this Section 6.8 until at least one year, or if longer the
applicable preference period then in effect, and one day after the payment in
full of all Secured Notes issued under this Indenture.

 

(d)           The amounts payable to the Trustee pursuant to Sections
6.8(a)(2) through (4) (other than amounts received by the Trustee from financial
institutions under Section 6.8(a)(2) above) shall not, except as provided by
Section 11.1(a)(30), exceed on any Payment Date the limitation described in
Section 11.1(a)(1) for such Payment Date; provided that (A) the Trustee shall
not institute any proceeding for enforcement of such lien except in connection
with an action pursuant to Section 5.3 or 5.4 for the enforcement of the lien of
this Indenture for the benefit of the Secured Parties and (B) the Trustee may
only enforce such a lien in conjunction with the enforcement of the rights of
the Secured Parties in the manner set forth in Section 5.4.

 

The Trustee shall, subject to the Priority of Payments, receive amounts pursuant
to this Section 6.8 and Section 11.1 only to the extent that the payment thereof
will not result in an Event of Default and the failure to pay such amounts to
the Trustee will not, by itself, constitute an Event of Default. Subject to
Section 6.10, the Trustee shall continue to serve as Trustee under this
Indenture notwithstanding the fact that the Trustee shall not have received
amounts due it hereunder and hereby agrees not to cause the filing of a petition
in bankruptcy against the Issuer for the nonpayment to the Trustee of any
amounts provided by this Section 6.8 until at least one year, or, if longer, the
applicable preference period then in effect, and one day after the payment in
full of all Secured Notes issued under this Indenture. No direction by the
Holders of a Majority of the then Aggregate Outstanding Amount of the Notes of
the Controlling Class shall affect the right of the Trustee to collect amounts
owed to it under this Indenture.

 

The indemnifications in favor of the Trustee in this Section 6.8 shall
(i) survive any resignation or removal of any Person acting as Trustee (to the
extent of any indemnified liabilities, costs, expenses and other amounts arising
or incurred prior to, or arising out of actions or omissions occurring prior to,
such resignation or removal) and (ii) apply to the Trustee in its capacities as
Custodian, Note Paying Agent, Secured Note Calculation Agent and Authenticating
Agent.

 

112

--------------------------------------------------------------------------------


 

6.9.          CORPORATE TRUSTEE REQUIRED; ELIGIBILITY

 

There shall at all times be a Trustee hereunder which shall be a bank,
corporation or trust company organized and doing business under the laws of the
United States or of any State thereof, authorized under such laws to exercise
corporate trust powers, having a combined capital and surplus of at least
U.S.$250,000,000, subject to supervision or examination by federal or state
banking authorities, having a rating of at least “BBB+” by S&P and having an
office within the United States. If such entity publishes reports of condition
at least annually, pursuant to law or to the requirements of the aforesaid
supervising or examining authority, then for the purposes of this Section 6.9,
the combined capital and surplus of such entity shall be deemed to be its
combined capital and surplus as set forth in its most recent report of condition
so published. If at any time the Trustee shall cease to be eligible in
accordance with the provisions of this Section 6.9, it shall resign immediately
in the manner and with the effect hereinafter specified in this Article VI.

 

6.10.        RESIGNATION AND REMOVAL; APPOINTMENT OF SUCCESSOR

 

(a)           No resignation or removal of the Trustee and no appointment of a
successor Trustee pursuant to this Article VI shall become effective until the
acceptance of appointment by the successor Trustee under Section 6.11.

 

(b)           The Trustee may resign at any time by giving 90 days prior written
notice thereof to the Issuer, the Secured Noteholders, each Hedge Counterparty,
the Collateral Manager and each Rating Agency. Upon receiving such notice of
resignation, or if the Trustee is removed or becomes incapable of acting, or if
a vacancy shall occur in the office of the Trustee for any reason, the Issuer
shall (after consultation with the Collateral Manager) promptly propose a
successor trustee for approval by the Holders of 662/3% of the then Aggregate
Outstanding Amount of the Notes of each Class of Secured Notes. A proposed
successor trustee approved in accordance with the preceding sentence shall be
appointed by the Issuer as successor trustee by written instrument, in
duplicate, executed by an Authorized Officer of the Issuer, one copy of which
shall be delivered to the Trustee so resigning and one copy to the successor
trustee or trustees, together with a copy to each Secured Noteholder. If no
successor trustee shall have been appointed and an instrument of acceptance by a
successor Trustee shall not have been delivered to the Trustee within 30 days
after the giving of such notice of resignation, the resigning Trustee or any
Holder of a Secured Note or any Hedge Counterparty on behalf of itself and all
others similarly situated, subject to Section 5.15, may petition any court of
competent jurisdiction for the appointment of a successor Trustee.

 

(c)           The Trustee may be removed at any time by an Act of the Holders of
at least 662/3% of the then Aggregate Outstanding Amount of the Notes of each
Class of Secured Notes delivered to the Trustee and to the Issuer.

 

(d)           If at any time:

 

(1)           the Trustee shall cease to be eligible under Section 6.9 and shall
fail to resign after written request therefor by any Holder; or

 

(2)           the Trustee shall become incapable of acting or shall be adjudged
as bankrupt or insolvent or a receiver or liquidator of the Trustee or of its
property shall be appointed or any public officer shall take charge or control
of the Trustee or of its property or affairs for the purpose of rehabilitation,
conservation or liquidation,

 

113

--------------------------------------------------------------------------------


 

then, in any such case (subject to Section 6.10(a)), (A) the Issuer, by Issuer
Order shall remove the Trustee, or (B) subject to Section 5.15, any Holder or
any Hedge Counterparty may, on behalf of itself and all others similarly
situated, petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.

 

(e)           The Issuer shall give prompt notice of each resignation and each
removal of the Trustee and each appointment of a successor Trustee by mailing
written notice of such event by first class mail, postage prepaid, to each
Rating Agency, each Hedge Counterparty, the Collateral Manager and the Holders
as their names and addresses appear in the Note Register. Each notice shall
include the name of the successor Trustee and the address of its Corporate Trust
Office. If the Issuer fails to mail such notice within ten days after acceptance
of appointment by the successor Trustee, the successor Trustee shall cause such
notice to be given at the expense of the Issuer.

 

6.11.        ACCEPTANCE OF APPOINTMENT BY SUCCESSOR

 

Every successor Trustee appointed hereunder shall execute, acknowledge and
deliver to the Issuer and the retiring Trustee (with copies to each Hedge
Counterparty and the Collateral Manager) an instrument accepting such
appointment. Upon delivery of the required instruments, the resignation or
removal of the retiring Trustee shall become effective and such successor
Trustee, without any other act, deed or conveyance, shall become vested with all
the rights, powers, trusts, duties and obligations of the retiring Trustee; but,
on request of the Issuer or a Majority of the then Aggregate Outstanding Amount
of the Notes of any Class of Notes, any Hedge Counterparty or the successor
Trustee, such retiring Trustee shall, upon payment of its charges, fees,
indemnities and expenses then unpaid, execute and deliver an instrument
transferring to such successor Trustee all the rights, powers and trusts of the
retiring Trustee, and shall duly assign, transfer and deliver to such successor
Trustee all property and funds held by such retiring Trustee hereunder, subject
nevertheless to its lien, if any, provided for in Section 6.8(d). Upon request
of any such successor Trustee, the Issuer shall execute any and all instruments
for more fully and certainly vesting in and confirming to such successor Trustee
all such rights, powers and trusts.

 

No successor Trustee shall accept its appointment unless (a) at the time of such
acceptance such successor shall be qualified and eligible under Section 6.9 and
the other provisions of this Article VI and (b) a Rating Agency Confirmation
shall have been obtained with respect to the appointment of such successor
Trustee shall have been satisfied. No appointment of a successor Trustee shall
become effective if the Holders of a Majority of the then Aggregate Outstanding
Amount of the Notes of the Controlling Class objects to such appointment; and no
appointment of a successor Trustee shall become effective until the date ten
days after notice of such appointment has been given to each Secured Noteholder
and each Rating Agency.

 

6.12.        MERGER, CONVERSION, CONSOLIDATION OR SUCCESSION TO BUSINESS OF
TRUSTEE

 

Any Person into which the Trustee may be merged or converted or with which it
may be consolidated, or any Person resulting from any merger, conversion or
consolidation to which the Trustee shall be a party, or any Person succeeding to
all or substantially all of the corporate trust business of the Trustee, shall
be the successor of the Trustee hereunder; provided such Person shall be
otherwise qualified and eligible under this Article VI, without the execution or
filing of any paper or any further act on the part of any of the parties hereto.
The successor Trustee will notify each Rating Agency of any such merger,
conversion or consolidation. In case any of the Secured Notes have been
authenticated, but not delivered, by the Trustee then in office, any successor
by merger, conversion or consolidation to such authenticating Trustee may adopt
such authentication and deliver the Secured Notes so authenticated with the same
effect as if such successor Trustee had itself authenticated such Secured Notes.

 

114

--------------------------------------------------------------------------------


 

6.13.        CO-TRUSTEES

 

At any time or times, for the purpose of meeting the legal requirements of any
jurisdiction in which any part of the Collateral may at the time be located, the
Trustee shall have power to appoint one or more Persons to act as Co-trustee,
jointly with the Trustee of all or any part of the Collateral, with the power to
file such proofs of claim and take such other actions pursuant to Section 5.6
and to make such claims and enforce such rights of action on behalf of the
Holders of the Secured Notes subject to the other provisions of this
Section 6.13.

 

The Issuer shall join with the Trustee in the execution, delivery and
performance of all instruments and agreements necessary or proper to appoint a
Co-trustee. If the Issuer does not join in such appointment within 15 days after
the receipt by them of a request to do so, the Trustee shall have power to make
such appointment.

 

Should any written instrument from the Issuer be required by any Co-trustee so
appointed for more fully confirming to such Co-trustee such property, title,
right or power, any and all such instruments shall, on request, be executed,
acknowledged and delivered by the Issuer. The Issuer agrees to pay (subject to
the Priority of Payments) for any reasonable fees and expenses in connection
with such appointment.

 

Every Co-trustee shall, to the extent permitted by law, but to such extent only,
be appointed subject to the following terms:

 

(a)           the Secured Notes shall be authenticated and delivered and all
rights, powers, duties and obligations hereunder in respect of the custody of
securities, funds and other personal property held by, or required to be
deposited or pledged with, the Trustee hereunder, shall be exercised solely by
the Trustee;

 

(b)           the rights, powers, duties and obligations hereby conferred or
imposed upon the Trustee in respect of any property covered by the appointment
of a Co-trustee shall be conferred or imposed upon and exercised or performed by
the Trustee or by the Trustee and such Co-trustee jointly, as shall be provided
in the instrument appointing such Co-trustee, except to the extent that under
any law of any jurisdiction in which any particular act is to be performed, the
Trustee shall be incompetent or unqualified to perform such act, in which event
such rights, powers, duties and obligations shall be exercised and performed by
a Co-trustee;

 

(c)           the Trustee at any time, by an instrument in writing executed by
it, may accept the resignation of or remove any Co-trustee appointed under this
Section 6.13. A successor to any Co-trustee so resigned or removed may be
appointed in the manner provided in this Section 6.13;

 

(d)           no Co-trustee hereunder shall be personally liable by reason of
any act or omission of the Trustee or any other Co-trustee hereunder;

 

(e)           the Trustee shall not be liable by reason of any act or omission
of a Co-trustee;

 

(f)            any Act of Secured Noteholders delivered to the Trustee shall be
deemed to have been delivered to each Co-trustee; and

 

115

--------------------------------------------------------------------------------


 

(g)                                 each Co-trustee hereunder shall at the time
of such acceptance satisfy the qualification required of a Trustee under
Section 6.9 and the other provisions of this Article VI.

 

6.14.        CERTAIN DUTIES RELATED TO DELAYED PAYMENT OF PROCEEDS; OTHER
NOTICES

 

In the event that the Trustee shall not have received a payment with respect to
any Pledged Security within two Business Days after its Due Date, the Trustee
shall (i) notify the Issuer and Collateral Manager in writing and (ii) promptly
request the issuer of such Pledged Security, the trustee under the related
Underlying Instrument or paying agent designated by either of them, as the case
may be, to make such payment as soon as practicable after such request but in no
event later than three Business. Days after the date of such request. In the
event that such payment is not made within such time period, the Trustee,
subject to the provisions of Section 6.1(c)(4), shall, subject to the
restrictions on the sale of Collateral Debt Securities set forth in
Section 12.1, take such action as the Collateral Manager shall direct in
writing. Any such action shall be without prejudice to any right to claim a
Default under this Indenture. The Trustee will promptly notify the Issuer if the
Collateral Manager has determined that (i) any Collateral Debt Security has
become a Defaulted Security, a Deferred Interest PIK Bond, a Credit Risk
Security, a Credit Improved Security or a Written Down Security or (ii) the
Trustee has received an Equity Security in connection with any Collateral Debt
Security.

 

6.15.        REPRESENTATIONS AND WARRANTIES OF THE BANK

 

(a)           Organization.   The Bank has been duly organized and is validly
existing as a national banking association under the laws of the United States
and has the power to conduct its business and affairs as a trustee.

 

(b)                                 Authorization; Binding Obligations.   The
Bank has the power and authority to perform the duties and obligations of
Trustee, Note Registrar and Note Transfer Agent or any other capacity to which
it is appointed under this Indenture. The Bank has taken all necessary action to
authorize the execution, delivery and performance of this Indenture, and all of
the documents required to be executed by the Bank pursuant hereto. This
Indenture has been duly executed and delivered by the Bank. Upon execution and
delivery by the Issuer, this Indenture will constitute the legal, valid and
binding obligation of the Bank enforceable in accordance with its terms.

 

(c)                                  Eligibility.   The Bank is eligible under
Section 6.9 to serve as Trustee hereunder.

 

(d)                                 No Conflict.   Neither the execution,
delivery and performance of this Indenture, nor the consummation of the
transactions contemplated by this Indenture, (i) is prohibited by, or requires
the Bank to obtain any consent, authorization, approval or registration under,
any law, statute, rule, regulation, judgment, order, writ, injunction or decree
that is binding upon the Bank or any of its properties or assets, or (ii) will
violate any provision of, result in any default or acceleration of any
obligations under, result in the creation or imposition of any lien pursuant to,
or require any consent under, any agreement to which the Bank is a party or by
which it or any of its property is bound.

 

(e)                                  No Proceedings.   There are no proceedings
pending, or to the best knowledge of the Bank, threatened against the Bank
before any federal, state or other governmental agency, authority, administrator
or regulatory body, arbitrator, court or other tribunal, foreign or domestic,
that could have a material adverse effect on the Collateral or any action taken
or to be taken by the Bank under this Indenture.

 

116

--------------------------------------------------------------------------------

 

6.16.                        EXCHANGE OFFERS, PROPOSED AMENDMENTS, ETC.

 

The Collateral Manager may, on behalf of the Issuer, instruct the Trustee
pursuant to an Issuer Order to, and the Trustee shall, take any of the following
actions with respect to a Collateral Debt Security or Equity Security as to
which an Offer has been made or as to which any consent, waiver, vote or
exercise has been requested: (i) exchange such instrument for other securities
or a mixture of securities and other consideration pursuant to such Offer (and
in making a determination whether or not to exchange any security, none of the
restrictions set forth in Article XII shall be applicable); and (ii) give
consent, grant waiver, vote or exercise any or all other rights or remedies with
respect to any such Collateral Debt Security or Equity Security. In the event
that the Trustee does not receive instruction from the Collateral Manager, the
Trustee shall have no obligation to take action with respect to such exchange or
such request for consent, waiver, vote or exercise. In the event that the
Trustee receives written notice of any proposed amendment, consent or waiver
under the Underlying Instruments of any Collateral Debt Securities (before or
after any default), the Trustee shall promptly deliver copies of such notice to
the Issuer and the Collateral Manager. The Collateral Manager may, on behalf of
the Issuer, instruct the Trustee pursuant to an Issuer Order to, and the Trustee
shall, with respect to a Collateral Debt Security as to which a consent or
waiver under the Underlying Instruments of such Collateral Debt Security (before
or after any default) has been proposed, give consent, grant waiver, vote or
exercise any or all other rights or remedies with respect to any such Collateral
Debt Security only in accordance with such Issuer Order. In the absence of any
instruction from the Collateral Manager, the Trustee shall not engage in any
vote with respect to such Collateral Debt Security.

 

6.17.                        FIDUCIARY FOR SECURED NOTEHOLDERS ONLY; AGENT FOR
OTHER SECURED PARTIES

 

With respect to the security interests created hereunder, the pledge of any
portion of the Collateral to the Trustee is to the Trustee as representative of
the Secured Noteholders and agent for other Secured Parties. In furtherance of
the foregoing, the possession by the Trustee of any portion of the Collateral
and the endorsement to or registration in the name of the Trustee of any portion
of the Collateral (including without limitation as entitlement holder of the
Collateral Account) are all undertaken by the Trustee in its capacity as
representative of the Secured Noteholders and as agent for the other Secured
Parties. The Trustee shall not by reason of this Indenture be deemed to be
acting as fiduciary for each Hedge Counterparty or the Collateral Manager,
provided that the foregoing shall not limit any of the express obligations of
the Trustee under this Indenture.

 

6.18.                        WITHHOLDING

 

If any withholding tax is imposed on the Issuer’s payment (or allocations of
income) under the Secured Notes to any Secured Noteholder, such tax shall reduce
the amount otherwise distributable to such Secured Noteholder. The Trustee is
hereby authorized and directed to retain from amounts otherwise distributable to
any Secured Noteholder sufficient funds for the payment of any tax that is
required to be withheld or deducted by the Issuer (but such authorization shall
not prevent the Trustee from contesting any such tax in appropriate proceedings
and withholding payment of such tax, if permitted by law, pending the outcome of
such proceedings). The amount of any withholding tax imposed with respect to any
Secured Noteholder shall be treated as Cash distributed to such Secured
Noteholder at the time it is withheld by the Trustee and remitted to the
appropriate taxing authority. If there is a possibility that withholding tax is
payable with respect to a distribution, the Trustee may in its sole discretion
withhold such amounts in accordance with this Section 6.18. If any Secured
Noteholder wishes to apply for a refund of any such withholding tax, the Trustee
shall reasonably cooperate with such Secured Noteholder in making such claim so
long as such Secured Noteholder agrees to reimburse the Trustee for any
out-of-pocket expenses incurred. Nothing herein shall impose an obligation on
the part of

 

117

--------------------------------------------------------------------------------


 

the Trustee to determine the amount of any tax or withholding obligation on the
part of the Issuer or in respect of the Income Notes.

 

ARTICLE VII

 

COVENANTS

 

7.1.                              PAYMENT OF PRINCIPAL AND INTEREST

 

The Issuer will duly and punctually pay all principal (including the Class C
Cumulative Periodic Interest Shortfall Amount, the Class D Cumulative Periodic
Interest Shortfall Amount, the Class E Cumulative Periodic Interest Shortfall
Amount, the Class F Cumulative Periodic Interest Shortfall Amount, the Class G
Cumulative Periodic Interest Shortfall Amount, the Class H Cumulative Periodic
Interest Shortfall Amount, the Class J Cumulative Periodic Interest Shortfall
Amount and the Class K Cumulative Periodic Interest Shortfall Amount) and
interest (including Defaulted Interest and interest thereon, if any) in
accordance with the terms of the Secured Notes and this Indenture and amounts
due under any Hedge Agreement in accordance with this Indenture. Amounts
properly withheld under the Code or other applicable law by any Person from a
payment to any Secured Noteholder of principal and/or interest shall be
considered as having been paid by the Issuer to such Secured Noteholder for all
purposes of this Indenture.

 

The Trustee shall, unless prevented from doing so for reasons beyond its
reasonable control, give notice to each Secured Noteholder and each Rating
Agency of any such withholding requirement no later than ten days prior to the
date of the payment from which amounts are required to be withheld; provided
that despite the failure of the Trustee to give such notice, amounts withheld
pursuant to applicable tax laws shall be considered as having been paid by the
Issuer as provided above.

 

7.2.                              MAINTENANCE OF OFFICE OR AGENCY

 

The Issuer hereby appoints the Trustee as Note Paying Agent for the payment of
principal of and interest on the Secured Notes. Secured Notes may be surrendered
for registration of transfer or exchange at the Corporate Trust Office. The
Issuer hereby appoints NCB Stockbroker Limited, 3 George’s Dock, Dublin 1,
Ireland, as offshore Note Paying Agent and as the Issuer’s agent where notices
and demands to or upon the Issuer in respect of any Secured Notes listed on the
Irish Stock Exchange may be served and where such Secured Notes may be
surrendered for registration of transfer or exchange.

 

The Issuer may at any time and from time to time, terminate the appointment of
any such agent or appoint any additional agents for any or all of such purposes;
provided that (A) the Issuer will maintain in the Borough of Manhattan, The City
of New York, an office or agency where notices and demands to or upon the Issuer
in respect of the Secured Notes and this Indenture may be served, (B) no Note
Paying Agent shall be appointed in a jurisdiction which subjects payments on the
Secured Notes to withholding tax and (C) the Issuer may not terminate the
appointment of any Note Paying Agent without the consent of each Income
Noteholder. The Issuer shall give prompt written notice to the Trustee and each
Rating Agency and the Secured Noteholders of the appointment or termination of
any such agent and of the location and any change in the location of any such
office or agency.

 

If at any time the Issuer shall fail to maintain any such required office or
agency in the Borough of Manhattan, The City of New York or shall fail to
furnish the Trustee with the address thereof, presentations and surrenders may
be made at and notices and demands may be served on the Issuer and Secured Notes
may be presented and surrendered for payment to the Note Paying Agent at its
office in

 

118

--------------------------------------------------------------------------------


 

Illinois (and the Issuer hereby appoints the same as its agent to receive such
respective presentations, surrenders, notices and demands).

 

For so long as any Class of Secured Notes is listed on the Irish Stock Exchange
and such exchange shall so require, the Issuer shall maintain a listing agent, a
paying agent and an agent where notices and demands to or upon the Issuer in
respect of any Secured Notes listed on the Irish Stock Exchange may be served
and where such Secured Notes may be surrendered for registration of transfer or
exchange.

 

7.3.                              FUNDS FOR SECURED NOTE PAYMENTS TO BE HELD IN
TRUST

 

All payments of amounts due and payable with respect to any Secured Notes that
are to be made from amounts withdrawn from the Payment Account shall be made on
behalf of the Issuer by the Trustee or a Note Paying Agent with respect to
payments on the Secured Notes.

 

When the Issuer shall have a Note Paying Agent that is not also the Note
Registrar, it shall direct the Note Registrar to furnish, no later than the
fifth calendar day after each Record Date a list, if necessary, in such form as
such Note Paying Agent may reasonably request, of the names and addresses of the
Holders and of the certificate numbers of individual Secured Notes held by each
such Holder.

 

The initial Note Paying Agent shall be as set forth in Section 7.2. Any
additional or successor Paying Agents shall be appointed by Issuer Order with
written notice thereof to the Trustee and the Rating Agencies; provided that so
long as any Class of Secured Notes is rated by the Rating Agencies and with
respect to any additional or successor Note Paying Agent for the Secured Notes,
(a) the Note Paying Agent for the Secured Notes has a rating of not less than
“AA-” and not less than “A-1+” by S&P or (b) a Rating Agency Confirmation from
S&P shall have been obtained with respect to the appointment of such Note Paying
Agent. In the event that (i) the Issuer has actual knowledge that such successor
Note Paying Agent ceases to have a rating of at least “AA-” and of “A-1+” by S&P
or (ii) a Rating Agency Confirmation from S&P shall not have been obtained with
respect to the appointment of such Note Paying Agent, the Issuer shall promptly
remove such Note Paying Agent and appoint a successor Note Paying Agent. The
Issuer shall not appoint any Note Paying Agent (other than an initial Note
Paying Agent) that is not, at the time of such appointment, a depository
institution or trust company subject to supervision and examination by federal
and/or state and/or national banking authorities. The Issuer shall cause each
Note Paying Agent other than the Trustee to execute and deliver to the Trustee
an instrument in which such Note Paying Agent shall agree with the Trustee (and
if the Trustee acts as Note Paying Agent, it hereby so agrees), subject to the
provisions of this Section 7.3, that such Note Paying Agent will:

 

(a)                                  allocate all sums received for payment to
the Holders of Secured Notes for which it acts as Note Paying Agent on each
Payment Date and Redemption Date among such Holders in the proportion specified
in the instructions set forth in the applicable Note Valuation Report or
Redemption Date Statement or as otherwise provided herein, in each case to the
extent permitted by applicable law;

 

(b)                                 hold all amounts held by it for the payment
of amounts due with respect to the Secured Notes in trust for the benefit of the
Persons entitled thereto until such sums shall be paid to such Persons or
otherwise disposed of as herein provided and pay such sums to such Persons as
herein provided;

 

(c)                                  if such Note Paying Agent is not the
Trustee, immediately resign as a Note Paying Agent and forthwith pay to the
Trustee all amounts held by it in trust for the payment of Secured

 

119

--------------------------------------------------------------------------------


 

Notes if at any time it ceases to meet the standards set forth above required to
be met by a Note Paying Agent at the time of its appointment;

 

(d)                                 if such Note Paying Agent is not the
Trustee, immediately give the Trustee notice of any Default by the Issuer (or
any other obligor upon the Secured Notes) in the making of any payment required
to be made; and

 

(e)                                  if such Note Paying Agent is not the
Trustee at any time during the continuance of any such Default, upon the written
request of the Trustee, forthwith pay to the Trustee all amounts so held in
trust by such Note Paying Agent.

 

If the Issuer shall have appointed a Note Paying Agent other than the Trustee,
the Trustee shall deposit on or prior to the Business Day next preceding each
Payment Date or Redemption Date, as the case may be, with such Note Paying
Agent, if necessary, an aggregate amount sufficient to pay the amounts then
becoming due (to the extent funds are then available for such purpose in the
Collection Account, as the case may be), such amount to be held in trust for the
benefit of the Persons entitled thereto. Any funds deposited with a Note Paying
Agent (other than the Trustee) in excess of an amount sufficient to pay the
amounts then becoming due on the Secured Notes with respect to which such
deposit was made shall be paid over by such Note Paying Agent to the Trustee for
application in accordance with Section 11.

 

The Issuer may at any time, for the purpose of obtaining the satisfaction and
discharge of this Indenture or for any other purpose, direct any Note Paying
Agent to pay to the Trustee all amounts held in trust by such Note Paying Agent,
such amounts to be held by the Trustee upon the same trusts as those upon which
such amounts were held by such Note Paying Agent; and, upon such payment by any
Note Paying Agent to the Trustee, such Note Paying Agent shall be released from
all further liability with respect to such amounts.

 

Except as otherwise required by applicable law, any funds deposited with the
Trustee or any Note Paying Agent in trust for the payment of the principal of or
interest on any Secured Note and remaining unclaimed for two years after the
same has become due and payable shall be paid to the Issuer on Issuer Request;
and the Holder of such Secured Note shall thereafter, as an unsecured general
creditor, look only to the Issuer for payment of such amounts and all liability
of the Trustee or such Note Paying Agent with respect to such trust funds (but
only to the extent of the amounts so paid to the Issuer) shall thereupon cease.
The Trustee or such Note Paying Agent, before being required to make any such
release of payment, may, but shall not be required to, adopt and employ, at the
expense of the Issuer, any reasonable means of notification of such release of
payment, including mailing notice of such release to Holders whose Secured Notes
have been called but have not been surrendered for redemption or whose right to
or interest in amounts due and payable but not claimed is determinable from the
records of any Note Paying Agent, at the last address of record of each such
Holder.

 

7.4.                              EXISTENCE OF ISSUER

 

The Issuer shall maintain in full force and effect its existence and rights as
an exempted company incorporated and registered under the laws of the Cayman
Islands and shall obtain and preserve its qualification to do business in each
jurisdiction in which such qualifications are or shall be necessary to protect
the validity and enforceability of this Indenture, the Secured Notes or any of
the Collateral.

 

The Issuer shall ensure that all corporate or other formalities regarding its
existence (including holding regular board of directors’ and shareholders’, or
other similar, meetings) or registrations are followed (including correcting any
known misunderstanding regarding its separate existence). The Issuer

 

120

--------------------------------------------------------------------------------


 

shall not take any action, or conduct its affairs in a manner, that is likely to
result in its separate existence being ignored or in its assets and liabilities
being substantively consolidated with any other Person in a bankruptcy,
reorganization or other insolvency proceeding. At least one director of the
Issuer shall be Independent of other parties to the Transaction Documents. So
long as any Note is outstanding, the Issuer shall maintain and implement
administrative and operating procedures reasonably necessary in the performance
of the Issuer’s obligations hereunder, and the Issuer shall at all times keep
and maintain, or cause to be kept and maintained, separate books, records,
accounts, financial statements and other information customarily maintained for
the performance of the Issuer’s obligations hereunder and shall allocate fairly
and reasonably and pay any overhead for shared office space utilized, if any;
shall at all times hold itself out to the public and all other persons as a
legal entity separate from its equity holders and any other person; and shall
not become involved in the day-to-day management of any other person (except as
otherwise provided or contemplated in this Indenture or other related documents
to which it is a party). Without limiting the foregoing, so long as any Note is
outstanding (i) the Issuer shall (a) pay its own liabilities out of its own
funds, (b) maintain an arm’s-length relationship with its Affiliates and (c) (if
utilized) use separate stationary, invoices and checks and (ii) the Issuer shall
not (a) have any subsidiaries (other than any Tax Subsidiary), (b) have any
employees (other than its directors), (c) engage in any transaction with any
shareholder that would constitute a conflict of interest or (d) pay dividends
(other than in accordance with the terms of this Indenture, its Articles and the
Income Note Paying Agency Agreement), (e) commingle assets with those of any
other entity, or (f) conduct business under an assumed name (i.e. no “DBAs”),
provided that the foregoing shall not prohibit the Issuer from entering into the
transactions contemplated by the Corporate Services Agreement with the
Administrator and the Income Note Paying Agency Agreement with the Income Note
Paying Agent.

 

7.5.                              PROTECTION OF COLLATERAL

 

(a)                                  The Issuer shall from time to time, execute
and deliver all such supplements and amendments hereto and all such Financing
Statements, continuation statements, instruments of further assurance and other
instruments, and shall take such other action as may be necessary or advisable
or desirable to secure the rights and remedies of the Secured Parties hereunder
and to:

 

(1)           Grant more effectively all or any portion of the Collateral;

 

(2)           maintain, preserve and perfect the lien (and the first priority
nature thereof) of this Indenture or to carry out more effectively the purposes
hereof;

 

(3)           perfect, publish notice of or protect the validity of any Grant
made or to be made by this Indenture (including any and all actions necessary or
desirable as a result of changes in law or regulations);

 

(4)           enforce any of the Pledged Securities or other instruments or
property included in the Collateral;

 

(5)           preserve and defend title to the Collateral and the rights therein
of the Trustee, each Hedge Counterparty and the Holders of the Secured Notes
against the claims of all Persons and parties; or

 

(6)           pay or cause to be paid any and all taxes levied or assessed upon
all or any part of the Collateral.

 

121

--------------------------------------------------------------------------------


 

The Issuer hereby designates the Trustee its agent and attorney-in-fact to
execute any Financing Statement, continuation statement or other instrument
delivered to it pursuant to this Section 7.5, and the Trustee, as agent of the
Issuer, agrees to file such continuation statements as are necessary to maintain
perfection of the Collateral perfected by the filing of Financing Statements,
provided that the Issuer retains ultimate responsibility to maintain the
perfection of the Collateral perfected by the filing of Financing Statements and
any failure of the Trustee to file continuation statements pursuant to this
undertaking shall not result in any liability of the Trustee and the Trustee
shall be entitled to indemnification pursuant to Section 6.8(a) with respect to
any claim, loss, liability or expense incurred by the Trustee with respect to
the filing of such continuation statements. The Trustee agrees that it will from
time to time, at the direction of any Secured Party, execute and cause to be
filed Financing Statements and continuation statements. The Issuer shall
otherwise cause the perfection and priority of the security interest in the
Collateral and the maintenance of such security interest at all times.
Notwithstanding anything to the contrary herein, the right of a Secured Party to
provide direction to the Trustee shall not impose upon the Trustee, as Secured
Party, any obligation to provide any such direction. The Issuer agrees that a
carbon, photographic, photostatic or other reproduction of this Indenture or of
a Financing Statement is sufficient as an Indenture or a Financing Statement as
the case may be.

 

(b)                                 The Trustee shall not (i) except in
accordance with Section 10.15(a) or (b), as applicable, remove any portion of
the Collateral that consists of Cash or is evidenced by an Instrument,
certificate or other writing (A) from the jurisdiction in which it was held at
the date the most recent Opinion of Counsel was delivered pursuant to
Section 7.6 (or from the jurisdiction in which it was held as described in the
Opinion of Counsel delivered at the Closing Date pursuant to Section 3.1(c), if
no Opinion of Counsel has yet been delivered pursuant to Section 7.6) or
(B) from the possession of the Person who held it on such date or (ii) cause or
permit ownership or the pledge of any portion of the Collateral that consists of
book-entry securities to be recorded on the books of a Person (A) located in a
different jurisdiction from the jurisdiction in which such ownership or pledge
was recorded at such date or (B) other than the Person on whose books such
ownership or pledge was recorded at such date, unless the Trustee shall have
first received an Opinion of Counsel to the effect that the lien and security
interest created by this Indenture with respect to such property will continue
to be maintained after giving effect to such action or actions.

 

(c)                                  The Issuer shall pay or cause to be paid
taxes, if any, levied on account of the beneficial ownership by the Issuer of
any Pledged Securities that secure the Secured Notes; provided that the Issuer
shall not be required to pay or discharge or cause to be paid or discharged any
such tax whose amount, applicability or validity is being contested in good
faith by appropriate proceedings and for which disputed amounts or adequate
reserves have been made or the failure of which to pay or discharge could not
reasonably be expected to have a material adverse effect upon the ability of the
Issuer to timely and fully perform any of its payment or other material
obligations under this Indenture or upon the interests of the Secured
Noteholders in the Collateral.

 

(d)                                 The Issuer shall enforce all of its material
rights and remedies under the Transaction Documents to which it is a party.

 

122

--------------------------------------------------------------------------------


 

(e)                                  Without at least 30 days’ prior written
notice to the Trustee, the Issuer shall not change its name, or the name under
which it does business, from the name shown on the signature pages hereto.

 

7.6.                              OPINIONS AS TO COLLATERAL

 

On or before 30 days prior to the Payment Date in June of each calendar year,
commencing in 2008, the Issuer shall furnish to the Trustee and each Rating
Agency (with copies to each Hedge Counterparty) an Opinion of Counsel (which
shall include assumptions and qualifications substantially similar to those set
forth in the legal opinion rendered on the Closing Date pursuant to
Section 3.1(c)(1)) stating that, in the opinion of such counsel, as of the date
of such opinion, the lien and security interest created by this Indenture with
respect to the Collateral remains a valid and perfected first priority lien and
describing the manner in which such security interest shall remain perfected.

 

7.7.                              PERFORMANCE OF OBLIGATIONS

 

(a)                                  The Trustee shall notify the Issuer, each
Hedge Counterparty and each Secured Noteholder of any request for an amendment,
waiver or supplement to any Underlying Instrument included in the Collateral or
of any other notice of a vote in respect of any Collateral Debt Security
included in the Collateral. The Issuer shall not enter into any such amendment,
waiver or supplement; provided that, notwithstanding anything in this
Section 7.7(a) to the contrary, the Issuer may enter into any amendment or
waiver of or supplement to any such Underlying Instrument if such amendment,
supplement or waiver:

 

(1)           is required by the provisions of any Underlying Instrument or by
applicable law (other than pursuant to an Underlying Instrument);

 

(2)           is necessary to cure any ambiguity, inconsistency or formal defect
or omission in such Underlying Instrument; or

 

(3)           (x) is deemed necessary by the Issuer or the Collateral Manager
and does not materially and adversely affect the Secured Parties or (y) is
effected pursuant to Section 6.16.

 

The Issuer shall be entitled to rely on an Opinion of Counsel as to material
adverse effect and as to whether the entry into an amendment, supplement or
waiver is permitted pursuant to this Indenture.

 

(b)                                 The Issuer may, with the prior written
consent of the Holders of a Majority of the then Aggregate Outstanding Amount of
the Notes of each Class of Secured Notes and the Holders of not less than 662/3%
of the aggregate principal amount of the Outstanding Income Notes, contract with
other Persons, including the Collateral Administrator, the Collateral Manager
and the Bank, for the performance of actions and obligations to be performed by
the Issuer hereunder by such Persons. Notwithstanding any such arrangement, the
Issuer shall remain liable for all such actions and obligations. In the event of
such contract, the performance of such actions and obligations by such Persons
shall be deemed to be performance of such actions and obligations by the Issuer
and the Issuer will punctually perform, and use its best efforts to cause such
other Person to perform, all of their obligations and agreements contained in
related agreement.

 

123

--------------------------------------------------------------------------------


 

(c)                                  The Issuer shall treat all acquisitions of
Collateral Debt Securities as a “purchase” for tax, accounting and reporting
purposes.

 

(d)                                 The Issuer shall file, or cause to be filed,
any tax returns, including information tax returns, required by any governmental
authority.

 

(e)                                  In the event that (i) the ownership of a
Collateral Debt Security or property acquired in respect of a Collateral Debt
Security would result in the Issuer being or becoming subject to U.S. tax on a
net income basis or being or becoming subject to the U.S. branch profits tax (in
either case, such Collateral Debt Security becoming a Taxed Collateral Debt
Security and such property becoming a Taxed Property), and (ii) the Issuer does
not sell or otherwise dispose of all or a portion of such Taxed Collateral Debt
Security or Taxed Property in accordance with the provisions of the Indenture,
the Collateral Manager on behalf of the Issuer shall, prior to such Collateral
Debt Security becoming a Taxed Collateral Debt Security or such property
becoming a Taxed Property, (a) set up a special purpose subsidiary meeting S&P’s
then current published criteria for bankruptcy remote special purpose entities
(a Tax Subsidiary) to receive and hold any such Taxed Collateral Debt Security
or Taxed Property or transfer such Taxed Collateral Debt Security or Taxed
Property to the Tax Subsidiary or (b) contribute such taxed Collateral Debt
Security or Taxed Property to a REMIC or other entity, the interests in which,
if owned by the Issuer would not cause the Issuer to become subject to U.S. tax
on a net income basis or to the U.S. branch profits tax unless the Issuer has
received an opinion of nationally recognized counsel to the effect that the
Issuer can hold such Taxed Collateral Debt Security directly without causing the
Issuer to be treated as engaged in a trade or business in the United States for
United States federal income tax purposes. The Issuer shall cause the purposes
and permitted activities of any such Tax Subsidiary or entity described in
clause (b) to be restricted solely to the acquisition, holding and disposition
of such Taxed Collateral Debt Security or Taxed Property and shall require such
subsidiary to distribute 100% of the proceeds of any sale of such Taxed
Collateral Debt Security or Taxed Property, net of any tax liabilities, to the
Issuer.

 

(f)                                    As long as any Secured Notes are
Outstanding, the Issuer shall enter into one or more Servicing Agreements prior
to or concurrent with the acquisition of each Real Estate Interest and shall
maintain a Servicing Agreement in respect of each Real Estate Interest until the
sale or other liquidation of such Real Estate Interests in accordance with this
Indenture.

 

7.8.                              NEGATIVE COVENANTS

 

(a)                                  The Issuer will not:

 

(1)           intentionally operate so as to be subject to U.S. federal income
taxes on its net income;

 

(2)           sell, assign, participate, transfer, exchange or otherwise dispose
of, or pledge, mortgage, hypothecate or otherwise encumber (or permit such to
occur or suffer such to exist), any part of the Collateral, except as expressly
permitted by this Indenture;

 

(3)           claim any credit on, make any deduction from, or dispute the
enforceability of, the payment of the principal or interest (or any other
amount) payable in respect

 

124

--------------------------------------------------------------------------------


 

of the Secured Notes (other than amounts required to be paid, deducted or
withheld in accordance with any applicable law or regulation of any governmental
authority) or assert any claim against any present or future Secured Noteholder
by reason of the payment of any taxes levied or assessed upon any part of the
Collateral;

 

(4)           (A) incur or assume or guarantee any indebtedness, other than the
Secured Notes and this Indenture and the transactions contemplated hereby;
(B) issue any additional class of securities other than the Income Notes; or
(C) issue any additional shares of stock;

 

(5)           (A) take any action that would impair the validity or
effectiveness of this Indenture or any Grant hereunder or the lien of this
Indenture, amend hypothecate, subordinate, terminate, discharge or release any
Person from any covenants or obligations with respect to this Indenture or the
Secured Notes, except as may be permitted hereby, (B) create or extend any lien,
charge, adverse claim, security interest, mortgage or other encumbrance (other
than the lien of this Indenture) on or to the Collateral or any part thereof,
any interest therein or the proceeds thereof, or (C) take any action that would
cause the lien of this Indenture not to constitute a valid first priority
security interest in the Collateral;

 

(6)           use any of the proceeds of the Secured Notes issued hereunder
(A) to extend “purpose credit” within the meaning given to such term in
Regulation U or (B) to purchase or otherwise acquire any Margin Stock;

 

(7)           permit the aggregate book value of all Margin Stock held by the
Issuer on any date to exceed the net worth of the Issuer on such date (excluding
any unrealized gains and losses) on such date;

 

(8)           dissolve or liquidate in whole or in part, except as permitted
hereunder; or

 

(9)           except for any agreements involving the purchase and sale of
Collateral Debt Securities having customary purchase or sale terms and documents
with customary loan trading documentation (but not excepting any Hedge
Agreement), enter into any agreements unless such agreements contain
“non-petition” and “limited recourse” provisions with respect to the Issuer, nor
shall the Issuer amend any such “non-petition” or “limited recourse” provisions
without first obtaining Rating Agency Confirmation from S&P.

 

(b)                                 Except as permitted by this Indenture, the
Issuer will not do business under any other name other than the name set forth
in the Articles and neither the Issuer nor the Trustee shall acquire any
Collateral after the Closing Date, sell, transfer, exchange or otherwise dispose
of Collateral, or enter into or engage in any business with respect to any part
of the Collateral.

 

(c)                                  The Issuer will not permit Northstar OS IX,
LLC to sell or otherwise transfer any or all of the Ordinary Shares to any
transferee unless (1) Rating Agency Confirmation with respect to the transfer of
such Ordinary Shares is obtained, (2) (i) such Ordinary Share transferee is a
“special purpose entity” formed in compliance with then published Rating Agency
criteria and (ii) Northstar OS IX, LLC delivers to each Rating Agency an opinion
of counsel of nationally recognized standing to the affect that, upon the event
of the

 

125

--------------------------------------------------------------------------------


 

bankruptcy of any equity owner of the Ordinary Share transferee, a court would
not order the substantive consolidation of the assets and liabilities of the
Ordinary Share Transferee with those of such equity owner or owners (which shall
be in a form and, subject to such assumptions and exceptions, customary of legal
opinions of this type) or (3) such Ordinary Share transferee is a charitable
trust organized in the Cayman Islands formed for the sole purpose of holding the
Ordinary Shares that meets published Rating Agency criteria with respect to the
bankruptcy remoteness of Cayman Island exempted companies formed for the purpose
of issuing securities in collateralized debt obligation transactions.

 

7.9.                              STATEMENT AS TO COMPLIANCE

 

On or before the Payment Date in June of each calendar year commencing in 2008,
or immediately upon the occurrence of a Default in the fulfillment of an
obligation under this Indenture, the Issuer shall deliver to the Trustee, the
Income Note Paying Agent, each Secured Noteholder making a written request
therefor, the Irish Paying Agent, each Hedge Counterparty, the Collateral
Manager and each Rating Agency a certificate of the Issuer stating, as to each
signer thereof, that:

 

(a)                                  the Officer executing such certificate has
conducted a review of the activities of the Issuer and of the Issuer’s
performance under this Indenture during the 12-month period ending on
December 31 of such year (or from the Closing Date until December 31, 2007, in
the case of the first such certificate) based on reports and other information
delivered to such Officer by the Trustee, the Collateral Manager and the
Collateral Administrator and a review of the Accountant’s Reports prepared
pursuant to Section 10.16 and such other materials as such Officer deems
appropriate; and

 

(b)                                 to the best of knowledge of the Issuer,
based on such review, the Issuer has fulfilled all of its material obligations
under this Indenture throughout the period, or, if there has been a Default in
the fulfillment of any such obligation, specifying each such Default known to
such Officer and the nature and status thereof, including actions undertaken to
remedy the same.

 

7.10.                        ISSUER MAY CONSOLIDATE, ETC., ONLY ON CERTAIN TERMS

 

(a)                                  The Issuer shall not consolidate or merge
with or into any other Person or transfer or convey all or substantially all of
its assets to any Person, unless permitted by Cayman Islands law and unless:

 

(1)           the Issuer shall be the surviving entity, or the Person (if other
than the Issuer) formed by such consolidation or into which the Issuer is merged
or to which all or substantially all of the assets of the Issuer are transferred
or conveyed shall be an exempted limited liability company organized and
existing under the laws of the Cayman Islands or such other jurisdiction outside
the United States as may be approved by a Majority of each Class and each Hedge
Counterparty, and shall expressly assume, by an indenture supplemental hereto,
executed and delivered to the Trustee, each Hedge Counterparty and each Secured
Noteholder, the due and punctual payment of the principal of and interest on all
Secured Notes and the performance of every covenant of this Indenture and any
Hedge Agreement on the part of the Issuer to be performed or observed, all as
provided herein;

 

(2)           each Rating Agency and each Hedge Counterparty shall have received
written notification from the Issuer of such consolidation, merger, transfer or
conveyance

 

126

--------------------------------------------------------------------------------


 

and the identity of the surviving entity and a Rating Agency Confirmation shall
have been obtained with respect to the consummation of such transaction;

 

(3)           if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which all or
substantially all of the assets of the Issuer are transferred or conveyed shall
have agreed with the Trustee (A) to observe the same legal requirements for the
recognition of such formed or surviving entity as a legal entity separate and
apart from any of its Affiliates as are applicable to the Issuer with respect to
its Affiliates and (B) not to consolidate or merge with or into any other Person
or transfer or convey the Collateral or all or substantially all of its assets
to any other Person except in accordance with the provisions of this
Section 7.10;

 

(4)           if the Issuer is not the surviving entity, the Person formed by
such consolidation or into which the Issuer is merged or to which all or
substantially all of the assets of the Issuer are transferred or conveyed shall
have delivered to the Trustee, each Counterparty and each Rating Agency an
Officer’s certificate and an Opinion of Counsel each stating that such Person
shall be duly organized, validly existing and (if applicable) in good standing
in the jurisdiction in which such Person is organized; that such Person has
sufficient power and authority to assume the obligations set forth in
Section 7.10(a)(1) above and to execute and deliver an indenture supplemental
hereto for the purpose of assuming such obligations; that such Person has duly
authorized the execution, delivery and performance of an indenture supplemental
hereto for the purpose of assuming such obligations and that such supplemental
indenture is a valid, legal and binding obligation of such Person, enforceable
in accordance with its terms, subject only to bankruptcy, reorganization,
insolvency, moratorium and other laws affecting the enforcement of creditors’
rights generally and to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law); that,
immediately following the event which causes such Person to become the successor
to the Issuer, (A) such Person has good and marketable title, free and clear of
any lien, security interest or charge, other than the lien and security interest
of this Indenture, to the Collateral; (B) the Trustee continues to have a valid
perfected first priority security interest in the Collateral securing all of the
Secured Notes; (C) such Person has received an Opinion of Counsel to the effect
that such Person will not be subject to net income tax or be treated as engaged
in a trade or business within the United States for U.S. federal income tax
purposes and such other matters as the Trustee, any Hedge Counterparty or any
Secured Noteholder may reasonably require;

 

(5)           immediately after giving effect to such transaction, no Default
shall have occurred and be continuing;

 

(6)           the Issuer shall have delivered to the Trustee, each Hedge
Counterparty and each Secured Noteholder an Officer’s certificate and an Opinion
of Counsel each stating that such consolidation, merger, transfer or conveyance
and such supplemental indenture comply with this Article VII, that all
conditions precedent in this Article VII provided for relating to such
transaction have been complied with and that no adverse tax consequences will
result therefrom to any Secured Noteholder or any Hedge Counterparty; and

 

127

--------------------------------------------------------------------------------

 

(7)           the Issuer shall have delivered to the Trustee an Opinion of
Counsel stating that after giving effect to such transaction, the Issuer will
not be required to register as an investment company under the Investment
Company Act.

 

7.11.        SUCCESSOR SUBSTITUTED

 

Upon any consolidation or merger, or transfer or conveyance of all or
substantially all of the assets of the Issuer or the Issuer, in accordance with
Section 7.10, the Person formed by or surviving such consolidation or merger (if
other than the Issuer), or, the Person to which such transfer or conveyance is
made, shall succeed to, and be substituted for, and may exercise every right and
power of, and shall be bound by each obligation or covenant of, the Issuer under
this Indenture with the same effect as if such Person had been named as the
Issuer herein. In the event of any such consolidation, merger, transfer or
conveyance, the Person named as the “Issuer” in the first paragraph of this
Indenture or any successor which shall theretofore have become such in the
manner prescribed in this Article VII may be dissolved, wound-up and liquidated
at any time thereafter, and such Person thereafter shall be released from its
liabilities as obligor and maker on all the Secured Notes and from its
obligations under this Indenture.

 

7.12.        NO OTHER BUSINESS

 

The Issuer shall not engage in any business or activity other than (i) issuing
and selling the Secured Notes pursuant to this Indenture, (ii) issuing and
selling the Income Notes in accordance with the Income Note Paying Agency
Agreement (iii) issuing the Ordinary Shares pursuant to the Issuer Charter, (iv)
acquiring, pledging, holding and disposing of, solely for its own account,
Collateral Debt Securities, Eligible Investments and other Collateral described
in clauses (a) to (e) of the granting clauses hereof, and (v) such other
activities that are incidental thereto and connected therewith. The Issuer shall
not hold itself out as a derivatives dealer willing to enter into either side
of, or to offer to enter into, assume, offset, assign or otherwise terminate
positions in (i) interest rate, currency, equity or commodity swaps or caps or
(ii) derivative financial instruments (including options, forward contracts,
short positions and similar instruments) in any commodity, currency, share of
stock, partnership or trust, note, bond, debenture or other evidence of
indebtedness, swap or cap. The foregoing shall not limit the ability of the
Issuer to enter into Hedge Agreements. Furthermore, the Issuer shall not hold
itself out, whether through advertising or otherwise, as a bank, insurance
company or finance company, or as originating loans, lending funds, making a
market in loans or other assets or selling loans or other assets to customers.
The Issuer will not amend the Issuer Charter, if such amendment would result in
the rating (including any private or confidential rating) of any Class of
Secured Notes being reduced or withdrawn. The Issuer shall not engage in any
business or activity or hold any asset that would cause the Issuer to be engaged
in a U.S. trade or business for U.S. federal income tax purposes, except as the
result of ownership of Equity Securities or securities received in an Offer in
accordance with the provisions of this Indenture.

 

7.13.        CHANGE OR WITHDRAWAL OF RATING

 

The Issuer shall promptly notify the Trustee in writing and upon receipt of such
notice the Trustee shall promptly notify the Secured Noteholders and each Hedge
Counterparty if at any time the rating of any Class of Secured Notes has been,
or is known will be, changed or withdrawn.

 

7.14.        REPORTING

 

At any time when the Issuer is not subject to Section 13 or 15(d) of the
Exchange Act and is not exempt from reporting pursuant to Rule 12g3-2(b) under
the Exchange Act, upon the request of a Holder or Beneficial Owner of a Secured
Note or Income Note, the Issuer shall promptly furnish or cause to be furnished
Rule 144A Information to such Holder or Beneficial Owner, to a prospective
purchaser of such

 

128

--------------------------------------------------------------------------------


 

Secured Note or Income Note designated by such Holder or Beneficial Owner or to
the Trustee for delivery to such Holder or Beneficial Owner or a prospective
purchaser designated by such Holder or Beneficial Owner, as the case may be, in
order to permit compliance by such Holder or Beneficial Owner with Rule 144A in
connection with the resale of such Secured Note or Income Note by such Holder or
Beneficial Owner.

 

7.15.        SECURED NOTE CALCULATION AGENT

 

(a)           The Issuer hereby agrees that for so long as any of the Secured
Notes remain Outstanding the Issuer will at all times cause there to be an agent
appointed to calculate LIBOR in respect of each Interest Period in accordance
with the terms of Schedule B (the Secured Note Calculation Agent), which agent
shall be a financial institution, subject to supervision or examination by
federal or state authority, having a rating of at least “BBB+” by S&P and having
an office within the United States. Whenever the Secured Note Calculation Agent
is required to act or exercise judgment, it will do so in good faith and in a
commercially reasonable manner. The Issuer has initially appointed the Trustee
as Secured Note Calculation Agent for purposes of determining LIBOR for each
Interest Period. If the Secured Note Calculation Agent is unable or unwilling to
act as such or is removed by the Issuer, the Issuer (after consultation with the
Collateral Manager) will propose a leading bank which is engaged in transactions
in Dollar deposits in the international Eurodollar market and which does not
control or is not controlled by or under common control with the Issuer or any
of its Affiliates as a replacement Secured Note Calculation Agent for approval
by Holders of not less than 662/3% of the aggregate principal amount of the
Outstanding Income Notes. The Secured Note Calculation Agent may not resign its
duties without a successor having been duly appointed.

 

(b)           As soon as possible after 11:00 a.m. (London time) on each LIBOR
Calculation Date, but in no event later than 11:00 a.m. (New York time) on the
Business Day immediately following each LIBOR Calculation Date, the Secured Note
Calculation Agent will calculate LIBOR for the next Interest Period and the
Periodic Interest payable for such Interest Period in respect of the Outstanding
Secured Notes, rounded to the nearest cent, with half a cent being rounded
upward, on the related Payment Date to be given to the Issuer, the Trustee, the
Collateral Manager, the Depositary, Euroclear, Clearstream, the Note Paying
Agent and the Irish Paying Agent. The Secured Note Calculation Agent will also
specify to the Issuer and the Collateral Manager the quotations upon which the
Applicable Periodic Interest Rate for each Class of Secured Notes is based, and
in any event the Secured Note Calculation Agent must notify the Issuer and the
Collateral Manager before 5:00 p.m. (New York time) on each applicable LIBOR
Calculation Date if it has not determined and is not in the process of
determining LIBOR with respect to the Secured Notes and the Periodic Interest
with respect to each Class of Secured Notes, together with its reasons for the
delay. The Irish Paying Agent also will cause the Applicable Periodic Interest
Rate for each Interest Period for each Class of Secured Notes listed on the
Irish Stock Exchange, the amount of interest payable in respect of each Class of
Secured Notes listed on the Irish Stock Exchange and each Payment Date to be
delivered to the Company Announcements Office of the Irish Stock Exchange as
soon as possible after the Irish Paying Agent has received notice from the
Secured Note Calculation Agent of such Applicable Periodic Interest Rates and
amounts.

 

129

--------------------------------------------------------------------------------


 

7.16.        LISTING

 

The Issuer will use its commercially reasonable efforts to obtain and maintain
the listing of each Class of Secured Notes on the Irish Stock Exchange.

 

7.17.        AMENDMENT OF CERTAIN DOCUMENTS

 

The Issuer will not agree to any amendment to or modification of its Articles,
the Corporate Services Agreement, the Collateral Management Agreement, the
Account Control Agreement or any Hedge Agreement at any time without obtaining
Rating Agency Confirmation with respect to any such modification and will not
amend, modify or waive any “non-petition” or “limited recourse” provisions of
any Transaction Document to which it is a party without obtaining a Rating
Agency Confirmation with respect to such modification. The Trustee shall provide
each of the Hedge Counterparties, the Holders of Secured Notes of the
Controlling Class, the Collateral Manager and the Rating Agencies with a copy of
any such amendment or modification at least ten Business Days before effecting
such amendment or modification. Prior to entering into any waiver in respect of
the any of the foregoing agreements, the Issuer will provide to each Rating
Agency and the Trustee with written notice of such waiver.

 

7.18.        PURCHASE OF COLLATERAL; INFORMATION REGARDING COLLATERAL; RATING
CONFIRMATION

 

(a)           The Issuer will use reasonable efforts to purchase or enter into
binding agreements to purchase, on or before the Effective Date, Collateral Debt
Securities having an aggregate Principal Balance, together with the aggregate
Principal Balance of all Eligible Investments purchased with Collateral
Principal Collections, of not less than U.S.$800,000,000 (assuming, for these
purposes, settlement (in accordance with customary settlement procedures in the
relevant markets) of all agreements entered into by the Issuer to acquire
Collateral Debt Securities scheduled to settle on or following the Effective
Date).

 

(b)           The Issuer (or the Collateral Manager on behalf of the Issuer)
shall cause to be delivered to the Trustee on the Effective Date an amended
Schedule A listing all Collateral Debt Securities purchased on or before the
Effective Date, which schedule will supersede any prior Schedule A delivered to
the Trustee.

 

(c)           The Collateral Manager, on behalf of the Issuer, shall give prompt
written notice to S&P of any purchase of a Collateral Debt Security which
includes, as one of its rights or counterparts, the right to distributions from
excess proceeds after required fixed payments are made on other classes of
securities.

 

(d)           On or before the Effective Date, the Issuer (or the Collateral
Manager on its behalf) shall deliver an Officer’s certificate to the Trustee,
the Holders of Secured Notes of the Controlling Class, each Hedge Counterparty
and each Rating Agency (in addition to any such Officer’s Certificate, the
information set forth in such Officer’s Certificate shall also be provided to
S&P in a form that complies with and includes the information required by S&P’s
Preferred Format) demonstrating compliance by the Issuer with its obligations
under Section 7.18(a) and satisfaction of each applicable Collateral Quality
Test (with the exception of S&P’s CDO Monitor Test), each applicable Collateral
Concentration Limitation and each applicable Coverage Test or, if on the
Effective Date, the Issuer shall be in default in the performance of its
obligations under this Section 7.18 or any of the Collateral Quality Tests (with
the exception of S&P’s CDO Monitor Test), the Collateral

 

130

--------------------------------------------------------------------------------


 

Concentration Limitations or the specified Coverage Tests shall fail to be
satisfied, the Issuer (or the Collateral Manager on its behalf) shall deliver an
Officer’s certificate to the Trustee, the Holders of Secured Notes of the
Controlling Class, each Hedge Counterparty and each Rating Agency specifying the
details of such default or failure; provided that the failure to satisfy any of
the Collateral Quality Tests, Collateral Concentration Limitations or Coverage
Tests does not constitute an Event of Default but such failure may result in a
Rating Confirmation Failure.

 

(e)           No later than 15 Business Days after the Effective Date, the
Issuer (or the Collateral Manager on its behalf) shall deliver or cause to be
delivered to the Trustee an accountant’s certificate (the Accountant’s
Certificate) (i) confirming the information with respect to each Collateral Debt
Security set forth on the amended schedule delivered pursuant to
Section 7.18(b) as of the Effective Date, and the information provided by the
Issuer with respect to every other asset included in the Collateral,
(ii) certifying as of the Effective Date the procedures applied and their
associated findings with respect to the Coverage Tests, the Collateral
Concentration Limitations and the Collateral Quality Tests and (iii) specifying
the procedures undertaken to review data and computations relating to the
foregoing clause (ii) held by the Issuer on the Effective Date.

 

(f)            The Issuer (or the Collateral Manager on its behalf) shall
request in writing that each of the Rating Agencies confirm in writing (a Rating
Confirmation), within 30 Business Days after the Effective Date (or, in the case
of each Rating Agency, any such later date (in no event longer than 60 Business
Days after the Effective Date) that shall be acceptable to such Rating Agency),
the ratings (including any private or confidential ratings) assigned by it on
the Closing Date to the Secured Notes. In the event that the Issuer fails to
obtain a Rating Confirmation within such time period (a Rating Confirmation
Failure), Collateral Interest Collections and, to the extent Collateral Interest
Collections are insufficient therefor, Collateral Principal Collections shall be
applied on the next Payment Date and any succeeding Payment Dates, as applicable
as provided in Section 11.1 to the extent necessary for each of the Rating
Agencies to provide a Rating Confirmation.

 

(g)           Notwithstanding the foregoing, if the Issuer (or the Collateral
Manager on its behalf) has requested in writing that each of the Rating Agencies
provide Rating Confirmation within five Business Days after the Effective Date
and obtained confirmation by electronic mail, facsimile or telephone that each
of the Rating Agencies has received such request and has promptly delivered to
the applicable Rating Agency any additional information reasonably requested by
such Rating Agency, and any of the Rating Agencies fails to respond to such
request within 30 Business Days after the Effective Date, then such failure to
respond will not immediately constitute a Rating Confirmation Failure so long as
(x) the CDS Principal Balance equals at least U.S.$800,000,000 and (y) the
Collateral Quality Tests are satisfied, but such failure to respond shall not
constitute receipt of Rating Confirmation; provided that Rating Confirmation
Failure will thereafter occur immediately upon receipt from any Rating Agency of
an actual notice of Rating Confirmation Failure. If such response is not
received from any Rating Agency within 60 Business Days after the Effective
Date, the Issuer (or the Collateral Manager on behalf of the Issuer) may repeat
such request within 60 Business Days thereafter. In addition, if any rating
assigned as of the Closing Date to any Class of Notes has not been confirmed, or
is reduced or withdrawn, within 30 Business Days after the Effective Date by any
Rating Agency, the Collateral Manager may, on behalf of the Issuer, within 10
Business Days thereafter provide to such Rating Agency a proposal (a Proposal)
with respect to

 

131

--------------------------------------------------------------------------------


 

the Collateral Debt Securities. If such Rating Agency accepts the Proposal, a
Rating Confirmation shall be deemed to have occurred with respect to such Rating
Agency, so long as the Collateral Manager meets the conditions set forth in such
Proposal within the time requirements set forth in such Proposal. If the
Collateral Manager, on behalf of the Issuer, elects not to submit a Proposal, if
a Proposal is submitted but not accepted or if the Collateral Manager fails to
meet the conditions set forth in the Proposal within the time requirements set
forth in such Proposal, then a Rating Confirmation Failure shall be deemed to
have occurred.

 

(h)           No later than 15 Business Days following the Effective Date, the
Trustee shall (i) run the S&P CDO Monitor and report to S&P whether or not the
S&P CDO Monitor Test has been satisfied and (ii) report the S&P Scenario Default
Rate and the S&P Break-Even Default Rate for each Class of Notes.

 

ARTICLE VIII

 

SUPPLEMENTAL INDENTURES

 

8.1.          SUPPLEMENTAL INDENTURES WITHOUT CONSENT OF SECURED NOTEHOLDERS

 

Without the consent of the Holders of any Secured Notes, any Hedge Counterparty
(except as specified below) or the Income Noteholders, but with Rating Agency
Confirmation for so long as any Class of Notes are rated as such time by any
Rating Agency, the Issuer, when authorized by Board Resolutions, and the
Trustee, at any time and from time to time subject to the requirement provided
below in this Section 8.1 with respect to the ratings of the Secured Notes and
subject to Section 8.3, may enter into one or more indentures supplemental
hereto, in form satisfactory to the Trustee, for certain limited purposes
including, inter alia, to:

 

(a)           evidence the succession of another Person to the Issuer and the
assumption by any such successor Person of the covenants of the Issuer herein
and in the Secured Notes pursuant to Section 7.10 or 7.11;

 

(b)           add to the covenants of the Issuer or the Trustee for the benefit
of the Holders of all of the Secured Notes;

 

(c)           pledge any additional property to the Trustee;

 

(d)           add to the conditions, limitations or restrictions on the
authorized amount, terms and purposes of the issue, authentication and delivery
of the Secured Notes;

 

(e)           effect the appointment of a successor;

 

(f)            reduce the permitted minimum denomination of the Secured Notes;

 

(g)           take any action necessary or advisable to prevent the Issuer, any
Note Paying Agent or the Trustee from being subject to withholding or other
taxes, fees or assessments, to prevent the Issuer (without adverse effect to the
Issuer) from failing to qualify as a Qualified REIT Subsidiary or to prevent the
Issuer from being treated as engaged in a U.S. trade or business or otherwise
being subjected to U.S. federal, state or local income

 

132

--------------------------------------------------------------------------------


 

tax on a net income tax basis; provided, further, that such action will not
cause the Noteholders to experience any material change to the timing, character
or source of income from the Notes and will not be considered a significant
modification resulting in an exchange for purposes of section 1.1001-3 of the
U.S. Treasury regulations;

 

(h)           modify the restrictions on and procedures for resale and other
transfer of the Secured Notes in accordance with any change in any applicable
law or regulation (or the interpretation thereof) or to enable the Issuer to
rely upon any less restrictive exemption from registration under the Securities
Act or the Investment Company Act (in addition to that provided under
Section 3(c)(7) thereunder) or to remove restrictions on resale and transfer to
the extent not required thereunder;

 

(i)            grant, convey, transfer, assign, mortgage or pledge any property
to or with the Trustee for the benefit of the Secured Parties;

 

(j)            correct or amplify the description of any property at any time
subject to the lien of this Indenture, or to better assure, convey and confirm
unto the Trustee any property subject or required to be subjected to the lien of
this Indenture (including any and all actions necessary or desirable as a result
of changes in law or regulations) or to subject to the lien of this Indenture
any additional property;

 

(k)           make any change required by the stock exchange on which any
Class of Secured Note is listed, if any, in order to permit or maintain such
listing;

 

(l)            correct, amend, cure any manifest error, inconsistency, defect or
ambiguity or correct any typographical error in this Indenture;

 

(m)          modify this Indenture to conform the terms herein to the terms set
forth in the then current Offering Circular;

 

(n)           modify any provision (other than in respect of a Reserved Matter),
with respect to restrictions upon the Issuer’s rights to acquire and dispose of
Collateral Debt Securities and other assets, that the Issuer or the Collateral
Manager determines to be necessary or desirable in order for the Issuer to
maintain any desired exemption from registration of the Issuer under the
Investment Company Act or of the Notes under the Securities Act;

 

(o)           with the consent of the Collateral Manager, modify the calculation
of the Collateral Quality Tests and the definitions applicable thereto to
correspond with published or written changes in the guidelines, methodology or
standards established by the Rating Agencies;

 

(p)           with the consent of the Collateral Manager and the consent of not
less than a Majority of the aggregate Outstanding principal amount of the
Controlling Class, to modify the calculation of the Coverage Tests and the
definitions applicable thereto to correspond with published or written changes
in the guidelines, methodology or standards established by the Rating Agencies;
or

 

(q)           agree to any modification of the Indenture or any other
Transaction Document (other than in respect of a Reserved Matter), which is, in
the opinion of the Trustee, proper to make if, in the opinion of the Trustee
(based upon an Opinion of Counsel), such modification will not have a material
adverse effect on the interests of Holders of any Class or Classes

 

133

--------------------------------------------------------------------------------


 

 

of Notes or any Hedge Counterparty and which is of a formal, minor or technical
nature or is to correct a manifest error.

 

In addition, the Trustee may, but is not obligated to, without the consent of
the Secured Noteholders or of the Holders of any relevant Class or Classes of
Secured Notes, agree to any modification of any other Transaction Document which
is of a formal, minor or technical nature or is to correct a manifest error and
which is, in the opinion of the Trustee (based upon an Opinion of Counsel as
described in Section 8.3), proper to make; provided such modification will not
have a material adverse effect on the interests of any Hedge Counterparty or the
Holders of any Class or Classes of Notes.

 

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s own rights, duties, liabilities or indemnities under this Indenture or
otherwise, except to the extent required by law.

 

No modification to the Indenture will be effective until the Collateral Manager
has received written notice of such amendment and, if such amendment affects the
rights, obligations or compensation of the Collateral Manager, the Collateral
Manager has consented in writing to the terms of the proposed amendment. In
addition, the consent of any predecessor Collateral Manager will be required to
implement any such supplemental indenture that would change any provision of the
Indenture entitling such predecessor Collateral Manager to any fee or other
amount payable to it under the Indenture or to reduce or delay the right of such
predecessor to such payment.

 

Without obtaining the requisite consents of the applicable parties pursuant to
this Section 8.1, the Trustee shall not enter into any such supplemental
indenture if, as a result of such supplemental indenture, the interests of any
Hedge Counterparty, any Holder of Secured Notes or the Income Notes would be
materially and adversely affected thereby. In determining whether or not the
interests of any Holder of Secured Notes or Income Notes will be materially and
adversely affected, the Trustee shall be entitled to rely upon an Opinion of
Counsel or a certificate of the Issuer or the Collateral Manager as to whether
the interests of any Holder of Secured Notes or of Income Notes would be
materially and adversely affected by any such supplemental indenture (after
giving notice of such change to the Income Note Paying Agent). The Collateral
Manager will not be bound by any supplemental indenture that affects the
obligations of the Collateral Manager unless the Collateral Manager has
consented thereto in writing (which consent will not be unreasonably withheld).
The Issuer will not consent to any supplemental indenture that would have a
material adverse effect on any Hedge Counterparty without the consent of such
Hedge Counterparty (which shall not be unreasonably withheld, conditioned or
delayed).

 

At the cost of the Issuer, the Trustee shall provide to the Secured Noteholders,
the Collateral Manager, the Income Note Paying Agent, each Hedge Counterparty
and each Rating Agency a copy of any proposed supplemental indenture at least
ten days prior to the execution thereof by the Trustee and, for so long as any
Secured Notes are Outstanding, request a Rating Agency Confirmation from each
Rating Agency with respect to such supplemental indenture. As soon as
practicable after the execution by the Trustee and the Issuer of any such
supplemental indenture, the Trustee shall provide to the Secured Noteholders,
the Collateral Manager, the Income Note Paying Agent, each Hedge Counterparty
and each Rating Agency a copy of the executed supplemental indenture.

 

For so long as any Secured Notes are Outstanding and rated by either of the
Rating Agencies, no supplemental indenture pursuant to this Section 8.1, shall
be effective unless and until a Rating Agency Confirmation from each Rating
Agency has been received.

 

134

--------------------------------------------------------------------------------

 

8.2.                              SUPPLEMENTAL INDENTURES WITH CONSENT OF
SECURED NOTEHOLDERS

 

Except as provided below, with the prior written consent of each Hedge
Counterparty (but only if the right of such Hedge Counterparty to payments in
accordance with the Priority of Payments is adversely affected), the Holders of
not less than a majority of the aggregate principal amount of the Outstanding
Secured Notes of each Class (in principal amount) adversely affected thereby,
receipt of Rating Agency Confirmation and the written consent of Holders of not
less than 662/3% of the aggregate principal amount of the Outstanding Income
Notes (if materially and adversely affected thereby), the Trustee and the Issuer
may execute a supplemental indenture to add provisions to, or change in any
manner or eliminate any provisions of, the Indenture or modify in any manner the
rights of the Holders of the Secured Notes of such Class or of the Income Notes
or the Hedge Counterparty under the Indenture. Unless notified (after giving 30
Business Days’ notice of such amendment to the holders of each Class of Notes,
the Holders of the Income Notes and each Hedge Counterparty) by holders of a
majority in Aggregate Outstanding Amount of the Notes of any Class that such
Class of Notes will be materially and adversely affected by the proposed
supplemental indenture, the interests of such Class will be deemed not to be
materially and adversely affected by such proposed supplemental indenture.

 

With the written consent of the Holders of not less than 75% of the then
Aggregate Outstanding Amount of each adversely affected Class of Secured Notes
and the written consent of 75% of the Holders of the aggregate principal amount
of the Outstanding Income Notes if materially and adversely affected thereby
(which consent shall be evidenced by an Officer’s certificate of the Issuer
certifying that such consent has been obtained), Rating Agency Confirmation and
the written consent of each Hedge Counterparty (which shall be required only if
the right of such Hedge Counterparty to payments in accordance with the Priority
of Payments is adversely affected), the Trustee and Issuer may, subject to
Section 8.3, enter into one or more indentures supplemental hereto in order to:

 

(a)                                  change the applicable Stated Maturity Date
of the Secured Notes or scheduled redemption of the principal of or the due date
of any installment of interest on the Secured Notes, reduce the principal amount
thereof or the rate of interest thereon, or the Redemption Price with respect
thereto, or change the earliest date on which Secured Notes may be redeemed,
change the provisions of the Indenture relating to the application of proceeds
of any Collateral to the payment of principal of or interest on the Secured
Notes or change any place where, or the coin or currency in which, Secured Notes
or the principal thereof or interest thereon is payable, or impair the right to
institute suit for the enforcement of any such payment on or after the Stated
Maturity Date thereof (or, in the case of redemption, on or after the Redemption
Date);

 

(b)                                 reduce the percentage, in principal amount,
of Holders of Secured Notes of each Class, or the percentage of Income
Noteholders, whose consent is required for the authorization of any supplemental
indenture or for any waiver of compliance with certain provisions of the
Indenture or certain defaults thereunder or their consequences;

 

(c)                                  impair or adversely affect the Collateral
other than as permitted by the Indenture;

 

(d)                                 permit the creation of any security interest
ranking prior to or on a parity with the security interest of the Indenture with
respect to any part of the Collateral or terminate such security interest on any
property at any time subject thereto (other than in accordance with the
Indenture) or deprive the Holder of any Secured Note or any Hedge Counterparty
of the security afforded by the security interest of the Indenture;

 

135

--------------------------------------------------------------------------------


 

(e)                                  reduce the percentage of the aggregate
principal amount of Holders of Secured Notes of each Class whose consent is
required to request the Trustee to preserve the Collateral or rescind the
Trustee’s election to preserve the Collateral pursuant to Section 5.5 or to sell
or liquidate the Collateral pursuant to Section 5.4 or 5.5;

 

(f)                                    modify any of the provisions of this
Section 8.2, except to increase the percentage of the aggregate principal amount
of Outstanding Secured Notes of each Class whose Holders’ consent is required
for any such action or to provide that other provisions of the Indenture cannot
be modified or waived without the written consent of the Holders of 75% of the
then Aggregate Outstanding Amount of each affected Class of Secured Notes
Outstanding or each Hedge Counterparty;

 

(g)                                 modify the definition of the term
“Outstanding” or Section 11.1;

 

(h)                                 modify any of the provisions of the
Indenture in such a manner as to affect the calculation of the amount of any
payment of interest or principal of any Secured Note on any Payment Date or to
affect the right of the Holders of Secured Notes or any Hedge Counterparty to
the benefit of any provisions for the redemption of such Secured Notes contained
therein;

 

(i)                                     modify provisions related to the
bankruptcy or insolvency of the Issuer; or

 

(j)                                     modify provisions stating that the
obligations of the Issuer are limited recourse obligations of the Issuer payable
solely from the Collateral in accordance with the terms of the Indenture
(Section 8.2(a) through (j) collectively, the Reserved Matters).

 

The Trustee is hereby authorized to join in the execution of any such
supplemental indenture and to make any further appropriate agreements and
stipulations which may be therein contained, but the Trustee shall not be
obligated to enter into any such supplemental indenture which affects the
Trustee’s own rights, duties, liabilities or indemnities under this Indenture or
otherwise, except to the extent required by law.

 

Not later than 15 Business Days prior to the execution of any proposed
supplemental indenture pursuant to this Section 8.2, the Trustee, at the expense
of the Issuer, shall mail to the Secured Noteholders, Income Note Paying Agent,
each Hedge Counterparty, the Collateral Manager and each Rating Agency a copy of
such proposed supplemental indenture (or a description of the substance thereof)
and shall request Rating Agency Confirmation with respect to such supplemental
indenture. If any Class of Secured Notes is then rated by any Rating Agency, the
Trustee shall not enter into any such supplemental indenture if, as a result of
such supplemental indenture, Rating Agency Confirmation would not be received
with respect to such supplemental indenture, unless each Holder of Secured Notes
of each Class whose rating will be reduced or withdrawn has, after notice that
the proposed supplemental indenture would result in such reduction or withdrawal
of the rating of the Class of Secured Notes held by such Holder, consented to
such supplemental indenture. Without having obtained the consent of the
applicable parties pursuant to this Section 8.2, the Trustee shall not enter
into any such supplemental indenture if, as a result of such supplemental
indenture, the interests of any Hedge Counterparty, any Holder of Secured Notes
or Income Noteholders would be materially and adversely affected thereby. Unless
notified by (i) the Holders of a Majority of the then Aggregate Outstanding
Amount of any Class of Secured Notes that such Class will be materially and
adversely affected or (ii) the Holders of a Majority of aggregate principal
amount of the Income Notes that the Income Noteholders will be materially and
adversely affected, the Trustee shall be entitled to rely upon an Opinion of
Counsel or certificate of the Issuer or the Collateral Manager as to whether the
interests of any Holder of Secured

 

136

--------------------------------------------------------------------------------


 

Notes or of the Income Noteholders would be materially and adversely affected by
any such supplemental indenture (after giving notice of such change to the
Income Note Paying Agent).

 

It shall not be necessary for any Act of Secured Noteholders or any consent of
Income Noteholders under this Section 8.2 to approve the particular form of any
proposed supplemental indenture, but it shall be sufficient if such Act or
consent shall approve the substance thereof.

 

Promptly after the execution by the Issuer and the Trustee of any supplemental
indenture pursuant to this Section 8.2, the Trustee, at the expense of the
Issuer, shall mail or make available to the Secured Noteholders, the Income Note
Paying Agent (for forwarding to the Income Noteholders), each Hedge
Counterparty, the Collateral Manager and each Rating Agency a copy thereof. Any
failure of the Trustee to publish or mail such notice, or any defect therein,
shall not, however, in any way impair or affect the validity of any such
supplemental indenture. In addition, the Issuer shall cause to be delivered a
copy of the executed supplemental indenture to the Repository for posting on the
Repository in the manner described in Section 14.3.

 

8.3.                              EXECUTION OF SUPPLEMENTAL INDENTURES

 

In executing or accepting the additional trusts created by any supplemental
indenture permitted by this Article VIII or the modifications thereby of the
trusts created by this Indenture, the Trustee shall be entitled to receive, and
(subject to Sections 6.1 and 6.3) shall be fully protected in relying in good
faith upon an Opinion of Counsel (which may rely on an Officer’s certificate of
the Issuer or Collateral Manager), stating that the execution of such
supplemental indenture is authorized, or permitted by this Indenture and that
all conditions precedent thereto have been complied with. Any such Opinion of
Counsel may be supported as to factual (including financial and capital markets)
matters by such relevant certificates and other documents as may be necessary or
advisable in the judgment of counsel delivering such Opinion of Counsel. The
Trustee may, but shall not be obligated to, enter into any such supplemental
indenture which affects the Trustee’s own rights, duties or indemnities under
this Indenture or otherwise. Such supplemental indenture will not be binding on
the Collateral Manager to the extent that it reduces the rights or increases the
obligations of the Collateral Manager, unless such supplemental indenture is
consented to in writing by the Collateral Manager.

 

8.4.                              EFFECT OF SUPPLEMENTAL INDENTURES

 

Upon the execution of any supplemental indenture under this Article VIII, this
Indenture shall be modified in accordance therewith, and such supplemental
indenture shall form a part of this Indenture for all purposes; and every Holder
of Secured Notes theretofore and thereafter authenticated and delivered
hereunder shall be bound thereby.

 

Notwithstanding anything to the contrary herein, no amendment or modification of
or supplement to this Indenture will be effective until the Collateral Manager
has received written notice of such amendment, modification or supplement. If
such amendment, modification or supplement affects the rights, obligations or
compensation of the Collateral Manager, the Collateral Manager shall obtain the
consent of any predecessor Collateral Manager with respect to any such
amendment, modification or supplemental that would change any provision of this
Indenture entitling such predecessor Collateral Manager to any fee or other
amount payable to it under this Indenture or to reduce or delay the right of
such predecessor to such payments.

 

137

--------------------------------------------------------------------------------


 

8.5.                              REFERENCE IN SECURED NOTES TO SUPPLEMENTAL
INDENTURES

 

Secured Notes authenticated and delivered after the execution of any
supplemental indenture pursuant to this Article VIII may, and if required by the
Trustee shall, bear a notation in form approved by the Trustee as to any matter
provided for in such supplemental indenture. If the Issuer shall so determine,
new Secured Notes, so modified as to conform in the opinion of the Trustee and
the Issuer to any such supplemental indenture, may be prepared and executed by
the Issuer and authenticated and delivered by the Trustee in exchange for
Outstanding Secured Notes.

 

ARTICLE IX

 

REDEMPTION OF SECURED NOTES

 

9.1.                              REDEMPTION OF SECURED NOTES

 

The Secured Notes will be subject to redemption in whole but not in part at
their respective Redemption Prices, in each case, in accordance with the
procedures, and subject to the satisfaction of the conditions, in Section 9.2
below, in the following circumstances:

 

(a)                                  on or after the Payment Date occurring in
June 2010 and continuing until the Stated Maturity Date (the Call Period), at
the direction of the Holders of not less than 662/3% of the aggregate principal
amount of the Outstanding Income Notes (an Optional Redemption);

 

(b)                                 on any Payment Date following the occurrence
and during the continuation of a Tax Event, (i) at the direction of the Holders
of not less than 662/3% of the aggregate principal amount of the Outstanding
Income Notes or (ii) subject to the satisfaction of the Income Note Redemption
Approval Condition, at the direction of the Holders of a Majority of the then
Aggregate Outstanding Amount of the Controlling Class (such a redemption, a Tax
Redemption); and

 

(c)                                  automatically and without any direction by
any Person, (i) if the Notes have not been redeemed in full on or after the
Payment Date occurring in February 2019, and (ii) if any of the conditions set
forth in Sections 9.2(a) and (b) below have not been met or if the highest
bidder fails to pay the purchase price within six Business Days following such
Payment Date, the Payment Date thereafter, unless the Notes are redeemed in full
prior to the next Auction Date (such a redemption, an Auction Call Redemption).

 

9.2.                              REDEMPTION PROCEDURES; AUCTION

 

In connection with any Redemption, the Trustee and the Collateral Manager will,
in accordance with the procedures set forth in Schedule E (the Auction
Procedures) and at the expense of the Issuer, conduct an auction (an Auction) of
the Collateral Debt Securities included in the Collateral on a date (each such
date, an Auction Date) occurring no later than ten Business Days prior to the
Payment Date occurring in February 2019, or if the conditions for an Auction
Call Redemption Date set forth below are not met on such date, ten Business Days
prior to the Payment Date occurring in February 2019 of the following year (or
on such earlier Payment Date following the Payment Date occurring in
February 2019 as determined by the Collateral Manager in its sole discretion.
Any of the Placement Agents, the Collateral Manager, the Income Noteholders, the
Trustee or their respective Affiliates may, but will not be required to, bid at
the Auction.

 

138

--------------------------------------------------------------------------------


 

(a)                                  Any Redemption will be subject to the
satisfaction of each of the following conditions:

 

(1)                                  the related Auction has been conducted in
accordance with the Auction Procedures;

 

(2)                                  the Trustee has received bids for the
Collateral Debt Securities (or for each of the related Subpools) from at least
two Qualified Bidders (including the winning Qualified Bidder) identified on a
list of qualified bidders provided by the Collateral Manager to the Trustee;

 

(3)                                  the Collateral Manager certifies that the
Highest Auction Price would result in the Sale Proceeds from the Collateral Debt
Securities (or the related Subpools) for a purchase price (paid in cash) plus
the Balance of all Eligible Investments and cash held by the Issuer plus any
termination payments payable by a Hedge Counterparty to the Issuer (in excess of
any amounts payable by the Issuer to a Hedge Counterparty) resulting from the
termination of any Hedge Agreement pursuant to the Redemption being at least
equal to the sum of (i) the aggregate Redemption Prices of the Notes plus
(ii) any accrued but unpaid fees and expenses of the Issuer pursuant to
Section 11.1(b)(1), (24) and (25) (including any termination payments payable by
the Issuer resulting from the termination of any Hedge Agreement pursuant to the
Redemption) plus (iii) (a) in connection with a Tax Redemption at the direction
of the Controlling Class and (b) an Auction Call Redemption, any additional
amounts necessary to satisfy the Income Note Redemption Approval Condition; and

 

(4)                                  the bidder(s) who offered the Highest
Auction Price for the Collateral Debt Securities (or the related Subpools)
enter(s) into a written agreement with the Issuer (which the Issuer will execute
if the conditions set forth above and in the Indenture are satisfied, which
execution will constitute certification by the Issuer that such conditions have
been satisfied) that obligates the highest bidder(s) (or the highest bidder for
each Subpool) to purchase all of the Collateral Debt Securities (or the relevant
Subpool) and provides for payment in full (in Cash) of the purchase price to the
Trustee on or prior to the sixth Business Day following the relevant Auction
Date.

 

(b)                                 In addition, any Optional Redemption
requires the occurrence of the following:

 

(1)                                  at least four Business Days before the
scheduled Redemption Date, the Collateral Manager has furnished to the Trustee
evidence, in form satisfactory to the Trustee, that the Collateral Manager on
behalf of the Issuer has entered into a binding agreement or agreements with an
institution or institutions (or guarantor or guarantors of the obligations):
(A) with regard to which Rating Agency Confirmation has been received; or
(B) whose short-term unsecured debt obligations (other than such obligations
whose rating is based on the credit of a person other than such institution)
have a credit rating from Moody’s, if rated by Moody’s, of “P-1,” Fitch of “F1 “
and of at least “A-1” from S&P; and in each case, to sell, not later than the
Business Day immediately preceding the scheduled Redemption Date, in immediately
available funds, all or part of the Collateral Debt Securities at an aggregate
purchase price at least equal to an amount sufficient together with the balance
of all Eligible Investments maturing on or prior to the scheduled Redemption
Date and any termination payments

 

139

--------------------------------------------------------------------------------


 

received by the Issuer under any Hedge Agreements on or prior to the scheduled
redemption date, to pay all administrative and other fees and expenses, the
Collateral Management Fee and any other amount payable under Section 11.1(b)(1),
(24) and (25), to pay any amounts payable under each Hedge Agreement, if any,
and to redeem all of the Notes on the scheduled redemption date at the
applicable Redemption Price; or

 

(2)                                  prior to selling any Collateral Debt
Securities or any other collateral, the Collateral Manager certifies that the
expected proceeds from such sale will, in the aggregate, equal or exceed, in
each case, the sum of (a) the Redemption Prices of the Notes plus (b) all
expenses of such redemption and all other administrative fees and expenses
payable on the related Redemption Date;

 

provided that all of the conditions set forth in Section 9.2(a) and (b) have
been met, the Trustee will sell and transfer the Collateral Debt Securities (or
each related Subpool), without representation, warranty or recourse, to the
bidder(s) who offered the Highest Auction Price for the Collateral Debt
Securities (or the related Subpools) in accordance with and upon completion of
the Auction Procedures. If any of the conditions set forth in
Section 9.2(a) through (b) are not met, (i) the Redemption will not occur on the
Payment Date following the relevant Auction Date, (ii) the Trustee shall give
notice of the withdrawal of the Redemption, (iii) subject to clause (iv) below,
the Trustee shall decline to consummate such sale and may not solicit any
further bids or otherwise negotiate any further sale of Collateral Debt
Securities in relation to such Auction and (iv) unless the Secured Notes are
redeemed in full prior to the next succeeding Auction Date, the Trustee shall
conduct another Auction on the next succeeding Auction Date.

 

The Trustee will deposit the purchase price for the Collateral Debt Securities
in the Collection Account, and the Secured Notes and, to the extent funds are
available therefor, the Income Notes, will be redeemed on the Payment Date
immediately following the relevant Auction Date in the order of priorities set
forth in Section 11.1. Any Redemption will only be effected on a Payment Date.
Installments of principal and interest due on or prior to a Redemption Date
shall continue to be payable to the Holders of such Secured Notes as of the
relevant Record Dates according to their terms.

 

Neither the Issuer nor the Trustee shall terminate any Hedge Agreement in
conjunction with a Redemption unless the Redemption Conditions are met and the
notice of Redemption cannot be withdrawn or rescinded pursuant to Section 9.5.

 

9.3.                              RECORD DATE; NOTICE TO TRUSTEE OF REDEMPTION

 

(a)                                  The Issuer shall set the Redemption Date
and the applicable Record Date and give notice thereof to the Trustee pursuant
to Section 9.3(b) below and shall issue an Issuer Request to the Trustee for the
provision of the information necessary for the Issuer to compile the Redemption
Date Statement in accordance with Section 10.14(b).

 

(b)                                 In the event of any Redemption, the Issuer
shall, at least 45 days (but not more than 90 days) prior to the Redemption
Date, notify the Trustee and each Hedge Counterparty of such Redemption Date,
the applicable Record Date, the principal amount of each Class of Notes to be
redeemed on such Redemption Date and the Redemption Price of such Notes.

 

140

--------------------------------------------------------------------------------


 

9.4.                              NOTICE OF REDEMPTION

 

Notice of Redemption will be given by first-class mail, postage prepaid, mailed
not less than eight Business Days prior to the applicable Redemption Date, to
each Hedge Counterparty, each Rating Agency and each Holder of Secured Notes at
such Holder’s address in the Note Register maintained by the Note Registrar in
accordance with the provisions of this Indenture and to the Collateral Manager.
Secured Notes called for Redemption must be surrendered at the office of any
Note Paying Agent appointed pursuant to this Indenture in order to receive the
Redemption Price. The Issuer will also deliver notice of Redemption to the Irish
Paying Agent if and so long as any Class of Secured Notes to be redeemed is
listed on the Irish Stock Exchange.

 

All notices of redemption shall state:

 

(a)                                  the applicable Redemption Date;

 

(b)                                 the applicable Record Date;

 

(c)                                  the Redemption Price;

 

(d)                                 that all the Notes of the relevant Class are
being redeemed in full and that interest on the applicable principal amount of
Notes shall cease to accrue on the date specified in the notice; and

 

(e)                                  the place or places where such Secured
Notes are to be surrendered for payment of the Redemption Price, which shall be
the office or agency of the Note Paying Agent to be maintained as provided in
Section 7.2.

 

Notice of redemption shall be given by the Issuer or, at the Issuers’ request,
by the Trustee in the name and at the expense of the Issuer. Failure to give
notice of redemption, or any defect therein, to any Holder of any Note selected
for redemption shall not impair or affect the validity of the redemption of any
other Notes.

 

9.5.                              NOTICE OF WITHDRAWAL

 

With regard to an Optional Redemption or a Tax Redemption, any notice of
redemption may be withdrawn by the Issuer up to the fourth Business Day prior to
the Redemption Date by written notice to the Trustee and the Collateral Manager
only if the Collateral Manager is unable to deliver such sale agreement or
agreements or certifications, as the case may be, in form satisfactory to the
Trustee. With regard to any Redemption, notice of any withdrawal pursuant to
Section 9.2 shall be given by the Trustee to each Holder of Secured Notes at
such Holder’s address in the Note Register maintained by the Note Registrar by
overnight courier guaranteeing next day delivery (or second day delivery outside
the United States) sent not later than the third Business Day prior to such
Redemption Date. In addition, the Trustee will, if any Class of Secured Notes to
have been redeemed is listed on the Irish Stock Exchange, deliver a notice of
such withdrawal to the Irish Stock Exchange not less than three Business Days
prior to such Redemption Date.

 

9.6.                              SECURED NOTES PAYABLE ON REDEMPTION DATE

 

Notice of redemption having been given as aforesaid, the Notes so to be redeemed
shall, on the Redemption Date, become due and payable at the Redemption Price
therein specified, and from and after the Redemption Date (unless the Issuer
shall default in the payment of the Redemption Price) such

 

141

--------------------------------------------------------------------------------


 

Secured Notes shall cease to bear interest. Upon final payment on a Note to be
redeemed, the Holder shall present and surrender such Note at the place
specified in the notice of redemption on or prior to such Redemption Date;
provided that if there is delivered to the Issuer (i) such security or indemnity
as may be required by it to save it harmless and (ii) an undertaking thereafter
to surrender such Note, then, in the absence of notice to the Issuer that the
applicable Note has been acquired by a bona fide purchaser, such final payment
shall be made without presentation or surrender. Installments of interest on
Secured Notes of a Class so to be redeemed whose Stated Maturity Date is on or
prior to the Redemption Date shall be payable to the Holders of such Secured
Notes, or one or more predecessor Secured Notes, registered as such at the close
of business on the relevant Record Date according to the terms and provisions of
Section 2.6(e).

 

If any Secured Note called for redemption shall not be paid upon surrender
thereof for redemption, the principal thereof shall, until paid, bear interest
from the Redemption Date at the Applicable Periodic Interest Rate for each
successive Interest Period the Secured Note remains Outstanding.

 

9.7.                              SPECIAL AMORTIZATION

 

If the Collateral Manager notifies the Trustee in writing that it has
determined, in its sole discretion, that investments in additional Collateral
Debt Securities would either be impractical or not beneficial, the amount of
such Collateral Principal Collections available pursuant to
Section 11.1(b)(22)(a), as determined by the Collateral Manager (the Special
Amortization Amount), shall be applied to the payment of principal on the Notes
on the next succeeding Payment Date (a Special Amortization) in accordance with
Section 11.1(b)(22).

 

In order for amounts to be applied for a Special Amortization on any Payment
Date, the Collateral Manager is required to deliver, to each of the Trustee and
each Rating Agency, advance written notice (which may be included in the related
Note Report) (each, a Special Amortization Notice) specifying the identity and
principal amount of each Class of Secured Notes to be paid pursuant to such
Special Amortization and that the Collateral Manager has been unable to identify
for purchase by the Issuer Substitute Collateral Debt Securities that comply
with the Reinvestment Criteria and the other applicable requirements of the
Indenture.

 

On each Payment Date on which a Special Amortization occurs, each related Hedge
Agreement, to the extent provided for therein, will be terminated in part in
accordance with the terms and conditions thereof, including compliance with any
applicable requirement that the Issuer receive Rating Agency Confirmation from
S&P and Moody’s, and any amounts due and payable pursuant to such Hedge
Agreement in connection with such termination thereof will be paid on such
Payment Date in accordance with the terms thereof subject to the Indenture.

 

ARTICLE X

 

ACCOUNTS, ACCOUNTINGS AND RELEASES

 

10.1.                        COLLECTION OF FUNDS

 

(a)                                  Except as otherwise expressly provided
herein, the Trustee may demand payment or delivery of, and shall receive and
collect, directly and without intervention or assistance of any fiscal agent or
other intermediary, all funds and other property payable to or receivable by the
Trustee pursuant to this Indenture, including all payments due on the Pledged
Securities, in accordance with the terms and conditions of such Pledged

 

142

--------------------------------------------------------------------------------


 

Securities. The Trustee shall segregate and hold all such funds and property
received by it in trust for the Secured Parties and shall apply such funds as
provided in this Indenture.

 

(b)                                 Each of the parties hereto hereby agrees to
cause the Custodian or any other Securities Intermediary that holds any funds or
other property for the Issuer in an Account to agree with the parties hereto
that (1) each Account is a Securities Account in respect of which the Trustee is
the Entitlement Holder, (2) each Account is held by a financial institution that
has a combined capital and surplus of at least U.S.$250,000,000 and being
subject to supervision or examination by federal or state banking authority,
(3) the Cash, Securities and other property credited to any Account is to be
treated as a Financial Asset under Article 8 of the UCC and (4) the securities
intermediary’s jurisdiction (within the meaning of Section 8-110 of the UCC) for
that purpose will be the State of New York. In no event may any Financial Asset
held in any Account be registered in the name of, payable to the order of, or
specially Indorsed to, the Issuer unless such Financial Asset has also been
Indorsed in blank or to the Custodian or other Securities Intermediary that
holds such Financial Asset in such Account. Each Account shall be held and
maintained at an office located in Chicago, Illinois.

 

10.2.                        GENERAL PROVISIONS APPLICABLE TO ACCOUNTS

 

The Payment Account, Collateral Account, Uninvested Proceeds Account, Collection
Account (including each Collateral Sub-Account therein), Expense Reserve
Account, each Hedge Counterparty Collateral Account, Discretionary Ramp-Up
Interest Reserve Account and Non-Monthly Pay Asset Interest Reserve Account
shall remain at all times with a financial institution having a long-term debt
rating of at least “BBB+” by S&P.

 

(a)                                  The Trustee agrees to give the Issuer
prompt notice (with a copy to the Hedge Counterparty, the Collateral Manager,
each Rating Agency and the Income Note Paying Agent) if any Account or any funds
on deposit therein, or otherwise standing to the credit of any Account, shall
become subject to any writ, order, judgment, warrant of attachment, execution or
similar process.

 

(b)                                 The Collateral Manager shall direct the
Trustee to invest and reinvest any funds on deposit in any of the Accounts
(other than the Payment Account). In the event that the Collateral Manager has
not delivered investment instructions to the Trustee or after the occurrence of
an Event of Default, the Trustee shall invest and reinvest any funds on deposit
in any Account (other than the Payment Account) as fully as practicable in
investments described in clause (iii) of the definition of Eligible Investments
maturing not later than the earlier of (i) 30 days after the date of such
investment or (ii) the Business Day immediately preceding the next Payment Date.
With respect to each Account, all interest and other income from Eligible
Investments purchased with funds on deposit in such Account shall be deposited
in such Account, any gain realized from such investments shall be credited to
such Account, and any loss resulting from such investments shall be charged to
such Account. Any gain or loss with respect to an Eligible Investment shall be
allocated in such a manner as to increase or decrease, respectively, Collateral
Principal Collections and/or Collateral Interest Collections in the proportion
that the amount of Collateral Principal Collections and/or Collateral Interest
Collections used to acquire such Eligible Investment bears to the purchase price
thereof. The Trustee shall not in any way be held liable by reason of any
insufficiency of any such Account resulting from any loss relating to any such
investment. Nothing herein shall be

 

143

--------------------------------------------------------------------------------


 

deemed to relieve the Bank or its Affiliates from any duties or liabilities with
respect to investments in obligations of the Bank or any Affiliate thereof.

 

(c)                                  All funds deposited from time to time in
the Collection Account, the Uninvested Proceeds Account, the Payment Account,
the Expense Reserve Account, the Discretionary Ramp-Up Interest Reserve Account
or the Non-Monthly Pay Asset Interest Reserve Account pursuant to this Indenture
shall be held by the Trustee as part of the Collateral and shall be applied to
the purposes herein provided.

 

10.3.                        COLLATERAL ACCOUNT

 

The Trustee shall, prior to the Closing Date, cause the Custodian to establish a
Securities Account which shall be designated as the “Collateral Account”, which
shall be in the name of the Trustee as Entitlement Holder in trust for the
benefit of the Secured Parties and into which the Trustee shall from time to
time deposit Collateral. All Collateral from time to time deposited in, or
otherwise standing to the credit of, the Collateral Account pursuant to this
Indenture shall be held by the Trustee as part of the Collateral and shall be
applied to the purposes herein provided. The Issuer shall not have any legal,
equitable or beneficial interest in the Collateral Account other than in
accordance with the Priority of Payments.

 

10.4.                        UNINVESTED PROCEEDS ACCOUNT

 

The Trustee shall, prior to the Closing Date, cause to be established a
Securities Account which shall be designated as the “Uninvested Proceeds
Account”, which shall be held in the name of the Trustee as Entitlement Holder
in trust for the benefit of the Secured Parties, into which the Trustee shall
deposit all Uninvested Proceeds (other than the organizational and structuring
fees and expenses of the Issuer (including the legal fees and expenses of
counsel to the Issuer, the Initial Purchaser, the Placement Agent and the
Collateral Manager), the expenses of offering the Secured Notes and the Income
Notes and amounts deposited in the Expense Reserve Account and Discretionary
Ramp-Up Interest Reserve Account on such date). On or prior to the Effective
Date, the Collateral Manager on behalf of the Issuer may direct the Trustee to,
and upon such direction the Trustee shall, apply funds in the Uninvested
Proceeds Account to purchase additional Collateral Debt Securities and, pending
such investment in additional Collateral Debt Securities, such funds shall be
invested in Eligible Investments, as directed by the Collateral Manager, with
stated maturities no later than the Business Day immediately preceding the next
Payment Date. The Trustee shall transfer any Uninvested Proceeds remaining on
deposit in the Uninvested Proceeds Account on the Effective Date to the
Collection Account, at the direction of the Collateral Manager, to be treated as
either (i) Collateral Interest Collections; provided that a Rating Confirmation
Failure has not occurred and Rating Confirmation has been obtained from S&P, or
(ii) if a Rating Confirmation Failure has occurred, all amounts in the
Uninvested Proceeds Account will be used on the immediately following Payment
Date to repay principal on the Notes in accordance with the Priority of
Payments, in the amounts necessary for each Rating Agency to confirm its
respective ratings of the Notes assigned on the Closing Date or until each
Class of Notes is paid in full. If such ratings are reinstated and funds remain
in the Uninvested Proceeds Account, such funds will be treated as Collateral
Principal Collections on the first Payment Date and distributed in accordance
with the Priority of Payments.

 

10.5.                        INTEREST RESERVE ACCOUNT

 

The Trustee shall from time to time deposit, at the request of 100% of the
Holders of the Income Notes, any Income Note Excess Funds designated by such
Holders, in accordance with the Priority of Payments, into the Interest Reserve
Account. All funds deposited in, or otherwise standing to the credit

 

144

--------------------------------------------------------------------------------


 

of, the Interest Reserve Account shall be held by the Trustee on behalf of the
Holders of the Income Notes and be applied to the purposes described herein.
Such funds shall not be subject to the lien of the Indenture, and at the
direction of 100% of the Holders of the Income Notes, any unused amounts on
deposit in the Interest Reserve Account shall be returned to the Holders of the
Income Notes.

 

10.6.                        COLLECTION ACCOUNT

 

(a)                                  The Trustee shall, prior to the Closing
Date, cause to be established a Securities Account which shall be designated as
the “Collection Account” (and which may be a sub-account of the Collateral
Account), which shall be held in the name of the Trustee as Entitlement Holder
in trust for the benefit of the Secured Parties. The Trustee shall cause to be
established two sub-accounts of the Collection Account. The Trustee shall
deposit Collateral Principal Collections into one sub-account (the Collateral
Principal Collections Sub-Account) and Collateral Interest Collections into the
other sub-account. At the direction of the Issuer (or the Collateral Manager on
behalf of the Issuer), the Trustee shall invest all funds on deposit in the
Collection Account (including the Collateral Principal Collection Sub-Account)
in Eligible Investments or Substitute Collateral Debt Securities in accordance
with the requirements and limitations contained in Section 12.1(c).

 

(b)                                 The Trustee, within one Business Day after
receipt of any Distribution or other proceeds that are not Cash shall so notify
the Issuer and the Issuer shall sell such Distribution or other proceeds for
Cash in accordance with Section 12.1.

 

(c)                                  The Trustee shall transfer to the Payment
Account for application pursuant to Section 11.1(a) and in accordance with the
calculations and the instructions contained in the Note Valuation Report
prepared by the Issuer pursuant to Section 10.14(a), on or prior to the Business
Day prior to each Payment Date, funds on deposit in the Collection Account
(including reinvestment income) other than Collections received after the end of
the Due Period with respect to such Payment Date.

 

(d)                                 The Trustee shall withdraw and apply amounts
on deposit in the Collection Account in accordance with any Redemption Date
Statement delivered to the Trustee in connection with the redemption of Secured
Notes pursuant to Section 9.1.

 

10.7.                        EXPENSE RESERVE ACCOUNT

 

The Trustee shall, prior to the Closing Date, cause to be established a
Securities Account which shall be designated as the “Expense Reserve Account”,
which shall be held in the name of the Trustee as Entitlement Holder in trust
for the benefit of the Secured Parties. Any and all funds at any time on deposit
in, or otherwise standing to the credit of, the Expense Reserve Account shall be
held in trust by the Trustee for the benefit of the Secured Parties. On the
Closing Date, the Trustee shall deposit into the Expense Reserve Account an
amount equal to U.S.$75,000 together with an amount sufficient to pay any
outstanding fees and expenses of the Issuer in relation to the offering of the
Secured Notes and the Income Notes which are not paid on the Closing Date. At
the direction of the Issuer (or the Collateral Manager on behalf of the Issuer),
the Trustee shall invest all funds on deposit in the Expense Reserve Account in
Eligible Investments. Any amounts held in the Expense Reserve Account in excess
of U.S.$25,000 on the day which is subsequent to the Effective Date (or, if such
day is not a Business Day, the next following Business Day) shall be transferred
by the Trustee into the Uninvested Proceeds Account. Thereafter, the Trustee
shall transfer to the Expense Reserve Account from the Payment Account amounts
required to be deposited therein pursuant to Section 11.1(a) and in accordance
with the

 

145

--------------------------------------------------------------------------------


 

calculations and the instruction contained in the Note Valuation Report prepared
by the Issuer pursuant to Section 10.14(a). Except as provided in Section 11.1,
the only permitted withdrawal from or application of funds on deposit in, or
otherwise standing to the credit of, the Expense Reserve Account shall be to pay
(on any day other than a Payment Date) accrued and unpaid Administrative
Expenses of the Issuer; provided that the Trustee shall deposit all amounts
remaining on deposit in the Expense Reserve Account at the time when
substantially all of the Issuer’s assets have been sold or otherwise disposed of
into the Collection Account for application as Collateral Interest Collections
on the immediately succeeding Payment Date.

 

10.8.                        NON-MONTHLY PAY ASSET INTEREST RESERVE ACCOUNT

 

The Trustee shall, prior to the Closing Date, cause to be established a
Securities Account which shall be designated as the “Non-Monthly Pay Asset
Interest Reserve Account”, which shall be held in the name of the Trustee as
Entitlement Holder in trust for the benefit of the Secured Parties. Any and all
funds at any time on deposit in, or otherwise standing to the credit of, the
Non-Monthly Pay Asset Interest Reserve Account shall be held in trust by the
Trustee for the benefit of the Secured Parties. At the direction of the Issuer
(or the Collateral Manager on behalf of the Issuer), the Trustee shall invest
all funds on deposit in the Non-Monthly Pay Asset Interest Reserve Account in
Eligible Investments. On each Payment Date, in accordance with the Priority of
Payments, the Trustee shall deposit the Non-Monthly Pay Asset Interest Reserve
Amount into the Non-Monthly Pay Asset Interest Reserve Account. In addition, at
the request of 100% of the Holders of the Income Notes, the Trustee shall
deposit any Income Note Excess Funds designated by such Holders, in accordance
with the Priority of Payments, into the Non-Monthly Pay Interest Reserve
Account. The only permitted withdrawal from or application of funds on deposit
in, or otherwise standing to the credit of, the Non-Monthly Pay Asset Interest
Reserve Account shall be to deposit into the Payment Account, on the Business
Day prior to each Payment Date, the Balance of the Non-Monthly Pay Asset
Interest Reserve Account with such amount to be distributed as Collateral
Interest Collections in accordance with the Priority of Payments on the related
Payment Date.

 

10.9.                        DISCRETIONARY RAMP-UP INTEREST RESERVE ACCOUNT

 

The Trustee shall, prior to the Closing Date, cause to be established a
Securities Account which shall be designated as the “Discretionary Ramp-Up
Interest Reserve Account”, which shall be held in the name of the Trustee as
Entitlement Holder in trust for the benefit of the Secured Parties. Any and all
funds at any time on deposit in, or otherwise standing to the credit of, the
Discretionary Ramp-Up Interest Reserve Account shall be held in trust by the
Trustee for the benefit of the Secured Parties. At the direction of the Issuer
(or the Collateral Manager on behalf of the Issuer), the Trustee shall invest
all funds on deposit in the Discretionary Ramp-Up Interest Reserve Account in
Eligible Investments. On the Closing Date, the Trustee shall deposit the
Discretionary Ramp-Up Interest Reserve Amount into the Discretionary Ramp-Up
Interest Reserve Account. Prior to the first Payment Date after the Effective
Date, the only permitted withdrawal from or application of funds on deposit in,
or otherwise standing to the credit of, the Discretionary Ramp-Up Interest
Reserve Account shall be (i) to purchase accrued interest, if any, on any
Collateral Debt Security acquired during the Ramp-Up Period or (ii) to deposit
into the Payment Account, on the Business Day prior to each Payment Date, an
amount, if any, equal to the lesser of (a) the Balance of the Discretionary
Ramp-Up Interest Reserve Account or (b) the Secured Notes Interest Shortfall
Amount, with such amount to be distributed as Collateral Interest Collections in
accordance with the Priority of Payments on the related Payment Date. On the
first Payment Date after the Effective Date, upon receipt of Rating Confirmation
from S&P, the Balance of the Discretionary Ramp-Up Interest Reserve Account
shall be deposited into the Payment Account to be distributed as Collateral
Interest Collections in accordance with the Priority of Payments on the related
Payment Date.

 

146

--------------------------------------------------------------------------------

 

10.10.     PAYMENT ACCOUNT

 

The Trustee shall, prior to the Closing Date, establish a Securities Account
which shall be designated as the “Payment Account”, which shall be held in the
name of the Trustee as Entitlement Holder in trust for the benefit of the
Secured Parties. Any and all funds at any time on deposit in, or otherwise
standing to the credit of, the Payment Account shall be held in trust by the
Trustee for the benefit of the Secured Parties. Except as provided in
Section 11.1, the only permitted withdrawal from or application of funds on
deposit in, or otherwise standing to the credit of, the Payment Account shall be
to pay the interest on and the principal of the Secured Notes in accordance with
their terms and the provisions of this Indenture and, upon Issuer Order, to pay
Administrative Expenses, certain Cure Advances and (without duplication of
amounts withheld from collections by a Service) certain servicing fees and
expenses paid in accordance with any Servicing Agreement and interest thereon
and other amounts specified therein, each in accordance with the Priority of
Payments. The Issuer shall not have any legal, equitable or beneficial interest
in the Payment Account other than in accordance with the Priority of Payments.

 

10.11.     DERIVATIVE CONTRACT COUNTERPARTY ACCOUNTS

 

For each Derivative Contract, the Trustee shall establish a segregated trust
account in respect of each such Derivative Contract, which shall be designated
as a Derivative Contract Counterparty Account and shall be held in trust in the
name and for the benefit of and pledged to the related Derivative Contract
Counterparty (the Pledgee Counterparty) and over which the Trustee shall have
exclusive control and the sole right of withdrawal in accordance with the
applicable Derivative Contract and this Indenture. Each Derivative Contract
Counterparty Account (including any subaccount) shall be a securities account
established with the Securities Intermediary in the name of the Trustee in
accordance with Section 6.17. The Derivative Contract Counterparty Account shall
remain at all times with the Trustee or a financial institution having a
combined capital and surplus of at least U.S.$250,000,000 and a long-term debt
rating by each Rating Agency at least equal to “Baa2” by Moody’s and “BBB+” by
S&P or its equivalent.

 

Funds in the Derivative Contract Counterparty Account are to be held as security
for and applied to pay amounts due the Pledgee Counterparty and shall not be
available to pay amounts due the Noteholders unless and to the extent such funds
are released as Collateral Interest Collections or Collateral Principal
Collections in accordance with this Section 10.11, the applicable Derivative
Contract and applicable law. The Issuer shall not have any right to withdraw
money from any Derivative Contract Counterparty Account other than in accordance
with this Section 10.11, the applicable Derivative Contract and applicable law.

 

As directed by the Collateral Manager, the Trustee shall deposit into each
Derivative Contract Counterparty Account all amounts which are required to
secure the obligations of the Issuer to the Pledgee Counterparty in accordance
with the terms of the related Derivative Contract. The Collateral Manager shall
direct any such deposit only to the extent that monies are available therefor as
provided herein.

 

As directed by the Collateral Manager in writing and in accordance with the
applicable Derivative Contract, amounts on deposit in a Derivative Contract
Counterparty Account shall be invested in Eligible Investments. In the absence
of direction from the Collateral Manager, the Trustee shall invest such amounts
in Eligible Investments of the type described in paragraph (iii) of the
deifnition of Eligible Investments.

 

Income on and proceeds of Eligible Investments on deposit in each Derivative
Contract Counterparty Account shall be applied, as directed by the Collateral
Manager, to the extent required by

 

147

--------------------------------------------------------------------------------


 

the Derivative Contract, to the payment of any periodic amounts owed by the
Issuer to the Pledgee Counterparty on the date any such amounts are due. Any
income on or proceeds of Eligible Investments in a Derivative Contract
Counterparty Account not required to pay amounts due the Pledgee Counterparty
shall be withdrawn from such account at the end of each Due Period and deposited
in the Collection Account for distribution as Collateral Interest Collections or
Collateral Principal Collections, as the case may be.

 

Upon the occurrence of the designation of an Early Termination Date, Scheduled
Termination Date or Termination Date under (and as each of those terms are
defined in) the applicable Derivative Contract, amounts contained in the related
Derivative Contract Counterparty Account shall be applied by the Trustee, as
directed by the Collateral Manager, to pay any amounts then due the Pledgee
Counterparty.

 

Any excess amounts held in a Derivative Contract Counterparty Account after
payment of all amounts owing from the Issuer to the Pledgee Counterparty in
accordance with the terms of the Derivative Contract (other than any Defaulted
Derivative Contract Counterparty Termination Payment) shall be withdrawn from
such Derivative Contract Counterparty Account and, in the case of (a) any Cash
or Eligible Investment readily convertible into Cash, deposited in the
Collection Account for application as Collateral Principal Collections (or to
the extent constituting income on an Eligible Investment, Collateral Interest
Collections), and (b) any security which satisfies the definition of a
Collateral Debt Security, the inclusion of which in the Collateral would satisfy
the Collateral Concentration Limitations, the Collateral Quality Tests and the
Coverage Tests shall be retained by the Issuer as Collateral, subject to the
terms of this Indenture or otherwise sold by the Collateral Manager. No property
other than Eligible Investments and funds in the Derivative Contract
Counterparty Account shall be available to pay amounts due the Pledgee
Counterparty; provided that, to the extent funds in the Derivative Contract
Counterparty Account are insufficient, Termination Payments shall be paid solely
from amounts available therefor in accordance with the Priority of Payments.

 

Amounts contained in any Derivative Contract Counterparty Account shall not be
considered to be an asset of the Issuer for purposes of any of the Collateral
Quality Tests, the Collateral Concentration Limitations or the Coverage Tests,
but the Derivative Contract which relates to such Derivative Contract
Counterparty Account shall be so considered an asset of the Issuer.

 

10.12.     DERIVATIVE CONTRACT ISSUER ACCOUNT

 

If and to the extent that any Derivative Contract requires the Derivative
Contract Counterparty (a Pledgor Counterparty) to secure its obligations to the
Issuer with respect to such Derivative Contract, the Trustee shall, on or prior
to the date such Derivative Contract is entered into, establish a segregated
trust account, which shall be designated as a Derivative Contract Issuer
Account. Each Derivative Contract Issuer Account (including any subaccount)
shall be a securities account established with the Securities Intermediary in
the name of the Trustee in accordance with Section 6.17. The Derivative Contract
Issuer Account shall remain at all times with the Trustee or a financial
institution having a combined capital and surplus of at least U.S.$250,000,000
and a long-term debt rating by each Rating Agency at least equal to “Baa2” by
Moody’s and “BBB+” by S&P or its equivalent. The Trustee shall deposit into each
Derivative Contract Issuer Account all amounts which are required to secure the
obligations of the Pledgor Counterparty to the Issuer in accordance with the
terms of such Derivative Contract. A Pledgor Counterparty shall not have any
right to withdraw money from a Derivative Contract Issuer Account.

 

As directed by the Collateral Manager in writing, in accordance with the
applicable Derivative Contract, amounts on deposit in a Derivative Contract
Issuer Account shall be invested in Eligible Investments. Income received on
amounts on deposit in each Derivative Contract Issuer Account shall be

 

148

--------------------------------------------------------------------------------


 

withdrawn from such account and, to the extent required by the related
Derivative Contract, released to the applicable Pledgor Counterparty or
otherwise retained in the Derivative Contract Issuer Account. In the absence of
direction from the Collateral Manager, the Trustee shall invest such amounts in
Eligible Investments of the type described in paragraph (iii) of the definition
of Eligible Investments.

 

Upon the occurrence of the designation of an “Early Termination Date”,
“Scheduled Termination Date” or “Termination Date” under (and as each of those
terms are defined in) the applicable Derivative Contract, amounts contained in
the related Derivative Contract Issuer Account shall be applied by the Trustee,
as directed by the Collateral Manager, in accordance with the terms of the
Derivative Contract, to pay any amounts then due the Issuer. Any excess amounts
held in a Derivative Contract Issuer Account, after payment of all amounts owing
from the Pledgor Counterparty to the Issuer in accordance with the terms of the
Derivative Contract shall be withdrawn from such Derivative Contract
Counterparty Account and released to the Pledgor Counterparty in accordance with
the terms of the Derivative Contract.

 

Amounts contained in any Derivative Contract Issuer Account shall not be
considered to be an asset of the Issuer for purposes of any of the Collateral
Quality Tests, the Collateral Concentration Limitations or the Coverage Tests,
but the Derivative Contract which relates to such Derivative Contract Issuer
Account shall be so considered an asset of the Issuer.

 

10.13.     REPORTS BY TRUSTEE

 

The Trustee shall supply, in a timely fashion to each Rating Agency (so long as
any Secured Notes are rated by such Rating Agency), each Hedge Counterparty, the
Holders of Secured Notes of the Controlling Class, the Collateral Manager, the
Income Note Paying Agent, the Initial Purchaser, the Placement Agent and the
Issuer any information regularly maintained by the Trustee that each such Person
may from time to time request with respect to the Pledged Securities or the
Accounts reasonably needed to complete the Note Valuation Report or to provide
any other information reasonably available to the Trustee by reason of its
acting as Trustee hereunder and required to be provided by Section 10.14.

 

The Trustee shall forward to the Collateral Manager, the Holders of Secured
Notes of the Controlling Class, or upon request therefor, any Holder of a
Secured Note shown on the Note Register, the Initial Purchaser, the Placement
Agent, any Hedge Counterparty or the Income Note Paying Agent, copies of notices
and other writings received by it from the issuer of any Collateral Debt
Security or from any Clearing Agency with respect to any Collateral Debt
Security advising the holders of such security of any rights that the holders
might have with respect thereto (including notices of calls and redemptions of
securities) as well as all periodic financial reports received from such issuer
and Clearing Agencies with respect to such issuer; provided that the Trustee
shall not disclose any unpublished S&P Rating assigned by S&P with respect to
any Collateral Debt Security without the prior consent of S&P.

 

So long as any Class of Secured Notes is listed on the Irish Stock Exchange, the
Irish Paying Agent shall notify the Irish Stock Exchange not later than the
Business Day preceding each Payment Date of the amount of principal payments to
be made on the Secured Notes of each Class on such Payment Date, any Class C
Cumulative Periodic Interest Shortfall Amount, any Class D Cumulative Periodic
Interest Shortfall Amount, any Class E Cumulative Periodic Interest Shortfall
Amount, any Class F Cumulative Periodic Interest Shortfall Amount, any Class G
Cumulative Periodic Interest Shortfall Amount, any Class H Cumulative Periodic
Interest Shortfall Amount, any Class J Cumulative Periodic Interest Shortfall
Amount, any Class K Cumulative Periodic Interest Shortfall Amount and the
Aggregate Outstanding Amount of the Secured Notes of each Class and as a
percentage of the original Aggregate Outstanding Amount of the Secured Notes of
such Class after giving effect to the principal payments, if any, on such
Payment Date.

 

149

--------------------------------------------------------------------------------


 

As promptly as possible following the delivery of each Note Valuation Report to
the Trustee pursuant to Section 10.14(a) or (b), as applicable, the Issuer shall
cause a copy of such report to be delivered the Repository for posting on the
Repository in the manner described in Section 14.3. In connection therewith, the
Issuer acknowledges and agrees that each Note Valuation Report shall be posted
to the Repository for use in the manner described in the section headed “Terms
of Use” on the Repository.

 

10.14.     ACCOUNTINGS

 

(a)           Payment Date Accounting. The Issuer shall, not later than the
related Payment Date and after the reconciliation process described in this
Section 10.14, render an accounting (a Note Valuation Report), determined as of
each Calculation Date, and deliver the Note Valuation Report to each Rating
Agency, the Trustee and the Collateral Manager and make available via the
Trustee’s interne website, initially located at www.cdotrustee.net to the
Trustee, the Irish Paying Agent, each Hedge Counterparty, the Income Note Paying
Agent, each Note Transfer Agent, the Initial Purchaser, the Placement Agent and,
upon written request therefor, any Holder of a Secured Note shown on the Note
Register. The Note Valuation Report shall contain the following information
(which shall, in the case of any Note Valuation Report delivered to S&P, be
presented in a form that complies with and includes the information required by
S&P’s Preferred Format) determined, unless otherwise specified below, as of the
related Calculation Date:

 

(1)           the calculation showing compliance with each of the Coverage
Tests, accompanied by a list setting forth the applicable maximum or minimum
value, percentage or ratio which must be maintained pursuant to this Agreement
with respect to each of the Coverage Tests and a list setting forth the results
of the calculation of each of the Coverage Tests with respect to the Collateral
Debt Securities, the calculation showing whether the S&P CDO Monitor Test is
satisfied (including the weighted average rating, the default measure,
variability measure and correlation measure, the scenario default rate and/or
such other information required to be computed with respect to the S&P CDO
Monitor Test), and the calculation showing the Fitch Weighted Average Rating
Factor, the Weighted Average Fixed Rate Coupon, the Weighted Average Spread, the
Weighted Average Life, the S&P Weighted Average Recovery Rate for each Class of
Notes, the Moody’s Recovery Rate Test and the Moody’s WARF Test;

 

(2)           the estimated remaining Average Life of each of the Collateral
Debt Securities;

 

(3)           the Applicable Periodic Interest Rate in respect of each Class of
Notes and the amount of Periodic Interest payable to the Holders of the Notes
for such Payment Date (in the aggregate and by Class);

 

(4)           the amount (if any) payable to each Hedge Counterparty pursuant to
the related Hedge Agreement;

 

(5)           the amount (if any) payable by each Hedge Counterparty pursuant to
the related Hedge Agreement:

 

(6)           the Aggregate Fees and Expenses payable on the next Payment Date
on an itemized basis;

 

150

--------------------------------------------------------------------------------


 

(7)           the Aggregate Fees and Expenses paid during a period of 12 months
ending on the next Payment Date on an itemized basis;

 

(8)           for the Collection Account:

 

(i)            the Balance on deposit in the Collection Account and the
Collateral Principal Collections Sub-Account at the end of the related Due
Period;

 

(ii)           the nature and source of any Collections in the Collection
Account and the Collateral Principal Collections Sub-Account, including
Collections received since the date of the last Note Valuation Report;

 

(iii)          the amounts payable from the Collection Account in accordance
with the priority set forth in Section 11.1 on the next Payment Date; and

 

(iv)          the Balance remaining in the Collection Account immediately after
all payments and deposits to be made on such Payment Date; and

 

(v)           the Balance on deposit in the Collateral Principal Collections
Sub-Account;

 

(9)           for the Non-Monthly Pay Asset Interest Reserve Account:

 

(i)            the balance on deposit in the Non-Monthly Pay Asset Interest
Reserve Account at the end of the related Due Period;

 

(ii)           the amount payable from the Non-Monthly Pay Asset Interest
Reserve Account pursuant to the Priority of Payments on the next Payment Date;

 

(iii)          the Non-Monthly Pay Asset Interest Reserve Amount to be paid into
the Non-Monthly Pay Asset Interest Reserve Account on the next Payment Date; and

 

(iv)          the Balance remaining in the Non-Monthly Pay Asset Interest
Reserve Account immediately after all payments and deposits to be made on such
Payment Date;

 

(10)         for the Discretionary Ramp-Up Interest Reserve Account prior to the
Payment Date after the Effective Date, the balance on deposit in the
Discretionary Ramp-Up Interest Reserve Account at the end of the related Due
Period;

 

(11)         for the Expense Reserve Account:

 

(i)            the amount to be paid into the Expense Reserve Account on the
next Payment Date; and

 

(ii)           the Balance remaining in the Expense Reserve Account immediately
after all payments and deposits to be made on such Payment Date;

 

(12)         the nature, source and amount of any proceeds in the Derivative
Contract Issuer Account and any sub-accounts thereof;

 

151

--------------------------------------------------------------------------------


 

(13)         the Hedge Receipt Amount or the Hedge Payment Amount for the
related Payment Date, and for each Hedge Agreement, the outstanding notional
amount of such Hedge Agreement and the amounts, if any, scheduled to be received
or paid, as the case may be, by the Issuer pursuant to such Hedge Agreement for
the related Payment Date, separately stating the portion payable in accordance
with Section 11.1;

 

(14)         the aggregate amount of outstanding Cure Advances and any
outstanding Nonrecoverable Cure Advances, as well as any outstanding servicing
advances made pursuant to the Servicing Agreement;

 

(15)         the amount of Income Note Excess Funds on the related Payment Date;

 

(16)         the amount of the Senior Collateral Management Fee and the amount
of the Subordinate Collateral Management Fee;

 

(17)         such other information as the Collateral Manager, the Initial
Purchaser, the Placement Agent, the Trustee, S&P, Fitch or any Hedge
Counterparty may reasonably request;

 

(18)         with respect to each Collateral Debt Security, the Principal
Balance, the annual coupon rate or spread to the relevant floating rate index,
the frequency of coupon payments, the amount of principal payments received, the
maturity date, the issuer, the country in which the issuer is incorporated or
organized, the S&P Industry Classification Group, the Fitch Industry
Classification Group, the S&P Recovery Rate, the S&P Rating and the Fitch Rating
(provided that if any Fitch Rating for any Collateral Debt Security is an
“estimated” or “shadow” rating, such rating shall be identified as “estimated”
or “shadow rated”, shall be disclosed with an asterisk in the place of the
applicable estimated or shadow rating and shall include the date as of which
such rating was first provided by Fitch to the Issuer); and any S&P Rating which
is determined from an implied rating, a credit estimate, a confidential rating
or another non-public rating, shall not be distinguished and shall either (i) be
reported in a single column with the public ratings of S&P (without
distinguishing the source) or (ii) be reported in a separate column labeled
“Non-public and Implied S&P Rating”;

 

(19)         the identity and current ratings of each Derivative Contract
Counterparty and, unless the Derivative Security is a Synthetic CDO Security,
the Reference Obligation(s) of such related Derivative Security;

 

(20)         the Principal Balance, the maturity date, the S&P Rating, the Fitch
Rating and the issuer of each Eligible Investment included in the Collateral;

 

(21)         (A) the identity and Principal Balance of each Collateral Debt
Security that became a Credit Risk Security, a Defaulted Security, a Credit
Improved Security, an Equity Security, a Written Down Security, a Withholding
Tax Security, a Deferred Interest PIK Bond, (B) the date, as provided by the
Collateral Manager, on which any Collateral Debt Security became a Credit Risk
Security, a Defaulted Security, an Equity Security, a Credit Improved Security,
a Written Down Security or a Withholding Tax Security, (C) the date by which the
Issuer or the Collateral Manager is required to declare its intention to sell or
to hold

 

152

--------------------------------------------------------------------------------


 

such Collateral Debt Security, (D) whether the Collateral Manager has directed
the Issuer to sell or not to sell such Collateral Debt Security, and (E) the
date by which any such sale must occur;

 

(22)         the identity of each Collateral Debt Security that was upgraded or
downgraded or placed on watch for upgrade or downgrade by any Rating Agency
since the date of the last Note Valuation Report;

 

(23)         the Principal Balance and identity of each Collateral Debt Security
that was released for sale indicating the reason for such sale and the amount
and identity of each Collateral Debt Security that was granted since the date of
the last Note Valuation Report;

 

(24)         the identity and Principal Balance of each Collateral Debt Security
that was a Credit Risk Security, a Defaulted Security, an Equity Security, a
Credit Improved Security, a Written Down Security, a Withholding Tax Security or
a Deferred Interest PIK Bond;

 

(25)         the purchase price of each Pledged Security granted and the sale
price of each Pledged Security subject to a sale since the date of the last Note
Valuation Report; and whether such Pledged Security is a Collateral Debt
Security, an Eligible Investment or proceeds in the Collection Account;

 

(26)         the amount of Purchased Accrued Interest;

 

(27)         a description of any transactions with the Collateral Manager, the
Issuer, the Collateral Administrator and the Trustee and any Affiliates thereof;

 

(28)         the Class A Note Break-Even Default Rate, the Class B Note
Break-Even Default Rate, the Class C Note Break-Even Default Rate, the Class D
Note Break-Even Default Rate, the Class E Note Break-Even Default Rate, the
Class F Note Break-Even Default Rate, the Class G Note Break-Even Default Rate,
the Class H Note Break-Even Default Rate, the Class J Note Break-Even Default
Rate and the Class K Note Break-Even Default Rate;

 

(29)         the Class A Note Default Differential, the Class B Note Default
Differential, the Class C Note Default Differential, the Class D Note Default
Differential, the Class E Note Default Differential, the Class F Note Default
Differential, the Class G Note Default Differential, the Class H Note Default
Differential, the Class J Note Default Differential and the Class K Note Default
Differential; and

 

(30)         the Class A Note Scenario Default Rate, the Class B Note Scenario
Default Rate, the Class C Note Scenario Default Rate, the Class D Note Scenario
Default Rate, the Class E Note Scenario Default Rate, the Class F Note Scenario
Default Rate, the Class G Note Scenario Default Rate, the Class H Note Scenario
Default Rate, the Class J Note Scenario Default Rate and the Class K Note
Scenario Default Rate.

 

(31)         Whether or not, and to what extent, the representations and
warranties (and remedies) required pursuant to Sections 12.2(t)(8) and
12.2(t)(9)(ii) and the required servicing arrangements required pursuant to
Section 12.2(t)(9)(i) remain

 

153

--------------------------------------------------------------------------------


 

in effect and are satisfied as of the related Calculation Date with regard to
each Collateral Interest.

 

Upon receipt of each Note Valuation Report, the Trustee and the Collateral
Manager shall compare the information contained therein to the information
contained in their respective records with respect to the Collateral and shall,
within two Business Days after receipt of such Note Valuation Report, notify
each of the Issuer, each Hedge Counterparty, the Collateral Manager, the
Trustee, Fitch and S&P if the information contained in the Note Valuation Report
does not conform to the information maintained by the Trustee or the Collateral
Manager as applicable, with respect to the Collateral, and detail any
discrepancies. In the event that any discrepancy exists, the Trustee and the
Issuer, or the Collateral Manager shall attempt to promptly resolve the
discrepancy. If such discrepancy cannot be promptly resolved, the Trustee shall
within five Business Days after discovery of such discrepancy cause the
Independent Accountants of recognized international reputation to review such
Note Valuation Report and the Trustee’s and the Collateral Manager’s records to
determine the cause of such discrepancy. If such review reveals an error in the
Note Valuation Report or the records of the Trustee or the Collateral Manager,
as the case may be, such item shall be revised accordingly and, as so revised,
shall be utilized in making further calculations.

 

Subject to the terms of this Agreement, the Trustee shall be entitled to rely on
the information supplied by the Collateral Manager in relation to the
preparation of the Note Valuation Report and shall not be liable for the
accuracy or completeness of such information or the lack thereof.

 

In addition to the foregoing information, each Note Valuation Report shall
include a statement to the following effect:

 

“The Notes have not been and will not be registered under the United States
Securities Act of 1933, as amended (the Securities Act), or under any state
securities laws, and the Issuer has not been and will not be registered under
the United States Investment Company Act of 1940, as amended (the 1940 Act).
Each Holder of the Notes, other than those Holders that are not “U.S. persons”
(U.S. Person) within the meaning of Regulation S (Regulation S) under the
Securities Act and have acquired their Notes outside the United States pursuant
to Regulation S, is required to be both (i) (A) with respect to any Secured
Note, a “qualified institutional buyer” as defined in Rule 144A under the
Securities Act (Qualified Institutional Buyer), (B) solely with respect to the
Retained Notes and the Income Notes, either (1) an “accredited investor” as
defined in paragraphs (1), (2), (3) or (7) of Rule 501(A) under the Securities
Act (each an Institutional Accredited Investor), (2) any of NorthStar OS IX,
LLC, NS Advisors, LLC or any “affiliate” thereof within the meaning of Rule 405
under the Securities Act that is an “accredited investor” within the meaning of
Rule 501(A) under the Securities Act (each of the foregoing, a Permitted NS
Purchaser) or (3) a Permitted NS Purchaser and (ii) a “qualified purchaser”
(Qualified Purchaser) within the meaning of Section 3(c)(7) of the 1940 Act,
purchasing for its own account or for the account of another Qualified
Purchaser, that can make all of the representations in the Indenture applicable
to a holder that is a U.S. Person. The beneficial interest in the Notes may be
transferred only to a transferee that meets both of the criteria in clauses
(i) and (ii) above and can make all of the representations in the Indenture
applicable to a Holder that is a U.S. Person, except that any such transfer in
reliance on Regulation S can be made only to a transferee that is not a U.S.
Person. The Issuer has the right to compel any Holder that does not meet the
qualifications and the transfer restrictions set forth in the Indenture to sell
its interest in the Notes, or may sell such interest on behalf of such owner,
pursuant to the Indenture.”

 

(b)           Redemption Date Instructions. Not less than five Business Days
after receiving an Issuer Request requesting information regarding a redemption
pursuant to Section 9.1 of the Secured Notes of a Class as of a proposed
Redemption Date set forth in such Issuer

 

154

--------------------------------------------------------------------------------


 

Request, the Trustee shall provide the necessary information (to the extent it
is available to the Trustee) to the Issuer, and the Issuer shall compute the
following information and provide such information in a statement (the
Redemption Date Statement) delivered to the Trustee:

 

(1)           the Aggregate Outstanding Amount of the Secured Notes of the
Class or Classes to be redeemed as of such Redemption Date;

 

(2)           the amount of accrued interest due on such Secured Notes as of the
last day of the Interest Period immediately preceding such Redemption Date; and

 

(3)           the amount in the Collection Account available for application to
the redemption of such Secured Notes.

 

(c)           If the Trustee shall not have received any accounting provided for
in this Section 10.14 on the first Business Day after the date on which such
accounting is due to the Trustee, the Trustee shall use reasonable efforts to
cause such accounting to be made by the applicable Payment Date or Redemption
Date. To the extent the Trustee is required to provide any information or
reports pursuant to this Section 10.14 as a result of the failure of the Issuer
to provide such information or reports, the Trustee shall be entitled to retain
an Independent certified public accountant in connection therewith and the
reasonable costs incurred by the Trustee for such Independent certified public
accountant shall be reimbursed pursuant to Section 6.8.

 

The Trustee will make the Note Valuation Report available via its internet
website initially located at www.cdotrustee.net. All information made available
on the Trustee’s website will be restricted and the Trustee will only provide
access to such reports to those parties entitled thereto pursuant to the
Indenture. In connection with providing access to its website, the Trustee may
require registration and the acceptance of a disclaimer.

 

10.15.     RELEASE OF SECURITIES

 

(a)           If no Event of Default has occurred and is continuing and subject
to Article XII, the Issuer shall, in connection with any sale required pursuant
to Section 12.1, by Issuer Order executed by an Authorized Officer of the Issuer
and delivered to the Trustee at least two Business Days prior to the settlement
date for any sale of a security certifying that the conditions set forth in
Section 12.1 are satisfied, direct the Trustee to release such security from the
lien of this Indenture against receipt of payment therefor.

 

(b)           The Issuer shall, if notified that the issuer of the Pledged
Security requires delivery of such Pledged Security as a condition to redemption
or payment in full, by Issuer Order executed by an Authorized Officer of the
Issuer and delivered to the Trustee at least two Business Days prior to the date
set for redemption or payment in full of a Pledged Security, certifying that
such security is being redeemed or paid in full, direct the Trustee or, at the
Trustee’s instructions, the Custodian, to deliver such security, if in physical
form, duly endorsed, or, if such security is a Clearing Corporation Security, to
cause it to be presented, to the appropriate paying agent therefor on or before
the date set for redemption or payment, in each case against receipt of the
redemption price or payment in full thereof.

 

155

--------------------------------------------------------------------------------

 

(c)           The Trustee shall deposit any proceeds received by it from the
disposition of a Pledged Security in the Collection Account.

 

(d)           The Trustee shall, upon receipt of an Issuer Order at such time as
there are no Secured Notes Outstanding and all obligations of the Issuer
hereunder have been satisfied, release the Collateral from the lien of this
Indenture.

 

(e)           The Issuer may retain agents (including the Collateral Manager) to
assist the Issuer in preparing any notice or other report required under this
Section 10.15.

 

10.16.     REPORTS BY INDEPENDENT ACCOUNTANTS

 

(a)           At the Closing Date the Issuer (or the Collateral Manager on its
behalf) shall appoint a firm of Independent certified public accountants of
recognized national reputation for purposes of preparing and delivering the
reports or certificates of such accountants required by this Indenture. Upon any
resignation by such firm, the Issuer shall (after consultation with the
Collateral Manager) propose a replacement firm meeting the criteria set forth in
the preceding sentence for approval by a Majority of the Controlling Class. Upon
approval by a Majority of the Controlling Class, the Issuer shall promptly
appoint such firm by Issuer Order delivered to the Trustee, each Hedge
Counterparty, the Collateral Manager and each Rating Agency. If the Issuer shall
fail to appoint a successor to a firm of Independent certified public
accountants which has resigned within 30 days after such resignation, the Issuer
shall promptly notify the Trustee of such failure in writing. The fees of such
Independent certified public accountants and its successor shall be payable by
the Issuer as provided in Section 11.1.

 

(b)           On or before June of each year (commencing with June, 2008), the
Issuer shall cause to be delivered to the Trustee, the Income Note Paying Agent
and each Rating Agency an Accountants’ Report specifying the procedures applied
and their associated findings with respect to the Note Valuation Reports and any
Redemption Date Statements prepared in the preceding year. At least 60 days
prior to the Payment Date in June 2008 (and, if at any time a successor firm of
Independent certified public accountants is appointed, prior to the Payment Date
in May following the date of such appointment), the Issuer shall deliver to the
Trustee an Accountant’s Report specifying in advance the procedures that such
firm will apply in making the aforementioned findings throughout the term of its
service as accountants to the Issuer. The Trustee shall promptly forward a copy
of such Accountant’s Report to each Hedge Counterparty, the Rating Agencies, the
Income Note Paying Agent and each Holder of Class A Notes (or, if no Class A
Notes are Outstanding, each Holder of Class B Notes or, if no Class B Notes are
Outstanding, each Holder of Class C Notes or, if no Class C Notes are
Outstanding, each Holder of Class D Notes or, if no Class D Notes are
Outstanding, each Holder of Class E Notes, or, if no Class E Notes are
Outstanding, each Holder of Class F Notes, or, if no Class F Notes are
Outstanding, each Holder of Class G Notes, or, if no Class G Notes are
Outstanding, each Holder of Class H Notes, or, if no Class H Notes are
Outstanding, each Holder of Class J Notes or, if no Class J Notes are
Outstanding, each Holder of Class K Notes, or, if no Class K Notes are
Outstanding, at the address shown on the Note Register. The Issuer shall not
approve the institution of such procedures if a Majority of the Controlling
Class or the Collateral Manager, by notice to the Issuer and the Trustee within
30 days after the date of the related notice to the Trustee, object thereto.

 

156

--------------------------------------------------------------------------------


 

(c)           Any statement delivered to the Trustee pursuant to
Section 10.16(b) above shall be made available by the Trustee to any Holder of a
Secured Note shown on the Note Register upon written request therefor.

 

10.17.     REPORTS TO RATING AGENCIES

 

In addition to the information and reports specifically required to be provided
to the Rating Agencies, the Income Note Paying Agent, the Holders of Secured
Notes of the Controlling Class, and any Hedge Counterparty pursuant to the terms
of this Indenture, the Income Note Paying Agency Agreement or any Hedge
Agreement (as the case may be), the Issuer shall provide or procure to provide
the Rating Agencies and each Hedge Counterparty with (a) all information or
reports delivered to the Trustee hereunder and (b) such additional information
as the Rating Agencies, the Income Note Paying Agent or any Hedge Counterparty
may from time to time reasonably request and such information may be obtained
and provided without unreasonable burden or expense. The Issuer shall promptly
notify the Trustee, the Income Note Paying Agent and each Hedge Counterparty if
the rating of any Class of Secured Notes has been, or it is known by the Issuer
that such rating will be, changed or withdrawn. The Issuer shall notify each
Rating Agency in the case of (i) termination or amendment of any Transaction
Document or organizational document of the Issuer, (ii) termination or change of
party to any of the Transaction Documents or (iii) material breach of any of the
Transaction Documents by any party thereto. From time to time Fitch may request
information or reports from the Collateral Manager on the properties underlying
the Collateral, including, without limitation, information on underwritten cash
flow and occupancy. With respect to any Collateral Debt Security that is a Trust
Preferred Security, for so long as Fitch is rating any Class of Outstanding
Secured Notes, the Issuer shall provide to Fitch via email to
CDO.Surveillance@iftchrating.com the following report or information (if
available) with respect to the issuing entity of the related Trust Preferred
Security: (a) if the issuing entity of such Trust Preferred Security is a
private company, the financials for such company; (b) annual audited financials;
(c) quarterly financials; and (d) quarterly compliance certificates.

 

10.18.     TAX MATTERS

 

The Issuer agrees to treat, and hereby notify the Trustee to treat, and, by
accepting a Secured Note, each Holder of the Secured Notes agrees to treat, the
Secured Notes, for U.S. federal, state and local income tax purposes, as
indebtedness of the Issuer, to report all income (or loss) in accordance with
such treatment and not to take any action inconsistent with such treatment
except as otherwise required by any taxing authority under applicable law. The
Issuer agrees not to elect to be treated as other than a corporation for U.S.
federal income tax purposes.

 

10.19.     TAX INFORMATION

 

(a)           The Issuer shall provide on a timely basis to any holder of a
beneficial interest in Rule 144A Definitive Notes (or its designee), Rule 144A
Global Notes (or its designee) and Definitive Retained Notes (or its designee),
upon written request therefor certifying that it is such a holder, (i) all
information that a U.S. shareholder making a “qualified electing fund” election
(as defined in the Code) is required to obtain for U.S. federal income tax
purposes and (ii) a “PFIC Annual Information Statement” as described in Treasury
Regulation 1.1295-1 (or any successor Internal Revenue Service release or
Treasury Regulation), including all representations and statements required by
such statement, and will take any other steps necessary to facilitate such
election by a holder of a beneficial interest in any Rule 144A Definitive Notes,
Rule 144A Global Notes and Definitive Retained Notes. The Issuer shall also
provide, upon request of a Holder of, or a holder of a beneficial interest in,
any Rule 144A Definitive Notes, Rule 144A Global

 

157

--------------------------------------------------------------------------------


 

Notes and Definitive Retained Notes, any information that such Holder or holder
of a beneficial interest reasonably requests to assist such Holder or holder of
a beneficial interest with regard to any filing requirements the Holder or
holder of a beneficial interest may have as a result of the controlled foreign
corporation rules under the Code. The cost and expense of the preparation and
delivery of the PFIC Annual Information Statement shall be at the expense of the
Issuer.

 

(b)           The Issuer will treat each purchase of Collateral Debt Securities
as “purchase” for tax accounting and reporting purposes.

 

(c)           The Issuer shall file, or cause to be filed, any tax returns,
including information tax returns, required by any governmental authority;
provided, however it shall not file, or cause to be filed, any United States
federal, state or local income or franchise tax return in any state of the
United States unless it shall have obtained an opinion of nationally recognized
tax counsel experienced in such matters prior to such filing that, under the
laws of such jurisdiction, the Issuer is required to file such income or
franchise tax return.

 

(d)           If required to prevent the withholding and imposition of United
States income tax, the Issuer agrees to deliver or cause to be delivered a
United States Internal Revenue Service Form W-9 or applicable successor form, or
such other form as may be required by the underlying documents with respect to
any asset, to each issuer or obligor of or counterparty with respect to any
asset at the time such asset is purchased or entered into by the Issuer and
annually thereafter.

 

(e)           Notwithstanding any contrary agreement or understanding, the
Collateral Manager, the Issuer, the Trustee and the Noteholders and beneficial
owners of the Notes (and each of their respective employees, representatives or
other agents) may disclose to any and all Persons, without limitation of any
kind, the tax treatment and tax structure of the transactions contemplated by
this Indenture and all materials of any kind (including opinions or other tax
analyses) that are provided to them relating to such tax treatment and tax
structure. The foregoing provision shall apply from the beginning of discussions
between the parties. For this purpose, the tax treatment of a transaction is the
purported or claimed U.S. tax treatment of the transaction under applicable U.S.
federal, state or local law, and the tax structure of a transaction is any fact
that may be relevant to understanding the purported or claimed U.S. tax
treatment of the transaction under applicable U.S. federal, state or local law.

 

(f)            A Note holder (or beneficial owner of a Note) will, upon request,
notify the Issuer whether or not the Noteholder (or beneficial owner of such
Note) is a United States person within the meaning of Section 7701(a)(30) of the
Code and the name and status of such Noteholder or beneficial owner as an
individual, partnership, corporation or other entity and such other information
the Issuer shall reasonably request for purposes of tax reporting of the Issuer
or other Noteholders.

 

(g)           The Issuer agrees that it does not intend for this Indenture to
represent an agreement to enter into a partnership, a joint venture or any other
business entity for U.S. Federal income tax purposes. The Issuer shall not
represent or otherwise hold themselves out to the United States Internal Revenue
Service or other third parties as partners in a partnership or members of a
joint venture or other business entity for U.S. Federal income tax purposes.

 

158

--------------------------------------------------------------------------------


 

10.20.     CURE ADVANCES

 

(a)           To the extent that the Trustee receives any amounts from the
Income Note Paying Agent in respect of any Cure Advances made at the election of
the Holders of the Majority of the Income Notes in accordance with the Income
Note Paying Agency Agreement, together with a copy of the written instruction
received by the Income Note Paying Agent from the Holders of the Majority of the
Income Notes in accordance with the Income Note Paying Agency Agreement, to
exercise the Issuer’s rights in respect of a Cure Advance, the Trustee shall
promptly remit such amounts to the Collateral Manager for application in the
payment of such Cure Advances (subject to the Servicer Override).

 

(b)           The Holders of the Majority of the Income Notes will be entitled
to reimbursement from any subsequent payments or recoveries on each Real Estate
Interest in respect of which it makes a Cure Advance in accordance with the
Priority of Payments; provided that, if at any time the Collateral Manager
determines in its sole discretion, exercised in good faith (subject to the
Service Override) that a Cure Advance previously made is a Nonrecoverable Cure
Advance, the Holders of the Majority of the Income Notes will be entitled to
reimbursement for such Cure Advance from subsequent payments or collections with
respect to all of the Collateral Debt Securities on any Business Day during any
Interest Period prior to the end of the related Due Period (or on a Payment Date
prior to any payment of interest on or principal of the Notes in accordance with
the Priority of Payments). Reimbursement of such Nonrecoverable Cure Advances
will be made first from Collateral Interest Collections and, then, to the extent
Collateral Interest Collections were insufficient, from Collateral Principal
Collections. The Trustee shall remit any amounts due and payable in respect of
repayment of Cure Advances or Nonrecoverable Cure Advances, as the case may be,
to the Holders of the Majority of the Income Notes in accordance with the Income
Note Paying Agency Agreement.

 

10.21.      PURCHASE OF RELATED SENIOR LOANS BY HOLDERS OF SUBORDINATE MORTGAGE
LOAN INTERESTS OR MEZZANINE LOANS.

 

To the extent that the underlying documents related to any Subordinate Loan
Interest, or Mezzanine Loan provides that (i) the holders of the related
Subordinate Loan Interest or Mezzanine Loan may, subject to the rights of the
more subordinate holders and the mezzanine loan holders, purchase the related
Senior Loan or commercial mortgage loan from the holder thereof generally at a
price equal to the outstanding principal amount of such Senior Loan or
commercial mortgage loan, plus accrued and unpaid interest up to the purchase
date, plus any unreimbursed servicing advances with respect to the related
commercial mortgage loan and any accrued and unpaid interest on such advances,
plus, in certain circumstances, additional fees to the special servicer and
(ii) is exercisable by the Issuer, and (iii) if the Issuer does not otherwise
purchase such Senior Loan or commercial mortgage loan in accordance with the
applicable Reinvestment Criteria, a Majority of the Income Noteholders may
direct the Issuer to exercise its purchase option on behalf of such Majority of
the Income Noteholders, to the extent that the Issuer has received funds from
the Majority of the Income Noteholders for such purpose, at any time, regardless
of whether such purchase would occur during the Reinvestment Period. The
Majority of the Income Noteholders will provide the necessary funds directly to
the Issuer to make such purchase; provided that the Issuer shall not commit to
make any such purchase until the necessary funds have been actually received
from the Income Noteholders. In making its determination whether to exercise
such option, the Majority of the Income Noteholders may act in their own
interest only and are not required to take into account the interests of any
other Noteholders. The related Subordinate Loan Interest or Mezzanine Loan will
remain as part of the Collateral; however, the Senior Loan or commercial
mortgage loan purchased through the exercise of such purchase option will be
transferred to the Majority of the Income

 

159

--------------------------------------------------------------------------------


 

Noteholders or any designee thereof in exchange for the requisite purchase price
received from such Income Noteholders.

 

ARTICLE XI

 

APPLICATION OF MONIES

 

11.1.        DISBURSEMENTS OF FUNDS FROM PAYMENT ACCOUNT; PRIORITY OF PAYMENTS

 

(a)           Collateral Interest Collections. On any Payment Date that is not a
Redemption Date or a Payment Date following the occurrence and continuation of
an acceleration of the Secured Notes in connection with an Event of Default, in
accordance with a Note Valuation Report prepared by the Collateral Administrator
as of the last day of the Due Period preceding such Payment Date, Collateral
Interest Collections, to the extent of Available Funds in (i) the Collection
Account and (ii) to the extent funds are not available in the Collection
Account, the Interest Reserve Account, less (x) any collections in respect of
interest applied to reimburse any outstanding Cure Advance (other than a
Nonrecoverable Cure Advance) to the extent of a specific recovery in full of
such Cure Advance from the obligor of the specific proceeds of the Collateral
Debt Security as to which such Cure Advance was made, as described under
Section 10.20, and (y) any amounts in respect of interest applied to reimburse
Nonrecoverable Cure Advances as described in Section 10.20 will be applied by
the Trustee in the following order of priority:

 

(1)           to pay, in the following order:

 

(i)            taxes and filing fees and registration fees (including annual
return fees) payable by the Issuer, if any; and then,

 

(ii)           the amount of any due and unpaid Trustee Fee; and then,

 

(iii)          the amount of any due and unpaid fees to the Administrator; and
then,

 

(iv)          the amount of any due and unpaid Trustee Expenses; and then,

 

(v)           the amount of any due and unpaid fees and expenses of the Rating
Agencies; and then,

 

(vi)          the amount of any due and unpaid expenses of the Administrator and
any due and unpaid Administrative Expenses not included in (iii), (iv) and
(v) above, including amounts payable to the Collateral Manager under the
Collateral Management Agreement but excluding the Collateral Management Fee;

 

(vii)         to deposit into the Expense Reserve Account the amount needed to
bring the amount on deposit therein to U.S.$25,000 (unless the Collateral
Manager directs that a lesser amount be deposited to the Expense Reserve
Account); and then,

 

160

--------------------------------------------------------------------------------


 

(viii)        the amount of any reimbursement to the Trustee for nonrecoverable
servicing advances (together with interest thereon) made by the Trustee and not
reimbursed pursuant to any Servicing Agreement.

 

provided that the cumulative amount paid under (iii) through (viii) above
(excluding any Administrative Expenses due or accrued with respect to the
actions taken on or prior to the Closing Date and accounting fees that the
Trustee is required to pay (other than certain accountants’ fees related to
annual reviews) and fees the Trustee pays in connection with any Event of
Default and any default of the Collateral Debt Securities) may not exceed
U.S.$279,500 in the aggregate in any consecutive 12-month period;

 

(2)           to pay the Senior Collateral Management Fee with respect to such
Payment Date and any Senior Collateral Management Fee with respect to a previous
Payment Date that was not paid on a previous Payment Date (excluding any
interest payable on such unpaid Senior Collateral Management Fee);

 

(3)           to pay an amount equal to the Non-Monthly Pay Asset Interest
Reserve Amount for deposit into the Non-Monthly Pay Asset Interest Reserve
Account;

 

(4)           to pay first, any Hedge Counterparty, any amounts due to such
Hedge Counterparty under any Hedge Agreement, excluding any termination payments
where such Hedge Counterparty is the Defaulting Party or the sole Affected Party
and second, to the extent funds in the related Derivative Contract Counterparty
Account are insufficient, any Derivative Contract Counterparty, any amounts due
to such Derivative Contract Counterparty, excluding any termination payments
where such Derivative Contract Counterparty is the Defaulting Party or the sole
Affected Party;

 

(5)           to pay Periodic Interest on the Class A-1 Notes and any Defaulted
Interest thereon;

 

(6)           to pay Periodic Interest on the Class A-2 Notes and any Defaulted
Interest thereon;

 

(7)           to pay Periodic Interest on the Class A-3 Notes and any Defaulted
Interest thereon;

 

(8)           to pay Periodic Interest on the Class B Notes and any Defaulted
Interest;

 

(9)           if either of the Class A/B Coverage Tests is not satisfied as of
the preceding Calculation Date, to pay principal of the most senior Class of
Notes then Outstanding until such Class A/B Coverage Test is satisfied as of
such Calculation Date or until such most senior Class of Notes is paid in full,
and then to pay principal of the next most senior Class of Notes Outstanding
until such Class A/B Coverage Test is satisfied as of such Calculation Date or
until such next most senior Class of Notes is paid in full and so on, until such
Class A/B Coverage Test is satisfied or until the Class B Notes are paid in
full; provided that for purposes of determining if the Class A/B Principal
Coverage Test is

 

161

--------------------------------------------------------------------------------


 

satisfied after giving effect to any payments under this Section 11.1(a)(9), the
denominator of the Class A/B Principal Coverage Ratio shall be calculated after
giving effect to any payments of principal on the Notes made pursuant to any of
the sections above and pursuant to this Section 11.1(a)(9) on the related
Payment Date;

 

(10)         if a Rating Confirmation Failure occurs, on each Payment Date
commencing with the Payment Date following the Calculation Date following such
Rating Confirmation Failure, to pay principal on the Class A-1 Notes, the
Class A-2 Notes, the Class A-3 Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes, the
Class H Notes, the Class J Notes and the Class K Notes, in that order, in the
amounts necessary for each Rating Agency to confirm its respective ratings of
the Notes assigned on the Closing Date or until each Class of Notes is paid in
full;

 

(11)         to pay Periodic Interest on the Class C Notes and, if no Class A
Notes and no Class B Notes are Outstanding, any Defaulted Interest on the
Class C Notes;

 

(12)         to pay the Class C Cumulative Applicable Periodic Interest
Shortfall Amount and interest thereon, if any;

 

(13)         to pay Periodic Interest on the Class D Notes and, if no Class A
Notes, no Class B Notes and no Class C Notes are Outstanding, any Defaulted
Interest on the Class D Notes;

 

(14)         to pay the Class D Cumulative Applicable Periodic Interest
Shortfall Amount and interest thereon, if any;

 

(15)         to pay Periodic Interest on the Class E Notes and, if no Class A
Notes, no Class B Notes, no Class C Notes, and no Class D Notes are Outstanding,
any Defaulted Interest on the Class E Notes;

 

(16)         to pay the Class E Cumulative Applicable Periodic Interest
Shortfall Amount and interest thereon, if any;

 

(17)         if either of the Class C/D/E Coverage Tests is not satisfied as of
the preceding Calculation Date, to pay principal of the most senior class of
Notes then Outstanding until such Class C/D/E Coverage Test is satisfied as of
such Calculation Date or until such most senior Class of Notes is paid in full,
and then to pay principal of the next most senior Class of Notes Outstanding
until such Class C/D/E Coverage Test is satisfied as of such Calculation Date or
until such next most senior Class of Notes are paid in full and so on, until
such Class C/D/E Coverage Test is satisfied or until the Class E Notes are paid
in full; provided that for purposes of determining if the Class C/D/E Principal
Coverage Test is satisfied after giving effect to any payments under this
Section 11.1(a)(17), the denominator of the Class C/D/E Principal Coverage Ratio
shall be calculated after giving effect to any payments of principal on the
Notes made pursuant to any of the sections above and pursuant to this
Section 11.1(a)(17), on the related Payment Date;

 

162

--------------------------------------------------------------------------------


 

(18)         to pay Periodic Interest on the Class F Notes and, if no Class A
Notes, no Class B Notes, no Class C Notes, no Class D Notes and no Class E Notes
are Outstanding, any Defaulted Interest on the Class F Notes;

 

(19)         to pay the Class F Cumulative Applicable Periodic Interest
Shortfall Amount and interest thereon, if any;

 

(20)         to pay Periodic Interest on the Class G Notes and, if no Class A
Notes, no Class B Notes, no Class C Notes, no Class D Notes, no Class E Notes
and no Class F Notes are Outstanding, any Defaulted Interest on the Class G
Notes;

 

(21)         to pay the Class G Cumulative Applicable Periodic Interest
Shortfall Amount and interest thereon, if any;

 

(22)         to pay Periodic Interest on the Class H Notes and, if no Class A
Notes, no Class B Notes, no Class C Notes, no Class D Notes, no Class E Notes,
no Class F Notes and no Class G Notes are Outstanding, any Defaulted Interest on
the Class H Notes;

 

(23)         to pay the Class H Cumulative Applicable Periodic Interest
Shortfall Amount and interest thereon, if any;

 

(24)         if either of the Class F/G/H Coverage Tests is not satisfied as of
the preceding Calculation Date, to pay principal of the most senior Class of
Notes then Outstanding until such Class F/G/H Coverage Test is satisfied as of
such Calculation Date or until such most senior Class of Notes are paid in full,
and then to pay principal of the next most senior Class of Notes Outstanding
until such Class F/G/H Coverage Test is satisfied as of such Calculation Date or
until such next most senior Class of Notes is paid in full and so on, until such
Class F/G/H Coverage Test is satisfied or until the Class H Notes are paid in
full; provided that for purposes of determining if the Class F/G/H Principal
Coverage Test is satisfied after giving effect to any payments under this
Section 11.1(a)(24) the denominator of the Class F/G/H Principal Coverage Ratio
shall be calculated after giving effect to any payments of principal on the
Notes made pursuant to any of the sections above and pursuant to this
Section 11.1(a)(24) on the related Payment Date;

 

(25)         to pay Periodic Interest on the Class J Notes and, if no Class A
Notes, no Class B Notes, no Class C Notes, no Class D Notes, no Class E Notes,
no Class F Notes, no Class G Notes and no Class H Notes are Outstanding, any
Defaulted Interest on the Class J Notes;

 

(26)         to pay the Class J Cumulative Applicable Periodic Interest
Shortfall Amount and interest thereon, if any;

 

(27)         to pay Periodic Interest on the Class K Notes and, if no Class A
Notes, no Class B Notes, no Class C Notes, no Class D Notes, no Class E Notes,
no Class F Notes, no Class G Notes, no Class H Notes and no Class J Notes are
Outstanding, any Defaulted Interest on the Class K Notes;

 

163

--------------------------------------------------------------------------------


 

(28)         to pay the Class K Cumulative Applicable Periodic Interest
Shortfall Amount and interest thereon, if any;

 

(29)         to pay first, any termination payments payable by the Issuer under
any Hedge Agreement upon the termination of the related Hedge Agreement and not
payable pursuant to Section 11.1(a)(4), and second, to the extent funds in the
related Derivative Contract Counterparty Account are insufficient, any
termination payments payable by the Issuer under any Derivative Contract upon
the termination of the related Derivative Contract and not payable pursuant to
Section 11.1(a)(4), in each case if such termination occurred solely as the
result of an event of default or a termination event with respect to which any
Hedge Counterparty or Derivative Contract Counterparty, as the case may be, is
the Defaulting Party or the sole Affected Party, as the case may be;

 

(30)         to pay, in the following order:

 

(i)            to any Servicer or the Trustee, any reimbursements for
nonrecoverable servicing advances (together with interest thereon) due and owing
and not paid out of collections received pursuant to the terms of the related
Servicing Agreement or (in the case of the Trustee) pursuant to
Section 11.1(a)(1)(viii) above;

 

(ii)           any due and unpaid Trustee Expenses and unpaid Administrative
Expenses, including amounts payable to the Collateral Manager under the
Collateral Management Agreement but excluding the Collateral Management Fee, in
each case, in the same order of priority as provided in Section 11.1(a)(1) and
to the extent not paid in full under Section 11.1 (a) (1) without regard to any
limitation on any maximum amounts payable on such date contained therein; and

 

(iii)          on a pro rata basis, any due and unpaid expenses and other
liabilities of the Issuer to the extent not paid under Section 11.1(a)(1),
whether as a result of an amount limitation imposed thereunder or otherwise;

 

(31)         to pay, first, the Subordinate Collateral Management Fee with
respect to such Payment Date and any due and unpaid Subordinate Collateral
Management Fee with respect to a previous Payment Date that was not paid on a
previous Payment Date, and second, any accrued and unpaid interest on the
then-due and unpaid Collateral Management Fee;

 

(32)         to repay, pro rata, the amount of any outstanding Cure Advances not
previously reimbursed, if any;

 

(33)         at the election of 100% of the Holders of the Income Notes, an
amount of Income Note Excess Funds as determined by such Holders in accordance
with such election, to be deposited in the Interest Reserve Account; and

 

(34)         all Income Note Excess Funds after giving effect to any election
pursuant to Section 11.1(a)(33) above, to the Income Note Paying Agent, on
behalf of the Issuer, for distributions on the Income Notes in accordance with
the Income Note Paying Agency Agreement.

 

164

--------------------------------------------------------------------------------

 

(b)           Collateral Principal Collections. On any Payment Date that is not
a Redemption Date or a Payment Date following the occurrence and continuation of
an acceleration of the Secured Notes in connection with an Event of Default, in
accordance with a Note Valuation Report prepared by the Collateral Administrator
as of the last day of the Due Period preceding such Payment Date, Collateral
Principal Collections, to the extent of Available Funds in the Collection
Account, less (i) any amounts in respect of principal applied to reimburse any
outstanding Cure Advance (other than a Nonrecoverable Cure Advance) to the
extent of a specific recovery in full of such Cure Advance from the obligor of
the specific proceeds of the Collateral Debt Security as to which such Cure
Advance was made, as described Section 10.20 and (ii) any amounts in respect of
principal applied to reimburse Nonrecoverable Cure Advances as described under
Section 10.20 will be applied by the Trustee in the following order of priority:

 

(1)           to the payment of the amounts referred to in
Section 11.1(a)(1) through (8), in the same order of priority specified therein,
but only to the extent not paid in full thereunder;

 

(2)           if either of the Class A/B Coverage Tests is not satisfied as of
the preceding Calculation Date and to the extent that the amounts paid pursuant
to Section 11.1(a)(9) are insufficient to cause the Class A/B Coverage Tests to
be satisfied, to pay principal of the most senior Class of Notes then
Outstanding until such Class A/B Coverage Test is satisfied as of such
Calculation Date or until such most senior Class of Notes is paid in full, and
then to pay principal of the next most senior Class of Notes Outstanding until
such Class A/B Coverage Test is satisfied as of such Calculation Date or until
such next most senior Class of Notes is paid in full and so on, until such
Class A/B Coverage Test is satisfied or until the Class B Notes are paid in
full; provided that for purposes of determining if the Class A/B Principal
Coverage Test is satisfied after giving effect to any payments under this
Section 11.1(b)(2), the denominator of the Class A/B Principal Coverage Ratio
shall be calculated after giving effect to any payments of principal on the
Notes made pursuant to any clause or subclause of Section 11.1(a) on the related
Payment Date and pursuant to Section 11.1(b)(1) above and this clause (2);
provided, further, that the numerator of the Class A/B Principal Coverage Ratio
shall be calculated after giving effect to any Collateral Principal Collections
applied pursuant to any of the clauses above and pursuant to this
Section 11.1(b)(2) on the related Payment Date;

 

(3)           if a Rating Confirmation Failure occurs, on each Payment Date
commencing with the Payment Date following the Calculation Date following such
Rating Confirmation Failure, to the extent that the amounts paid pursuant to
Section 11.1(a)(10) are insufficient to pay such amounts in full thereunder, to
pay principal on the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes, the Class H Notes, the Class J Notes and the
Class K Notes in that order, in the amounts necessary for each Rating Agency to
confirm its respective ratings of the Notes assigned on the Closing Date or
until each Class of Notes is paid in full;

 

(4)           if the Class A Notes and the Class B Notes are no longer
Outstanding, to pay Periodic Interest on the Class C Notes and any Defaulted
Interest on the Class C

 

165

--------------------------------------------------------------------------------


 

Notes, to the extent that the amounts paid pursuant to Section 11.1(a)(11) are
insufficient to pay such amounts in full thereunder;

 

(5)           if the Class A Notes and the Class B Notes are no longer
Outstanding, to pay the Class C Cumulative Applicable Periodic Interest
Shortfall Amount, to the extent that the amounts paid pursuant to
Section 11.1(a)(12) are insufficient to pay such amounts in full thereunder;

 

(6)           if the Class A Notes, the Class B Notes and the Class C Notes are
no longer Outstanding, to pay Periodic Interest on the Class D Notes and any
Defaulted Interest on the Class D Notes, to the extent that the amounts paid
pursuant to Section 11.1(a)(13) are insufficient to pay such amounts in full
thereunder;

 

(7)           if the Class A Notes, the Class B Notes, and the Class C Notes are
no longer Outstanding, to pay the Class D Cumulative Applicable Periodic
Interest Shortfall Amount, to the extent that amounts paid pursuant to
Section 11.1(a)(14) are insufficient to pay such amounts in full thereunder;

 

(8)           if the Class A Notes, the Class B Notes, the Class C Notes and the
Class D Notes are no longer Outstanding, to pay Periodic Interest on the Class E
Notes and any Defaulted Interest on the Class E Notes, to the extent that the
amounts paid pursuant to Section 11.1(a)(15) are insufficient to pay such
amounts in full thereunder;

 

(9)           if the Class A Notes, the Class B Notes, the Class C Notes, and
the Class D Notes are no longer Outstanding, to pay the Class E Cumulative
Applicable Periodic Interest Shortfall Amount, to the extent that amounts paid
pursuant to Section 11.1(a)(16) are insufficient to pay such amounts in full
thereunder;

 

(10)         if either of the Class C/D/E Coverage Tests is not satisfied as of
the preceding Calculation Date and to the extent that the amounts paid pursuant
to Section 11.1(a)(17) are insufficient to cause the Class C/D/E Coverage Tests
to be satisfied, to pay principal of the most senior Class of Notes then
Outstanding until such Class C/D/E Coverage Test is satisfied as of such
Calculation Date or until such most senior Class of Notes is paid in full, and
then to pay principal of the next most senior Class of Notes Outstanding until
such Class C/D/E Coverage Test is satisfied as of such Calculation Date or until
such next most senior Class of Notes is paid in full and so on, until such
Class C/D/E Coverage Test is satisfied or until the Class E Notes are paid in
full; provided that for purposes of determining if the Class C/D/E Principal
Coverage Test is satisfied after giving effect to any payments under this
Section 11.1(b)(9), the denominator of the Class C/D/E Principal Coverage Ratio
shall be calculated after giving effect to any payments of principal on the
Notes made pursuant to any of the foregoing sections above and pursuant to this
Section 11.1(b)(9) on the related Payment Date; provided, further, that the
numerator of the Class C/D/E Principal Coverage Ratio shall be calculated after
giving effect to any Collateral Principal Collections applied pursuant to any of
the subsections above and pursuant to this Section 11.1(b)(9) on the related
Payment Date;

 

(11)         if the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes and the Class E Notes are no longer Outstanding, to pay Periodic
Interest on the Class

 

166

--------------------------------------------------------------------------------


 

F Notes and any Defaulted Interest on the Class F Notes, to the extent that the
amounts paid pursuant to Section 11.1(a)(18) are insufficient to pay such
amounts in full thereunder;

 

(12)         if the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes and the Class E Notes are no longer Outstanding, to pay the
Class F Cumulative Applicable Periodic Interest Shortfall Amount, to the extent
that amounts paid pursuant to Section 11.1(a)(19) are insufficient to pay such
amounts in full thereunder;

 

(13)         if the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes and the Class F Notes are no longer
Outstanding, to pay Periodic Interest on the Class G Notes and any Defaulted
Interest on the Class G Notes, to the extent that the amounts paid pursuant to
Section 11.1(a)(20) are insufficient to pay such amounts in full thereunder;

 

(14)         if the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes and the Class F Notes are no longer
Outstanding, to pay the Class G Cumulative Applicable Periodic Interest
Shortfall Amount, to the extent that amounts paid pursuant to
Section 11.1(a)(21) are insufficient to pay such amounts in full thereunder;

 

(15)         if the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes or the Class G Notes are no
longer Outstanding, to pay Periodic Interest on the Class H Notes and any
Defaulted Interest on the Class H Notes, to the extent that the amounts paid
pursuant to Section 11.1(a)(22) are insufficient to pay such amounts in full
thereunder;

 

(16)         if the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes and the Class G Notes are no
longer Outstanding, to pay the Class H Cumulative Applicable Periodic Interest
Shortfall Amount, to the extent that amounts paid pursuant to
Section 11.1(a)(23) are insufficient to pay such amounts in full thereunder;

 

(17)         if either of the Class F/G/H Coverage Tests is not satisfied as of
the preceding Calculation Date and to the extent that the amounts paid pursuant
to Section 11.1(a)(24) are insufficient to cause the Class F/G/H Coverage Tests
to be satisfied, to pay principal of the most senior Class of Notes then
Outstanding until such Class F/G/H Coverage Test is satisfied as of such
Calculation Date or until such most senior Class of Notes is paid in full, and
then to pay principal of the next most senior Class of Notes Outstanding until
such Class F/G/H Coverage Test is satisfied as of such Calculation Date or until
such next most senior Class of Notes is paid in full and so on, until such
Class F/G/H Coverage Test is satisfied or until the Class H Notes are paid in
full; provided that for purposes of determining if the Class F/G/H Principal
Coverage Test is satisfied after giving effect to any payments under this
Section 11.1(b)(17), the denominator of the Class F/G/H Principal Coverage Ratio
shall be calculated after giving effect to any payments of principal on the
Notes made pursuant to any section or subsection of Section 11.1(a) on the
related Payment Date and pursuant to Section 11.1(b) above and this
Section 11.1(b)(17) on the related Payment Date; provided, further, that the
numerator of the Class F/G/H

 

167

--------------------------------------------------------------------------------


 

Principal Coverage Ratio shall be calculated after giving effect to any
Collateral Principal Collections applied pursuant to any of the foregoing
sections above and pursuant to this Section 11.1(b)(17) on the related Payment
Date;

 

(18)         if the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes and the
Class H Notes are no longer Outstanding, to pay Periodic Interest on the Class J
Notes and any Defaulted Interest on the Class J Notes, to the extent that the
amounts paid pursuant to Section 11.1(a)(25) are insufficient to pay such
amounts in full thereunder;

 

(19)         if the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes and the
Class H Notes are no longer Outstanding, to pay the Class J Cumulative
Applicable Periodic Interest Shortfall Amount, to the extent that amounts paid
pursuant to Section 11.1(a)(26) are insufficient to pay such amounts in full
thereunder;

 

(20)         if the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes, the
Class H Notes and the Class J Notes are no longer Outstanding, to pay Periodic
Interest on the Class K Notes and any Defaulted Interest on the Class K Notes,
to the extent that the amounts paid pursuant to Section 11.1(a)(27) are
insufficient to pay such amounts in full thereunder;

 

(21)         if the Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes, the
Class H Notes and the Class J Notes are no longer Outstanding, to pay the
Class K Cumulative Applicable Periodic Interest Shortfall Amount, to the extent
that amounts paid pursuant to Section 11.1(a)(28) are insufficient to pay such
amounts in full thereunder;

 

(22)         during the Reinvestment Period,

 

(i)            to the purchase of Substitute Collateral Debt Securities or to
the Collection Account for reinvestment in Eligible Investments pending
investment in Substitute Collateral Obligations in accordance with the
Reinvestment Criteria; or:

 

(ii)           upon the occurrence of a Special Amortization, Collateral
Principal Collections in an amount determined by the Collateral Manager (notice
of which shall be provided to the Trustee on or prior to the related Calculation
Date) will be applied as follows:

 

(A)          if the Special Amortization Pro-Rata Condition is satisfied, to pay
principal of the Class A-1 Notes, the Class A-2 Notes, the Class A-3 Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes, the Class H Notes, the Class J Notes and the
Class K Notes on a pro rata basis (based on the outstanding principal balance
(not including any Class C Cumulative Applicable Periodic Interest Shortfall
Amount, any Class D Cumulative

 

168

--------------------------------------------------------------------------------


 

Applicable Periodic Interest Shortfall Amount, any Class E Cumulative Applicable
Periodic Interest Shortfall Amount, any Class F Cumulative Applicable Periodic
Interest Shortfall Amount, any Class G Cumulative Applicable Periodic Interest
Shortfall Amount, any Class H Cumulative Applicable Periodic Interest Shortfall
Amount, any Class J Cumulative Applicable Periodic Interest Shortfall Amount or
any Class K Cumulative Applicable Periodic Interest Shortfall Amount, as the
case may be), of each such Class of Secured Notes); or;

 

(B)           if the Special Amortization Pro-Rata Condition is not satisfied,
the following payments in the following order of priority:

 

1)             to pay principal of any outstanding Class A-1 Notes;

 

2)             if the principal balance of the Class A-1 Notes has been repaid
in full, to pay principal of the Class A-2 Notes;

 

3)             if the principal balance of the Class A-2 Notes has been repaid
in full, to pay principal of the Class A-3 Notes;

 

4)             if the principal balance of the Class A-3 Notes has been repaid
in full, to pay principal of the Class B Notes;

 

5)             if the principal balance of the Class B Notes has been repaid in
full, to pay principal of the Class C Notes;

 

6)             if the principal balance of the Class C Notes has been repaid in
full, to pay principal of the Class D Notes;

 

7)             if the principal balance of the Class D Notes has been repaid in
full, to pay principal of the Class E Notes;

 

8)             if the principal balance of the Class E Notes has been repaid in
full, to pay principal of the Class F Notes;

 

9)             if the principal balance of the Class F Notes has been repaid in
full, to pay principal of the Class G Notes;

 

10)           if the principal balance of the Class G Notes has been repaid in
full, to pay principal of the Class H Notes;

 

11)           if the principal balance of the Class H Notes has been repaid in
full, to pay principal of the Class J Notes;

 

12)           if the principal balance of the Class J Notes has been repaid in
full, to pay principal of the Class K Notes;

 

(23)         after the end of the Reinvestment Period, to pay each Class of
Secured Notes:

 

169

--------------------------------------------------------------------------------


 

(i)            first, to the Class A-1 Notes, until the Class A-1 Notes have
been paid in full;

 

(ii)           second, to the Class A-2 Notes, until the Class A-2 Notes have
been paid in full;

 

(iii)          third, to the Class A-3 Notes, until the Class A-3 Notes have
been paid in full;

 

(iv)          fourth, to the Class B Notes, until the Class B Notes have been
paid in full;

 

(v)           fifth, to the Class C Notes, until the Class C Notes have been
paid in full;

 

(vi)          sixth, to the Class D Notes, until the Class D Notes have been
paid in full;

 

(vii)         seventh, to the Class E Notes, until the Class E Notes have been
paid in full;

 

(viii)        eighth, to the Class F Notes, until the Class F Notes have been
paid in full;

 

(ix)           ninth, to the Class G Notes, until the Class G Notes have been
paid in full;

 

(x)            tenth, to the Class H Notes, until the Class H Notes have been
paid in full;

 

(xi)           eleventh, to the Class J Notes, until the Class J Notes have been
paid in full;

 

(xii)          twelfth, to the Class K Notes, until the Class K Notes have been
paid in full;

 

(24)         to pay, first, termination payments payable to any Hedge
Counterparty upon the termination of the related Hedge Agreement, if such
termination occurred solely as the result of an event of default or a
termination event with respect to any Hedge Counterparty as the Defaulting Party
or the sole Affected Party, as the case may be, to the extent that the amounts
paid pursuant to Section 11.1(a)(29) are insufficient to pay such amounts in
full thereunder, and second, termination payments to any Derivative Contract
Counterparty if such termination occurred solely as a result of an event of
default or a termination event with respect to which the Derivative Contract
Counterparty is the Defaulting Party or the sole Affected Party, as the case may
be, to the extent funds in the related Derivative Contract Counterparty Account
are insufficient and the amounts paid pursuant to Section 11.1(a)(29) are
insufficient to pay such amounts in full thereunder;

 

(25)         to pay, in the following order:

 

170

--------------------------------------------------------------------------------


 

(i)            to any Servicer or the Trustee, any reimbursements for
nonrecoverable servicing advances (together with interest thereon) due and owing
and not paid out of collections received pursuant to the terms of the related
Servicing Agreement or (in the case of the Trustee) pursuant to
Section 11.1(b)(1) above; and

 

(ii)           any due and unpaid Trustee Expenses, and any due Administrative
Expenses, including amounts payable to the Collateral Manager under the
Collateral Management Agreement but excluding the Collateral Management Fee, in
each case, in the same order of priority as provided in Section 11.1(b)(1) above
and to the extent not paid in full under Section 11.1(b)(1) above and to the
extent that the amounts paid pursuant to Section 11.1(a)(1) and (30) are
insufficient to pay such amounts in full thereunder;

 

(26)         to pay, first, the Subordinate Collateral Management Fee with
respect to such Payment Date and any due and unpaid Subordinate Collateral
Management Fee with respect to a previous Payment Date that was not paid on a
previous Payment Date, and second, any accrued and unpaid interest on the
then-due and unpaid Collateral Management Fee, to the extent that the amounts
paid pursuant to Section 11.1(a)(31) are insufficient to pay such amounts in
full thereunder;

 

(27)         to repay, pro rata, the amount of any outstanding Cure Advances, if
any to the extent that the amounts paid pursuant to Section 11.1(a)(32) are
insufficient to pay such amounts in full thereunder; and

 

(28)         all Income Note Excess Funds to the Income Note Paying Agent, on
behalf of the Issuer, for distributions on the Income Notes in accordance with
the Income Note Paying Agency Agreement.

 

(c)           If an Event of Default has occurred and is continuing, on the date
or dates determined by the Trustee upon a declaration of acceleration of the
maturity of the Notes, the Trustee will pay, from all collections from, and
proceeds of the sale or liquidation of, the Collateral (excluding any unpaid
Nonrecoverable Cure Advances and any other amounts due under any Servicing
Agreement together with interest thereon), in the following order:

 

(1)           amounts corresponding to any amounts payable under in
Section 11.1(a)(1) through (4), and (to the extent not covered by
Section 11.1(a)(1) through (4)) Section 11.1(b)(1);

 

(2)           the Periodic Interest on the Class A-1 Notes (including Defaulted
Interest on such Class A-1 Notes, if any);

 

(3)           outstanding principal on the Class A-1 Notes until paid in full;

 

(4)           the Periodic Interest on the Class A-2 Notes (including Defaulted
Interest on such Class A-2 Notes, if any);

 

(5)           outstanding principal on the Class A-2 Notes until paid in full];

 

171

--------------------------------------------------------------------------------


 

(6)           the Periodic Interest on the Class A-3 Notes (including Defaulted
Interest on such Class A-3 Notes, if any);

 

(7)           outstanding principal on the Class A-3 Notes until paid in full;

 

(8)           the Periodic Interest on the Class B Notes (including Defaulted
Interest on the Class B Notes, if any) and then outstanding principal on the
Class B Notes until paid in full;

 

(9)           the Periodic Interest on the Class C Notes (including Defaulted
Interest on the Class C Notes, if any) and then outstanding principal on the
Class C Notes (including, the Class C Cumulative Applicable Periodic Interest
Shortfall Amount, if any) until paid in full;

 

(10)         the Periodic Interest on the Class D Notes (including Defaulted
Interest on the Class D Notes, if any) and then outstanding principal on the
Class D Notes (including, the Class D Cumulative Applicable Periodic Interest
Shortfall Amount, if any) until paid in full;

 

(11)         the Periodic Interest on the Class E Notes (including Defaulted
Interest on the Class E Notes, if any) and then outstanding principal on the
Class E Notes (including, the Class E Cumulative Applicable Periodic Interest
Shortfall Amount, if any) until paid in full;

 

(12)         the Periodic Interest on the Class F Notes (including any Defaulted
Interest on the Class F Notes, if any) and then outstanding principal on the
Class F Notes (including, the Class F Cumulative Applicable Periodic Interest
Shortfall Amount, if any) until paid in full,

 

(13)         the Periodic Interest on the Class G Notes (including any Defaulted
Interest on the Class G Notes, if any) and then outstanding principal on the
Class G Notes (including, the Class G Cumulative Applicable Periodic Interest
Shortfall Amount, if any) until paid in full;

 

(14)         the Periodic Interest on the Class H Notes (including any Defaulted
Interest on the Class H Notes, if any) and then outstanding principal on the
Class H Notes (including, the Class H Cumulative Applicable Periodic Interest
Shortfall Amount, if any) until paid in full;

 

(15)         the Periodic Interest on the Class J Notes (including any Defaulted
Interest on the Class J Notes, if any) and then outstanding principal on the
Class J Notes (including, the Class J Cumulative Applicable Periodic Interest
Shortfall Amount, if any) until paid in full;

 

(16)         the Periodic Interest on the Class K Notes (including any Defaulted
Interest on the Class K Notes, if any) and then outstanding principal on the
Class K Notes (including, the Class K Cumulative Applicable Periodic Interest
Shortfall Amount, if any) until paid in full;

 

(17)         amounts corresponding to the amounts set forth in
Section 11.1(a)(29) through (32), and Section 11.1(b)(24) through (27); and

 

172

--------------------------------------------------------------------------------

 

(18)                            to the Income Note Paying Agent, any remaining
amounts for distributions on the Income Notes as set forth in
Section 11.1(a)(34) and Section 11.1(b)(28).

 

(d)                                 Not later than 12:00 p.m., New York time, on
or before the Business Day preceding each Payment Date, the Issuer shall,
pursuant to Article X, remit or cause to be remitted to the Trustee for deposit
in the Payment Account an amount of Cash sufficient to pay the amounts described
in Section 11.1(a) and 11.1(b) required to be paid on such Payment Date.

 

(e)                                  If, on any Payment Date, the amount
available in the Payment Account from amounts received in the related Due Period
is insufficient to make the full amount of the disbursements required by the
statements furnished by the Issuer pursuant to Section 10.14(b), the Trustee
shall make the disbursements called for in the order and according to the
priority set forth under Section 11.1(a) and 11.1(b), subject to Section 13.1,
to the extent funds are available therefor.

 

(f)                                    Except as otherwise expressly provided in
this Section 11.1, if on any Payment Date the amount of funds is insufficient to
make the full amount of the disbursements required by any section or subsection
of Section 11.1(a) or 11.1(b) to different Persons, the Trustee shall make the
disbursements called for by such section or subsection ratably in accordance
with the respective amounts of such disbursements then due and payable to the
extent funds are available therefor.

 

(g)                                 Any amounts to be paid to the Income Note
Paying Agent pursuant to Section 11.1(a)(34) or to Section 11.1(b)(28) will be
released from the lien of this Indenture.

 

(h)                                 No Collateral Principal Collections will be
paid to a Class of Secured Notes in accordance with the Priority of Payments on
a Payment Date if, after giving effect to such payment, any Principal Coverage
Test for a more Senior Class of Secured Notes would have failed.

 

ARTICLE XII

 

PURCHASE AND SALE OF COLLATERAL DEBT SECURITIES

 

12.1.                        SALE OF COLLATERAL DEBT SECURITIES

 

(a)                                  Sale of Collateral Debt Securities.

 

(1)           Subject to the satisfaction of the conditions specified in
Section 10.15 as applicable, if the Collateral Manager, on behalf of the Issuer,
pursuant to this Article XII, shall direct the Trustee to sell any Temporary
Ramp-Up Security, Defaulted Security, Equity Security, Credit Improved Security,
Credit Risk Security, Written Down Security or Withholding Tax Security, the
Trustee shall sell in the manner directed by the Collateral Manager, any
Temporary Ramp-Up Security, Defaulted Security, Equity Security, Credit Improved
Security, Credit Risk Security, Written Down Security or Withholding Tax
Security.

 

(2)           During the Ramp-Up Period, and in any event, no later than the
Effective Date, the Collateral Manager shall direct the Issuer to sell or
otherwise dispose of all Temporary Ramp-Up Securities. Sale Proceeds received
with respect to

 

173

--------------------------------------------------------------------------------


 

Temporary Ramp-Up Securities shall be reinvested in Ramp-Up Collateral Debt
Securities that are Fixed Rate Collateral Debt Securities; provided that any
Sale Proceeds received with respect to Temporary Ramp-Up Securities that are not
reinvested in Fixed Rate Collateral Debt Securities, other than not more than
U.S.$1,000,000 of such Sale Proceeds that may be reinvested in Substitute
Collateral Debt Securities that are not Fixed Rate Collateral Debt Securities,
shall be treated as Collateral Principal Collections and shall be applied by the
Issuer to the making of payments on the Notes, subject to and in accordance with
the Priority of Payments, on the Payment Date immediately following the
Effective Date.

 

(b)                                 Reinvestment Criteria. Following the Closing
Date, the Collateral Manager will make commercially reasonable efforts to direct
the reinvestment of Sale Proceeds received at any time on Collateral Debt
Securities that are Defaulted Securities, Equity Securities, Credit Improved
Securities, Credit Risk Securities, Written Down Securities, Repurchased
Securities or Withholding Tax Securities, as well as Collateral Principal
Payments in Substitute Collateral Debt Securities with an aggregate Principal
Balance no less than the amount of the Sale Proceeds from the sale of such
Collateral Debt Securities, in each case during the Ramp-Up Period and
thereafter during the Reinvestment Period, subject to complying with the
Eligibility Criteria and the Reinvestment Criteria described below, or may
direct the investment of such Sale Proceeds temporarily in Eligible Investments
pending such reinvestment in Substitute Collateral Debt Securities. Any such
Sale Proceeds and Collateral Principal Payments will be eligible to be
reinvested in Substitute Collateral Debt Securities by the Issuer and pledged to
the Trustee if such Substitute Collateral Debt Securities meet each of the
Reinvestment Criteria.

 

If the Collateral Manager determines, in its sole discretion, that investments
in additional Collateral Debt Securities would either be impractical or not
beneficial, an amount of Collateral Principal Collections available for
reinvestment pursuant to the Priority of Payments as determined by the
Collateral Manager will be applied to principal on the Notes in a Special
Amortization. Collateral Principal Collections (including Sale Proceeds) will
not be reinvested following the Reinvestment Period.

 

Notwithstanding the foregoing restrictions, the Collateral Manager will direct
the Trustee to sell, and, the Trustee will sell in accordance with such
direction, all Collateral Debt Securities in connection with a Redemption of the
Notes, subject to the satisfaction of the conditions set forth in Article IX
herein. During the Reinvestment Period, principal of the Notes will be payable
on any Payment Date in a Special Amortization if the Collateral Manager has
notified the Trustee in writing on or before the related Calculation Date that
it has determined, in its sole discretion, that investments in additional
Collateral Debt Securities would not be practical or beneficial.

 

During the Ramp-Up Period, Substitute Collateral Debt Securities will be
purchased with Collateral Principal Collections, if sufficient Collateral
Principal Collections are available, and only if sufficient Collateral Principal
Collections are not available, with Uninvested Proceeds.

 

(c)                                  Discretionary Sales. So long as no Event of
Default has occurred and is continuing, the Collateral Manager, on behalf of the
Issuer, may, during the Reinvestment Period, direct the Trustee to sell, and the
Trustee will sell in the manner directed by the Collateral

 

174

--------------------------------------------------------------------------------


 

Manager, any Collateral Debt Security (in addition to sales of any Defaulted
Securities, Credit Risk Securities, Withholding Tax Securities, Repurchased
Securities, Credit Improved Securities, Equity Securities and Written Down
Securities) (each such sale a Discretionary Sale) so long as each of the
following applies:

 

(1)                                the aggregate Principal Balance of all
Collateral Debt Securities sold pursuant to such Discretionary Sales for a given
calendar year does not exceed 10% of the CDS Principal Balance at the beginning
of that year (or, with respect to calendar year 2007, as of the Closing Date);

 

(2)                                the Collateral Manager believes in good faith
that Sale Proceeds from such sale can be reinvested within 60 Business Days
after the sale of such Collateral Debt Security in one or more Substitute
Collateral Debt Securities having an aggregate Principal Balance of not less
than 100% of the Principal Balance of the Collateral Debt Security being sold;

 

(3)                                after giving effect to such sale and to the
purchase of Substitute Collateral Debt Securities with the Sale Proceeds
thereof, the Reinvestment Criteria will be met; and

 

(4)                                such Collateral Manager has not been removed,
or voted to be removed, for “cause” as set forth in the Collateral Management
Agreement.

 

12.2.                        PORTFOLIO CHARACTERISTICS

 

Except as provided in Section 12.3(c), a security will be eligible for inclusion
in the Collateral as a Pledged Collateral Debt Security only if, as evidenced by
an Officer’s certificate from the Collateral Manager to the Trustee, each of the
following eligibility criteria is satisfied immediately after the Issuer Grants
such Collateral Debt Security to the Trustee (collectively, the Eligibility
Criteria):

 

(a)                                  (1) it is issued by an issuer incorporated
or organized under the laws of the United States of America or it is issued by a
Qualifying Foreign Obligor, (2) it is issued by a Special Purpose Vehicle or
(3) S&P has rated such security or any securities issued in connection with its
related securitization;

 

(b)                                 if it is a Real Estate Interest it is
secured by, or the payment obligations of which are tied to, collateral
substantially all of which is located in the United States or a commonwealth,
territory or possession of the United States;

 

(c)                                  the principal balance of the Collateral
Debt Security is not currently reduced by a realized loss, expected loss,
appraisal event, appraisal reduction or similar item, other than any Real Estate
Interest as to which a workout or other restructuring has occurred but as to
which no such reduction has occurred since the completion of such workout or
restructuring;

 

(d)                                 if such Collateral Debt Security has
attached “buy/sell” rights in favor of the Issuer, such rights are freely
assignable by the Issuer to any of its Affiliates;

 

(e)                                  it is U.S. Dollar-denominated, and it is
not convertible into, or payable in, any other currency;

 

175

--------------------------------------------------------------------------------


 

(f)                                    it is one (or, in the case of a Synthetic
Security, references at least one of) of the Specified Types of Collateral Debt
Securities;

 

(g)                                 it has an S&P Rating (which rating does not
include a “p”, “pi”, “q”, “t” or “r” subscript), a Moody’s Rating and a Fitch
Rating;

 

(h)                                 the acquisition, ownership, enforcement and
disposition of such security will not cause the Issuer to be treated as engaged
in a U.S. trade or business for U.S. federal income tax purposes or otherwise to
be subject to tax on a net income basis in any jurisdiction outside the Issuer’s
jurisdiction of incorporation (other than as attributable to property received
in connection with a foreclosure, as permitted under the Transaction Documents);

 

(i)                                     the payments on such security are not
subject to withholding tax unless the issuer thereof or the obligor thereon is
required to make additional payments sufficient to cover any withholding tax
imposed at any time on payments made to the Issuer with respect thereto;

 

(j)                                     its acquisition would not cause the
Issuer or the pool of Collateral to be required to register as an investment
company under the Investment Company Act;

 

(k)                                  it is not a security that is ineligible
under its Underlying Instruments to be purchased by the Issuer and pledged to
the Trustee;

 

(l)                                     it is not an insurance-linked debt
instrument containing a provision pursuant to which the issuer’s obligation to
pay interest or principal is deferred or forgiven in the event of loss due to
certain natural catastrophes specified in the Underlying Instruments;

 

(m)                               it is not a security that provides for the
payment of principal upon maturity, redemption or acceleration at less than the
par amount thereof;

 

(n)                                 unless it is a Derivative Contract, its
Underlying Instruments do not obligate the Issuer to make any future advances or
any other payment except the purchase price thereof;

 

(o)                                 it is not an Equity Security, Principal Only
Security or Interest Only Security;

 

(p)                                 it is not a security issued by an Emerging
Market Issuer;

 

(q)                                 it is not a security that has, at the time
of purchase, any deferred or capitalized interest;

 

(r)                                    it is not a security that, at the time it
is purchased, is a Credit Risk Security, a Defaulted Security, a Written Down
Security or a Deferred Interest PIK Bond;

 

(s)                                  (a) if it is a Derivative Contract, the
Derivative Contract Counterparty, at the time of entry into such Derivative
Contract, has a short term rating of at least “A-1+” by S&P (or “A-1” by S&P if
the premium (and any other relevant amount (such as coupon) required under the
related Derivative Contract) to be paid by such Derivative Contract Counterparty
is posted at least one payment period in advance for the term of the Derivative
Contract) and is not on negative watch and a long term rating of at least “A2”
and a short term rating of “P1” by Moody’s, or if there is no short term rating,
a long term rating of at least “A1” by Moody’s, and (b) in the case of any
Synthetic Security other than a Derivative Contract, such Synthetic Security
Counterparty has a short term rating

 

176

--------------------------------------------------------------------------------


 

of at least “A-1” by S&P, or if no such short term rating is available, a
long-term rating of at least “A” by S&P and a long term rating of at least “A2”
and a short term rating of “P1” by Moody’s, or if there is no short term rating,
a long term rating of at least “Al” by Moody’s;

 

(t)                                    at the time the security is purchased by
the Issuer:

 

(1)                                  it is not a security issued by an issuer
located in a country that imposes foreign exchange controls that effectively
limit the availability or use of U.S. Dollars to make when due the scheduled
payments of principal and interest on such security;

 

(2)                                  it is not, and does not provide for
conversion or exchange into, Margin Stock at any time over its life;

 

(3)                                  it is not the subject of (1) any offer by
the issuer of such security or by any other person made to all of the holders of
such security to purchase or otherwise acquire such security (other than
pursuant to any redemption in accordance with the terms of the related
underlying instruments) or to convert or exchange such security into or for
cash, securities or any other type of consideration or (2) any solicitation by
an issuer of such security or any other person to amend, modify or waive any
provision of such security or any related underlying instrument, and has not
been called for redemption;

 

(4)                                  it is not a security that by the terms of
its underlying instruments provides for conversion or exchange (whether
mandatory or at the option of the issuer or the holder thereof) into equity
capital at any time prior to its maturity;

 

(5)                                  it is not a financing by a
debtor-in-possession in any insolvency proceeding;

 

(6)                                  it is not a first loss tranche of any
securitization unless such tranche has an S&P Rating (as defined in clause
(i) of the definition of S&P Rating) or a Moody’s Rating (as defined in clause
(i) of the definition of Moody’s Rating) that addresses the obligation of the
obligor (or guarantor, if applicable) to pay principal of and interest on the
relevant Collateral Debt Security in full, which ratings are monitored on an
ongoing basis by the relevant Rating Agency;

 

(7)                                  if it is a Deemed Floating Rate Collateral
Debt Security, the Deemed Floating Asset Hedge entered into with respect to such
Deemed Floating Rate Collateral Debt Security conforms to all requirements set
forth in the definition of Deemed Floating Asset Hedge;

 

(8)                                  if it is a Collateral Debt Security that is
a REIT Debt Security, Trust Preferred Security, CMBS Security, Real Estate CDO
Security or CRE Debt Obligation and is acquired after the Closing Date from the
Collateral Manager or any of its Affiliates, the requirements set forth in
Exhibit G regarding the representations and warranties (and remedies for any
breach thereof) with respect to such Collateral Debt Security have been met;

 

(9)                                  if it is a Real Estate Interest, (i) it is
either (a) serviced pursuant to a Servicing Agreement or (b) solely with regard
to any Subordinate Loan Interest, the related

 

177

--------------------------------------------------------------------------------


 

Senior Loan has been included in a transaction that would be classified as a
CMBS Conduit Security or a CMBS Large Loan Security with an S&P Servicer,
(ii) the requirements set forth in Exhibit F regarding the representations and
warranties (and remedies for any breach thereof) with respect to such Real
Estate Interest have been met; and (iii) the Underlying Instruments contain the
basic terms that are generally accepted as market standard in the CMBS industry
for Underlying Instruments; and

 

(10)                            it is not a Prohibited Asset;

 

provided that notwithstanding anything to the contrary herein, the Issuer may,
while attempting to dispose of property acquired in foreclosure or similar
circumstances, make an election under Section 882(d) of the Code to treat the
income related to real property located in the United States as income that is
effectively connected with a U.S. trade or business; provided, further that
except for property acquired by the Issuer in foreclosure or similar
circumstances and for property expressly permitted to be acquired by the Issuer,
the Issuer may not purchase, acquire or hold (whether as part of a unit with a
Collateral Debt Security, in exchange for a Collateral Debt Security or
otherwise) any asset unless the underlying documents for such asset specify, or
the Issuer has received advice of tax counsel of nationally recognized standing
in the United States experienced in such matters to the effect that, under the
relevant facts and circumstances with respect to such transaction, for U.S.
federal income tax purposes, (i) the obligation or security is indebtedness,
(ii) all obligors and issuers of the assets are classified as corporations (and
no elections have been made to the contrary), (iii) no obligor on or issuer of
the asset is engaged in the conduct of a trade or business within the United
States, or (iv) all obligors and issuers of the assets qualify as “grantor
trusts”, and all of the assets of the obligors and issuers consist of
obligations or securities that the Issuer could have directly acquired and held
as assets (but for restrictions related to withholding taxes) and,
notwithstanding anything to the contrary herein, the Issuer shall not purchase,
acquire or hold any asset the gain from the disposition of which will be subject
to U.S. federal income or withholding tax under Section 897 or Section 1445 of
the Code and the Treasury regulations promulgated thereunder other than United
States real property interests that the Issuer acquires in foreclosure and with
respect to which has made a Section 882(d) election.

 

12.3.                        CONDITIONS APPLICABLE TO ALL TRANSACTIONS INVOLVING
SALE OR GRANT

 

(a)                                  Any transaction effected under Article V,
Article IX, Section 10.2 or Section 12.1 shall be conducted on an arms’ length
basis and if effected with the Issuer, the Trustee, the Collateral Manager or
any Affiliate of any of the foregoing, shall be effected in a secondary market
transaction on terms at least as favorable to the Secured Noteholders as would
be the case if such Person were not so Affiliated; provided that any disposition
of a Collateral Debt Security in accordance with Section 12.1 shall be deemed to
comply with this Section 12.3(a). The Trustee shall have no responsibility to
oversee compliance with this clause by the other parties.

 

(b)                                 Upon any purchase or substitution pursuant
to this Article XII, all of the Issuer’s right, title and interest to the
Pledged Security or Securities shall be, and hereby is, Granted to the Trustee
pursuant to this Indenture, such Pledged Security or Securities shall be
registered in the name of the Trustee, and, if applicable, the Trustee shall
receive such Pledged Security or Securities. The Trustee shall receive, not
later than the date of delivery of any Pledged Security pursuant to a purchase
under this Article XII, (a) an Officer’s Certificate of the Collateral Manager
certifying (1) compliance with the Reinvestment Criteria in accordance with
Section 12.1(b), (2) that the Collateral Debt Security to be sold constitutes an
Equity Security, a Defaulted Security, a Credit Risk

 

178

--------------------------------------------------------------------------------


 

Security, a Credit Improved Security, a Withholding Tax Security or a Written
Down Security and (3) that any security to be purchased satisfies the definition
of Collateral Debt Security and (b) an Officer’s Certificate of the Collateral
Manager on behalf of the Issuer containing the statements set forth in
Section 3.2(b)(2) through (4), (6) and (7).

 

(c)                                  Notwithstanding anything contained in this
Article XII to the contrary, the Issuer shall, subject to Section 12.3(d), have
the right to effect any transaction to which each Hedge Counterparty and Holders
of Secured Notes evidencing 100% of the Aggregate Outstanding Amount of each
Class of Secured Notes, and each Income Noteholder has consented, and of which
each Rating Agency has been notified in advance.

 

(d)                                 Except as specifically provided in this
Indenture, in no event may the Issuer (i) engage in any business or activity
that would cause the Issuer to be treated as engaged in a U.S. trade or business
for U.S. federal income tax purposes or (ii) acquire or hold any asset that is
an equity interest in an entity that is treated as a partnership engaged in a
U.S. trade or business for U.S. federal income tax purposes or the acquisition
or ownership of which otherwise would subject the Issuer to net income tax in
any jurisdiction outside its jurisdiction of incorporation. The foregoing shall
not, however, preclude the Issuer from holding Equity Securities or securities
received in an Offer pending their sale in accordance with Section 12.1(a)(1).

 

ARTICLE XIII

 

SECURED PARTIES’ RELATIONS

 

13.1.                        SUBORDINATION

 

(a)                                  Anything in this Indenture or the Secured
Notes to the contrary notwithstanding, the Issuer and the Holders of the Secured
Notes agree for the benefit of each Hedge Counterparty that the Secured Notes
and the Issuer’s rights in and to the Collateral (solely with respect to all
amounts payable to such Hedge Counterparty pursuant to Section 11.1(a)(4)), the
Subordinate Interests) shall be subordinate and junior to the rights of such
Hedge Counterparty with respect to payments to be made to such Hedge
Counterparty pursuant to the related Hedge Agreement to the extent and in the
manner set forth in Section 11.1(a)(4) and hereinafter provided. If any Event of
Default (including an Event of Default specified in Section 5.1(g) or (h)) has
occurred and has not been cured or waived all amounts payable to such Hedge
Counterparty pursuant to Section 11.1(a)(4) shall be paid in Cash or, to the
extent such Hedge Counterparty consents, other than in Cash, before any further
payment or distribution is made on account of the Subordinate Interests.

 

(b)                                 Anything in this Indenture or the Secured
Notes to the contrary notwithstanding, the Issuer and the Holders of the
Class A-2 Notes, the Class A-3 Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes, the
Class H Notes, the Class J Notes and the Class K Notes agree for the benefit of
the Holders of the Class A-1 Notes that the Class A-2 Notes, the Class A-3
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class F Notes, the Class G Notes, the Class H Notes, the Class J
Notes and the Class K Notes and the Issuer’s rights in and to the Collateral
(with respect to the Class A-1 Notes, the Subordinate Interests) shall be
subordinate and junior to the Class A-1 Notes to the extent and in the manner
set forth in this Indenture, including as set forth in Section 11.1(a) and

 

179

--------------------------------------------------------------------------------


 

hereinafter provided. If any Event of Default (including an Event of Default
specified in Section 5.1(g) or (h)) has occurred and has not been cured or
waived, the Class A-1 Notes shall be paid in full in Cash or, to the extent a
Majority of the Class A-1 Notes consent, other than in Cash, before any further
payment or distribution is made on account of the Subordinate Interests. The
Holders of Secured Notes evidencing Subordinate Interests and the holders of
equity in the Issuer agree, for the benefit of the Holders of the Class A-1
Notes, not to cause the filing of a petition in bankruptcy against the Issuer
for failure to pay to them amounts due under the Secured Notes evidencing such
Subordinate Interests or hereunder until the payment in full of the Class A-1
Notes and not before one year and one day has elapsed since such payment or, if
longer, the applicable preference period then in effect, including any period
established pursuant to the laws of the Cayman Islands.

 

(c)                                  Anything in this Indenture or the Secured
Notes to the contrary notwithstanding, the Issuer and the Holders of the
Class A-3 Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class G Notes, the Class H Notes, the
Class J Notes and the Class K Notes agree for the benefit of the Holders of the
Class A-1 Notes and Class A-2 Notes that the Class A-3 Notes, the Class B Notes,
the Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes, the Class H Notes, the Class J Notes and the Class K Notes and
the Issuer’s rights in and to the Collateral (with respect to the Class A-1
Notes and the Class A-2 Notes, the Subordinate Interests) shall be subordinate
and junior to the Class A-1 Notes and the Class A-2 Notes to the extent and in
the manner set forth in this Indenture, including as set forth in
Section 11.1(a) and hereinafter provided. If any Event of Default (including an
Event of Default specified in Section 5.1(g) or (h)) has occurred and has not
been cured or waived, the Class A-1 Notes and the Class A-2 Notes shall be paid
in full in Cash or, to the extent a Majority of the Class A-1 Notes and the
Class A-2 Notes consent, other than in Cash, before any further payment or
distribution is made on account of the Subordinate Interests. The Holders of
Secured Notes evidencing Subordinate Interests and the holders of equity in the
Issuer agree, for the benefit of the Holders of the Class A-1 Notes and the
Class A-2 Notes, not to cause the filing of a petition in bankruptcy against the
Issuer for failure to pay to them amounts due under the Secured Notes evidencing
such Subordinate Interests or hereunder until the payment in full of the
Class A-1 Notes and the Class A-2 Notes and not before one year and one day has
elapsed since such payment or, if longer, the applicable preference period then
in effect, including any period established pursuant to the laws of the Cayman
Islands.

 

(d)                                 Anything in this Indenture or the Secured
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class F
Notes, the Class G Notes, the Class H Notes, the Class J Notes and the Class K
Notes agree for the benefit of the Holders of the Class A Notes that the Class B
Notes, the Class C Notes, the Class D Notes, the Class E Notes, the Class F
Notes, the Class G Notes, the Class H Notes, the Class J Notes and the Class K
Notes and the Issuer’s rights in and to the Collateral (with respect to the
Class A Notes, the Subordinate Interests) shall be subordinate and junior to the
Class A Notes to the extent and in the manner set forth in this Indenture,
including as set forth in Section 11.1(a) and hereinafter provided. If any Event
of Default (including an Event of Default specified in Section 5.1(g) or (h))
has occurred and has not been cured or waived, the Class A Notes shall be paid
in full in Cash or, to the extent a Majority of the Class A Notes consent, other
than in Cash, before any further payment or distribution is made on account of
the Subordinate Interests. The Holders of Secured Notes evidencing Subordinate
Interests

 

180

--------------------------------------------------------------------------------


 

and the holders of equity in the Issuer agree, for the benefit of the Holders of
the Class A Notes, not to cause the filing of a petition in bankruptcy against
the Issuer for failure to pay to them amounts due under the Secured Notes
evidencing such Subordinate Interests or hereunder until the payment in full of
the Class A Notes and not before one year and one day has elapsed since such
payment or, if longer, the applicable preference period then in effect,
including any period established pursuant to the laws of the Cayman Islands.

 

(e)                                  Anything in this Indenture or the Secured
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class G
Notes, the Class H Notes, the Class J Notes and the Class K Notes agree for the
benefit of the Holders of the Class A Notes and the Class B Notes that the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes, the Class H Notes, the Class J Notes and the Class K Notes and
the Issuer’s rights in and to the Collateral (with respect to the Class A Notes
and the Class B Notes, the Subordinate Interests) shall be subordinate and
junior to the Class A Notes and the Class B Notes to the extent and in the
manner set forth in this Indenture, including as set forth in
Section 11.1(a) and hereinafter provided. If any Event of Default (including an
Event of Default specified in Section 5.1(g) or (h)) has occurred and has not
been cured or waived, the Class A Notes and the Class B Notes shall be paid in
full in Cash or, to the extent a Majority of the Class A Notes and the Class B
Notes consent, other than in Cash, before any further payment or distribution is
made on account of the Subordinate Interests. The Holders of Secured Notes
evidencing Subordinate Interests and the holders of equity in the Issuer agree,
for the benefit of the Holders of the Class A Notes and the Class B Notes, not
to cause the filing of a petition in bankruptcy against the Issuer for failure
to pay to them amounts due under the Secured Notes evidencing such Subordinate
Interests or hereunder until the payment in full of the Class A Notes and the
Class B Notes and not before one year and one day has elapsed since such payment
or, if longer, the applicable preference period then in effect, including any
period established pursuant to the laws of the Cayman Islands.

 

(f)                                    Anything in this Indenture or the Secured
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class D
Notes, the Class E Notes, the Class F Notes, the Class G Notes, the Class H
Notes, the Class J Notes and the Class K Notes agree for the benefit of the
Holders of the Class A Notes, the Class B Notes and the Class C Notes that the
Class D Notes, the Class E Notes, the Class F Notes, the Class G Notes, the
Class H Notes, the Class J Notes and the Class K Notes and the Issuer’s rights
in and to the Collateral (with respect to the Class A Notes, the Class B Notes
and the Class C Notes, the Subordinate Interests) shall be subordinate and
junior to the Class A Notes, the Class B Notes and the Class C Notes to the
extent and in the manner set forth in this Indenture including as set forth in
Section 11.1(a) and hereinafter provided. If any Event of Default (including an
Event of Default specified in Section 5.1(g) or (h)) has occurred and has not
been cured or waived the Class A Notes, the Class B Notes and the Class C Notes
shall be paid in full in Cash or, to the extent a Majority of each of the
Class A Notes, the Class B Notes and the Class C Notes consent, other than in
Cash, before any further payment or distribution is made on account of the
Subordinate Interests. The Holders of Secured Notes evidencing Subordinate
Interests and the holders of equity in the Issuer agree, for the benefit of the
Holders of the Class A Notes, the Class B Notes and the Class C Notes, not to
cause the filing of a petition in bankruptcy against the Issuer for failure to
pay to them amounts due under the Secured Notes evidencing such Subordinate
Interests or hereunder until the payment in full of the Class A Notes, the

 

181

--------------------------------------------------------------------------------


 

Class B Notes and the Class C Notes and not before one year and one day has
elapsed since such payment or, if longer, the applicable preference period then
in effect, including any period established pursuant to the laws of the Cayman
Islands.

 

(g)                                 Anything in this Indenture or the Secured
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class E
Notes, Class F Notes, Class G Notes, Class H Notes, Class J Notes and Class K
agree for the benefit of the Holders of the Class A Notes, the Class B Notes,
the Class C Notes and the Class D Notes that the Class E Notes, the Class F
Notes, the Class G Notes, the Class H Notes, the Class J Notes and the Class K
Notes and the Issuer’s rights in and to the Collateral (with respect to the
Class A Notes, the Class B Notes, the Class C Notes and the Class D Notes, the
Subordinate Interests) shall be subordinate and junior to the Class A Notes, the
Class B Notes, the Class C Notes and the Class D Notes to the extent and in the
manner set forth in this Indenture including as set forth in Section 11.1(a) and
hereinafter provided. If any Event of Default (including an Event of Default
specified in Section 5.1(g) or (h)) has occurred and has not been cured or
waived the Class A Notes, the Class B Notes, the Class C Notes and the Class D
Notes shall be paid in full in Cash or, to the extent a Majority of each of
Class A Notes, the Class B Notes, the Class C Notes and the Class D Notes
consent, other than in Cash, before any further payment or distribution is made
on account of the Subordinate Interests. The Holders of Secured Notes evidencing
Subordinate Interests and the holders of equity in the Issuer agree, for the
benefit of the Holders of the Class A Notes, the Class B Notes, the Class C
Notes and the Class D Notes, not to cause the filing of a petition in bankruptcy
against the Issuer for failure to pay to them amounts due under the Secured
Notes evidencing such Subordinate Interests or hereunder until the payment in
full of the Class A Notes, the Class B Notes, the Class C Notes and the Class D
Notes and not before one year and one day has elapsed since such payment or, if
longer, the applicable preference period then in effect, including any period
established pursuant to the laws of the Cayman Islands.

 

(h)                                 Anything in this Indenture or the Secured
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class F
Notes, Class G Notes, Class H Notes, Class J Notes and Class K Notes agree for
the benefit of the Holders of the Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes and the Class E Notes that the Class F Notes, the
Class G Notes, the Class H Notes, the Class J Notes and the Class K Notes and
the Issuer’s rights in and to the Collateral (with respect to the Class A Notes,
the Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes,
the Subordinate Interests) shall be subordinate and junior to the Class A Notes,
the Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes to
the extent and in the manner set forth in this Indenture including as set forth
in Section 11.1(a) and hereinafter provided. If any Event of Default (including
an Event of Default specified in Section 5.1(g) or (h)) has occurred and has not
been cured or waived the Class A Notes, the Class B Notes, the Class C Notes,
the Class D Notes and the Class E Notes shall be paid in full in Cash or, to the
extent a Majority of each of Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes and the Class E Notes consent, other than in Cash,
before any further payment or distribution is made on account of the Subordinate
Interests. The Holders of Secured Notes evidencing Subordinate Interests and the
holders of equity in the Issuer agree, for the benefit of the Holders of the
Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes and the
Class E Notes, not to cause the filing of a petition in bankruptcy against the
Issuer for failure to pay to them amounts due under the Secured Notes evidencing
such Subordinate Interests or hereunder until the payment in full of the Class A
Notes, the Class B Notes, the Class C Notes, the Class D

 

182

--------------------------------------------------------------------------------

 

 

Notes and the Class E Notes and not before one year and one day has elapsed
since such payment or, if longer, the applicable preference period then in
effect, including any period established pursuant to the laws of the Cayman
Islands.

 

(i)                                     Anything in this Indenture or the
Secured Notes to the contrary notwithstanding, the Issuer and the Holders of the
Class G Notes, Class H Notes, Class J Notes and the Class K Notes agree for the
benefit of the Holders of the Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes and the Class F Notes that the
Class G Notes, the Class H Notes, the Class J Notes and the Class K Notes and
the Issuer’s rights in and to the Collateral (with respect to the Class A Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes and
the Class F Notes, the Subordinate Interests) shall be subordinate and junior to
the Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes and the Class F Notes to the extent and in the manner set forth in
this Indenture including as set forth in Section 11.1(a) and hereinafter
provided. If any Event of Default (including an Event of Default specified in
Section 5.1(g) or (h)) has occurred and has not been cured or waived the Class A
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes and the Class F Notes shall be paid in full in Cash or, to the extent a
Majority of each of Class A Notes, the Class B Notes, the Class C Notes, the
Class D Notes, the Class E Notes and the Class F Notes consent, other than in
Cash, before any further payment or distribution is made on account of the
Subordinate Interests. The Holders of Secured Notes evidencing Subordinate
Interests and the holders of equity in the Issuer agree, for the benefit of the
Holders of the Class A Notes, the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes and the Class F Notes, not to cause the filing of a
petition in bankruptcy against the Issuer for failure to pay to them amounts due
under the Secured Notes evidencing such Subordinate Interests or hereunder until
the payment in full of the Class A Notes, the Class B Notes, the Class C Notes,
the Class D Notes, the Class E Notes and the Class F Notes and not before one
year and one day has elapsed since such payment or, if longer, the applicable
preference period then in effect, including any period established pursuant to
the laws of the Cayman Islands.

 

(j)                                     Anything in this Indenture or the
Secured Notes to the contrary notwithstanding, the Issuer and the Holders of the
Class H Notes, Class J Notes and the Class K Notes agree for the benefit of the
Holders of the Class A Notes, the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class F Notes and the Class G Notes that the
Class H Notes, the Class J Notes and the Class K Notes and the Issuer’s rights
in and to the Collateral (with respect to the Class A Notes, the Class B Notes,
the Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes and
the Class G Notes, the Subordinate Interests) shall be subordinate and junior to
the Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes and the Class G Notes to the extent and in the
manner set forth in this Indenture including as set forth in Section 11.1(a) and
hereinafter provided. If any Event of Default (including an Event of Default
specified in Section 5.1(g) or (h)) has occurred and has not been cured or
waived the Class A Notes, the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class F Notes and the Class G Notes shall be paid
in full in Cash or, to the extent a Majority of each of Class A Notes, the
Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes and the Class G Notes consent, other than in Cash, before any
further payment or distribution is made on account of the Subordinate Interests.
The Holders of Secured Notes evidencing Subordinate Interests and the holders of
equity in the Issuer agree, for the benefit of the Holders of the Class A Notes,
the Class B Notes, the Class C Notes, the Class D Notes,

 

183

--------------------------------------------------------------------------------


 

the Class E Notes, the Class F Notes and the Class G Notes, not to cause the
filing of a petition in bankruptcy against the Issuer for failure to pay to them
amounts due under the Secured Notes evidencing such Subordinate Interests or
hereunder until the payment in full of the Class A Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes and the
Class G Notes and not before one year and one day has elapsed since such payment
or, if longer, the applicable preference period then in effect, including any
period established pursuant to the laws of the Cayman Islands.

 

(k)                                  Anything in this Indenture or the Secured
Notes to the contrary notwithstanding, the Issuer and the Holders of the Class J
Notes and the Class K Notes agree for the benefit of the Holders of the Class A
Notes, the Class B Notes, the Class C Notes, the Class D Notes, the Class E
Notes, the Class F Notes, the Class G Notes and the Class H Notes, that the
Class J Notes and the Class K Notes and the Issuer’s rights in and to the
Collateral (with respect to the Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class G
Notes and the Class H Notes, the Subordinate Interests) shall be subordinate and
junior to the Class A Notes, the Class B Notes, the Class C Notes, the Class D
Notes, the Class E Notes, the Class F Note, the Class G Notes and the Class H
Notes to the extent and in the manner set forth in this Indenture including as
set forth in Section 11.1(a) and hereinafter provided. If any Event of Default
(including an Event of Default specified in Section 5.1(g) or (h)) has occurred
and has not been cured or waived the Class A Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes and the Class H Notes shall be paid in full in Cash or, to the
extent a Majority of each of Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class G
Notes and the Class H Notes consent, other than in Cash, before any further
payment or distribution is made on account of the Subordinate Interests. The
Holders of Secured Notes evidencing Subordinate Interests and the holders of
equity in the Issuer agree, for the benefit of the Holders of the Class A Notes,
the Class B Notes, the Class C Notes, the Class D Notes, the Class E Notes, the
Class F Notes, the Class G Notes and the Class H Notes, not to cause the filing
of a petition in bankruptcy against the Issuer for failure to pay to them
amounts due under the Secured Notes evidencing such Subordinate Interests or
hereunder until the payment in full of the Class A Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes and the Class H Notes and not before one year and one day has
elapsed since such payment or, if longer, the applicable preference period then
in effect, including any period established pursuant to the laws of the Cayman
Islands.

 

(l)                                     In the event that notwithstanding the
provisions of this Indenture, any Holder of any Subordinate Interests shall have
received any payment or distribution in respect of such Subordinate Interests
contrary to the provisions of this Indenture, then, unless and until all amounts
payable to each Hedge Counterparty pursuant to Section 11.1(a)(4) or to the
Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class G Notes, the Class H Notes, the
Class J Notes or the Class K Notes, as the case may be, shall have been paid in
full in Cash or, to the extent each Hedge Counterparty or a Majority of the
Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class G Notes, the Class H Notes, the
Class J Notes or the Class K Notes, as the case may be, consent, other than in
Cash in accordance with this Indenture, such payment or distribution shall be
received and held in trust for the benefit of, and shall forthwith be paid over
and delivered to, the Trustee, which shall pay and deliver the same to such
Hedge Counterparty or the Holders of the Class A Notes, the Class B Notes, the
Class C

 

184

--------------------------------------------------------------------------------


 

Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class G
Notes, the Class H Notes, the Class J Notes or the Class K Notes, as the case
may be, in accordance with this Indenture; provided that, if any such payment or
distribution is made other than in Cash, it shall be held by the Trustee as part
of the Collateral and subject in all respects to the provisions of this
Indenture, including this Section 13.1.

 

(m)          Each Holder of Subordinate Interests agrees with each Hedge
Counterparty and all Holders of the Class A Notes, the Class B Notes, the
Class C Notes, the Class D Notes, the Class E Notes, the Class F Notes, the
Class G Notes, the Class H Notes, the Class J Notes or the Class K Notes, as the
case may be, that such Holder of Subordinate Interests shall not demand, accept,
or receive any payment or distribution in respect of such Subordinate Interests
in violation of the provisions of this Indenture including this Section 13.1;
provided that after all amounts payable pursuant to Section 11.1(a)(4) and all
amounts payable in respect of the Class A Notes, the Class B Notes, the Class C
Notes, the Class D Notes, the Class E Notes, the Class F Notes, the Class G
Notes, the Class H Notes, the Class J Notes or the Class K Notes, as the case
may be, have been paid in full, the Holders of Subordinate Interests shall be
fully subrogated to the rights of each Hedge Counterparty or the Holders of the
Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes, the
Class E Notes, the Class F Notes, the Class G Notes, the Class H Notes, the
Class J Notes or the Class K Notes, as the case may be. Nothing in this
Section 13.1 shall affect the obligation of the Issuer to pay Holders of
Subordinate Interests.

 

13.2.        STANDARD OF CONDUCT

 

In exercising any of its or their voting rights, rights to direct and consent or
any other rights as a Secured Party under this Indenture, subject to the terms
and conditions of this Indenture, including Section 5.9, a Secured Party or
Secured Parties shall not have any obligation or duty to any Person or to
consider or take into account the interests of any Person and shall not be
liable to any Person for any action taken by it or them or at its or their
direction or any failure by it or them to act or to direct that an action be
taken, without regard to whether such action or inaction benefits or adversely
affects any Secured Party, the Issuer, or any other Person.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1.        FORM OF DOCUMENTS DELIVERED TO TRUSTEE

 

In any case where several matters are required to be certified by, or covered by
an opinion of, any specified Person, it is not necessary that all such matters
be certified by, or covered by the opinion of, only one such Person, or that
they be so certified or covered by only one document, but one such Person may
certify or give an opinion with respect to some matters and one or more other
such Persons as to other matters, and any such Person may certify or give an
opinion as to such matters in one or several documents.

 

Any certificate or opinion of an Authorized Officer of the Issuer or the
Collateral Manager may be based, insofar as it relates to legal matters, upon a
certificate or opinion of, or representations by, counsel, unless such
Authorized Officer knows, or in the exercise of reasonable care should know,
that the certificate or opinion or representations with respect to the matters
upon which his certificate or opinion is based are erroneous. Any such
certificate of an Authorized Officer of the Issuer or the

 

185

--------------------------------------------------------------------------------


 

Collateral Manager or Opinion of Counsel may be based, insofar as it relates to
factual matters, upon a certificate or opinion of, or representations by, an
Authorized Officer of the Issuer, the Collateral Manager or any other Person,
stating that the information with respect to such factual matters is in the
possession of the Issuer, the Collateral Manager or such other Person, unless
such Authorized Officer of the Issuer or the Collateral Manager or such counsel
knows that the certificate or opinion or representations with respect to such
matters are erroneous. Any Opinion of Counsel may also be based, insofar as it
relates to factual matters, upon a certificate or opinion of, or representations
by, an Authorized Officer of the Issuer or the Collateral Manager, stating that
the information with respect to such matters is in the possession of the Issuer
or the Collateral Manager, unless such counsel knows that the certificate or
opinion or representations with respect to such matters are erroneous.

 

Where any Person is required to make, give or execute two or more applications,
requests, consents, certificates, statements, opinions or other instruments
under this Indenture, they may, but need not, be consolidated and form one
instrument.

 

Whenever in this Indenture it is provided that the absence of the occurrence and
continuation of a Default is a condition precedent to the taking of any action
by the Trustee at the request or direction of the Issuer, then notwithstanding
that the satisfaction of such condition is a condition precedent to the Issuer’s
rights to make such request or direction, the Trustee shall be protected in
acting in accordance with such request or direction if it does not have actual
knowledge of the occurrence and continuation of such Default as provided in
Section 6.1(d).

 

14.2.        ACTS OF SECURED NOTEHOLDERS

 

(a)                                  Any request, demand, authorization,
direction, notice, consent, waiver or other action provided by this Indenture to
be given or taken by Secured Noteholders may be embodied in and evidenced by one
or more instruments of substantially similar tenor signed by such Secured
Noteholders in person or by an agent duly appointed in writing; and, except as
herein otherwise expressly provided, such action shall become effective when
such instrument or instruments are delivered to the Trustee, and, where it is
hereby expressly required, to the Issuer. Such instrument or instruments (and
the action or actions embodied therein and evidenced thereby) are herein
sometimes referred to as the Act of the Secured Noteholders, signing such
instrument or instruments. Proof of execution of any such instrument or of a
writing appointing any such agent shall be sufficient for any purpose of this
Indenture and conclusive in favor of the Trustee and the Issuer, if made in the
manner provided in this Section 14.2.

 

(b)                                 The fact and date of the execution by any
Person of any such instrument or writing may be proved in any manner which the
Trustee deems sufficient.

 

(c)                                  The principal amount and registered numbers
of Secured Notes held by any Person, and the date of his holding the same, shall
be proved by the Note Register.

 

(d)                                 Any request, demand, authorization,
direction, notice, consent, waiver or other action by the Holder of any Secured
Notes shall bind the Holder (and any transferee thereof) of such Secured Note
and of every Secured Note issued upon the registration thereof or in exchange
therefor or in lieu thereof, in respect of anything done, omitted or suffered to
be done by the Trustee or the Issuer in reliance thereon, whether or not
notation of such action is made upon such Secured Note.

 

186

--------------------------------------------------------------------------------


 

14.3.        NOTICES, ETC., TO TRUSTEE, THE ISSUER AND THE RATING AGENCIES

 

Any request, demand, authorization, direction, notice, consent, waiver or Act of
Secured Noteholders or other documents provided or permitted by this Indenture
to be made upon, given or furnished to, or filed with:

 

(a)                                  the Trustee or the Income Note Paying Agent
by any Secured Noteholder or by the Issuer shall be sufficient for every purpose
hereunder if in writing and sent by facsimile in legible form and confirmed by
overnight courier service guaranteed next day delivery to the Trustee or the
Income Note Paying Agent addressed to it at 181 West Madison Street, 32nd Floor,
Chicago, Illinois 60602, Attention: CDO Trust Services Group — N-Star Real
Estate CDO IX, Ltd., telephone number 312-904-0467, fax number 312-602-3935, or
at any other address previously furnished in writing to the Issuer or Secured
Noteholder by the Trustee or Income Note Paying Agent;

 

(b)                                 the Issuer by the Trustee or by any Secured
Noteholder shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and mailed, first class postage
prepaid, hand delivered, sent by overnight courier service or by facsimile in
legible form, to the Issuer addressed to it at c/o Walkers SPV Limited, Walker
House, 87 Mary Street, George Town, Grand Cayman, KY1-9002 Cayman Islands,
Attention: The Directors, or at any other address previously furnished in
writing to the Trustee by the Issuer;

 

(c)                                  the Rating Agencies by the Issuer or the
Trustee shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first-class postage prepaid, hand
delivered, sent by overnight courier service or by facsimile in legible form,
(i) in the case of Fitch, addressed to Fitch Ratings, One State Street Plaza,
New York, New York 10041, facsimile no. (212) - 558-2618, Attention: Commercial
Real Estate CDO Surveillance - Additional Reporting (e-mail:
cdo.surveillance@fitchratings.com); (ii) in the case of Moody’s, addressed to
Moody’s Investors Service, 99 Church Street, New York, New York 10007, facsimile
no. (212) 553-0355, Attention: CDO Monitoring (e-mail:
moodys_cre_cdo_monitoring@moodys.com) and (iii) in the case of S&P, addressed to
S&P, 55 Water Street, 41st Floor, New York, New York, 10041, Attention: CMBS
Surveillance and all Note Valuation Reports shall be sent to S&P electronically
at cmbs_surveillance@sandp.com; or

 

(d)                                 Each Hedge Counterparty by the Issuer or the
Trustee shall be sufficient for every purpose hereunder (unless otherwise herein
expressly provided) if in writing and mailed, first class postage prepaid, hand
delivered or sent by overnight courier service or by facsimile in legible form
to each Hedge Counterparty addressed to it at the address specified in the
related Hedge Agreement or at any other address previously furnished in writing
to the Issuer or the Trustee by each Hedge Counterparty;

 

(e)                                  the Collateral Manager by the Issuer or by
the Trustee or a Majority of the Controlling Class, or by the Collateral
Administrator shall be sufficient for every purpose hereunder (unless otherwise
herein expressly provided) if in writing and sent by facsimile in legible form
and confirmed by overnight courier service guaranteed next day delivery, or by
electronic mail (where expressly provided herein) to the Collateral Manager
addressed to it at the address specified in the Collateral Management Agreement
or at any other

 

187

--------------------------------------------------------------------------------


 

address previously furnished in writing to the Issuer or the Trustee by the
Collateral Manager;

 

(f)                                    the Income Note Paying Agent by the
Trustee in writing sent by facsimile confirmed by overnight courier guaranteed
next day delivery;

 

(g)                                 the Initial Purchaser or the Placement Agent
by the Issuer, the Collateral Manager or the Trustee shall be sufficient for
every purpose hereunder (unless otherwise herein expressly provided) if in
writing and mailed, first-class postage prepaid, hand delivered, sent by
overnight courier service or by telecopy in legible form, to the Initial
Purchaser or the Placement Agent addressed to Citigroup Global Markets Inc., 390
Greenwich Street, 4th Floor, New York, New York 10013 telecopy no. 212-723-8671,
Attention: Managing Directors, Global Structured Credit Products; and

 

(h)                                 to the Repository by the Issuer pursuant to
this Indenture shall be made available to the Repository by electronic mail as a
pdf (portable document format) file to CDO Library, c/o The Bond Market
Association, 360 Madison Avenue (18th Floor), New York, NY 10017; Electronic
mail address: admin@cdolibrary.com.

 

Delivery of any request, demand, authorization, direction, notice, consent,
waiver or Act of Secured Noteholders or other documents made as provided above
will be deemed effective: (i) if in writing and delivered in person or by
overnight courier service, on the date it is delivered; (ii) if sent by
facsimile transmission, on the date that transmission is received by the
recipient in legible form (as evidenced by the sender’s written record of a
telephone call to the recipient in which the recipient acknowledged receipt of
such facsimile transmission); and (iii) if sent by mail, on the date that mail
is delivered or its delivery is attempted; in each case, unless the date of that
delivery (or attempted delivery) or that receipt, as applicable, is not a
Business Day or that communication is delivered (or attempted) or received, as
applicable, after the close of business on a Business Day, in which case that
communication shall be deemed given and effective on the first following day
that is a Business Day.

 

14.4.        NOTICES AND REPORTS TO SECURED NOTEHOLDERS; WAIVER

 

Except as otherwise expressly provided herein, where this Indenture provides for
a report to Holders or for a notice to Holders of Secured Notes of any event,
such notice shall be sufficiently given to Holders of Secured Notes if in
writing and mailed, first-class postage prepaid, to each Holder of a Secured
Note affected by such event, at the address of such Holder as it appears in the
Note Register, not earlier than the earliest date and not later than the latest
date, prescribed for the giving of such report or notice and such report or
notice shall be in the English language. Notwithstanding any provision to the
contrary contained herein or in any agreement or document related hereto, any
report, statement or other information to be provided by the Trustee may be
provided by providing access to the Trustee’s website containing such
information. Such reports and notices will be deemed to have been given on the
date of such mailing.

 

The Trustee will deliver to the Holder of any Secured Note shown on the Note
Register any readily available information or notice requested to be so
delivered, at the expense of the Issuer. In addition, for so long as any
Class of Secured Notes is listed on the Irish Stock Exchange and so long as the
rules of such exchange so require, notices to the Holders of such Secured Notes
shall also be given by the Trustee to the Irish Paying Agent for delivery to the
Company Announcements Office of the Irish Stock Exchange.

 

188

--------------------------------------------------------------------------------


 

Neither the failure to mail any notice, nor any defect in any notice so mailed,
to any particular Holder of a Secured Note shall affect the sufficiency of such
notice with respect to other Holders of Secured Notes.

 

Where this Indenture provides for notice in any manner, such notice may be
waived in writing by any Person entitled to receive such notice, either before
or after the event, and such waiver shall be the equivalent of such notice.
Waivers of notice by Secured Noteholders shall be filed with the Trustee but
such filing shall not be a condition precedent to the validity of any action
taken in reliance upon such waiver.

 

In the event that, by reason of the suspension of the regular mail service as a
result of a strike, work stoppage or similar activity, it shall be impractical
to mail notice of any event to Secured Noteholders when such notice is required
to be given pursuant to any provision of this Indenture, then any manner of
giving such notice as shall be satisfactory to the Trustee shall be deemed to be
a sufficient giving of such notice.

 

14.5.        EFFECT OF HEADINGS AND TABLE OF CONTENTS

 

The Section headings herein and the Table of Contents are for convenience only
and shall not affect the construction hereof.

 

14.6.        SUCCESSORS AND ASSIGNS

 

All covenants and agreements in this Indenture by the Issuer shall bind its
respective successors and assigns, whether so expressed or not. Written notice
of any assignment shall be promptly provided by the Issuer to each Hedge
Counterparty, the Holders of Notes of the Controlling Class and each Rating
Agency.

 

14.7.        SEVERABILITY

 

In case any provision in this Indenture or in the Secured Notes shall be
invalid, illegal or unenforceable, the validity, legality, and enforceability of
the remaining provisions shall not in any way be affected or impaired thereby.

 

14.8.        BENEFITS OF INDENTURE

 

Nothing in this Indenture or in the Secured Notes, expressed or implied, shall
give to any Person, other than the parties hereto and their successors
hereunder, the Secured Noteholders, and (to the extent provided herein, and as
express third-party beneficiaries hereof) the Income Noteholders, the Income
Note Paying Agent, each Hedge Counterparty, the Collateral Manager and the
Servicer (if and when applicable), any benefit or any legal or equitable right,
remedy or claim under this Indenture. Notwithstanding the foregoing, any rights
of the Income Noteholders, the Income Note Paying Agent, each Hedge
Counterparty, the Collateral Manager and the Servicer to receive any payment
under this Indenture (i) shall be determined in the Income Note Paying Agency
Agreement, the related Hedge Agreement, the Collateral Management Agreement and
the Servicing Agreement, as applicable, and (ii) are limited in recourse to the
Collateral, and to the extent the proceeds of the Collateral, when applied in
accordance with the Priority of Payments, are insufficient to meet the
obligations of the Issuer to the Income Note Paying Agent, each Hedge
Counterparty, the Collateral Manager and the Servicer in full, the Issuer shall
have no further liability in respect of any such underlying obligations, and any
claims against the Issuer shall be extinguished and shall not thereafter revive.

 

189

--------------------------------------------------------------------------------

 

14.9.        GOVERNING LAW

 

This Indenture and each Secured Note shall be governed by, and construed in
accordance with, the internal laws of the State of New York.

 

14.10.      SUBMISSION TO JURISDICTION

 

The Issuer hereby irrevocably submits to the non-exclusive jurisdiction of the
Supreme Court of the State of New York sitting in Manhattan and the U.S.
District Court for the Southern District of New York, and any court of appeal
therefrom, in any action or proceeding arising out of or relating to the Secured
Notes or this Indenture, and the Issuer hereby irrevocably agrees that all
claims in respect of such action or proceeding may be heard and determined in
such New York State or federal court. The Issuer hereby irrevocably waives, to
the fullest extent that it may legally do so, the defense of an inconvenient
forum to the maintenance of such action or proceeding. The Issuer hereby
irrevocably appoints and designates CT Corporation, 111 Eighth Avenue,
13th Floor, New York, New York 10011, or any other Person having and maintaining
a place of business in the State of New York whom the Issuer may from time to
time hereafter designate as the true and lawful attorney and duly authorized
agent for acceptance of service of legal process of the Issuer. The Issuer
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

14.11.      COUNTERPARTS

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

14.12.      WAIVER OF JURY TRIAL

 

EACH PARTY HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY PROCEEDING. Each
party hereby (i) certifies that no representative, agent or attorney of the
other has represented, expressly or otherwise, that the other would not, in the
event of a Proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it has been induced to enter into this Indenture by,
among other things, the mutual waivers and certifications in this paragraph.

 

14.13.      JUDGMENT CURRENCY

 

This is an international financing transaction in which the specification of
Dollars (the Specified Currency), and the specification of the place of payment,
as the case may be (the Specified Place), is of the essence, and the Specified
Currency shall be the currency of account in all events relating to payments of
or on the Secured Notes. The payment obligations of the Issuer under this
Indenture and the Secured Notes shall not be discharged by an amount paid in
another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the Specified
Currency and transfer to the Specified Place under normal banking procedures
does not yield the amount of the Specified Currency at the Specified Place. If
for the purpose of obtaining judgment in any court it is necessary to convert a
sum due hereunder or the Secured Notes in the Specified Currency into another
currency (the Second Currency), the rate of exchange which shall be applied
shall be that at which in accordance with normal banking procedures the Trustee
could purchase the Specified Currency with the Second Currency on the Business
Day next preceding that on which such judgment is rendered. The obligation of
the Issuer in respect of any such sum due from the Issuer hereunder shall,
notwithstanding

 

190

--------------------------------------------------------------------------------


 

the rate of exchange actually applied in rendering such judgment, be discharged
only to the extent that on the Business Day following receipt by the Trustee of
any sum adjudged to be due hereunder or under the Secured Notes in the Second
Currency the Trustee may in accordance with normal banking procedures purchase
and transfer to the Specified Place the Specified Currency with the amount of
the Second Currency so adjudged to be due; and the Issuer hereby, as a separate
obligation and notwithstanding any such judgment (but subject to the Priority of
Payments as if such separate obligation in respect of each Class of Secured
Notes constituted additional principal owing in respect of such Class of Secured
Notes), agrees to indemnify the Trustee and each Secured Noteholder against, and
to pay the Trustee or such Secured Noteholder, as the case may be, on demand in
the Specified Currency, any difference between the sum originally due to the
Trustee or such Secured Noteholder, as the case may be, in the Specified
Currency and the amount of the Specified Currency so purchased and transferred.

 

14.14.      CONFIDENTIAL TREATMENT OF DOCUMENTS

 

Except as otherwise provided in this Indenture or as required by law or as
required to maintain the listing of the Secured Notes on the Irish Stock
Exchange, this Indenture and each Hedge Agreement shall be treated by the
Trustee and the Collateral Manager as confidential. The Trustee shall provide a
copy of this Indenture to the Income Note Paying Agent and to any Holder of a
beneficial interest in any Secured Note upon written request therefor certifying
that it is such a Holder.

 

ARTICLE XV

 

ASSIGNMENT OF AGREEMENTS, ETC.

 

15.1.        ASSIGNMENT

 

The Issuer, in furtherance of the covenants of this Indenture and as security
for the Secured Notes and amounts payable to the Secured Noteholders hereunder
and the performance and observance of the provisions hereof, hereby assigns,
transfers, conveys and sets over to the Trustee, for the benefit of the Secured
Parties, all of the Issuer’s estate, right, title and interest in, to and under
the Corporate Services Agreement, the Collateral Management Agreement, any
Servicing Agreement, any Asset Purchase Agreement and any Hedge Agreement,
including (i) the right to give all notices, consents and releases thereunder,
(ii) the right to give all notices of termination, including the commencement,
conduct and consummation of proceedings at law or in equity, (iii) the right to
receive all notices, accountings, consents, releases and statements thereunder
and (iv) the right to do any and all other things whatsoever that the Issuer is
or may be entitled to do thereunder; provided that nothing herein shall obligate
the Trustee to determine independently whether “cause” exists for the removal of
the Collateral Manager pursuant to the Collateral Management Agreement. For the
avoidance of doubt, in no event shall the Trustee be required to perform the
obligations of the Collateral Manager under the Collateral Management Agreement.

 

15.2.        NO IMPAIRMENT

 

The assignment made hereby is executed as collateral security, and the execution
and delivery hereby shall not in any way impair or diminish the obligations of
the Issuer under the provisions of the Corporate Services Agreement, the
Collateral Management Agreement, Servicing Agreement, Asset Purchase Agreement
or any Hedge Agreement.

 

191

--------------------------------------------------------------------------------


 

15.3.        TERMINATION, ETC.

 

Upon the redemption and cancellation of the Secured Notes and the payment of all
other Secured Obligations and the release of the Collateral from the lien of
this Indenture, this assignment and all rights herein assigned to the Trustee
for the benefit of the Secured Parties shall cease and terminate and all the
estate, right, title and interest of the Trustee in, to and under the Corporate
Services Agreement, the Collateral Management Agreement and any Hedge Agreement
shall revert to the Issuer and no further instrument or act shall be necessary
to evidence such termination and reversion.

 

15.4.        ISSUER AGREEMENTS, ETC.

 

The Issuer represents that it has not executed (and covenants that it will not
execute) any other assignment of the Collateral Administration Agreement, the
Collateral Management Agreement, Servicing Agreement, Asset Purchase Agreement
or any Hedge Agreement. The Issuer agrees that this assignment is irrevocable,
and that it will not take any action which is inconsistent with this assignment
or make any other assignment inconsistent herewith. The Issuer will, from time
to time upon the request of the Trustee, execute all instruments of further
assurance and all such supplemental instruments with respect to this assignment
as the Trustee may reasonably specify.

 

ARTICLE XVI

 

HEDGE AGREEMENTS

 

16.1.        HEDGE AGREEMENTS

 

The Issuer will, on or prior to the Closing Date, enter into the Initial Hedge
Agreements with the Initial Hedge Counterparty for the purpose of managing the
Issuer’s interest rate risk exposure relating to the variable rate of interest
applicable to certain Classes of Secured Notes and/or the cash flow timing
mismatch with respect to particular Collateral Debt Securities. On the Closing
Date (or any date on which the Issuer enters into an additional or a replacement
Hedge Agreement), (i) the Hedge Counterparty entering into such Hedge Agreement
shall satisfy the Hedge Counterparty Ratings Requirement and (ii) the Issuer
shall assign such Hedge Agreement to the Trustee pursuant to this Indenture and
the Collateral Assignment of Hedge Agreement.

 

(a)                                  The Trustee shall, on behalf of the Issuer
and in accordance with the Note Valuation Report, pay amounts due to the Hedge
Counterparty under the Hedge Agreement on any Payment Date in accordance with
Section 11.1.

 

(b)                                 If a Collateralization Event occurs, the
Hedge Counterparty shall within 30 days of the occurrence of such
Collateralization Event either (i) enter into a Credit Support Annex and post
collateral of such types, in such amounts and at such times as are sufficient to
maintain the then-current rating of each Class of Secured Notes by each Rating
Agency, as evidenced by receipt of Rating Agency Confirmation (ii) find a
replacement Hedge Counterparty as permitted under the Hedge Agreement that
satisfies the Hedge Counterparty Ratings Requirement and obtain Rating Agency
Confirmation from S&P with respect to such replacement, (iii) obtain a guarantee
(meeting S&P’s then-current published criteria regarding guarantees) for the
obligations of the Hedge Counterparty under the Hedge Agreement from a guarantor
which meets the Hedge Counterparty Ratings Requirement and obtain Rating Agency
Confirmation from S&P or (iv) take such other steps as each Rating Agency that
has downgraded the Hedge Counterparty may require (as confirmed to the
Collateral Manager in writing) to ensure that the then-current

 

192

--------------------------------------------------------------------------------


 

ratings on the Secured Notes by any Rating Agency are not reduced or withdrawn.
If the Hedge Counterparty has not, within 30 days of the occurrence of such
Collateralization Event, taken any of the actions required above, an additional
termination event with respect to which the Hedge Counterparty shall be the sole
“affected party” will be deemed to have occurred and the Issuer shall have the
right to terminate the Hedge Agreement (with all costs and expenses in
connection with any such termination to be paid by the Hedge Counterparty).

 

(c)                                  If at any time a Substitution Event has
occurred and is continuing, then the Hedge Counterparty will, (x) in the case of
a Substitution Event referred to in sub-paragraph (ii) or sub-paragraph (iii) of
the definition thereof, within 30 days following such Substitution Event or
(y) in the case of a Substitution Event referred to in sub-clause (iii) of the
definition thereof, immediately following such Substitution Event, assign its
rights and obligations under the Hedge Agreement, at no cost to the Issuer, to a
party (the Substitute Party) selected by the Hedge Counterparty that
(i) satisfies the Hedge Counterparty Ratings Requirement, (ii) with respect to
which a Rating Agency Confirmation has been obtained and (iii) that assumes all
of the Hedge Counterparty’s obligations under the Hedge Agreement pursuant to an
agreement satisfactory to the Issuer; provided, further, that in the event of a
Substitution Event referred to in subparagraphs (ii) and (iii) of the definition
thereof, the Hedge Counterparty may cure such Substitution Event by obtaining a
guarantee for the obligations of the Hedge Counterparty by a guarantor which
meets the Hedge Counterparty Ratings Requirement; provided, further, that in the
event of a Substitution Event referred to in subparagraph (i) of the definition
thereof, the Hedge Counterparty may cure such Substitution Event by obtaining a
guarantee for the obligations of the Hedge Counterparty by a guarantor which
meets the Hedge Counterparty Ratings Requirement and with respect to which
Rating Agency Confirmation from S&P has been obtained.

 

If the Hedge Counterparty fails to assign its rights and obligations under the
Hedge Agreement to a Substitute Party within 30 days following such Substitution
Event (in the case of a Substitution Event referred to in sub-clauses (i) or
(iii) of the definition thereof) or within seven Business Days following such
Substitution Event (in the case of a Substitution Event referred to in
sub-clause (ii) of the definition thereof), then (x) the Hedge Counterparty
shall, while it continues in good faith to search for an eligible Substitute
Party, post and maintain, or continue to maintain, as the case may be,
collateral in accordance with a Credit Support Annex of such types, in such
amounts and at such times and on such terms as are sufficient to maintain the
then-current rating of each Class of Secured Notes by each Rating Agency as
evidenced by the receipt of Rating Agency Confirmation, and (y) in the case of a
Substitution Event referred to in sub-paragraph (i) of the deifnition thereof,
the Issuer shall have the right to terminate the Hedge Agreement with all costs
of such termination to be paid by the Hedge Counterparty (subject to receipt of
Rating Agency Confirmation from S&P).

 

(d)                                 The Issuer may, after the Closing Date,
enter into additional Hedge Agreements (including one or more Deemed Floating
Asset Hedges) with additional Hedge Counterparties as the Issuer may elect in
its sole discretion, in each case (i) subject to Rating Agency Confirmation,
(ii) in the event a proposed additional Hedge Agreement has an initial notional
amount which exceeds U.S.$25,000,000, with the prior consent of the Initial
Hedge Counterparty (so long as it continues to act as Initial Hedge
Counterparty), such consent not to be unreasonably conditioned, delayed or
withheld, and (iii) in the case of additional Hedge Counterparties, with the
delivery to the Issuer of an

 

193

--------------------------------------------------------------------------------


 

Opinion of Counsel to the additional Hedge Counterparty; provided that the
Issuer will not be required to obtain Rating Agency Confirmation in connection
with entering into any Deemed Floating Asset Hedges or Cashflow Hedge Agreements
which are Form-Approved Hedge Agreements with a Hedge Counterparty that
satisfies the Hedge Counterparty Ratings Requirement.

 

(e)                                  The Trustee shall, prior to the Closing
Date in respect of the Initial Hedge Agreement, cause the Custodian to establish
a segregated, non-interest bearing Securities Account which shall be designated
as a “Hedge Counterparty Collateral Account” with respect to the Hedge
Counterparty in respect of which the Trustee shall be the Entitlement Holder and
which the Trustee shall hold in trust for the benefit of the Secured Parties.
The Trustee shall deposit all collateral received from such Hedge Counterparty
under the Hedge Agreement in such Hedge Counterparty Collateral Account. Any and
all funds at any time on deposit in, or otherwise standing to the credit of,
each Hedge Counterparty Collateral Account shall be held in trust by the Trustee
for the benefit of the Secured Parties. The only permitted withdrawal from or
application of funds on deposit in, or otherwise standing to the credit of, each
Hedge Counterparty Collateral Account shall be (i) for application to
obligations of the Hedge Counterparty to the Issuer under the Hedge Agreement
that are not paid when due (whether when scheduled or upon early termination) or
(ii) to return collateral to the Hedge Counterparty when and as required by the
Hedge Agreement in each case upon the direction of the Issuer pursuant to an
Issuer Order. No assets credited to any Hedge Counterparty Collateral Account
shall be considered an asset of the Issuer for purposes of any of the Coverage
Tests unless and until the Issuer or the Trustee on its behalf is entitled to
foreclose on such assets in accordance with the terms of the Hedge Agreement.

 

(f)                                    Upon its receipt of notice that the Hedge
Counterparty has defaulted in the payment when due of its obligations to the
Issuer under any Hedge Agreement (or, if earlier, when the Trustee becomes aware
of such default) the Trustee shall make a demand on such Hedge Counterparty, or
any guarantor, if applicable, demanding payment forthwith. The Trustee shall
give notice to the Secured Noteholders and each Rating Agency upon the
continuance of the failure by such Hedge Counterparty to perform its obligations
for two Business Days following a demand made by the Trustee on such Hedge
Counterparty.

 

(g)                                 If at any time the Hedge Agreement becomes
subject to early termination due to the occurrence of an “event of default” or a
“termination event” (each as defined in the Hedge Agreement) solely attributable
to the Hedge Counterparty or other comparable event, the Issuer and the Trustee
shall take such actions (following the expiration of any applicable grace
period) to enforce the rights of the Issuer and the Trustee thereunder and under
the Collateral Assignment of Hedge Agreement as may be permitted by the terms of
such Hedge Agreement and consistent with the terms hereof, and shall apply any
proceeds of any such actions (including the proceeds of the liquidation of any
collateral pledged by the Hedge Counterparty) to enter into a replacement Hedge
Agreement on substantially identical terms or on such other terms as to which
each Rating Agency shall have provided a Rating Agency Confirmation (to the
extent such Rating Agency has not waived its right of review) with a Substitute
Party with respect to which the Hedge Counterparty Ratings Requirement is
satisfied and each Rating Agency shall have provided a Rating Agency
Confirmation. If the Issuer is the sole non-Affected Party or the sole
non-Defaulting Party with respect to such “event of default” or “termination
event”, the Issuer will (with the assistance of the Collateral Manager) obtain
quotations

 

194

--------------------------------------------------------------------------------


 

with respect to such replacement Hedge Agreement from five prospective
counterparties Independent from the Issuer, the Collateral Manager and each
other that satisfy the Hedge Counterparty Ratings Requirement and with respect
to which a Rating Agency Confirmation (to the extent such Rating Agency has not
waived its right of review) shall have been obtained and enter into a
replacement Hedge Agreement with the prospective counterparty that provides the
lowest quotation (if the Issuer is required to make a payment to such
replacement counterparty) or the highest quotation (if such replacement
counterparty is required to make a payment to the Issuer).

 

(h)                                 The Issuer shall notify each Rating Agency
if at any time the Hedge Counterparty is required to post collateral or assign
its rights and obligations in and under the Hedge Agreement.

 

(i)                                     The Hedge Agreement may not be amended
or modified at any time other than to effect the appointment of a substitute
Hedge Counterparty or to effect a modification which is of a formal, minor or
technical nature or is to correct a manifest error and which, in the opinion of
the Trustee (based upon an Opinion of Counsel) would not have a material adverse
effect on the interests of Holders of the Secured Notes or of Holders of any
Class or Classes of Secured Notes or the Holders of the Income Notes; provided
that the Issuer has obtained Rating Agency Confirmation (to the extent such
Rating Agency has not waived its right of review) with respect to any such
modification. The Trustee shall provide the Collateral Manager and the Rating
Agencies with a copy of any such modification within 10 Business Days before
effecting such modification.

 

(j)                                     The Issuer shall enter into a Hedge
Agreement only if the payments from the Hedge Counterparty thereunder are not
subject to withholding tax or if the Hedge Counterparty shall be required in
accordance with the terms of the Hedge Agreement to pay additional amounts to
the Issuer sufficient to cover any withholding tax due on payments made by the
Hedge Counterparty to the Issuer under such Hedge Agreement, subject to the
Issuer making customary payee tax representations and providing customary tax
documentation. The Issuer shall not enter into any Hedge Agreement the
acquisition (including the manner of acquisition), ownership, enforcement or
disposition of which would subject the Issuer to tax on a net income basis in
any jurisdiction outside the Issuer’s jurisdiction of incorporation.

 

(k)                                  The Issuer will not terminate or amend any
Hedge Agreement without receiving Rating Agency Confirmation (to the extent such
Rating Agency has not waived its right of review) with respect to such
termination or amendment.

 

195

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, we have set our hands as of the date first above written.

 

 

Executed as a Deed by

 

N-STAR REAL ESTATE CDO IX, LTD.,

 

as Issuer

 

 

 

 

 

By:

/s/ John Cullinane

 

 

Name: John Cullinane

 

 

Title: Director

 

 

 

 

 

 

In the presence of:

/s/ Brittany Webster

 

 

 

 

 

Witness Name:

Brittany Webster

 

Witness Title:

Administrative Assistant

 

 

 

 

LASALLE BANK NATIONAL ASSOCIATION,

 

as Trustee

 

 

 

 

 

By:

/s/ Jessica J. Mead

 

 

Name: Jessica J. Mead

 

 

Title: Vice President

 

 

--------------------------------------------------------------------------------
